Exhibit 10.1

EXECUTION COPY

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 24, 2013

among

QS WHOLESALE, INC.

as the Lead Borrower

The Other Borrowers From Time to Time Party Hereto

The Guarantors From Time to Time Party Hereto

BANK OF AMERICA, N.A. (including through its global branches and affiliates)

as Administrative Agent,

BANK OF AMERICA, NATIONAL ASSOCIATION

as Australian Security Trustee,

BANK OF AMERICA, N.A.

GENERAL ELECTRIC CAPITAL CORPORATION

as Co-Collateral Agents,

and

The Other Lenders Party Hereto

GENERAL ELECTRIC CAPITAL CORPORATION

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

GE CAPITAL MARKETS, INC.

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Joint Lead Arrangers

and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

EXECUTION COPY

TABLE OF CONTENTS

 

Section    Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     3   

            1.01

     Defined Terms      3   

1.02

     Other Interpretive Provisions      98   

1.03

     Accounting Terms.      100   

1.04

     Rounding      100   

1.05

     Times of Day      100   

1.06

     Letter of Credit Amounts      100   

1.07

     Certifications      100   

1.08

     Exchange Rates; Currency Equivalents Generally      101   

1.09

     Additional Alternative Currencies      101   

1.10

     Change of Currency.      102   

1.11

     Québec Matters      103   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     103   

2.01

     Committed Loans; Reserves.      103   

2.02

     Committed Borrowings, Conversions and Continuations of Committed Loans.   
  106   

2.03

     Letters of Credit.      109   

2.04

     Swing Line Loans.      120   

2.05

     Prepayments.      123   

2.06

     Termination or Reduction of Commitments; Reallocation of Commitments.     
126   

2.07

     Repayment of Loans.      128   

2.08

     Interest.      128   

2.09

     Fees      130   

2.10

     Computation of Interest and Fees.      130   

2.11

     Evidence of Debt.      132   

2.12

     Payments Generally; Administrative Agent’s Clawback.      133   

2.13

     Sharing of Payments by Lenders      135   

2.14

     Settlement Amongst Lenders.      136   

2.15

     Increase in Commitments.      136   

2.16

     Extension of Maturity Date.      139   

2.17

     Cash Collateral.      142   

2.18

     Defaulting Lenders.      144   

2.19

     CFC Payments      147   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER

     147   

3.01

     Taxes.      147   

3.02

     Illegality      154   

3.03

     Inability to Determine Rates      154   

 

(i)



--------------------------------------------------------------------------------

            3.04

     Increased Costs; Reserves on LIBO Rate Loans.      155   

3.05

     Compensation for Losses      157   

3.06

     Mitigation Obligations; Replacement of Lenders.      158   

3.07

     Survival      158   

3.08

     Designation of Lead Borrower as Borrowers’ Agent.      158   

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     159   

4.01

     Conditions of Initial Credit Extension      159   

4.02

     Conditions to all Credit Extensions      164   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     165   

5.01

     Existence, Qualification and Power      165   

5.02

     Authorization; No Contravention      166   

5.03

     Governmental Authorization; Other Consents      166   

5.04

     Binding Effect      166   

5.05

     Financial Statements; No Material Adverse Effect.      166   

5.06

     Litigation      167   

5.07

     No Default      168   

5.08

     Ownership of Property; Liens.      168   

5.09

     Environmental Compliance.      168   

5.10

     Insurance      169   

5.11

     Taxes      169   

5.12

     Plans.      170   

5.13

     Subsidiaries; Equity Interests      171   

5.14

     Margin Regulations; Investment Company Act.      171   

5.15

     Disclosure      171   

5.16

     Compliance with Laws      172   

5.17

     Intellectual Property; Licenses, Etc.      172   

5.18

     Labor Matters.      172   

5.19

     Security Documents.      173   

5.20

     Solvency.      174   

5.21

     Deposit Accounts; Credit Card Arrangements.      174   

5.22

     Brokers      174   

5.23

     Customer and Trade Relations      174   

5.24

     Material Contracts      174   

5.25

     Casualty      175   

5.26

     Anti-Social Forces      175   

5.27

     Tax Consolidation      176   

5.28

     Commercial benefit      176   

5.29

     No Immunity      176   

 

(ii)



--------------------------------------------------------------------------------

ARTICLE VI AFFIRMATIVE COVENANTS

     177   

            6.01

     Financial Statements      177   

6.02

     Certificates; Other Information      179   

6.03

     Notices      182   

6.04

     Payment of Obligations      183   

6.05

     Preservation of Existence, Etc.      183   

6.06

     Maintenance of Properties      184   

6.07

     Reserved.      184   

6.08

     Maintenance of Insurance.      184   

6.09

     Compliance with Laws      185   

6.10

     Books and Records.      186   

6.11

     Inspection Rights.      186   

6.12

     Use of Proceeds      187   

6.13

     Additional Loan Parties.      187   

6.14

     Cash Management.      189   

6.15

     Information Regarding the Collateral.      191   

6.16

     Physical Inventories.      192   

6.17

     Environmental Laws.      193   

6.18

     Further Assurances.      193   

6.19

     Maintenance of New York Process Agent.      194   

6.20

     Material Contracts      194   

6.21

     Canadian Pension Benefit Plans.      194   

6.22

     Compliance with Terms of Leaseholds.      195   

ARTICLE VII NEGATIVE COVENANTS

     195   

7.01

     Liens; Retention of Title, Constructive Transfers .      195   

7.02

     Investments      196   

7.03

     Indebtedness      196   

7.04

     Fundamental Changes      197   

7.05

     Dispositions      198   

7.06

     Restricted Payments      198   

7.07

     Prepayments of Indebtedness      199   

7.08

     Change in Nature of Business      199   

7.09

     Transactions with Affiliates      199   

7.10

     Burdensome Agreements      200   

7.11

     Use of Proceeds      201   

7.12

     Amendment of Material Documents.      201   

7.13

     Fiscal Year; Accounting Policies.      201   

7.14

     Deposit Accounts; Credit Card Processors.      201   

7.15

     Financial Covenant.      202   

7.16

     Anti-Social Force.      202   

 

(iii)



--------------------------------------------------------------------------------

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     202   

            8.01

     Events of Default      202   

8.02

     Remedies Upon Event of Default      206   

8.03

     Application of Funds.      207   

8.04

     Waivers By Loan Parties      212   

ARTICLE IX AGENTS AND LENDERS

     213   

9.01

     Appointment and Authority.      213   

9.02

     Appointment of Australian Security Trustee by Foreign Credit Parties.     
214   

9.03

     Rights as a Lender      220   

9.04

     Exculpatory Provisions      220   

9.05

     Reliance by Agents.      221   

9.06

     Delegation of Duties      221   

9.07

     Resignation of Agents      222   

9.08

     Non-Reliance on Agents and Other Lenders      223   

9.09

     No Other Duties, Etc      223   

9.10

     Administrative Agent May File Proofs of Claim      223   

9.11

     Collateral and Guaranty Matters      224   

9.12

     Notice of Transfer.      226   

9.13

     Reports and Financial Statements.      226   

9.14

     Agency for Perfection.      227   

9.15

     Indemnification of Agents.      227   

9.16

     Relation among Lenders      227   

9.17

     Risk Participation.      227   

9.18

     Actions In Concert      228   

9.19

     Collateral Issues      229   

ARTICLE X MISCELLANEOUS

     229   

10.01

     Amendments, Etc.      229   

10.02

     Notices; Effectiveness; Electronic Communications.      232   

10.03

     No Waiver; Cumulative Remedies      234   

10.04

     Expenses; Indemnity; Damage Waiver.      234   

10.05

     Reinstatement; Payments Set Aside      236   

10.06

     Successors and Assigns.      237   

10.07

     Treatment of Certain Information; Confidentiality      243   

10.08

     Right of Setoff      243   

10.09

     Interest Rate Limitation      244   

10.10

     Counterparts; Integration; Effectiveness      244   

10.11

     Survival      245   

10.12

     Severability      245   

10.13

     Replacement of Lenders      246   

 

(iv)



--------------------------------------------------------------------------------

            10.14

     Governing Law; Jurisdiction; Etc.      246   

10.15

     Waiver of Jury Trial      247   

10.16

     No Advisory or Fiduciary Responsibility      248   

10.17

     USA PATRIOT Act Notice; Proceeds of Crime Act      248   

10.18

     Foreign Asset Control Regulations      249   

10.19

     [Reserved].      249   

10.20

     Time of the Essence      249   

10.21

     Foreign Subsidiaries.      249   

10.22

     Press Releases.      250   

10.23

     Additional Waivers.      251   

10.24

     Judgment Currency      252   

10.25

     No Strict Construction      253   

10.26

     Attachments      253   

10.27

     Conflict of Terms.      253   

10.28

     Electronic Execution of Assignments and Certain Other Documents      253   

10.29

     Obligations and Collateral of the Foreign Loan Parties.      254   

10.30

     Language.      254   

10.31

     Keepwell.      254   

10.32

     Amendment and Restatement      254   

10.33

     Money Lending Business Law      255   

SIGNATURES

     S-1   

 

(v)



--------------------------------------------------------------------------------

SCHEDULES

 

1.01 Domestic Borrowers

 

1.02(a) Guarantors of Domestic Facilities

 

1.02(b) Guarantors of Foreign Facilities

 

1.03 Mandatory Cost Formulae

 

1.04 Existing Letters of Credit

 

1.05 Australasia Subsidiaries

 

1.06 Specified Account Debtors

 

2.01 Commitments and Applicable Percentages

 

4.01(a)(x) Security Documents

 

4.01(a)(xi) Other Loan Documents

 

5.01 Loan Parties’ Organizational Information

 

5.05 Material Indebtedness

 

5.08(b)(1) Owned Real Estate

 

5.08(b)(2) Leased Real Estate

 

5.10 Insurance

 

5.13 Subsidiaries, including Immaterial Subsidiaries; Other Equity Investments

 

5.18 Collective Bargaining Agreements

 

5.21(b) Credit Card Arrangements

 

5.22 Brokers

 

5.24 Material Contracts

 

6.02 Financial and Collateral Reporting

 

6.14 Japanese Loan Parties’ Lessors

 

7.01 Existing Liens

 

7.02 Existing Investments

 

(vi)



--------------------------------------------------------------------------------

7.03 Existing Indebtedness

 

7.10 Burdensome Agreements

 

10.02 Administrative Agent’s Offices; Certain Addresses for Notices

EXHIBITS

Form of

 

A-1 Domestic Committed Loan Notice

 

A-2 Foreign Committed Loan Notice

 

B-1 Domestic Swing Line Loan Notice

 

B-2 Foreign Swing Line Loan Notice

 

C-1 Domestic Note

 

C-2 Canadian Note/Australian Note

 

C-3 Domestic Swing Line Note

 

C-4 Foreign Swing Line Note

 

D Compliance Certificate

 

E-1 Assignment and Assumption – Domestic Lenders

 

E-2 Assignment and Assumption – Foreign Lenders

 

F-1 Joinder Agreement – Domestic Loan Parties

 

F-2 Joinder Agreement – Foreign Loan Parties

 

G-1 Domestic Borrowing Base Certificate

 

G-2 Canadian Borrowing Base Certificate

 

G-3 Australian Borrowing Base Certificate

 

G-4 Japanese Borrowing Base Certificate

 

H-1 Credit Card Notification (Domestic and Canadian)

 

H-2 Credit Card Notification (Australia)

 

H-3 Credit Card Notification (Japan)

 

(vii)



--------------------------------------------------------------------------------

I Lessor Notification

 

J-1 Collateral Access Agreement – Domestic Loan Parties

 

J-2 Collateral Access Agreement – Canadian Loan Parties

 

J-3 Collateral Access Agreement – Australian Loan Parties

 

J-4 Collateral Access Agreement – Japanese Loan Parties

 

K-1 Customs Broker Agent Agreement – Domestic Loan Parties

 

K-2 Customs Broker Agent Agreement – Canadian Loan Parties

 

L-1 Domestic Guarantee

 

L-2 Foreign Guarantee

M-1 – M-4        U.S. Tax Compliance Certificates

 

(viii)



--------------------------------------------------------------------------------

EXECUTION COPY

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of May 24, 2013
among

QS WHOLESALE, INC., a California corporation (the “Lead Borrower”);

the Persons named on Schedule 1.01 hereto (collectively, with the Lead Borrower
and each other Person that from time to time becomes a “Domestic Borrower”
hereunder, the “Domestic Borrowers”);

QUIKSILVER CANADA CORP., a Nova Scotia unlimited liability company (the
“Canadian Borrower”);

UG MANUFACTURING CO. PTY LTD, a proprietary limited company organized under the
laws of Australia (the “Australian Borrower”);

QUIKSILVER JAPAN CO., LTD., a Japanese Kabushiki Kaisha (the “Japanese
Borrower”);

QUIKSILVER, INC., a Delaware corporation (the “Parent”);

the Persons named on Schedules 1.02(a) and 1.02(b) hereto (collectively, with
each other Person that from time to time becomes a “Guarantor” hereunder, the
“Guarantors”);

each lender from time to time party hereto;

BANK OF AMERICA, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender;

BANK OF AMERICA, NATIONAL ASSOCIATION, as Australian Security Trustee; and

BANK OF AMERICA, N.A. and GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Collateral
Agents.

PRELIMINARY STATEMENTS

Certain of the Loan Parties, the Administrative Agent, the Co-Collateral Agents
and certain of the Lenders, among others, have entered into a Credit Agreement
dated as of July 31, 2009 (as amended from time to time and currently in effect
immediately prior to the effectiveness of this Agreement, the “Existing Credit
Agreement”).

Such Loan Parties, the Administrative Agent, the Co-Collateral Agents and such
Lenders desire to amend and restate the Existing Credit Agreement to modify
certain of the provisions thereof, and certain additional Loan Parties and
Lenders desire to become a party hereto, in each case upon the terms and subject
to the conditions set forth herein, on the Effective Date (as defined herein).

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that the Existing
Credit Agreement shall be amended and restated in its entirety as follows (it
being agreed that this Agreement shall not be deemed to evidence or result in a
novation or repayment and reborrowing of the Obligations under, and as defined
in, the Existing Credit Agreement):

 

-2-



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“6.875% Notes” means the 6-7/8% senior unsecured notes due 2015 issued by the
Parent and guaranteed by certain of its Subsidiaries, or any Permitted
Amendment/Refinancing thereof.

“8.875% Notes” means the 8.875% senior unsecured notes due 2017 issued by
Boardriders, S.A., guaranteed by the Parent and guaranteed by certain of its
Subsidiaries, or any Permitted Amendment/Refinancing thereof.

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Specified Event of Default, or (ii) the failure of the
Borrowers to maintain Aggregate Availability for three consecutive Business Days
at least equal to the greater of (x) twelve and one-half percent (12.5%) of the
lesser of the Aggregate Total Commitments and the Aggregate Borrowing Base, or
(y) $20,000,000. For purposes of this Agreement, the occurrence of an
Accelerated Borrowing Base Delivery Event shall be deemed continuing (i) so long
as such Specified Event of Default is continuing, and/or (ii) if the Accelerated
Borrowing Base Delivery Event arises as a result of the Borrowers’ failure to
maintain Aggregate Availability as required in clause (ii) of the immediately
preceding sentence, until Aggregate Availability has equaled or exceeded the
greater of (x) twelve and one-half percent (12.5%) of the lesser of the
Aggregate Total Commitments and the Aggregate Borrowing Base, or
(y) $20,000,000, for thirty (30) consecutive calendar days, in which case an
Accelerated Borrowing Base Delivery Event shall no longer be deemed to be
continuing for purposes of this Agreement. For purposes of calculating Aggregate
Availability with respect to an Accelerated Borrowing Base Delivery Event,
Australian Availability and Japanese Availability shall not account for more
than 40% of Aggregate Availability. The termination of an Accelerated Borrowing
Base Delivery Event as provided herein shall in no way limit, waive or delay the
occurrence of a subsequent Accelerated Borrowing Base Delivery Event in the
event that the conditions set forth in this definition again arise.

“Acceptable BOL” means with respect to In-Transit Inventory, a tangible,
negotiable bill of lading that (i) is issued by a common carrier which is not an
Affiliate of the applicable foreign vendor or North America Borrowing Base Party
and which is in actual possession of such In-Transit Inventory or by an Eligible
NVOCC; (ii) covers only such In-Transit Inventory; (iii) is issued to the order
of a North America Borrowing Base Party or, while an Event of Default exists, if
so requested by any Agent, to the order of the Administrative Agent; (iv) is
subject to the first priority Lien of an Agent and no other Lien that is not a
Permitted Encumbrance; and (v) an Agent has not notified the applicable North
America Borrowing Base Party that such bill of lading is not in form and content
reasonably acceptable to the applicable Agent.

“Accommodation Payment” has the meaning provided in Section 10.23(d).

 

-3-



--------------------------------------------------------------------------------

“Account” means “accounts” as defined in the UCC, in the PPSA (or to the extent
governed by the Civil Code of Québec, defined as “claims” for the purposes of
the Civil Code of Québec) and in the Australian PPSA, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card (including any claim against a credit card service provider), or
(h) as winnings in a lottery or other game of chance operated or sponsored by a
state, province, territory, governmental unit of a state, province or territory,
or person licensed or authorized to operate the game by a state, province,
territory or governmental unit of a state, province or territory. The term
“Account” includes health-care-insurance receivables.

“ACH” means automated clearing house transfers.

“Acquisition” means, with respect to any Person, (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger, amalgamation or consolidation of such Person with any other Person or
other transaction or series of transactions resulting in the acquisition of all
or substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of Store locations of any
Person (which, for the avoidance of doubt, shall exclude leasehold improvements
and Store build-outs) for which the aggregate consideration payable in
connection with such acquisition is $5,000,000 or more in any single transaction
or $10,000,000 or more in the aggregate during the Availability Period, in each
case in any transaction or group of transactions which are part of a common
plan.

“Additional Commitment Lender” has the meaning provided in Section 2.15(c).

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of one percent) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate. The Adjusted LIBO Rate will be
adjusted automatically as to all LIBO Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

“Adjustment Date” means the first day of each Fiscal Quarter; provided that, the
first Adjustment Date after the Effective Date shall be November 1, 2013.

“Administrative Agent” means Bank of America (including acting through its
global branches and Affiliates, including, without limitation, its Canada branch
and Hong Kong branch, as the context may require) in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Lead Borrower and the Lenders.

 

-4-



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any other Person
directly or indirectly holding 10% or more of any class of the Equity Interests
of that Person, and (iii) any other Person 10% or more of any class of whose
Equity Interests is held directly or indirectly by that Person.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agent(s)” means, individually, the Administrative Agent, the Australian
Security Trustee, or any of the Co-Collateral Agents, and collectively means all
of them.

“Aggregate Applicable Commitments” means, at any time of determination, the
Aggregate Domestic Commitments, the Aggregate Australian Commitments, the
Aggregate Canadian Commitments or the Aggregate Japanese Commitments, as the
context may require.

“Aggregate Australian Commitments” means the Australian Commitments of all the
Australian Lenders. As of the Effective Date, the Aggregate Australian
Commitments are $25,000,000.

“Aggregate Availability” means, at any time of determination, the sum of
Domestic Availability, Australian Availability, Canadian Availability and
Japanese Availability.

“Aggregate Borrowing Base” means, at any time of determination, the sum of the
Domestic Borrowing Base, the Australian Borrowing Base, the Canadian Borrowing
Base and the Japanese Borrowing Base.

“Aggregate Canadian Commitments” means the Canadian Commitments of all the
Canadian Lenders. As of the Effective Date, the Aggregate Canadian Commitments
are $30,000,000.

“Aggregate Domestic Commitments” means the Domestic Commitments of all the
Domestic Lenders. As of the Effective Date, the Aggregate Domestic Commitments
are $160,000,000.

“Aggregate Japanese Commitments” means the Japanese Commitments of all the
Japanese Lenders. As of the Effective Date, the Aggregate Japanese Commitments
are $15,000,000.

“Aggregate Total Commitments” means, at any time of determination, the sum of
the Aggregate Domestic Commitments, the Aggregate Australian Commitments, the
Aggregate Canadian Commitments and the Aggregate Japanese Commitments. As of the
Effective Date, the Aggregate Total Commitments are $230,000,000.

“Agreement” means this Amended and Restated Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

“Allocable Amount” has the meaning specified in Section 10.23(d).

“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars,
Australian Dollars and each other currency (other than Dollars) that is approved
in accordance with Section 1.09.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Americas/Foreign Consolidated” means, when used to modify a financial term,
test, statement, or report of the Parent, the application or preparation of such
term, test, statement or report (as applicable) based upon the financial
condition or operating results of the Americas/Foreign Subsidiaries, calculated
or prepared (as the case may be) as if such entities were a consolidated group.

“Americas/Foreign Subsidiaries” means, collectively, the Americas Subsidiaries,
the Australian Borrower and each Australasia Subsidiary and the Japanese
Borrower and each Japanese Subsidiary.

“Americas Subsidiaries” means, collectively, (a) each direct or indirect
Domestic Subsidiary of the Parent; (b) each Canadian Subsidiary; (c) Quiksilver
Industria e Comercio de Artigos Esportivos Ltda., (d) Quiksilver Mexico, S. de
R. L. de C.V. (e) Quiksilver Mexico Service, S. de R. L. de C.V., and
(f) Consultoria en Ventas Gama, S. de R.L. de C.V.

“Anti-Social Force” has the meaning specified in Section 5.26.

“Applicable Commitment” means, as to any Lender, its Domestic Commitment,
Australian Commitment, Canadian Commitment or Japanese Commitment, as the
context may require.

“Applicable Foreign Borrowing Base” means, with respect to each Foreign
Revolving Facility, the Canadian Borrowing Base, the Australian Borrowing Base,
or the Japanese Borrowing Base applicable to such Foreign Revolving Facility.

“Applicable Foreign Loan Cap” means, with respect to each Foreign Revolving
Facility, the Canadian Loan Cap, the Australian Loan Cap, or the Japanese Loan
Cap applicable to such Foreign Revolving Facility.

“Applicable L/C Fee Rate” means, with respect to any Letters of Credit, at any
time of calculation, a per annum rate equal to the Applicable Margin for Loans
which are LIBO Rate Loans, Canadian BA Rate Loans, TIBOR Rate Loans, or BBR Rate
Loans.

“Applicable Margin” means:

(a) From and after the Effective Date until the first Adjustment Date after the
Effective Date, the percentages set forth in Level II of the pricing grid below;
and

 

-6-



--------------------------------------------------------------------------------

(b) From and after the first Adjustment Date, the Applicable Margin shall be
determined from the following pricing grid based upon the Average Daily
Aggregate Availability for the most recent Fiscal Quarter ended immediately
preceding such Adjustment Date; provided however, that notwithstanding anything
to the contrary set forth herein, upon the occurrence of an Event of Default,
any Agent may, and the Administrative Agent shall at the direction of the
Required Lenders, immediately increase the Applicable Margin to the percentage
set forth in Level III which shall apply for so long as such Event of Default is
continuing (even if the Average Daily Aggregate Availability requirements for a
different Level have been met and without limiting the right of the
Administrative Agent or the Required Lenders to charge interest at the Default
Rate as provided in Section 2.08(b)); provided further that, if any Borrowing
Base Certificate is at any time restated or otherwise revised (including as a
result of an audit) or if the information set forth in any such Borrowing Base
Certificate otherwise proves to be false or incorrect such that the Applicable
Margin would have been higher than was otherwise in effect during any period,
without constituting a waiver of any Default or Event of Default arising as a
result thereof, interest due under this Agreement shall be immediately and
retroactively recalculated at such higher rate for any applicable periods and
shall be due and payable (to the extent not already paid) on demand.

 

Level

  

Average Daily Aggregate Availability

   Applicable Margin for
LIBOR Rate, Canadian
BA Rate, TIBOR Rate
and BBR Rate Loans     Applicable Margin for
Domestic Prime Rate,
Canadian Prime Rate,
Canadian Base Rate,
Australian Base Rate and
Japanese Base Rate Loans  

I

   Equal to or greater than 66% of the lesser of the Aggregate Total Commitments
and the Aggregate Borrowing Base      1.75 %      0.75 % 

II

   Less than 66%, but equal to or greater than 33% of the lesser of the
Aggregate Total Commitments and the Aggregate Borrowing Base      2.00 %     
1.00 % 

III

   Less than 33% of the lesser of the Aggregate Total Commitments and the
Aggregate Borrowing Base      2.25 %      1.25 % 

“Applicable Percentage” means (a) with respect to any Canadian Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Canadian Commitments represented by the Canadian Commitment of such Canadian
Lender at such time, (b) with respect to any Domestic Lender

 

-7-



--------------------------------------------------------------------------------

at any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Domestic Commitments represented by the Domestic Commitment of such
Domestic Lender at such time, (c) with respect to any Australian Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Australian Commitments represented by the Australian Commitment of such
Australian Lender at such time, (d) with respect to any Japanese Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Japanese Commitments represented by the Japanese Commitment of such Japanese
Lender at such time, and (e) where applicable to all Obligations (excluding
Other Liabilities), for each Lender that percentage which the sum of its
Commitments represents of the Aggregate Total Commitments. As to each Lender, if
the commitment of each Lender to make Loans and the obligation of the L/C Issuer
to make L/C Credit Extensions has been terminated pursuant to Section 8.02 or if
the Aggregate Total Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Appraisal Percentage” means (a) with respect to the North America Borrowing
Base Parties, ninety percent (90%), and (b) with respect to the Australian
Borrower and the Japanese Borrower, eight-five percent (85%).

“Appraised Value” means the appraised orderly liquidation value, net of costs
and expenses to be incurred in connection with any such liquidation, which value
is expressed as a percentage of Cost of the Borrowing Base Parties’ Eligible
Inventory as set forth in the Borrowing Base Parties’ inventory stock ledger,
which value shall be determined from time to time by the most recent appraisal
undertaken by an independent appraiser engaged by any Agent.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) a Lender Affiliate of a Lender or (c) an entity or Lender Affiliate of an
entity that administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, GE Capital
Markets, Inc. and Wells Fargo Bank, National Association, in their capacities as
joint lead arrangers.

“Assignee Group” means two or more Eligible Assignees that are Lender Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 (Assignment and Assumption – Domestic
Lenders) or Exhibit E-2 (Assignment and Assumption – Foreign Lenders), as
applicable, or any other form approved by the Administrative Agent.

 

-8-



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, subject to the provisions of
Section 1.03(a), (a) in respect of any Capital Lease Obligation of any Person,
the capitalized amount thereof that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP, and (b) in respect of
any Synthetic Lease Obligation (other than any Capital Lease Obligation), the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease, agreement or instrument were accounted for as a capital lease.

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Parent and its Subsidiaries for the Fiscal Year ended October 31, 2012, and
the related Consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year of the Parent and its Subsidiaries,
including the notes thereto.

“Australasia Subsidiary” means the Subsidiaries of the Parent listed on Schedule
1.05 hereto and any other Subsidiary organized in Australia or New Zealand.

“Australian Availability” means, as of any date of determination thereof, the
result, if a positive number, of:

(a) the Australian Loan Cap,

minus

(b) the Total Australian Outstandings on such date.

In calculating Australian Availability at any time and for any purpose under
this Agreement any amount calculated or referenced in Dollars shall also refer
to the Alternative Currency Equivalent (to the extent such Alternative Currency
is available to the Australian Borrower pursuant to Section 2.02(a)) for each
such Alternative Currencies.

“Australian Bank Bill Rate” means, (a) the average bid rate (the “BBR Screen
Rate”) displayed at or about 10:30 a.m. (Melbourne time) on the first day of an
Interest Period on the Reuters screen BBSY page for a term equivalent to the
Interest Period, or (b) to the extent the BBR Screen Rate is not displayed for a
term equivalent to such Interest Period, then the Australian Bank Bill Rate will
be the rate determined by the Administrative Agent in good faith and notified by
it to the Australian Borrower on or prior to the close of business on the first
day of the relevant Interest Period to be the arithmetic mean (rounded upward to
four decimal places) of the buying rates quoted by three reference banks at or
about that time on that date and as notified by the Administrative Agent to the
Australian Borrower at that time).

 

-9-



--------------------------------------------------------------------------------

“Australian Base Rate” means the greater of (a) Australian “cash rate” as
determined by the Australian Reserve Bank Board, being the rate at which
Australian banks borrow from and lend to each other on an overnight, unsecured
basis as reflected at : http://www.rba.gov.au/ or (b) the Australian Bank Bill
Rate for an Interest Period of one month plus one percent (1.00%) per annum. Any
change in the Australian Base Rate shall take effect at the opening of business
on the day specified in the public announcement of such change.

“Australian Base Rate Loan” means a Loan that bears interest at the Australian
Base Rate.

“Australian Borrower” has the meaning specified in the introductory paragraph
hereto and shall include, as applicable, any Australian Subsidiary that becomes
a Borrower after the Effective Date pursuant to Section 6.13(b).

“Australian Borrowing” means a Committed Australian Borrowing or a Swing Line
Borrowing made to the Australian Borrower, as the context may require.

“Australian Borrowing Base” means, at any time of calculation, an amount in
Australian Dollars (or the Dollar Equivalent thereof) equal to:

(a) the face amount of Eligible Trade Receivables of the Australian Borrower
(net of Receivables Reserves applicable thereto) multiplied by the Receivables
Advance Rate;

plus

(b) the Cost of Eligible Inventory (other than Eligible In-Transit Inventory) of
the Australian Borrower, net of Inventory Reserves applicable thereto,
multiplied by the Appraisal Percentage of the Appraised Value of Eligible
Inventory (other than Eligible In-Transit Inventory) of the Australian Borrower;

minus

(c) the then amount of all Availability Reserves applicable to the Australian
Borrower. In no event shall the amount of Availability Reserves subtracted in
calculating the Australian Borrowing Base be duplicative of Availability
Reserves subtracted in calculating any other Borrowing Base.

“Australian Commitments” means, as to each Australian Lender, its obligation to
(a) make Committed Australian Loans to the Australian Borrower pursuant to
Section 2.01(b), (b) purchase participations in Australian L/C Obligations, and
(c) purchase participations in Swing Line Loans made to the Australian Borrower,
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Australian Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Australian Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Australian Concentration Account” means the accounts maintained by the
Australian Security Trustee in the name of the Australian Borrower at Bank of
America, N.A. (Australia branch) into which cash receipts and collections of the
Australian Loan Parties (including, without limitation, from the Collateral) are
deposited to the extent required hereby or by any other Loan Document (it being
understood that there are separate Australian Concentration Accounts for
Australian Dollar deposits, New Zealand dollar deposits and Dollar deposits).

 

-10-



--------------------------------------------------------------------------------

“Australian Credit Extensions” mean each of the following: (a) an Australian
Borrowing and (b) an Australian L/C Credit Extension.

“Australian Credit Party” or “Australian Credit Parties” means (a) individually,
(i) each Australian Lender and its Lender Affiliates, (ii) the Agents and their
respective Lender Affiliates, (iii) each L/C Issuer of any Australian Letter of
Credit, (iv) the Australian Security Trustee and its Lender Affiliates, and
(v) the successors and assigns of each of the foregoing, and (b) collectively,
all of the foregoing.

“Australian Dollars” means the lawful currency of Australia.

“Australian Double Tax Treaty” means an ‘international tax agreement’ as defined
in section 995-1 of the Income Tax Assessment Act 1997 (Cth).

“Australian Facility” means the revolving credit facility in favor of the
Australian Borrower established pursuant to this Agreement.

“Australian L/C Borrowing” means an extension of credit resulting from a drawing
under any Australian Letter of Credit which has not been reimbursed on or prior
to the date required to be reimbursed by the Australian Borrower pursuant to
Section 2.03(c)(i) or refinanced as a Committed Australian Borrowing.

“Australian L/C Credit Extension” means, with respect to any Australian Letter
of Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

“Australian L/C Obligations” means, as at any date of determination and without
duplication, the aggregate Stated Amount of all outstanding Australian Letters
of Credit plus the aggregate of all Unreimbursed Amounts under Australian
Letters of Credit, including all Australian L/C Borrowings.

“Australian Lenders” means the Lenders having Australian Commitments from time
to time or at any time.

“Australian Letter of Credit” means each Letter of Credit issued hereunder for
the account of the Australian Borrower.

“Australian Letter of Credit Sublimit” means an amount equal to $25,000,000. The
Australian Letter of Credit Sublimit is part of, and not in addition to, the
Aggregate Australian Commitments. A permanent reduction of the Aggregate
Australian Commitments shall not require a corresponding pro rata reduction in
the Australian Letter of Credit Sublimit; provided, however, that if the
Aggregate Australian Commitments are reduced to an amount less than the
Australian Letter of Credit Sublimit, then the Australian Letter of Credit
Sublimit shall be reduced to an amount equal to (or, at Australian Borrower’s
option, less than) the Aggregate Australian Commitments.

 

-11-



--------------------------------------------------------------------------------

“Australian Liabilities” means (a) all advances to, and debts (including
principal, interest, fees, costs, and expenses), liabilities, obligations,
covenants, indemnities, and duties of, any Australian Loan Party arising under
any Loan Document or otherwise with respect to any Australian Loan or Australian
Letter of Credit (including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral
therefor), whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees, costs and expenses that accrue after the
commencement by or against any Australian Loan Party of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding, and (b) any Other Australian Liabilities.

“Australian Loan” means an extension of credit by a Australian Lender to the
Australian Borrower under Article II in the form of a Committed Loan or a Swing
Line Loan.

“Australian Loan Cap” means, at any time of determination, the lesser of (a) the
Aggregate Australian Commitments and (b) the Australian Borrowing Base.

“Australian Loan Parties” means, collectively, the Australian Borrower and each
Australian Subsidiary that is a Guarantor of the Australian Liabilities.
“Australian Loan Party” means any one of such Persons.

“Australian Note” means a promissory note made by the Australian Borrower in
favor of a Australian Lender evidencing Australian Loans made by such Australian
Lender, substantially in the form of Exhibit C-2 or Exhibit C-4, as the case may
be.

“Australian Overadvance” means an Australian Credit Extension to the extent
that, immediately after the making of such Australian Credit Extension, the
aggregate principal balance of all Australian Credit Extensions then outstanding
exceeds the Australian Loan Cap as then in effect.

“Australian Pension Plan” means a superannuation, retirement benefit or pension
fund (whether established by deed or under any statute of Australia or any state
or territory of Australia) contributed to by, or to which there is or may be an
obligation to contribute by, any Loan Party in respect of its Australian
employees and officers or former employees and officers.

“Australian PPS Law” means: (a) the Australian PPSA; (b) regulations made under
the Australian PPSA as amended from time to time; or (c) any amendment made at
any time to any other legislation as a consequence of an Australian PPSA Law
referred to in clauses (a) and (b) of this definition, including, amendments to
the Corporations Act.

“Australian PPSA” means the Personal Property Securities Act 2009 (Cth) of
Australia.

“Australian PPSR” has the meaning given to the term ‘register’ in the Australian
PPSA.

“Australian Priority Payables Reserve” means, on any date of determination, a
Reserve in such amount as any Agent from time to time determines in its
Permitted Discretion as reflecting amounts secured by any Liens, choate or
inchoate, or any rights, whether imposed by applicable Law in Australia or

 

-12-



--------------------------------------------------------------------------------

elsewhere (and including rights to the payment or reimbursement of any costs,
charges or other amounts in connection with any proceeding of the type described
in Section 8.01(f)), which rank or are capable of ranking in priority to the
Liens in favor of the Administrative Agent or the Australian Security Trustee of
and/or for amounts which may represent costs relating to the enforcement of
Administrative Agent’s and/or the Australian Security Trustee’s Liens including,
without limitation, to the extent applicable by operation of law, any such
amounts due or which may become due and not paid for wages, long service leave,
retrenchment, payment in lieu of notice, or vacation pay (including in all
respects amounts protected by or payable pursuant to the Fair Work Act 2009
(Cth)), any preferential claims as set out in the Corporations Act, amounts due
or which may become due and not paid under any legislation relating to workers’
compensation or to employment insurance, all amounts deducted or withheld and
not paid and remitted when due under the Taxation Administration Act 1953 (Cth)
(but excluding Pay as You Go income withholding tax) and amounts in the future,
currently or past due and not contributed, remitted or paid in respect of any
Australian Pension Plan, together with any charges which may be levied by a
Governmental Authority as a result of any default in payment obligations in
respect of any Australian Pension Plan.

“Australian Security Documents” means (a) the general security agreement dated
on or about the date of this Agreement between the Australian Security Trustee
and each Australian Loan Party; (b) each Blocked Account Agreement between the
Australian Security Trustee, the Australian Borrower and a Blocked Account Bank;
(c) the security trust deed dated on or prior to the date of this Agreement by
and between, among others, the Australian Loan Parties and the Australian
Security Trustee, (d) any other documents, incidental, collateral or
supplementary to the security documents referred to in clauses (a) through and
including (c) required by an Agent, including for purposes of payment of stamp
duty and registration and any accession deed to the security trust deed referred
to in clause (c), and (e) each other security agreement or other instrument or
document executed and delivered by any Australian Loan Party to the Australian
Security Trustee pursuant to this Agreement or any other Loan Document granting
a Lien on assets of any Australian Loan Party for the benefit of the Credit
Parties (other than the Domestic Credit Parties), as security for the Foreign
Liabilities.

“Australian Security Trustee” means Bank of America, National Association or any
successor security trustee appointed in accordance with this Agreement.

“Australian Subsidiary” means any Subsidiary that is organized under the laws of
Australia or any province or territory thereof.

“Australian Swing Line Note” means the promissory note of the Australian
Borrower substantially in the form of Exhibit C-4, payable to the order of the
Swing Line Lender, evidencing the Swing Line Loans made by such Swing Line
Lender to the Australian Borrower.

“Australian Swing Line Sublimit” means an amount equal to the lesser of
(a) $5,000,000 and (b) the Aggregate Australian Commitments. The Australian
Swing Line Sublimit is part of, and not in addition to, the Aggregate Australian
Commitments.

 

-13-



--------------------------------------------------------------------------------

“Australian Treaty State” means a jurisdiction having an Australian Double Tax
Treaty with Australia.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Condition” means at the time of determination with respect to any
specified transaction or payment, Aggregate Availability immediately preceding,
and on a pro forma basis on the date thereof and a projected basis for the six
(6) months immediately following, such transaction or payment was, and is
projected to be, equal to or greater than the greater of (a) fifteen percent
(15%) of the Aggregate Total Commitments and (b) $25,000,000. For purposes of
calculating Aggregate Availability with respect to the “Availability Condition”,
Australian Availability and Japanese Availability shall not account for more
than 40% of Aggregate Availability.

“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Total Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as any Agent from time to time determines in its Permitted
Discretion as reflecting (a) any impediments to any Agent’s ability to realize
upon the Collateral included in any Borrowing Base, (b) claims and liabilities
that any Agent determines in its Permitted Discretion will need to be satisfied
in connection with the realization upon the Collateral included in any Borrowing
Base, (c) criteria, events, conditions, contingencies or risks which adversely
affect any component of any Borrowing Base, or the assets, business, financial
performance or financial condition of any Borrowing Base Party, or (d) that a
Default or an Event of Default then exists. Without limiting the generality of
the foregoing, by way of example and not limitation, Availability Reserves may
include (but are not limited to), in any Agent’s Permitted Discretion, reserves
based on, without duplication: (i) rent; (ii) customs duties, freight charges,
taxes, tariffs insurance charges and other charges that may reasonably be
expected to come due with respect to any Eligible In-Transit Inventory or any
Inventory associated with any Eligible Letter of Credit and other costs
associated with Inventory of any Borrowing Base Party which is being imported
into the United States or Canada; (iii) outstanding Taxes and other governmental
charges due and owing by any Borrowing Base Party but unpaid, including, without
limitation, ad valorem, real estate, personal property, sales, goods and
services, harmonized sales, claims of PBGC and other Governmental Authorities in
respect of Plans and other Taxes due and owing by any Borrowing Base Party which
may be subject to Liens that have priority over or are pari passu with the Liens
of any Agent in the Collateral; (iv) salaries, wages, vacation pay and benefits
due and owing to employees of any Loan Party but unpaid; (v) any Agent’s
estimate of Canadian Priority Payable Reserves; (vi) Customer Credit
Liabilities; (vii) reserves for reasonably anticipated changes in the Appraised
Value of Eligible Inventory between appraisals; (viii) unpaid warehousemen’s or
bailee’s charges due and owing by any Borrowing Base Party relating to Inventory
of any Borrowing Base Party and other Permitted Encumbrances which may have
priority over or are pari passu with the Liens of any Agent in the Collateral;
(ix) amounts due to vendors on account of consigned goods of any Borrowing Base
Party; (x) Cash Management Reserves; (xi) Bank Products Reserves; (xii) Dilution

 

-14-



--------------------------------------------------------------------------------

Reserves, (xiii) any Agent’s estimate of the Australian Priority Payables
Reserve, (xiv) any Agent’s estimate of the Japanese Priority Payable Reserve,
and (xv) any Agent’s estimate of amounts owed with respect to an asset which is
the subject of a conditional sale or hire purchase arrangement, Lien or
retention of title arrangement. Upon the determination by any Co-Collateral
Agent in its Permitted Discretion that an Availability Reserve should be
established or modified, such Co-Collateral Agent shall notify the
Administrative Agent in writing and the Administrative Agent shall thereupon
establish or modify such Availability Reserve, subject to the provisions of
Section 2.01(e) and Section 9.19.

“Average Daily Aggregate Availability” means, as of any date of determination,
the average daily Aggregate Availability for the immediately preceding Fiscal
Quarter.

“Bank of America” means Bank of America, N.A., a national banking association,
its global branches and Affiliates, and its successors.

“Bank of Canada Overnight Rate” means, on any date of determination, the rate of
interest charged by the Bank of Canada on one-day Canadian dollar loans to
financial institutions, for such date.

“Bank Products” means any services or facilities provided to any Loan Party by
the Administrative Agent, any Lender or any of their respective Lender
Affiliates, excluding Credit Extensions and Cash Management Services but
including, without limitation, on account of (a) Swap Contracts, (b) leasing,
and (c) supply chain finance services, (including those described in a letter
between Bank of America and the Loan Parties of even date but otherwise only to
the extent that the applicable Loan Party and the Credit Party furnishing such
services or facilities notify the Administrative Agent in writing that such
services or facilities are to be deemed Bank Products hereunder).

“Bank Product Reserves” means such reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.

“Basel III” means:(a) the agreements on capital requirements, a leverage ratio
and liquidity standards contained in “Basel III: A global regulatory framework
for more resilient banks and banking systems”, “Basel III: International
framework for liquidity risk measurement, standards and monitoring” and
“Guidance for national authorities operating the countercyclical capital buffer”
published by the Basel Committee on Banking Supervision in December 2010, each
as amended, supplemented or restated; and (b) the rules for global systemically
important banks contained in “Global systemically important banks: assessment
methodology and the additional loss absorbency requirement – Rules text”
published by the Basel Committee on Banking Supervision in November 2011, as
amended, supplemented or restated.

“BBR Rate Loan” means a Committed Loan that bears interest at a rate based on
the Australian Bank Bill Rate. BBR Rate Loans may be denominated in Dollars or
in an Alternative Currency.

“Blocked Account” has the meaning provided in Section 6.14(a)(ii).

 

-15-



--------------------------------------------------------------------------------

“Blocked Account Agreement” means, with respect to a Blocked Account established
by a Loan Party, an agreement, in form and substance reasonably satisfactory to
the applicable Agent, establishing control (as defined in the UCC, in the PPSA
or in the Australian PPSA, as applicable) of such Blocked Account by the
applicable Agent (for the benefit of itself and the other applicable Credit
Parties) and whereby the bank maintaining such account agrees to comply only
with the instructions originated by the applicable Agent without the further
consent of any Loan Party; provided that, with respect to the Domestic Loan
Parties and the Canadian Loan Parties, instructions may be originated by the
applicable Agent only upon the occurrence and during the continuance of a Cash
Dominion Event (and delivery of notice thereof from the applicable Agent to the
Lead Borrower and the Blocked Account Bank party to such agreement).

“Blocked Account Bank” means Bank of America, N.A., Bank of America, N.A.
(acting through its Canada branch), Commonwealth Bank of Australia, and each
other bank with whom deposit accounts are maintained in which any funds of any
of the Loan Parties from one or more DDAs are concentrated and with whom a
Blocked Account Agreement has been, or is required to be, executed in accordance
with the terms hereof.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” means, collectively, the Domestic Borrowers, the Australian
Borrower, the Japanese Borrower and the Canadian Borrower.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” means, as the context may require, the Domestic Borrowing Base
or the Applicable Foreign Borrowing Base.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibits G-1 through G-4 hereto (with such changes therein as may be required by
any Agent to reflect the components of and reserves against the Borrowing Base
as provided for hereunder from time to time), executed and certified as being
accurate and complete in accordance with the terms of the Borrowing Base
Certificate, by a Responsible Officer of the Lead Borrower or the Parent (with
respect to the Domestic Borrowing Base) and the applicable Foreign Loan Party or
the Parent (with respect to any Foreign Borrowing Base) which shall include
appropriate exhibits, schedules, supporting documentation, and additional
reports as reasonably requested in advance by any Agent.

“Borrowing Base Parties” means, collectively, the Domestic Borrowers, the
Australian Borrower, the Japanese Borrower and the Canadian Loan Parties, and,
in the singular, any one of them.

 

-16-



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a LIBO Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such LIBO Rate Loan, or any other dealings in Dollars
to be carried out pursuant to this Agreement in respect of any such LIBO Rate
Loan, means any such day that is also a London Banking Day;

(b) if such day relates to any interest rate settings as to a LIBO Rate Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such LIBO Rate Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such LIBO Rate Loan,
means a TARGET Day;

(c) if such day relates to any interest rate settings as to a TIBOR Rate Loan,
means any such day on which banks are open for business in Tokyo, Japan and Hong
Kong;

(d) if such day relates to any interest rate settings as to a LIBO Rate Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(e) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a LIBO Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such LIBO Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

When used in connection with any Loan to or Letter of Credit issued for the
account of the Canadian Borrower, the term “Business Day” shall also exclude any
day on which banks are authorized or required to be closed in Toronto, Ontario,
Canada or New York, New York. When used in connection with any Loan to or Letter
of Credit issued for the account of the Australian Borrower, the term “Business
Day” shall also exclude any day on which banks are authorized or required to be
closed in any of Sydney or Melbourne, Australia or Hong Kong. When used in
connection with any Loan to or Letter of Credit issued for the account of the
Japanese Borrower, the term “Business Day” shall also exclude any day on which
banks are authorized or required to be closed in either Tokyo, Japan or Hong
Kong.

For purposes of Section 6.14, “Business Day” shall be determined by the location
where the DDAs and Blocked Account Banks are located.

“Canadian Availability” means, as of any date of determination thereof, the
result, if a positive number, of:

(a) the Canadian Loan Cap

minus

(b) the Total Canadian Outstandings on such date.

 

-17-



--------------------------------------------------------------------------------

In calculating Canadian Availability at any time and for any purpose under this
Agreement any amount calculated or referenced in Dollars shall also refer to the
Alternative Currency Equivalent in CD$.

“Canadian BA Rate” means, with respect to each Interest Period for a Canadian BA
Rate Loan, the rate of interest per annum equal to the average rate applicable
to Canadian Dollar bankers’ acceptances having an identical or comparable term
as the proposed Canadian BA Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuters Monitor Money Rates Service as at approximately 10:00 a.m. Toronto time
on such day (or, if such day is not a Business Day, as of 10:00 a.m. Toronto
time on the immediately preceding Business Day); provided that if such rate does
not appear on the CDOR Page at such time on such date, the rate for such date
will be the annual discount rate (rounded upward to the nearest whole multiple
of 1/100 of 1%) as of 10:00 a.m. Toronto time on such day at which a Canadian
chartered bank listed on Schedule 1 of the Bank Act (Canada) as selected by
Administrative Agent is then offering to purchase Canadian Dollar bankers’
acceptances accepted by it having such specified term (or a term as closely as
possible comparable to such specified term).

“Canadian BA Rate Loan” means any Canadian Loan in CD$ bearing interest at a
rate determined by reference to the Canadian BA Rate in accordance with the
provisions of Article II.

“Canadian BA Rate Loan Borrowing” means any Committed Borrowing comprised of
Canadian BA Rate Loans.

“Canadian Base Rate” means, for any day, a floating rate equal to the annual
rate of interest determined by the Administrative Agent which is equal to the
greatest of (a) the annual rate of interest announced from time to time by the
Administrative Agent (acting through its Canada branch), as being its reference
rate or “base rate” in effect on such date (or if such date is not a Business
Day, on the Business Day immediately preceding such date) for determining
interest rates on Dollar denominated commercial loans made by it in Canada, in
each case regardless of whether such bank actually charges such rate of interest
in connection with extensions of credit in Dollars to debtors, (b) the Federal
Funds Rate for such day plus one-half of one percent (0.50%) and (c) the LIBOR
Rate for a thirty (30) day interest period as determined on such day, plus 1.0%.
Each change in any interest rate provided for in the Agreement based upon the
Canadian Base Rate shall take effect at the time of such change in the Canadian
Base Rate.

“Canadian Base Rate Loan” means a Loan or portion thereof made to the Canadian
Borrower denominated in Dollars bearing interest at a rate based on the Canadian
Base Rate.

“Canadian Borrower” has the meaning specified in the introductory paragraph
hereto.

“Canadian Borrowing” means a Committed Canadian Borrowing or a Swing Line
Borrowing made to the Canadian Borrower, as the context may require.

 

-18-



--------------------------------------------------------------------------------

“Canadian Borrowing Base” means, at any time of calculation, an amount in CD$
(or the Dollar Equivalent thereof, if applicable) equal to:

(a) the face amount of Eligible Credit Card Receivables of the Canadian Loan
Parties multiplied by the Credit Card Advance Rate;

plus

(b) the face amount of Eligible Trade Receivables of the Canadian Loan Parties
(net of Receivables Reserves applicable thereto) multiplied by the Receivables
Advance Rate;

plus

(c) the Cost of Eligible Inventory (other than Eligible In-Transit Inventory) of
the Canadian Loan Parties, net of Inventory Reserves applicable thereto,
multiplied by the Appraisal Percentage of the Appraised Value of Eligible
Inventory (other than Eligible In-Transit Inventory) of the Canadian Loan
Parties;

plus

(d) the lesser of (i) $2,250,000 and (ii) the sum of (x) the Cost of Eligible
In-Transit Inventory of the Canadian Loan Parties, net of Inventory Reserves
applicable thereto, multiplied by the Appraisal Percentage of the Appraised
Value of Eligible In-Transit Inventory of the Canadian Loan Parties, and
(y) with respect to any Eligible Letter of Credit, the Appraisal Percentage of
the Appraised Value of the Inventory of the Canadian Loan Parties supported by
such Eligible Letter of Credit, multiplied by the Cost of such Inventory of the
Canadian Loan Parties when completed, net of applicable Reserves;

minus

(e) the then amount of all Availability Reserves applicable to the Canadian Loan
Parties. In no event shall the amount of Availability Reserves subtracted in
calculating the Canadian Borrowing Base be duplicative of Availability Reserves
subtracted in calculating any other Borrowing Base.

“Canadian Commitments” means, as to each Canadian Lender, its obligation to
(a) make Committed Canadian Loans to the Canadian Borrower pursuant to
Section 2.01(b), (b) purchase participations in Canadian L/C Obligations, and
(c) purchase participations in Swing Line Loans made to the Canadian Borrower,
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Canadian Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Canadian Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Canadian Concentration Account” means the account maintained by the
Administrative Agent at Bank of America (acting through its Canada branch) into
which cash receipts and collections of the Canadian Loan Parties (including,
without limitation, from the Collateral) are deposited to the extent required
hereby or by any other Loan Document.

 

-19-



--------------------------------------------------------------------------------

“Canadian Credit Extensions” mean each of the following: (a) a Canadian
Borrowing and (b) a Canadian L/C Credit Extension.

“Canadian Credit Party” or “Canadian Credit Parties” means (a) individually,
(i) each Canadian Lender and its Lender Affiliates, (ii) the Agents and their
respective Lender Affiliates, (iii) each L/C Issuer of any Canadian Letter of
Credit and (iv) the successors and assigns of each of the foregoing, and
(b) collectively, all of the foregoing.

“Canadian Facility” means the revolving credit facility in favor of the Canadian
Borrower established pursuant to this Agreement.

“Canadian L/C Borrowing” means an extension of credit resulting from a drawing
under any Canadian Letter of Credit which has not been reimbursed on or prior to
the date required to be reimbursed by the Canadian Borrower pursuant to
Section 2.03(c)(i) or refinanced as a Committed Canadian Borrowing.

“Canadian L/C Credit Extension” means, with respect to any Canadian Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

“Canadian L/C Obligations” means, as at any date of determination and without
duplication, the aggregate Stated Amount of all outstanding Canadian Letters of
Credit plus the aggregate of all Unreimbursed Amounts under Canadian Letters of
Credit, including all Canadian L/C Borrowings.

“Canadian Lenders” means the Lenders having Canadian Commitments from time to
time or at any time. Any Person may be a Canadian Lender only if it is a
financial institution that is listed on Schedule I, II or III of the Bank Act
(Canada) or is not a foreign bank for purposes of the Bank Act (Canada), and if
such financial institution is not resident in Canada and is not deemed to be
resident in Canada for purposes of the Income Tax Act (Canada), then such
financial institution deals at arm’s length with each Canadian Loan Party for
purposes of the Income Tax Act (Canada).

“Canadian Letter of Credit” means each Letter of Credit issued hereunder for the
account of the Canadian Borrower.

“Canadian Letter of Credit Sublimit” means an amount equal to $12,500,000. The
Canadian Letter of Credit Sublimit is part of, and not in addition to, the
Aggregate Canadian Commitments. A permanent reduction of the Aggregate Canadian
Commitments shall not require a corresponding pro rata reduction in the Canadian
Letter of Credit Sublimit; provided, however, that if the Aggregate Canadian
Commitments are reduced to an amount less than the Canadian Letter of Credit
Sublimit, then the Canadian Letter of Credit Sublimit shall be reduced to an
amount equal to (or, at Canadian Borrower’s option, less than) the Aggregate
Canadian Commitments.

 

-20-



--------------------------------------------------------------------------------

“Canadian Liabilities” means (a) all advances to, and debts (including
principal, interest, fees, costs, and expenses), liabilities, obligations,
covenants, indemnities, and duties of, any Canadian Loan Party arising under any
Loan Document or otherwise with respect to any Canadian Loan or Canadian Letter
of Credit (including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral therefor), whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, fees, costs and expenses that accrue after the commencement
by or against any Canadian Loan Party of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, and (b) any Other
Canadian Liabilities.

“Canadian Loan” means an extension of credit by a Canadian Lender to the
Canadian Borrower under Article II in the form of a Committed Loan or a Swing
Line Loan.

“Canadian Loan Cap” means, at any time of determination, the lesser of (a) the
Aggregate Canadian Commitments and (b) the Canadian Borrowing Base.

“Canadian Loan Parties” means, collectively, the Canadian Borrower and each
Canadian Subsidiary that is a Guarantor of the Canadian Liabilities. “Canadian
Loan Party” means any one of such Persons.

“Canadian Note” means a promissory note made by the Canadian Borrower in favor
of a Canadian Lender evidencing Canadian Loans made by such Canadian Lender,
substantially in the form of Exhibit C-2 or Exhibit C-4, as the case may be.

“Canadian Overadvance” means a Canadian Credit Extension to the extent that,
immediately after the making of such Canadian Credit Extension, the aggregate
principal balance of all Canadian Credit Extensions then outstanding exceeds the
Canadian Loan Cap as then in effect.

“Canadian Pension Plan” means an employee pension benefit plan or pension plan
that is covered by the Laws of any jurisdiction in Canada including the Pension
Benefits Act (Ontario) and the Income Tax Act (Canada) or subject to minimum
funding standards and that is either (a) maintained or sponsored by any Canadian
Loan Party or any Canadian Subsidiary for employees, (b) maintained pursuant to
a collective bargaining agreement, or other arrangement under which more than
one employer makes contributions and to which any Canadian Loan Party or any
Canadian Subsidiary is making or accruing an obligation to make contributions or
has within the preceding five years made or accrued such contributions or
(c) any other plan with respect to which any Canadian Loan Party has incurred or
may incur liability, including contingent liability either to such plan or to
any Person, administration or Governmental Authority, including the FSCO.
“Canadian Pension Plan” shall not include the group registered retirement
savings plan in which the employees of any Canadian Loan Party or any Canadian
Subsidiary participate and which is not subject to any pension benefits
standards legislation or the registered pension plan provisions of the Income
Tax Act (Canada).

“Canadian Prime Rate” means the per annum rate of interest equal to the greatest
of (a) the rate of interest in effect for such day or so designated from time to
time by Bank of America (acting through its Canada branch) as its “prime rate”
for commercial loans made by it in Canada in Canadian Dollars, such rate being a
reference rate and not necessarily representing the lowest or best rate being
charged to

 

-21-



--------------------------------------------------------------------------------

any customer; (b) the Bank of Canada Overnight Rate for such day, plus 0.50%; or
(c) the Canadian BA Rate for a 30-day interest period as determined on such day
plus 1.00%. Any change in such rate announced by Bank of America (acting through
its Canada branch) shall take effect at the opening of business on the day
specified in the public announcement thereof. Each interest rate based on the
Canadian Prime Rate hereunder, shall be adjusted simultaneously with any change
in the Canadian Prime Rate.

“Canadian Prime Rate Loan” means a Loan that bears interest based on the
Canadian Prime Rate.

“Canadian Priority Payable Reserves” means, without duplication of any other
Reserves with respect to the Canadian Loan Parties, such reserves as any
Co-Collateral Agent or the Administrative Agent from time to time determines in
its Permitted Discretion as being appropriate to reflect any obligations,
liabilities and indebtedness at such time which have, or would in any proceeding
have, a trust, deemed trust, right of garnishment, right of distress, charge or
statutory Lien imposed to provide for payment or Liens ranking or capable of
ranking senior to or pari passu with Liens securing the Canadian Liabilities on
any of the Collateral under federal, provincial, state, county, territorial,
municipal, or local law including, to the extent that there is such a trust,
statutory Liens or Liens in respect of the specified item that has or is capable
of having such rank, claims for unremitted and accelerated rents, utilities,
taxes (including goods and services tax, provincial sales taxes, and harmonized
sales taxes (“HST”), value added taxes, amounts deducted or withheld or not paid
and remitted when due under the Income Tax Act (Canada), excise taxes, and taxes
payable pursuant to Part IX of the Excise Tax Act (Canada) or similar provincial
or territorial Law), the claims of a clerk, servant, travelling salesperson,
labourer or worker (whether full-time or part-time) who is owed wages (including
any amounts protected by the Wage Earner Protection Program Act (Canada)),
salaries, commissions, disbursements, compensation or other amounts (such as
union dues payable on behalf of employees) by the Canadian Loan Parties (but
only to the extent that the claims of such parties may rank or be capable of
ranking senior to or pari passu with Liens securing the Foreign Liabilities on
any of the Collateral), vacation pay, severance pay, employee source deductions,
workers’ compensation obligations, government royalties or pension fund
obligations (including claims of the FSCO and all amounts currently or past due
and not contributed, remitted or paid to any Canadian Pension Plan, the Canada
Pension Plan or under the Pension Benefits Act (Ontario) or any similar Law)
(but only to the extent ranking or capable of ranking senior to or pari passu
with Liens securing the Foreign Liabilities on any of the Collateral), together
with the aggregate value, determined in accordance with GAAP, of all Eligible
Inventory which may be or may become subject to a right of a supplier to recover
possession thereof or to exercise rights of revendication with respect thereto
under any federal, provincial, state, county, municipal, territorial or local
law, where such supplier’s right may have priority over Liens securing the
Foreign Liabilities including Eligible Inventory subject to a right of a
supplier to repossess goods pursuant to Section 81.1 of the Bankruptcy and
Insolvency Act (Canada) or the Civil Code of Quebec, and amounts currently or
past due and owing by any Canadian Loan Party and not paid for realty, municipal
or similar Taxes (to the extent impacting personal property).

 

-22-



--------------------------------------------------------------------------------

“Canadian Security Documents” means each General Security Agreement, Deed of
Hypothec and each other security agreement or other instrument or document
executed and delivered by any Canadian Loan Party to the Administrative Agent
pursuant to this Agreement or any other Loan Document granting a Lien on assets
of any Canadian Loan Party for the benefit of the Canadian Credit Parties, as
security for the Foreign Liabilities.

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or territory thereof.

“Canadian Swing Line Note” means the promissory note of the Canadian Borrower
substantially in the form of Exhibit C-4, payable to the order of the Swing Line
Lender, evidencing the Swing Line Loans made by the Swing Line Lender to the
Canadian Borrower.

“Canadian Swing Line Sublimit” means an amount equal to the lesser of
(a) $5,000,000 and (b) the Aggregate Canadian Commitments. The Canadian Swing
Line Sublimit is part of, and not in addition to, the Aggregate Canadian
Commitments.

“Capital Expenditures” means, without duplication and with respect to any Person
for any period, all expenditures made (whether made in the form of cash or other
property) or costs incurred for the acquisition or improvement of fixed or
capital assets of such Person (excluding normal replacements and maintenance
which are properly charged to current operations), in each case that are (or
should be) capitalized on the balance sheet of such Person under GAAP, but
excluding Capital Lease Obligations incurred by a Person during such period. For
purposes of this definition, the purchase price of Equipment that is purchased
substantially contemporaneously with the trade-in or sale of similar Equipment
or with insurance proceeds therefrom shall be included in Capital Expenditures
only to the extent of the gross amount by which such purchase price exceeds the
credit granted to such Person for the Equipment being traded in by the seller of
such new Equipment, the proceeds of such sale or the amount of the insurance
proceeds, as the case may be.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as a capital lease on a balance sheet of such Person under GAAP
and the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Cash Collateral Account” means an account established by one or more of the
Loan Parties with the Administrative Agent, for its own benefit and the benefit
of the other Credit Parties, at Bank of America under the sole and exclusive
dominion and control of the Administrative Agent, in the name of the
Administrative Agent or as the Administrative Agent shall otherwise direct, in
which deposits are required to be made by the applicable Borrowers in respect of
the L/C Obligations in accordance with Section 2.17 or Section 8.02(c).

 

-23-



--------------------------------------------------------------------------------

“Cash Collateralize” means to deposit in a Cash Collateral Account or to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of one
or more of the Administrative Agent, the L/C Issuer or any applicable Lenders,
as collateral for any applicable L/C Obligations or obligations of the Lenders
to fund participations in respect thereof (as the context may require), cash or
deposit account balances or, if the Administrative Agent and the L/C Issuer
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Specified Event of Default, or (ii) the failure of the Borrowers to maintain
North American Availability for five (5) consecutive Business Days at least
equal to the greater of (x) ten percent (10%) of the North American Loan Cap or
(y) $15,000,000. For purposes of this Agreement, the occurrence of a Cash
Dominion Event shall be deemed continuing (i) so long as such Specified Event of
Default is continuing, and/or (ii) if such Cash Dominion Event arises as a
result of the Borrowers’ failure to maintain North American Availability as
required under clause (ii) of the immediately preceding sentence, until North
American Availability is at least equal to the greater of (x) ten percent
(10%) of the North American Loan Cap or (y) $15,000,000 for thirty
(30) consecutive days; in which case a Cash Dominion Event shall no longer be
deemed to be continuing for purposes of this Agreement; provided that a Cash
Dominion Event may be discontinued only on five (5) occasions after the
Effective Date (even if a Specified Event of Default is no longer continuing
and/or North American Availability exceeds the required amount for thirty
(30) consecutive days). The termination of a Cash Dominion Event as provided
herein shall in no way limit, waive or delay the occurrence of a subsequent Cash
Dominion Event in the event that the conditions set forth in this definition
again arise.

“Cash Equivalent” means an Investment of any type specified in clauses
(a) through (h) in the definition below of the term “Permitted Investment”.

“Cash Management Reserves “ means such reserves as the Administrative Agent,
from time to time, determines in its Permitted Discretion as being appropriate
to reflect the reasonably anticipated liabilities of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any cash management services or facilities
provided to any Loan Party by the Administrative Agent or any Lender or any of
their respective Lender Affiliates, including, without limitation: (a) ACH
transactions, (b) controlled disbursement services, treasury, depository,
overdraft, and electronic funds transfer services, (c) foreign exchange
facilities, (d) credit card processing services, (e) purchase cards and
(f) credit or debit card products.

“CD$” or “Canadian Dollars” means lawful money of Canada.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CFC” means (a) a Subsidiary that is a controlled foreign corporation under
Section 957 of the Code, (b) a Subsidiary substantially all of whose assets
consist of Equity Interests in Subsidiaries described in clause (a) of this
definition, or (c) a Subsidiary treated as disregarded for United States federal
income tax purposes that owns more than 65% of the voting Equity Interests of a
Subsidiary described in clauses (a) or (b) of this definition.

 

-24-



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, (or with
respect to any Lender, if later, the date upon which such Person becomes a
Lender) of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority, requiring compliance by any Credit Party (or any
lending office of such Credit Party or by such Credit Party’s holding company,
if any); provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued. A
Change in Law shall not include the application or effect of any regulations
promulgated and any interpretation or other guidance issued in connection with
Sections 1471 or 1472 of the Code.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding (i) any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
and (ii) Rhône Capital L.P. and its Affiliates) becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 35% or more of the Equity
Interests of the Parent entitled to vote for members of the board of directors
or equivalent governing body of the Parent on a fully-diluted basis (and taking
into account all such Equity Interests that such “person” or “group” has the
right to acquire pursuant to any option right); or

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case

 

-25-



--------------------------------------------------------------------------------

of both clause (ii) and clause (iii), any individual whose initial nomination
for, or assumption of office as, a member of that board or equivalent governing
body occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) any “change in control” as defined in any document governing Material
Indebtedness of any Loan Party; or

(d) the Parent fails at any time to own, directly or indirectly, 100% of the
Equity Interests of each other Loan Party free and clear of all Liens (other
than (i) the Liens in favor of any Agent under the Security Documents, and
(ii) Liens securing obligations in respect of the Term Loan Credit Agreement and
loan documents relating thereto).

“Co-Collateral Agents” means, collectively, Bank of America and GECC, acting in
their capacity as co-collateral agents, each for its own benefit and the benefit
of the other Credit Parties, or any successor collateral agent.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, each as amended from time to time.

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property of any Loan Party that is or is
intended under the terms of the Security Documents to be subject to Liens in
favor of any Agent (for the benefit of itself and the other Credit Parties).

“Collateral Access Agreement” means an agreement substantially in the form
attached hereto as Exhibit J-1 (Collateral Access Agreement – Domestic Loan
Parties), Exhibit J-2 (Collateral Access Agreement – Canadian Loan Parties),
Exhibit J-3 (Collateral Access Agreement – Australian Loan Parties), Exhibit J-4
(Collateral Access Agreement – Japanese Loan Parties) or otherwise reasonably
satisfactory in form and substance to the Agents, executed by (a) a bailee or
other Person in possession of Collateral, or (b) a landlord of Real Estate
leased by any Borrowing Base Party, in each case, pursuant to which such
landlord, bailee or other Person (i) other than with respect to the Australian
Loan Parties, acknowledges the Lien granted to the applicable Agent on the
Collateral, (ii) other than with respect to the Australian Loan Parties and the
Japanese Loan Parties, releases or subordinates such Person’s Liens in the
Collateral held by such Person or located on such Real Estate, (iii) provides
the applicable Agent with access to the Collateral held by such bailee or other
Person or located in or on such Real Estate, and (iv) as to any landlord
(x) provides the applicable Agent with access to the Collateral located in or on
such Real Estate and a reasonable time to sell and dispose of the Collateral
from such Real Estate, and (y) other than with respect to the Australian Loan
Parties and the Japanese Loan Parties, agrees to give the applicable Agent
reasonable prior notice before terminating the lease covering such Real Estate
and an opportunity to cure any default of the applicable tenant if the
applicable Agent so elects.

“Collateral Issues” has the meaning given such term in Section 9.19.

 

-26-



--------------------------------------------------------------------------------

“Commercial Letter of Credit” means any letter of credit or similar instrument
(including, without limitation, bankers’ acceptances) issued for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by a Loan Party in the ordinary course of business
of such Loan Party.

“Commitment” means, as to each Lender, its Domestic Commitment, its Canadian
Commitment, its Australian Commitment and its Japanese Commitment.

“Commitment Fee” has the meaning set forth in Section 2.09.

“Commitment Fee Adjustment Date” means the first day of each calendar quarter.

“Commitment Increase” has the meaning provided in Section 2.15(a).

“Committed Australian Borrowing” means a borrowing consisting of simultaneous
Committed Australian Loans of the same Type, in the same currency and, in the
case of BBR Rate Loans or LIBO Rate Loans, having the same Interest Period made
by each of the Australian Lenders pursuant to Section 2.01.

“Committed Australian Loan” means any loan at any time made by any Australian
Lender pursuant to Section 2.01.

“Committed Borrowing” means, as the context may require, each Committed Canadian
Borrowing, each Committed Domestic Borrowing, each Committed Australian
Borrowing and each Committed Japanese Borrowing.

“Committed Canadian Borrowing” means a borrowing consisting of simultaneous
Committed Canadian Loans of the same Type, in the same currency and, in the case
of Canadian BA Rate Loans or LIBO Rate Loans, having the same Interest Period
made by each of the Canadian Lenders pursuant to Section 2.01.

“Committed Canadian Loan” means any loan at any time made by any Canadian Lender
pursuant to Section 2.01.

“Committed Domestic Borrowing” means a borrowing consisting of simultaneous
Committed Domestic Loans of the same Type, in the same currency and, in the case
of LIBO Rate Loans, having the same Interest Period made by each of the Domestic
Lenders pursuant to Section 2.01.

“Committed Domestic Loan” means any loan at any time made by any Domestic Lender
pursuant to Section 2.01.

“Committed Japanese Borrowing” means a borrowing consisting of simultaneous
Committed Japanese Loans of the same Type, in the same currency and, in the case
of TIBOR Rate Loans or LIBO Rate Loans, having the same Interest Period made by
each of the Japanese Lenders pursuant to Section 2.01.

“Committed Japanese Loan” means any loan at any time made by any Japanese Lender
pursuant to Section 2.01.

 

-27-



--------------------------------------------------------------------------------

“Committed Loan” means, as the context may require, any Committed Domestic Loan,
any Committed Canadian Loan, any Committed Australian Loan and any Committed
Japanese Loan.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of a Committed Loan from one Type to the other, or (c) a continuation
of a LIBO Rate Loan, a Canadian BA Rate Loan, a BBR Rate Loan or a TIBOR Rate
Loan, as applicable, pursuant to Section 2.02(b), which, if in writing, shall be
substantially in the form of Exhibit A-1 (Domestic Committed Loan Notice) or
Exhibit A-2 (Foreign Committed Loan Notice), as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time and any successor Law.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Concentration Account” means (a) individually, each North American
Concentration Account and each Foreign Concentration Account, and
(b) collectively, all of the foregoing.

“Connection Income Tax” means Other Connection Taxes that are imposed or
measured by income (however denominated) or that are franchise Taxes or branch
profits Taxes.

“Consent” means (a) actual written consent given by a Lender from whom such
consent is sought; or (b) the passage of ten (10) Business Days from receipt of
written notice to a Lender from the Administrative Agent of a proposed course of
action to be followed by the Administrative Agent without such Lender’s giving
the Administrative Agent written notice that such Lender objects to such course
of action.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Parent and its Americas/Foreign Subsidiaries on
an Americas/Foreign Consolidated basis for the most recently completed
Measurement Period, plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges, (ii) the
provision for federal, state, local and foreign income Taxes, (iii) depreciation
and amortization expense, (iv) other non-recurring expenses reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period, (v) costs, fees and expenses in connection with the Loan
Documents and the other transactions occurring on or about the Effective Date,
(vi) impairment charges and asset write-offs pursuant to GAAP and any non-cash
stock compensation expenses, and (vii) other non-cash restructuring, severance
and integration charges reducing such Consolidated Net Income (provided that if
any such non-cash charge represents an accrual or reserve for potential cash
items in any future period, the cash payment in respect thereof in such future
period shall be subtracted from Consolidated EBITDA to such extent in such
future period) (in each case of or by the Parent and its Subsidiaries for such
Measurement Period), minus (b) the following to the extent included in
calculating such

 

-28-



--------------------------------------------------------------------------------

Consolidated Net Income: (i) federal, state, local and foreign income tax
credits and (ii) all non-cash items increasing Consolidated Net Income (in each
case of or by the Parent and its Americas/Foreign Subsidiaries for such
Measurement Period), all as determined on an Americas/Foreign Consolidated
basis, in accordance with GAAP, as applicable.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for the most recently completed
Measurement Period minus (ii) Capital Expenditures paid in cash during such
Measurement Period minus (iii) the aggregate amount of Federal, state, local,
provincial, territorial, municipal and foreign income taxes paid in cash during
such Measurement Period (net of federal, state, local, provincial, territorial,
municipal and foreign income tax refunds received in cash during such
Measurement Period) to (b) the sum of (i) Debt Service Charges for such
Measurement Period plus (ii) the aggregate amount of all Restricted Payments
paid in cash by the Parent during such Measurement Period, in each case, of or
by the Parent and, other than with respect to clause (b)(ii) above, its
Americas/Foreign Subsidiaries, and determined on an Americas/Foreign
Consolidated basis, in accordance with GAAP, as applicable.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses, in each case to the extent treated as interest in accordance with
GAAP, including, without limitation, all commissions, discounts and other fees
and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Contracts, (b) all interest paid or payable
with respect to discontinued operations and (c) the portion of rent expense with
respect to such period under Capital Lease Obligations that is treated as
interest, in accordance with GAAP in each case of or by the Parent and its
Americas/Foreign Subsidiaries for the most recently completed Measurement
Period, all as determined on an Americas/Foreign Consolidated basis.

“Consolidated Net Income” means, as of any date of determination, the net income
of the Parent and its Americas/Foreign Subsidiaries for the most recently
completed Measurement Period, all as determined on an Americas/Foreign
Consolidated basis, in accordance with GAAP, as applicable; provided, however,
that there shall be excluded (a) extraordinary gains and extraordinary losses
for such Measurement Period, (b) the income (or loss) of such Person during such
Measurement Period in which any other Person has a joint interest, except to the
extent of the amount of cash dividends or other distributions actually paid in
cash to such Person during such period, (c) the income (or loss) of such Person
during such Measurement Period and accrued prior to the date it becomes a
Subsidiary of the Parent or any of its Americas/Foreign Subsidiaries or is
merged into or consolidated with the Parent or any of its Americas/Foreign
Subsidiaries or that Person’s assets are acquired by the Parent or any of its
Americas/Foreign Subsidiaries, and (d) the income of any direct or indirect
Subsidiary of a Person to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its Organization Documents or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, except that the Parent’s
equity in any net loss of any such Subsidiary for such Measurement Period shall
be included in determining Consolidated Net Income.

 

-29-



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means (a) the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and
(b) in respect of the Australian Loan Parties, “control” as defined in section
50AA of the Corporations Act. “Controlling” and “Controlled” have meanings
correlative thereto.

“Controller” has the meaning given to it in section 9 of the Corporations Act.

“Corporations Act” means the Corporations Act 2001 (Cth) of Australia as,
(a) amended or re-enacted, (b) any statute, regulation or provision enacted in
replacement of that Law, (c) another regulation or other statutory instrument
made or issued under that Law, and (d) any amendment made to a statute,
regulation or provision referred to in clauses (a) through (c) of this
definition as a consequence of another statute, regulation or provision.

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Effective Date as such calculated cost is
determined from invoices received by the Borrowing Base Parties, the Borrowing
Base Parties’ purchase journals or the Borrowing Base Parties’ stock ledger.
“Cost” does not include inventory capitalization costs or other non-purchase
price charges (such as freight) used in the Borrowing Base Parties’ calculation
of cost of goods sold.

“Covenant Compliance Event” means, as of any date, Aggregate Availability at any
time is less than the greater of (x) ten percent (10%) of the lesser of (i) the
Aggregate Total Commitments or (ii) the Aggregate Borrowing Base, or
(y) $15,000,000. For purposes hereof, the occurrence of a Covenant Compliance
Event shall be deemed continuing until Aggregate Availability is at least equal
to the greater of (x) ten percent (10%) of the lesser of (i) the Aggregate Total
Commitments or (ii) the Aggregate Borrowing Base, or (y) $15,000,000 for thirty
(30) consecutive calendar days, in which case a Covenant Compliance Event shall
no longer be deemed to be continuing for purposes of this Agreement. For
purposes of calculating Aggregate Availability with respect to a “Covenant
Compliance Event”, Australian Availability and Japanese Availability shall not
account for more than 40% of Aggregate Availability. The termination of a
Covenant Compliance Event as provided herein shall in no way limit, waive or
delay the occurrence of a subsequent Covenant Compliance Event in the event that
the conditions set forth in this definition again arise.

“Credit Card Advance Rate” means ninety percent (90%).

“Credit Card Issuer” shall mean any person (other than a Borrower or other Loan
Party or any Affiliate thereof) who issues or whose members issue credit cards,
including, without limitation, MasterCard or VISA bank credit or debit cards or
other bank credit or debit cards issued through MasterCard International, Inc.,
Visa, U.S.A., Inc. or Visa International and American Express, Discover, Diners
Club, Carte Blanche and other non-bank credit or debit cards, including, without
limitation, credit or debit cards issued by or through American Express Travel
Related Services Company, Inc., and Novus Services, Inc. and other issuers
approved by the Agents (such approval not to be unreasonably withheld).

 

-30-



--------------------------------------------------------------------------------

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrowing Base Party’s sales transactions involving credit card
or debit card purchases by customers using credit cards or debit cards issued by
any Credit Card Issuer.

“Credit Card Notifications” has the meaning provided in Section 6.14(a)(i).

“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by a Credit
Card Issuer or Credit Card Processor to a North America Borrowing Base Party
resulting from charges by a customer of a North America Borrowing Base Party on
credit or debit cards issued by such Credit Card Issuer in connection with the
sale of goods by a North America Borrowing Base Party, or services performed by
a North America Borrowing Base Party, in each case in the ordinary course of its
business.

“Credit Extension” means each of (a) a Foreign Credit Extension and (b) a
Domestic Credit Extension.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Foreign
Credit Party, (ii) each Domestic Credit Party, (iii) the Arrangers, (iv) each
beneficiary of each indemnification obligation undertaken by any Loan Party
under any Loan Document, (v) each Lender Affiliate of any Lender or the
Administrative Agent providing Cash Management Services or Bank Products to a
Loan Party, and (vi) the successors and assigns of each of the foregoing, and
(b) collectively, all of the foregoing.

“Credit Party Expenses” means: (a) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Australian Security Trustee,
MLPFS and their respective Lender Affiliates, in connection with this Agreement
and the other Loan Documents, including, without limitation (but in any event
subject to the limitations described below), (i) the reasonable and documented
fees, charges and disbursements of (A) counsel for the Administrative Agent, the
Australian Security Trustee, and MLPFS (limited to not more than one primary
counsel and necessary local counsel (limited to one local counsel per
jurisdiction, (B) outside consultants for the Administrative Agent,
(C) appraisers, (D) commercial finance examinations, and (E) all such
out-of-pocket expenses incurred during any workout or restructuring negotiations
in respect of the Obligations, (ii) all reasonable and documented out-of-pocket
expenses incurred in connection with (A) the syndication of the credit facility
provided for herein, (B) the preparation, negotiation, administration,
management, execution and delivery of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (C) the enforcement or protection of their rights in connection
with this Agreement or the other Loan Documents or efforts to preserve, protect,
collect, or enforce the Collateral or in connection with any proceeding under
any Debtor Relief Laws, or (D) any workout or restructuring negotiations in
respect of any Obligations, and (iii) all customary fees and charges (as
adjusted from time to time) of the

 

-31-



--------------------------------------------------------------------------------

Administrative Agent with respect to the disbursement of funds (or the receipt
of funds) to or for the account of Borrowers (whether by wire transfer or
otherwise), together with any reasonable out-of-pocket costs and expenses
incurred in connection therewith; and (b) with respect to the L/C Issuer and its
Lender Affiliates, all reasonable and documented out-of-pocket expenses incurred
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder; (c) with respect to General
Electric Capital Corporation in its capacity as Co-Collateral Agent, all
reasonable and documented out-of-pocket expenses incurred in connection with the
preparation and negotiation, execution and delivery of this Agreement and the
other Loan Documents but in no event in excess of $30,000 in the aggregate, and
(d) all reasonable and documented out-of-pocket expenses incurred by the Credit
Parties who are not the Administrative Agent, MLPFS, the L/C Issuer or any
Lender Affiliate of any of them in connection with the enforcement of the Credit
Parties’ rights and remedies under any of the Loan Documents or applicable Law
including in the course of any work-out or restructuring of the Loans or other
Obligations during the pendency of any Event of Default, provided that such
Credit Parties shall be entitled to reimbursement for no more than one counsel
representing all such Credit Parties (absent a conflict of interest in which
case the Credit Parties may engage and be reimbursed for additional counsel).

“Currency Recalculation” has the meaning set forth in Section 2.05(k).

“Customer Credit Liabilities” means, at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowing Base Parties entitling the holder thereof to use all or a portion of
the certificate or gift card to pay all or a portion of the purchase price for
any Inventory, and (b) outstanding merchandise credits and customer deposits
(including, without limitation, on account of layaway transactions) of the
Borrowing Base Parties.

“Customs Broker Agreement” means an agreement substantially in the form attached
hereto as Exhibit K-1 (with respect to any Domestic Borrower), Exhibit K-2 (with
respect to any Canadian Loan Party), or otherwise in form and substance
reasonably satisfactory to the Agents and (if a party thereto) the
Administrative Agent, among a North America Borrowing Base Party, a customs
broker, NVOCC or carrier, and the Administrative Agent, in which the customs
broker, NVOCC or carrier acknowledges that it has control over and holds the
documents evidencing ownership of the subject Inventory or other property for
the benefit of the Administrative Agent, and agrees, upon notice from the
Administrative Agent to hold and dispose of the subject Inventory and other
property solely as directed by the Administrative Agent.

“DDA” means any checking, savings or other deposit account maintained by any of
the Loan Parties. All funds in each DDA shall be conclusively presumed to be
Collateral or the proceeds of Collateral and the Credit Parties shall have no
duty to inquire as to the source of the amounts on deposit in any DDA.

“Debt Service Charges” means, for any Measurement Period, the sum of
(a) Consolidated Interest Charges required to be paid in cash for such
Measurement Period, plus (b) the principal amount of all scheduled amortization
payments required to be made in cash by the Parent or its Subsidiaries on
account of Indebtedness (excluding the Obligations and any Synthetic Lease
Obligations but including, without limitation, any Capital Lease Obligations)
during such Measurement Period, in each case determined on an Americas/Foreign
Consolidated basis, in accordance with GAAP, as applicable.

 

-32-



--------------------------------------------------------------------------------

“Debtor Relief Laws” means each of (i) the Bankruptcy Code of the United States,
(ii) the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors
Arrangement Act (Canada) and the Winding-up and Restructuring Act (Canada),
(iii) with respect to Japan, the Bankruptcy Act (Japan), the Civil
Rehabilitation Act (Japan) and the Corporate Reorganization Act (Japan),
(iv) with respect to Australia, the Corporations Act, and (v) all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada, Australia, Japan or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, or Foreign Liabilities, an interest rate equal to (i) the Prime
Rate plus (ii) the Applicable Margin, if any, applicable to Domestic Prime Rate
Loans, plus (iii) two percent (2%) per annum; provided, however, that with
respect to a LIBO Rate Loan, the Default Rate shall be an interest rate equal to
the interest rate (including any Applicable Margin and any Mandatory Cost)
otherwise applicable to such LIBO Rate Loan plus two percent (2%) per annum;
(b) when used with respect to Foreign Liabilities other than Letter of Credit
Fees, an interest rate equal to (i) the Canadian Prime Rate plus (ii) the
Applicable Margin, if any, applicable to Canadian Prime Rate Loans, plus
(iii) two percent (2%) per annum; provided, however, that with respect to a
(A) LIBO Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Margin and any Mandatory Cost) otherwise
applicable to such LIBO Rate Loan plus two percent (2%) per annum, and
(B) Canadian Base Rate Loan, Canadian BA Rate Loan, BBR Rate Loan, Australian
Base Rate Loan, Japanese Base Rate Loan, or TIBOR Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin and any Mandatory Cost) otherwise applicable to such Canadian BA Rate
Loan, BBR Rate Loan, Australian Base Rate Loan, Japanese Base Rate Loan, or
TIBOR Rate Loan, plus two percent (2%) per annum; and (c) when used with respect
to Letter of Credit Fees, a rate equal to the Applicable L/C Fee Rate plus two
percent (2%) per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within one Business Day of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, the L/C Issuer, the Swing Line Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swing Line Loans) within one Business
Day of the date when due, (b) has notified the Lead Borrower, the Administrative
Agent, the L/C Issuer or the Swing Line Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect, (c) has failed, within three Business Days after
written request by the Administrative Agent or the Lead Borrower, to confirm in
writing to the Administrative Agent and the Lead Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a

 

-33-



--------------------------------------------------------------------------------

Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Lead Borrower), or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
interim receiver and manager, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state, provincial, federal or foreign
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Lead Borrower, the L/C Issuer, the
Swing Line Lender and each other Lender promptly following such determination.

“Determination Date” shall mean the date upon which each of the following has
occurred:

(a) The Commitments have been terminated by the Required Lenders (or are deemed
terminated) upon the occurrence of an Event of Default; or

(b) The Obligations and/or any of the Foreign Liabilities have been declared to
be due and payable (or have become automatically due and payable) pursuant to
Section 8.02 and have not been paid in accordance with the terms of this
Agreement.

“Dilution Percent” means, for any period, that percentage reasonably determined
by the Agents in their Permitted Discretion by dividing (a) the amount of
charge-offs, returns of goods purchased from the Borrowing Base Parties and any
other non-cash reductions to trade receivables during such period which had, at
the time of sale, resulted in the creation of a trade receivable, by (b) the
amount of sales (exclusive of sales and other similar taxes) of the Borrowing
Base Parties during such period.

“Dilution Reserve” means a Reserve in amounts established by any Agent from time
to time in its Permitted Discretion as being appropriate to reflect that the
Dilution Percent is or is reasonably anticipated to be greater than five percent
(5%).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) (whether in one
transaction or in a series of transactions) of any property (including, without
limitation, any Equity Interests) by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

-34-



--------------------------------------------------------------------------------

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Equity Interests that do not constitute Disqualified Stock), pursuant to a
sinking fund obligation or otherwise, or redeemable (other than solely for
Equity Interests that do not constitute Disqualified Stock) at the option of the
holder thereof, in whole or in part, on or prior to the date that is 91 days
after the Maturity Date; provided, however, that (i) only the portion of such
Equity Interests which so matures or is so mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and
(ii) with respect to any Equity Interests issued to any employee or to any plan
for the benefit of employees of the Parent or its Subsidiaries or by any such
plan to such employees, such Equity Interest shall not constitute Disqualified
Stock solely because it may be required to be repurchased by the Parent or one
of its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, resignation, death or
disability and if any class of Equity Interest of such Person that by its terms
authorizes such Person to satisfy its obligations thereunder by delivery of an
Equity Interest that is not Disqualified Stock, such Equity Interests shall not
be deemed to be Disqualified Stock. Notwithstanding the preceding sentence, any
Equity Interest that would constitute Disqualified Stock solely because the
holders thereof have the right to require a Loan Party to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale shall not
constitute Disqualified Stock. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the any Loan Party may become obligated to pay upon maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Stock or
portion thereof, plus accrued dividends.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Dollars” and “$” mean the lawful currency of the United States.

“Domestic Availability” means, as of any date of determination thereof, the
result, if a positive number, of:

(a) the Domestic Loan Cap

minus

(b) the Total Domestic Outstandings on such date.

 

-35-



--------------------------------------------------------------------------------

“Domestic Borrowers” has the meaning specified in the introductory paragraph
hereto.

“Domestic Borrowing” means a Committed Domestic Borrowing or a Swing Line
Borrowing made to the Domestic Borrowers, as the context may require.

“Domestic Borrowing Base” means, at any time of calculation, an amount equal to:

(a) the face amount of Eligible Credit Card Receivables of the Domestic
Borrowers multiplied by the Credit Card Advance Rate;

plus

(b) the face amount of Eligible Trade Receivables of the Domestic Borrowers (net
of Receivables Reserves applicable thereto) multiplied by the Receivables
Advance Rate;

plus

(c) the Cost of Eligible Inventory (other than Eligible In-Transit Inventory) of
the Domestic Borrowers, net of Inventory Reserves applicable thereto, multiplied
by the Appraisal Percentage of the Appraised Value of Eligible Inventory (other
than Eligible In-Transit Inventory) of the Domestic Borrowers;

plus

(d) the lesser of (i) $27,750,000 and (ii) the sum of (x) the Cost of Eligible
In-Transit Inventory of the Domestic Borrowers, net of Inventory Reserves
applicable thereto, multiplied by the Appraisal Percentage of the Appraised
Value of Eligible In-Transit Inventory of the Domestic Borrowers, and (y) with
respect to any Eligible Letter of Credit, the Appraisal Percentage of the
Appraised Value of the Inventory of the Domestic Borrowers supported by such
Eligible Letter of Credit, multiplied by the Cost of such Inventory of the
Domestic Borrowers when completed, net of applicable Reserves;

minus

(e) the then amount of all Availability Reserves applicable to any of the Loan
Parties. In no event shall (i) any Availability Reserve attributable to a
Foreign Loan Party be established (other than Availability Reserves required
pursuant to Section 2.01(c)), except upon three (3) Business Days’ prior notice
to, and after consultation with, each applicable Borrower (to the extent such
notice and consultation is required under Section 2.01(e)); and (ii) the amount
of Availability Reserves subtracted in calculating the Domestic Borrowing Base
be duplicative of Availability Reserves subtracted in calculating any other
Borrowing Base.

“Domestic Commitments” means, as to each Domestic Lender, its obligation to
(a) make Committed Domestic Loans to the Domestic Borrowers pursuant to
Section 2.01, (b) purchase participations in Domestic L/C Obligations, and
(c) purchase participations in Swing Line Loans made to the Domestic Borrowers,
in an aggregate principal amount at any one time outstanding not to exceed the
amount set

 

-36-



--------------------------------------------------------------------------------

forth opposite such Domestic Lender’s name on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Domestic Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Domestic Concentration Account” means the account maintained by the
Administrative Agent at Bank of America into which cash receipts and collections
of the Domestic Loan Parties (including, without limitation, from the
Collateral) are deposited to the extent required hereby or by any other Loan
Document.

“Domestic Credit Extensions” mean each of the following: (a) a Domestic
Borrowing and (b) a Domestic L/C Credit Extension.

“Domestic Credit Party” or “Domestic Credit Parties” means (a) individually,
(i) each Domestic Lender and its Lender Affiliates, (ii) the Agents and their
respective Lender Affiliates, (iii) each L/C Issuer of any Domestic Letter of
Credit and (iv) the successors and assigns of each of the foregoing, and
(b) collectively, all of the foregoing.

“Domestic Facility” means the revolving credit facility in favor of the Domestic
Borrowers established pursuant to this Agreement.

“Domestic L/C Borrowing” means an extension of credit resulting from a drawing
under any Domestic Letter of Credit which has not been reimbursed on or prior to
the date required to be reimbursed by the Domestic Borrowers pursuant to
Section 2.03(c)(i) or refinanced as a Committed Domestic Borrowing.

“Domestic L/C Credit Extension” means, with respect to any Domestic Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

“Domestic L/C Obligations” means, as at any date of determination and without
duplication, the aggregate Stated Amount of all outstanding Domestic Letters of
Credit plus the aggregate of all Unreimbursed Amounts under Domestic Letters of
Credit, including all Domestic L/C Borrowings.

“Domestic Lenders” means the Lenders having Domestic Commitments from time to
time or at any time.

“Domestic Letter of Credit” means each Letter of Credit issued hereunder for the
account of the Domestic Borrowers.

“Domestic Letter of Credit Sublimit” means an amount equal to $92,500,000. The
Domestic Letter of Credit Sublimit is part of, and not in addition to, the
Aggregate Domestic Commitments. A permanent reduction of the Aggregate Domestic
Commitments shall not require a corresponding pro rata reduction in the Domestic
Letter of Credit Sublimit; provided, however, that if the Aggregate Domestic
Commitments are reduced to an amount less than the Domestic Letter of Credit
Sublimit, then the Domestic Letter of Credit Sublimit shall be reduced to an
amount equal to (or, at Lead Borrower’s option, less than) the Aggregate
Domestic Commitments.

 

-37-



--------------------------------------------------------------------------------

“Domestic Loan” means an extension of credit by a Domestic Lender to the
Domestic Borrowers under Article II in the form of a Committed Loan or a Swing
Line Loan.

“Domestic Loan Cap” means, at any time of determination, the lesser of (a) the
Aggregate Domestic Commitments and (b) the Domestic Borrowing Base.

“Domestic Loan Parties” means, collectively, the Parent, the Domestic Borrowers
and each Domestic Subsidiary that is a Guarantor of the Obligations. “Domestic
Loan Party” means any one of such Persons.

“Domestic Note” means a promissory note made by the Domestic Borrowers in favor
of a Domestic Lender evidencing Domestic Loans made by such Domestic Lender,
substantially in the form of Exhibit C-1 or Exhibit C-3, as the case may be.

“Domestic Overadvance” means a Domestic Credit Extension to the extent that,
immediately after the making of such Domestic Credit Extension, the aggregate
principal balance of all Domestic Credit Extensions then outstanding exceeds the
Domestic Loan Cap as then in effect.

“Domestic Prime Rate Loan” means a Loan that bears interest based on the Prime
Rate.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Domestic Swing Line Note” means the promissory note of the Domestic Borrowers
substantially in the form of Exhibit C-3, payable to the order of the Swing Line
Lender, evidencing the Swing Line Loans made by such Swing Line Lender to the
Domestic Borrowers.

“Domestic Swing Line Sublimit” means an amount equal to the lesser of
(a) $20,000,000 and (b) the Aggregate Domestic Commitments. The Domestic Swing
Line Sublimit is part of, and not in addition to, the Aggregate Domestic
Commitments.

“E-Commerce Agreement” means that certain Amended and Restated E-Commerce
Agreement dated as of September 6, 2011 by and between QS Retail, Inc. and GSI.

“Effective Date” means May 24, 2013.

“Eligible Assignee” means (a) a Lender or any of its Lender Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Lender Affiliates, has a combined capital
and surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to
whom a Lender assigns its rights and obligations under this Agreement as part of
an assignment and transfer of such Lender’s rights in and to a material portion
of such Lender’s portfolio of asset based credit facilities, and (e) any other
Person (other than a natural person) approved by (i) the Administrative Agent,
the L/C Issuer and the Swing Line Lender, and (ii) unless a Specified Event of
Default has occurred and is continuing, the Lead Borrower (each such approval
not to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Parent or any of its
Subsidiaries or other Affiliates.

 

-38-



--------------------------------------------------------------------------------

“Eligible Credit Card Receivables” means, at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a North America Borrowing Base Party
from a Credit Card Issuer or Credit Card Processor, and in each case originated
in the ordinary course of business of such North America Borrowing Base Party,
and (ii) in each case is acceptable to the Agents in their Permitted Discretion,
and is not ineligible for inclusion in the calculation of the Canadian Borrowing
Base or the Domestic Borrowing Base, as applicable, pursuant to any of clauses
(a) through (k) below. Without limiting the foregoing, to qualify as an Eligible
Credit Card Receivable, an Account shall indicate no Person other than a North
America Borrowing Base Party as payee or remittance party. In determining the
amount to be so included, the face amount of an Account shall be reduced by,
without duplication of any Reserve or any of clauses (a) through (k) below or
otherwise, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a North America Borrowing Base Party may
be obligated to rebate to a customer, a Credit Card Processor, or Credit Card
Issuer pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the applicable North America Borrowing Base Party
to reduce the amount of such Credit Card Receivable. Any Credit Card Receivable
meeting the foregoing criteria shall be deemed to be an Eligible Credit Card
Receivable but only as long as such Credit Card Receivable is not included
within any of the following categories, in which case such Credit Card
Receivable shall not constitute an Eligible Credit Card Receivable, unless
otherwise agreed by the Agents:

(a) Credit Card Receivables which do not constitute an “Account” (as defined in
the UCC or the PPSA, as applicable);

(b) Credit Card Receivables that have been outstanding for more than five
(5) Business Days from the date of sale;

(c) Credit Card Receivables with respect to which a North America Borrowing Base
Party does not have good and valid title, free and clear of any Lien (other than
Liens granted to the Administrative Agent pursuant to the Security Documents and
other Permitted Encumbrances not having priority over, or that are pari passu
with, the Lien of the Administrative Agent under applicable Law);

(d) Credit Card Receivables that are not subject to a first priority Lien in
favor of the Administrative Agent pursuant to the Security Documents (other than
Permitted Encumbrances not having priority over, or that are pari passu with,
the Lien of the Administrative Agent under applicable Law) (it being the intent
that chargebacks in the ordinary course by such processors shall not be deemed
violative of this clause);

 

-39-



--------------------------------------------------------------------------------

(e) Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(but only to the extent of such disputed amount, claim, counterclaim, offset or
chargeback);

(f) Credit Card Receivables as to which the Credit Card Processor or Credit Card
Issuer has the right under certain circumstances to require a North America
Borrowing Base Party to repurchase the Accounts from such Credit Card Processor
or Credit Card Issuer;

(g) Credit Card Receivables due from a Credit Card Issuer or Credit Card
Processor of the applicable credit card which is the subject of any proceeding
under any Debtor Relief Law;

(h) Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer or Credit Card Processor with
respect thereto;

(i) Credit Card Receivables which do not conform in all material respects to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables or which are not payable in Dollars (with respect to
Credit Card Receivables of a Domestic Borrower) or in Dollars or CD$ (with
respect to Credit Card Receivables of a Canadian Loan Party);

(j) Credit Card Receivables which are evidenced by chattel paper or an
instrument of any kind unless such chattel paper or instrument is in the
possession of the Administrative Agent, and to the extent necessary or
appropriate, endorsed to the Administrative Agent; or

(k) Credit Card Receivables which any Agent determines in its Permitted
Discretion to be uncertain of collection.

Subject to Section 2.01(e) and Section 9.19, the Agents shall have the right to
establish or modify or eliminate Reserves against Eligible Credit Card
Receivables from time to time in their Permitted Discretion.

“Eligible GSI Consignment Inventory” means Inventory of QS Retail, Inc. held on
consignment by GSI in its capacity as e-commerce fulfillment service provider,
in accordance with the terms of the E-Commerce Agreement, which Inventory
satisfies each of the following conditions:

(a) possession of such Inventory is maintained by GSI until such time as GSI
shall ship Specified Inventory to customers of a Domestic Borrower upon purchase
thereof through e-commerce transactions fulfilled by GSI in accordance with the
E-Commerce Agreement;

(b) but for the application of clause (b) of the definition of Eligible
Inventory, such Inventory constitutes Eligible Inventory;

(c) QS Retail, Inc., as consignor, has a first-priority perfected Lien in such
Inventory, which Lien has been effectively assigned to the Administrative Agent
to secure the Obligations; and

 

-40-



--------------------------------------------------------------------------------

(d) such Inventory is subject to the terms of that certain Warehouse Bailment
Agreement dated as of September 6, 2011 among, inter alia, the Administrative
Agent, QS Retail, Inc. and GSI, or such other Collateral Access Agreement
reasonably acceptable to the Administrative Agent.

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:

(a) Which satisfies all of the requirements for Eligible Inventory other than
the requirement that it be located in the United States (with respect to
In-Transit Inventory of a Domestic Borrower) or Canada (with respect to
In-Transit Inventory of a Canadian Loan Party);

(b) Which has been fully paid for by the applicable North America Borrowing Base
Party, or, alternatively, for which the full purchase price thereof is secured
by a Commercial Letter of Credit issued under this Agreement;

(c) For which title to such In-Transit Inventory has passed to such North
America Borrowing Base Party;

(d) For which the purchase order is in the name of such North America Borrowing
Base Party;

(e) Which is scheduled for delivery within thirty (30) days or less from the
date of shipment;

(f) For which an Acceptable BOL has been issued and in each case as to which the
Administrative Agent has possession of the Acceptable BOL which evidences
ownership of the subject In-Transit Inventory (which possession requirement can
be satisfied by the delivery of a Customs Broker Agreement from any third party
with possession over such Acceptable BOL);

(g) Which is in the possession of a common carrier or Eligible NVOCC which
issued the Acceptable BOL in respect of such In-Transit Inventory;

(h) The common carrier (to the extent an NVOCC has not engaged such common
carrier), NVOCC and customs broker (as applicable) with respect to such
In-Transit Inventory has entered into a Customs Broker Agreement which is then
in effect; and

(i) Which is fully insured by marine cargo and other insurance in accordance
with Section 5.10 and Section 6.08.

Subject to Section 2.01(e) and Section 9.19, the Agents shall have the right to
establish or modify or eliminate Reserves against Eligible In-Transit Inventory
from time to time in their Permitted Discretion.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication of Eligible In-Transit Inventory, items of Inventory of a Borrowing
Base Party that are raw materials (consisting solely of blank t-shirts) or
finished goods, merchantable and readily saleable to the public in the ordinary

 

-41-



--------------------------------------------------------------------------------

course deemed by the Agents in their Permitted Discretion, to be eligible for
inclusion in the calculation of any Borrowing Base (including blank t-shirts
which otherwise satisfy the requirements set forth in this definition), in each
case that, except as otherwise agreed by the Agents, complies in all material
respects with each of the representations and warranties respecting Inventory
made by a Borrowing Base Party in the Loan Documents, and that is not excluded
as ineligible by virtue of one or more of the criteria set forth below. Except
as otherwise agreed by the Agents, the following items of Inventory shall not be
included in Eligible Inventory:

(a) Inventory that is not solely owned by a Borrowing Base Party or a Borrowing
Base Party does not have good and valid title thereto (including, without
limitation, as a result of retention of title to such Inventory by the supplier
thereof);

(b) Inventory that is leased by or is on consignment to a Borrowing Base Party
or, other than Eligible GSI Consignment Inventory, that is consigned by a
Borrowing Base Party to (or is subject to retention of title in favor of a
Borrowing Base Party with respect to) a Person which is not a Loan Party;

(c) Inventory (other than Eligible In-Transit Inventory) that (i) is not located
in the United States in the case of Inventory of a Domestic Borrower (excluding
territories or possessions thereof) or Canada (in the case of Inventory of the
Canadian Borrower), Australia (in the case of Inventory of the Australian
Borrower) or Japan (in the case of Inventory of the Japanese Borrower)
(excluding territories or possessions thereof), (ii) is in transit, (iii) is
located at a location that is not owned or leased by a Borrowing Base Party,
except either (x) with respect to the North America Borrowing Base Parties, to
the extent that a Collateral Access Agreement executed by the Person owning any
such location is delivered to the Administrative Agent, or (y) with respect to
any Borrowing Base Party, the Agents have established an Availability Reserve or
an Inventory Reserve with respect thereto (it being understood that
notwithstanding the delivery of a Collateral Access Agreement by a North America
Borrowing Base Party, the Agents may establish an Availability Reserve or an
Inventory Reserve for any location at which, pursuant to such Collateral Access
Agreement or otherwise, the Agents may be responsible for any charges for any
period of time other than during the actual occupancy of the premises by the
Agents), or (iv) is in the possession of any Person who is a processor;

(d) Inventory that is located in a distribution center leased by a Borrowing
Base Party except either (x) with respect to the North America Borrowing Base
Parties, to the extent that a Collateral Access Agreement executed by the
applicable lessor is delivered to the Administrative Agent, or (y) with respect
to any Borrowing Base Party, the Agents have established an Availability Reserve
or an Inventory Reserve with respect thereto (it being understood that
notwithstanding the delivery of a Collateral Access Agreement by a North America
Borrowing Base Party, the Agents may establish an Availability Reserve or an
Inventory Reserve for any location at which, pursuant to such Collateral Access
Agreement or otherwise, the Agents may be responsible for any charges for any
period of time other than during the actual occupancy of the premises by the
Agents);

 

-42-



--------------------------------------------------------------------------------

(e) Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or custom items, work-in-process, raw
materials (but excluding blank t-shirts), or that constitute spare parts,
display, promotional, marketing, packaging and shipping materials or supplies
used or consumed in a Borrowing Base Party’s business, (iv) are seasonal in
nature and which have been packed away for sale in a subsequent season, (v) are
not in compliance with all standards imposed by any Governmental Authority
having regulatory authority over such Inventory, its use or sale, (vi) are bill
and hold goods, or (vii) are of a type which is not held for sale by the
Borrowing Base Parties in the ordinary course of their business;

(f) Inventory that is not subject to a perfected first-priority security
interest in favor of the applicable Agent (and with respect to Inventory of the
Japanese Borrower, each of the Japanese Secured Parties) pursuant to the
Security Documents (other than Permitted Encumbrances not having priority over,
or that are pari passu with, the Lien of such Agent (and with respect to
Inventory of the Japanese Borrower, each of the Japanese Secured Parties) under
applicable Law, or having priority but acceptable to the Co-Collateral Agents in
their Permitted Discretion);

(g) Inventory that consists of samples, labels, bags, and other similar
non-merchandise categories;

(h) Inventory that is not insured in compliance with the provisions of
Section 5.10 and Section 6.08 hereof;

(i) Inventory that has been sold but not yet delivered or as to which a
Borrowing Base Party has accepted a deposit;

(j) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party which any Borrowing Base
Party or any of their Subsidiaries has received notice of a dispute in respect
of any such agreement or which would require the payment of fees or royalties to
or the consent of the licensor under such agreement for any sale or other
disposition of such Inventory by the Agents, unless the Agents have reviewed the
underlying agreements and determined the terms to be acceptable, and subject to
the imposition of a Reserve for the payment of any such fees or royalties;

(k) Inventory, the assignment or pledge of which is prohibited under agreements
between any Loan Party and lessors of any leased premises or other third party
locations if, unless otherwise agreed by the Agents in their Permitted
Discretion, consent from such lessor has not been obtained to the reasonable
satisfaction of the Administrative Agent; or

(l) Inventory acquired in a Permitted Acquisition or series of related Permitted
Acquisitions if the aggregate fair market value of the Inventory of the
Borrowing Base Parties acquired in connection with such Permitted Acquisition or
series of related Permitted Acquisitions exceeds $5,000,000, unless and until
the Co-Collateral Agents have (i) completed or received an appraisal of such
Inventory from appraisers reasonably satisfactory to the Co-Collateral Agents,

 

-43-



--------------------------------------------------------------------------------

and such other due diligence as the Co-Collateral Agents may reasonably require,
all of the results of the foregoing to be reasonably satisfactory to the
Co-Collateral Agents, and (ii) established an Inventory advance rate and
Inventory Reserves (if applicable) therefor, and (iii) otherwise agreed that
such Inventory shall be deemed Eligible Inventory in their Permitted Discretion.

Subject to Section 2.01(e) and Section 9.19, the Agents and, if applicable, the
Administrative Agent shall have the right to establish or modify or eliminate
Reserves against Eligible Inventory from time to time in their Permitted
Discretion.

“Eligible Letter of Credit” means, as of any date of determination thereof, a
Commercial Letter of Credit issued for the account of a North America Borrowing
Base Party which supports the full purchase price of Inventory (other than
In-Transit Inventory), (a) which Inventory does not constitute Eligible
In-Transit Inventory and for which no Acceptable BOL or other documents of title
have then been issued; (b) which Commercial Letter of Credit (i) has an expiry
within thirty (30) days of the date of determination, and (ii) provides that
such Commercial Letter of Credit may be drawn only after the Inventory is
completed and after an Acceptable BOL has been issued for such Inventory; and
(c) with respect to the Inventory to be purchased with such Commercial Letter of
Credit, such Inventory satisfies all of the requirements for Eligible In-Transit
Inventory other than the requirement set forth in clause (e) of the definition
of the term herein.

“Eligible NVOCC” means, with respect to any In-Transit Inventory, an NVOCC for
such In-Transit Inventory that (i) is not an Affiliate of a Borrowing Base Party
or the applicable foreign vendor and is otherwise acceptable to the Agents;
(ii) is engaged by a Domestic Borrower or a Canadian Loan Party as freight
forwarder with respect to such In-Transit Inventory; (iii) has received from the
carrier a tangible bill of lading with respect to such In-Transit Inventory that
names such NVOCC as consignee; (iv) has issued an Acceptable BOL to the order of
a North America Borrowing Base Party in respect of such In-Transit Inventory;
and (v) has entered into a Customs Broker Agreement which is then in effect.

“Eligible Trade Receivables” means Accounts arising from the sale of a Borrowing
Base Party’s Inventory (other than those consisting of Credit Card Receivables)
that satisfy the following criteria at the time of creation and continue to meet
the same at the time of such determination: such Account (i) has been earned by
performance and represents the bona fide amounts due to a Borrowing Base Party
from an account debtor, and in each case originated in the ordinary course of
business of such Borrowing Base Party, and (ii) in each case is acceptable to
the Agents in their Permitted Discretion, and is not ineligible for inclusion in
the calculation of any Borrowing Base pursuant to any of clauses (a) through
(v) below. Without limiting the foregoing, to qualify as an Eligible Trade
Receivable, an Account shall indicate no Person other than a Borrowing Base
Party as payee or remittance party. In determining the amount to be so included,
the face amount of an Account shall be reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Borrowing Base Party may be obligated to rebate to a customer
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate

 

-44-



--------------------------------------------------------------------------------

amount of all cash received in respect of such Account but not yet applied by
the applicable Borrowing Base Party to reduce the amount of such Eligible Trade
Receivable. Any Account meeting the foregoing criteria shall be deemed to be an
Eligible Trade Receivable but only as long as such Account is not included
within any of the following categories, in which case such Account shall not
constitute an Eligible Trade Receivable, unless otherwise agreed by the Agents:

(a) Accounts that are not evidenced by an invoice;

(b) Accounts (i) that have been outstanding for more than ninety (90) days from
the original invoice date (or, (x) with respect to Accounts of the Domestic
Borrowers and/or the Australian Borrower having an aggregate face amount not in
excess of $10,000,000, more than one hundred twenty (120) days from the original
invoice date, and (y) with respect to Accounts of the Domestic Borrowers and/or
the Australian Borrower, without duplication of the Accounts described in clause
(x), Accounts having an aggregate face amount not in excess of $1,000,000, more
than one hundred eighty (180) days from the original invoice date) or (ii) that
are more than sixty (60) days past the due date;

(c) Accounts due from any account debtor if fifty percent (50%) or more of
Accounts due from account debtor are ineligible under the provisions of clause
(b) above;

(d) Accounts with respect to which a Borrowing Base Party does not have good and
valid title thereto, free and clear of any Lien (other than Liens granted to the
Agents pursuant to the Security Documents and other Permitted Encumbrances not
having priority over, or that are pari passu with, the Lien of the Agents under
applicable Law);

(e) Accounts that are not subject to a first priority security interest in favor
of the applicable Agent (and with respect to Accounts of the Japanese Borrower,
each of the Japanese Secured Parties) pursuant to the Security Documents (other
than Permitted Encumbrances not having priority over, or that are pari passu
with, the Lien of such Agent (and with respect to Accounts of the Japanese
Borrower, each of the Japanese Secured Parties) under applicable Law);

(f) Accounts which are disputed or with respect to which a claim, counterclaim,
offset or chargeback has been asserted, but only to the extent of such dispute,
counterclaim, offset or chargeback;

(g) Accounts which arise out of any sale made not in the ordinary course of
business, made on a basis other than upon credit terms usual to the business of
a Borrowing Base Party;

(h) Accounts which are owed by any account debtor whose principal place of
business is not within (i) the United States (with respect to the Domestic
Borrowers), (ii) Canada (with respect to the Canadian Loan Parties),
(iii) Australia (with respect to the Australian Borrower), or (iv) Japan (with
respect to the Japanese Borrower);

(i) Accounts which are owed by any Affiliate or any employee of a Loan Party;

 

-45-



--------------------------------------------------------------------------------

(j) Accounts for which all consents, approvals or authorizations of, or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Agents have not been duly obtained, effected or given and are not in full
force and effect;

(k) Accounts due from an account debtor which is the subject of any bankruptcy
or insolvency proceeding, has had a trustee or receiver appointed for all or a
substantial part of its property, has made an assignment for the benefit of
creditors or has suspended its business;

(l) Accounts due from (i) the federal government of the United States of America
unless such Accounts have been assigned by the applicable Borrowing Base Party
to the Administrative Agent in accordance with the Federal Assignment of Claims
Act of 1940 or (ii) the federal government of Canada or a political subdivision
thereof, or any province or territory, or any municipality or department or
agency or instrumentality thereof unless the provisions of the Financial
Administration Act (Canada) or any applicable provincial, territorial or
municipal law of similar purpose and effect restricting the assignment thereof,
as the case may be, have been complied with, or any other Governmental Authority
except to the extent reasonably acceptable to the Co-Collateral Agents and, if
applicable, the Administrative Agent; and in any event such Accounts described
in this subsection shall not exceed $6,000,000 at any time outstanding;

(m) Accounts (i) owing from any Person that is also a supplier to or creditor of
a Loan Party or any of its Subsidiaries unless such Person has waived any right
of setoff in a manner reasonably acceptable to the Agents, or (ii) representing
any manufacturer’s or supplier’s credits, discounts, incentive plans or similar
arrangements entitling a Loan Party or any of its Subsidiaries to discounts on
future purchase therefrom;

(n) Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis (other than Accounts due
from GSI arising in connection with the Disposition of Eligible GSI Consignment
Inventory) or subject to any right of return;

(o) Accounts arising out of sales to account debtors outside (i) the United
States (with respect to Accounts of a Domestic Borrower), (ii) Canada (with
respect to Accounts of a Canadian Loan Party), (iii) Australia (with respect to
Accounts of the Australian Borrower), or (iv) Japan (with respect to Accounts of
the Japanese Borrower), unless, in each case, such Accounts are fully backed by
an irrevocable letter of credit on terms, and issued by a financial institution,
reasonably acceptable to the Agents;

(p) Accounts payable other than (i) in Dollars (with respect to Accounts of a
Domestic Borrower), (ii) in Dollars or CD$ (with respect to Accounts of a
Canadian Loan Party), (iii) in Australian Dollars (with respect to Accounts of
the Australian Borrower), or (iv) Yen (with respect to Accounts of the Japanese
Borrower);

(q) Accounts evidenced by a judgment, chattel paper, promissory note or other
instrument;

 

-46-



--------------------------------------------------------------------------------

(r) Accounts consisting of amounts due from vendors as rebates or allowances, or
as finance or interest charges;

(s) Accounts which are in excess of the credit limit for such account debtor
established by a Borrowing Base Party in the ordinary course of business and
consistent with past practices;

(t) Accounts which include extended payment terms (datings) beyond those
generally furnished to other account debtors in the ordinary course of business;

(u) Accounts due from an account debtor and its Affiliates, where the aggregate
amount due on such Accounts to the Borrowing Base Parties under any Revolving
Facility at any time exceeds fifteen percent (15%) of the total Eligible Trade
Receivables then due to such Borrowing Base Parties, only to the extent of such
amount in excess of fifteen percent (15%) of the total Eligible Trade
Receivables due to such Borrowing Base Parties; provided that the foregoing
shall not apply to the account debtors listed on Schedule 1.06 (who shall rather
be subject to the percentages set forth therein);

(v) Accounts owing from any Embargoed Person or from any Person located in a
jurisdiction other than that in which the applicable Borrower is organized,
which, in either case, a Lender notifies the Loan Parties in writing shall be
ineligible;

(w) Accounts, the assignment or pledge of which is prohibited under agreements
between any Loan Party and lessors of any leased premises or with any Account
debtor, if, unless otherwise agreed by the Agents in their Permitted Discretion,
consent from such lessor or Account debtor has not been obtained to the
reasonable satisfaction of the Administrative Agent; or

(x) Accounts which any Agent determines in its Permitted Discretion to be
unacceptable for borrowing.

Subject to Section 2.01(e) and Section 9.19, the Agents and, if applicable, the
Administrative Agent, shall have the right to establish or modify or eliminate
Reserves against Eligible Trade Receivables from time to time in their Permitted
Discretion.

“Embargoed Person” means any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
(ii) resides, is organized or chartered, or has a place of business in a country
or territory that is the subject of OFAC sanctions programs.

“Environmental Laws” means any and all federal, state, provincial, territorial,
municipal, local, and foreign statutes, laws, regulations, ordinances, final and
enforceable rules, judgments, orders, decrees or governmental restrictions
governing pollution and the protection of the environment or the release of any
materials into the environment, including those governing Hazardous Materials,
air emissions and discharges to waste or public systems.

 

-47-



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal or presence of any Hazardous Materials, (c) exposure to
any Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement imposing liability under Environmental Law or for
Hazardous Materials.

“Environmental Permit” means any permit, approval, license or other
authorization required under any Environmental Law.

“Equipment” shall mean “equipment”, as defined in the UCC or in the PPSA, and
shall also mean all furniture, store fixtures, motor vehicles, rolling stock,
machinery, office equipment, plant equipment, tools, dies, molds, and other
goods, property, and assets which are used and/or were purchased for use in the
operation or furtherance of a Loan Party’s (or any applicable Subsidiary’s)
business, and any and all accessions or additions thereto, and substitutions
therefor.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, and
all of the warrants or options for the purchase or acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person.

“Equivalent Amount” means, with respect to any Alternative Currency, the
equivalent amount thereof determined by the Administrative Agent at such time on
the basis of the Spot Rate.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Domestic Loan Party or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Domestic
Loan Party or any ERISA Affiliate from a Multiemployer Plan or notification that
a Multiemployer Plan is in reorganization; (d) the filing of a notice of intent
to terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any Borrower or any ERISA Affiliate.

 

-48-



--------------------------------------------------------------------------------

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Interbank Market” means any lawful recognized market in which
deposits of Dollars and the relevant Alternative Currencies are offered by
international banking units of United States banking institutions and by foreign
banking institutions to each other and in which foreign currency and exchange
operations are customarily conducted.

“European Subsidiary” means any Subsidiary of the Parent organized under the
laws of any European Governmental Authority.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guarantee of such Loan Party, or grant by
such Loan Party of a security interest, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a Master Agreement governing
more than one Swap Contract, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swap Contracts for which such
Guarantee or security interest becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, branch profits Taxes or similar Taxes, in each case,
(i) imposed by the jurisdiction (or any political subdivision thereof) in which
such Recipient is organized, has its principal office, or in which it is
otherwise doing business or, in the case of any Lender, the jurisdiction (or any
political subdivision thereof) in which its Lending Office is located, or
(ii) that are Other Connection Taxes, (b) in the case of (A) a Lender,
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or, if such Lender is an intermediary, partnership, or
other flow-through entity for Japanese tax purposes, the later of the date on
which such Lender acquires such interest in the Loan or Commitment and the date
on which the relevant beneficiary, partner or member of such Lender becomes such
a beneficiary, partner or member (other than pursuant to an assignment request
by the Borrower under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that such Lender (or its assignor, if
any) was entitled, immediately prior to the designation of a new Lending Office
(or assignment) to receive additional amounts from the Loan Parties with respect
to such withholding, pursuant to Section 3.01(a)(ii), (B) any Agent, L/C Issuer
or other Recipient of a

 

-49-



--------------------------------------------------------------------------------

payment by or on account of any obligation or any Loan Party under any Loan
Document, any withholding tax that is imposed on amounts payable to such Person
at the time such Person becomes a party to this Agreement (or changes its
Lending Office), (c), amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its Lending Office, (d) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e), (e) any
withholding Taxes imposed pursuant to FATCA, and (f) in the case of a
Non-Qualifying Japanese Lender, any Japanese withholding Tax that is imposed on
amounts payable hereunder to such Non-Qualifying Japanese Lender or its
designee. For the avoidance of doubt, any Participant that is entitled to the
benefits of Section 3.01(a) shall be treated as a Lender for purposes of this
defined term.

“Executive Order” has the meaning set forth in Section 10.18.

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

“Existing Increasing Lender” shall have the meaning provided in Section 2.15(b).

“Existing Letters of Credit” means the letters of credit outstanding on the
Effective Date issued under the Existing Credit Agreement and described on
Schedule 1.04 hereto.

“Existing Revolver Tranche” has the meaning provided in Section 2.16(a).

“Extended Commitments” has the meaning provided in Section 2.16(a).

“Extending Lender” has the meaning provided in Section 2.16(b).

“Extension Amendment” has the meaning provided in Section 2.16(d).

“Extension Election” has the meaning provided in Section 2.16(b).

“Extension Request” has the meaning provided in Section 2.16(a).

“Extension Series” has the meaning provided in Section 2.16(a).

“Facility Guaranty” means (a) a Guarantee of the Obligations made by a Guarantor
which is a Domestic Loan Party in favor of the Administrative Agent and the
other Credit Parties, in substantially the form attached hereto as Exhibit L-1
or otherwise in form reasonably satisfactory to the Agents, and (b) a Guarantee
of the Australian Liabilities, the Canadian Liabilities and the Japanese
Liabilities made by a Guarantor which is a Foreign Loan Party in favor of the
Administrative Agent and the other Foreign Credit Parties, in substantially the
form attached hereto as Exhibit L-2 or otherwise in form reasonably satisfactory
to the Agents.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

-50-



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the amended and restated letter agreement, dated as of the
Effective Date, among the Parent, the Administrative Agent, and MLPFS.

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last day of each calendar month in accordance with the
fiscal accounting calendar of the Loan Parties.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last day of each April, July, October and January of
such Fiscal Year in accordance with the fiscal accounting calendar of the Loan
Parties.

“Fiscal Year” means any period of twelve (12) consecutive months ending on
October 31st of any calendar year.

“Foreign Assets Control Regulations” has the meaning set forth in Section 10.18.

“Foreign Availability” means (a) individually, Australian Availability, Canadian
Availability and Japanese Availability, and (b) collectively, the sum of
Australian Availability, Canadian Availability and Japanese Availability.

“Foreign Borrower” means (a) individually, the Australian Borrower, the Canadian
Borrower and the Japanese Borrower, and (b) collectively, all of the foregoing.

“Foreign Commitment” means (a) individually, the Commitment of a Foreign Lender
to make Australian Credit Extensions, the Commitment of a Foreign Lender to make
Canadian Credit Extensions or the Commitment of a Foreign Lender to make
Japanese Credit Extensions, as the context may require, and (b) collectively,
all of the foregoing.

“Foreign Concentration Account” means (a) individually, each Australian
Concentration Account, each Canadian Concentration Account, and each Japanese
Concentration Account, and (b) collectively, all of the foregoing.

“Foreign Credit Party” or “Foreign Credit Parties” means (a) individually, each
Australian Credit Party, each Canadian Credit Party and each Japanese Credit
Party, and (b) collectively, all of the foregoing.

 

-51-



--------------------------------------------------------------------------------

“Foreign Credit Extension” means (a) individually, each Australian Credit
Extension, each Canadian Credit Extension and each Japanese Credit Extension,
and (b) collectively, all of the foregoing.

“Foreign Guarantors” means (a) individually, each Foreign Loan Party which is a
Guarantor of the Australian Liabilities, the Canadian Liabilities and the
Japanese Liabilities, and (b) collectively, all of the foregoing.

“Foreign L/C Borrowing” means (a) individually, any Australian L/C Borrowing,
any Canadian L/C Borrowing and any Japanese L/C Borrowing as the context may
require, and (b) collectively, all of the foregoing.

“Foreign L/C Obligations” means (a) individually, the Australian L/C
Obligations, the Canadian L/C Obligations and the Japanese L/C Obligations as
the context may require, and (b) collectively, all of the foregoing.

“Foreign Lenders” means the Lenders having Foreign Commitments from time to time
or at any time.

“Foreign Letter of Credit” means (a) individually, each Australian Letter of
Credit, each Canadian Letter of Credit and each Japanese Letter of Credit, and
(b) collectively, all of the foregoing.

“Foreign Letter of Credit Sublimit” means (a) individually, the Australian
Letter of Credit Sublimit, the Canadian Letter of Credit Sublimit and Japanese
Letter of Credit Sublimit, and (b) collectively, all of the foregoing.

“Foreign Liability” or “Foreign Liabilities” means (a) individually, each
Australian Liability, each Canadian Liability and each Japanese Liability as the
context may require, and (b) collectively, all of the foregoing.

“Foreign Loan” means (a) individually, each Australian Loan, each Canadian Loan
and each Japanese Loan, and (b) collectively, all of the foregoing.

“Foreign Loan Cap” means (a) individually, the Australian Loan Cap, the Canadian
Loan Cap and the Japanese Loan Cap as the context may require and
(b) collectively, all of the foregoing.

“Foreign Loan Party” or “Foreign Loan Parties” means (a) individually, each of
the Australian Loan Parties, each of the Canadian Loan Parties and each of the
Japanese Loan Parties, and (b) collectively, all of them.

“Foreign Note” means (a) individually, each Australian Note and each Canadian
Note, and (b) collectively, all of the foregoing.

“Foreign Overadvance” means (a) individually, each Australian Overadvance, each
Canadian Overadvance and each Japanese Overadvance, and (b) collectively, all of
the foregoing

“Foreign Revolving Facilities” means (a) individually, the Australian Facility,
the Canadian Facility and the Japanese Facility, and (b) collectively, all of
the foregoing.

 

-52-



--------------------------------------------------------------------------------

“Foreign Subsidiary” means each Subsidiary other than a Domestic Subsidiary.

“Foreign Swing Line Note” means (a) individually, each Australian Swing Line
Note and each Canadian Swing Line Note, and (b) collectively, all of the
foregoing.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of the Outstanding Amount of all outstanding Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

“Fronting Fee” has the meaning specified in Section 2.03(i).

“FSCO” means the Financial Services Commission of Ontario and any Person
succeeding to the functions thereof and includes the Superintendent under such
statute and any other Governmental Authority empowered or created by the
Supplemental Pension Plans Act (Quebec) or the Pension Benefits Act (Ontario) or
any Governmental Authority of any other Canadian jurisdiction exercising similar
functions in respect of any Canadian Pension Plan of any Canadian Loan Party and
any Governmental Authority succeeding to the functions thereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided that, (a) with respect
to Foreign Subsidiaries of Parent organized under the laws of Canada, or any
province or territory thereof, unless GAAP is being applied, “GAAP” shall mean
principles which are consistent with those promulgated or adopted by the
Canadian Institute of Chartered Accountants and its predecessors (or successors)
in effect and applicable to the accounting period in respect of which reference
to GAAP is being made, (b) with respect to the Australian Loan Parties and other
Foreign Subsidiaries of the Parent incorporated in Australia, unless GAAP is
being applied, “GAAP” shall mean the generally accepted accounting principles,
standards and practices in Australia, and (c) with respect to the Japanese Loan
Parties and other Foreign Subsidiaries of the Parent incorporated in Japan,
unless GAAP is being applied, “GAAP” shall mean the generally accepted
accounting principles, standards and practices in Japan.

 

-53-



--------------------------------------------------------------------------------

“GECC” means General Electric Capital Corporation, a Delaware corporation, and
its successors.

“General Security Agreements” means each General Security Agreement dated as of
the Effective Date among the respective Canadian Loan Parties and the
Administrative Agent for the benefit of the Foreign Credit Parties.

“Governmental Authority” means the government of the United States, Canada,
Australia, Japan, or any other nation, or any political subdivision thereof,
whether state, local, provincial, territorial or municipal and any agency,
authority, instrumentality, regulatory body, court, tribunal, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“GSI” means GSI Commerce Solutions, Inc.

“GST” means any goods or services tax, value added tax, consumption tax or
similar tax including as that term is defined in the GST Act.

“GST Act” means A New Tax System (Goods and Services Tax) Act 1999 (Cth) of
Australia as, (a) amended or re-enacted, (b) any statute, regulation or
provision enacted in replacement of that Law, (c) another regulation or other
statutory instrument made or issued under that Law, and (d) any amendment made
to a statute, regulation or provision as a consequence of another statute,
regulation or provision.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements of checks, drafts and other items for
the payment of money for collection or deposit, in either case in the ordinary
course of business. The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

-54-



--------------------------------------------------------------------------------

“Guarantor” means (a) with respect to the Obligations (including, without
limitation, the Foreign Liabilities), the Parent and each direct Domestic
Subsidiary of any Domestic Loan Party that shall be required to execute and
deliver a Facility Guaranty or Facility Guaranty supplement pursuant to
Section 6.13(a) and (b) with respect to the Foreign Liabilities, each Foreign
Borrower and each Foreign Subsidiary of any Foreign Loan Party (but only to the
extent that such Foreign Subsidiary is organized under the Laws of Canada or a
province thereof, Japan or Australia) that shall be required to execute and
deliver a Facility Guaranty or Facility Guaranty supplement pursuant to
Section 6.13(b), and (c) with respect to any Swap Obligation of a Specified Loan
Party (determined before giving effect to Section 10.31, but subject in all
respects to Section 10.29) under the Facility Guaranty, the Borrowers.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes regulated
pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means (a) Caribbean BRC Pty Ltd., as long as its sole
assets consist of the Real Estate at 27 Baines Crescent, Torquay, Victoria,
Australia, and all assets ancillary or related thereto, and substitutions and
replacements thereof or otherwise meets the requirements under the following
clause (b), and (b) each Subsidiary of any Loan Party which has assets with a
fair market value of less than $1,000,000, and owns no assets of the type
included in any Borrowing Base; provided that the total assets of all Immaterial
Subsidiaries shall not exceed two percent (2%) of the consolidated total assets
of the Parent and its Americas/Foreign Subsidiaries at any time. Schedule 5.13
specifically identifies those Immaterial Subsidiaries constituting Domestic
Subsidiaries or Subsidiaries organized under the Laws of Canada or a province
thereof, Japan or Australia in existence as of the Effective Date.

“Increase Effective Date” has the meaning provided therefor in Section 2.15(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

 

-55-



--------------------------------------------------------------------------------

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business not past due for more than sixty (60) days (or with respect to the
Japanese Borrower, 125 days) after the date on which such trade account payables
were created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness of such Person;

(g) all obligations of such Person in respect of Disqualified Stock; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person and except to the extent such Person’s
liability for such Indebtedness is otherwise limited under applicable Law or
otherwise. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Information Certificate” means that certain information certificate dated as of
the Effective Date by the Loan Parties in favor of the Administrative Agent and
the other Credit Parties.

“Intellectual Property” means all: trade secrets, know-how and other proprietary
information; trademarks, trademark applications, internet domain names, service
marks, trade dress, trade names, designs, logos, slogans, indicia of origin and
other source identifiers, and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights and copyright applications (including
copyrights for computer programs), unpatented inventions (whether or not
patentable); patents and patent applications; industrial design applications and
registered industrial designs; any Loan Party’s rights in any license agreements
related to any of the foregoing and income therefrom; intellectual property
rights in books, records, writings, computer tapes or disks, flow diagrams,
specification sheets, computer software, source codes, object codes, executable
code, data and databases; all other intellectual property; and all common law
and other rights throughout the world in and to all of the foregoing.

 

-56-



--------------------------------------------------------------------------------

“Intellectual Property Security Agreement” means, as applicable, the
Intellectual Property Security Agreement dated as of the Effective Date among
the applicable Domestic Loan Parties and the Administrative Agent.

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement, dated as of the Effective Date, between the Administrative Agent and
the Term Loan Agent and shall include any other intercreditor agreement with any
Persons who, contemporaneously or within twelve months after the payment of the
obligations under the Term Loan Credit Agreement, refund, replace or refinance
all or any portion of the obligations under the Term Loan Credit Agreement or
provide Permitted Indebtedness of the type described in clause (k) of the
definition thereof, in each case, which is secured by Permitted Encumbrances of
the type described in clause (x) of the definition thereof, whether by the same
or any other agent, lender or group of lenders and whether or not increasing the
amount of any Indebtedness that may be incurred thereunder.

“Interest Payment Date” means, (a) as to any LIBO Rate Loan, BBR Rate Loan,
TIBOR Rate Loan, or Canadian BA Rate Loan, the last day of each Interest Period
applicable to such LIBO Rate Loan, BBR Rate Loan, TIBOR Rate Loan, or Canadian
BA Rate Loan and the Maturity Date; provided, however, that if any Interest
Period for a LIBO Rate Loan, BBR Rate Loan, TIBOR Rate Loan, or Canadian BA Rate
Loan exceeds three months, the date that falls every three months after the
beginning of such Interest Period shall also be an Interest Payment Date; and
(b) as to any Prime Rate Loan (including a Swing Line Loan), the first day of
each calendar quarter and the Maturity Date.

“Interest Period” means, as to each LIBO Rate Loan, BBR Rate Loan, TIBOR Rate
Loan, or Canadian BA Rate Loan, the period commencing on the date such Committed
Borrowing is disbursed, converted into or continued as such Type of Committed
Borrowing and ending on the date one, two, three or six months thereafter, as
selected by the Lead Borrower or the applicable Foreign Borrower in its
Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

(iii) no Interest Period shall extend beyond the Maturity Date; and

 

-57-



--------------------------------------------------------------------------------

(iv) notwithstanding the provisions of clause (iii), no Interest Period shall
have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing, BBR Rate Loan, TIBOR Rate Loan, or a Canadian BA
Rate Loan, as applicable, would be for a shorter period, such Interest Period
shall not be available hereunder.

For purposes hereof, the date of a Committed Borrowing initially shall be the
date on which such Committed Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Committed
Borrowing.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Parent’s
and/or its Subsidiaries’ internal controls over financial reporting, in each
case as described in the Securities Laws.

“In-Transit Inventory” means Inventory of a North America Borrowing Base Party
that is in the possession of a common carrier and is in transit from a foreign
location to either (a) with respect to Inventory of a Domestic Borrower, a
location of such Domestic Borrower (or a location designated by such Domestic
Borrower) that is in the United States or (b) with respect to Inventory of a
Canadian Loan Party, a location of such Canadian Loan Party (or a location
designated by such Canadian Loan Party) that is in Canada.

“Inventory” means all “inventory” as defined in the UCC, the PPSA or the
Australian PPSA, as applicable, and shall also include, without limitation, all:
(a) goods which (i) are leased by a Person as lessor, (ii) are held by a Person
for sale or lease or to be furnished under a contract of service, (iii) are
furnished by a Person under a contract of service, or (iv) consist of raw
materials, work in process, or materials used or consumed in a business;
(b) goods of said description in transit; (c) goods of said description which
are returned, repossessed or rejected; and (d) packaging, advertising, and
shipping materials related to any of the foregoing.

“Inventory Reserves” means, without duplication of any other Reserves or items
that are otherwise addressed or excluded through eligibility criteria, such
reserves as may be established from time to time by any Agent in its Permitted
Discretion with respect to the determination of the saleability, at retail or
wholesale, of the Eligible Inventory or which reflect such other factors as
affect the market value of the Eligible Inventory. Without limiting the
generality of the foregoing, Inventory Reserves may, in the Permitted Discretion
of any Agent, include (but are not limited to) reserves based on:

 

  (a) obsolescence;

 

  (b) seasonality;

 

  (c) Shrink;

 

  (d) imbalance;

 

  (e) change in Inventory character;

 

-58-



--------------------------------------------------------------------------------

  (f) change in Inventory composition;

 

  (g) change in Inventory mix;

 

  (h) mark-downs (both permanent and point of sale);

 

  (i) retail mark-ons and mark-ups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events;

 

  (j) out-of-date and/or expired Inventory; and

 

  (k) seller’s reclamation or repossession rights under any Debtor Relief Laws.

Upon the determination by any Agent, in its Permitted Discretion, that an
Inventory Reserve should be established or modified, such Agent shall notify the
Administrative Agent in writing and the Administrative Agent shall thereupon
establish or modify such Inventory Reserve, subject to the provisions of
Section 2.01(e) and Section 9.19 of this Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or Equity Interest in, another Person, or
(c) any Acquisition. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IP Collateral” means “IP Collateral”, as such term is defined in the
Intellectual Property Security Agreement, any Intellectual Property rights
subject to the Australian Security Documents, and any Intellectual Property
rights subject to the Japanese Law governed Japanese Security Documents.

“IP Rights Agreement” means that certain letter agreement dated as of the
Effective Date among QS Holdings, S.à.r.l. and 54th Street Holdings S.à.r.l. and
the Administrative Agent regarding certain license agreements between QS
Holdings, S.à.r.l. and 54th Street Holdings S.à.r.l. and the Australian Borrower
and the Japanese Borrower, respectively.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

 

-59-



--------------------------------------------------------------------------------

“Japanese Availability” means, as of any date of determination thereof, the
result, if a positive number, of:

(a) the Japanese Loan Cap,

minus

(b) the Total Japanese Outstandings on such date.

In calculating Japanese Availability at any time and for any purpose under this
Agreement any amount calculated or referenced in Dollars shall also refer to the
Alternative Currency Equivalent in Yen.

“Japanese Base Rate” means the greater of (a) the “basic loan rate” established
by the Bank of Japan from time to time as reflected at :
http://www.boj.or.jp/en/statistics/boj/other/discount/discount.htm/, or (b) the
TIBOR Rate for an Interest Period of one month plus one percent (1.00%) per
annum.

“Japanese Base Rate Loan” means a Loan that bears interest at the Japanese Base
Rate.

“Japanese Borrower” has the meaning specified in the introductory paragraph
hereto and shall include, as applicable, any Japanese Subsidiary that becomes a
Borrower after the Effective Date pursuant to Section 6.13(b).

“Japanese Borrowing” means a Committed Japanese Borrowing or a Swing Line
Borrowing made to the Japanese Borrower, as the context may require.

“Japanese Borrowing Base” means, at any time of calculation, an amount in Yen
(or the Dollar Equivalent thereof) equal to:

(a) the face amount of Eligible Trade Receivables of the Japanese Borrower (net
of Receivables Reserves applicable thereto) multiplied by the Receivables
Advance Rate;

plus

(b) the Cost of Eligible Inventory (other than Eligible In-Transit Inventory) of
the Japanese Borrower, net of Inventory Reserves applicable thereto, multiplied
by the Appraisal Percentage of the Appraised Value of Eligible Inventory (other
than Eligible In-Transit Inventory) of the Japanese Borrower;

minus

(c) the then amount of all Availability Reserves applicable to the Japanese
Borrower. In no event shall the amount of Availability Reserves subtracted in
calculating the Japanese Borrowing Base be duplicative of Availability Reserves
subtracted in calculating any other Borrowing Base.

“Japanese Commitments” means, as to each Japanese Lender, its obligation to
(a) make Committed Japanese Loans to the Japanese Borrower pursuant to
Section 2.01, (b) purchase participations in Japanese L/C Obligations, and
(c) purchase participations in Swing Line Loans made to the Japanese

 

-60-



--------------------------------------------------------------------------------

Borrower, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Japanese Lender’s name on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Japanese Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Japanese Concentration Account” means the account maintained by the
Administrative Agent at Bank of America, N.A. (Japan branch) into which cash
receipts and collections of the Japanese Loan Parties (including, without
limitation, from the Collateral) are deposited to the extent required hereby or
by any other Loan Document.

“Japanese Credit Extensions” mean each of the following: (a) a Japanese
Borrowing and (b) a Japanese L/C Credit Extension.

“Japanese Credit Party” or “Japanese Credit Parties” means (a) individually,
(i) each Japanese Lender and its Lender Affiliates, (ii) the Agents and their
respective Lender Affiliates, (iii) each L/C Issuer of any Japanese Letter of
Credit, and (iv) the successors and assigns of each of the foregoing, and
(b) collectively, all of the foregoing.

“Japanese Depository Banks” means each of The Bank of Tokyo – Mitsubishi UFJ
Ltd., Mizuho Bank Ltd., Sumitomo Mitsui Banking Corporation, Tokyo Tomin Bank,
The Bank of Yokohama, Ltd. and Resona Bank, Limited.

“Japanese Facility” means the revolving credit facility in favor of the Japanese
Borrower established pursuant to this Agreement.

“Japanese L/C Borrowing” means an extension of credit resulting from a drawing
under any Japanese Letter of Credit which has not been reimbursed on or prior to
the date required to be reimbursed by the Japanese Borrower pursuant to
Section 2.03(c)(i) or refinanced as a Committed Japanese Borrowing.

“Japanese L/C Credit Extension” means, with respect to any Japanese Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

“Japanese L/C Obligations” means, as at any date of determination and without
duplication, the aggregate Stated Amount of all outstanding Japanese Letters of
Credit plus the aggregate of all Unreimbursed Amounts under Japanese Letters of
Credit, including all Japanese L/C Borrowings.

“Japanese Lenders” means the Lenders having Japanese Commitments from time to
time or at any time.

“Japanese Letter of Credit” means each Letter of Credit issued hereunder for the
account of the Japanese Borrower.

“Japanese Letter of Credit Sublimit” means an amount equal to $15,000,000. The
Japanese Letter of Credit Sublimit is part of, and not in addition to, the
Aggregate Japanese Commitments. A permanent reduction of the Aggregate Japanese
Commitments shall not require a corresponding pro rata reduction in the Japanese
Letter of Credit Sublimit; provided, however, that if the Aggregate Japanese

 

-61-



--------------------------------------------------------------------------------

Commitments are reduced to an amount less than the Japanese Letter of Credit
Sublimit, then the Japanese Letter of Credit Sublimit shall be reduced to an
amount equal to (or, at Japanese Borrower’s option, less than) the Aggregate
Japanese Commitments.

“Japanese Liabilities” means (a) all advances to, and debts (including
principal, interest, fees, costs, and expenses), liabilities, obligations,
covenants, indemnities, and duties of, any Japanese Loan Party arising under any
Loan Document or otherwise with respect to any Japanese Loan or Japanese Letter
of Credit (including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral therefor), whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, fees, costs and expenses that accrue after the commencement
by or against any Japanese Loan Party of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, and (b) any Other
Japanese Liabilities.

“Japanese Loan” means an extension of credit by a Japanese Lender to the
Japanese Borrower under Article II in the form of a Committed Loan or a Swing
Line Loan.

“Japanese Loan Cap” means, at any time of determination, the lesser of (a) the
Aggregate Japanese Commitments, and (b) the Japanese Borrowing Base.

“Japanese Loan Parties” means, collectively, the Japanese Borrower and each
Japanese Subsidiary that is a Guarantor of the Japanese Liabilities. “Japanese
Loan Party” means any one of such Persons.

“Japanese Overadvance” means a Japanese Credit Extension to the extent that,
immediately after the making of such Japanese Credit Extension, the aggregate
principal balance of all Japanese Credit Extensions then outstanding exceeds the
Japanese Loan Cap as then in effect.

“Japanese Priority Payable Reserve” means, on any date of determination, a
reserve in such amount as the Administrative Agent may determine in its
Permitted Discretion which reflects amounts secured by any Liens, choate or
inchoate, which rank or are capable of ranking in priority to the Administrative
Agent’s and/or the Japanese Secured Parties’ Liens and/or for amounts which may
represent costs relating to the enforcement of the Administrative Agent’s or the
Japanese Secured Parties’ Liens.

“Japanese Secured Parties” means “Secured Parties” as such term is defined in
each of the Japanese Security Documents.

“Japanese Security Documents” means each (a) movable assets security agreement
(with respect to Equipment and Inventory), (b) account receivables security
agreement, (c) trademark security agreement, (d) bank account pledge agreement,
(e) insurance claims pledge agreement, and (f) each other security agreement or
other instrument or document executed and delivered by any Japanese Loan Party
to an Agent and/or each of the Japanese Secured Parties pursuant to this
Agreement or any other Loan Document granting a Lien on assets of any Japanese
Loan Party for the benefit of the Japanese Secured Parties, as security for the
Foreign Liabilities.

 

-62-



--------------------------------------------------------------------------------

“Japanese Subsidiary” means any Subsidiary that is organized under the laws of
Japan.

“Japanese Swing Line Sublimit” means an amount equal to the lesser of
(a) $5,000,000 and (b) the Aggregate Japanese Commitments. The Japanese Swing
Line Sublimit is part of, and not in addition to, the Aggregate Japanese
Commitments.

“Joinder Agreement” means an agreement, in the form attached hereto as Exhibit
F-1 (Joinder Agreement – Domestic Loan Parties), Exhibit F-2 (Joinder Agreement
– Foreign Loan Parties), or such other form as is reasonably satisfactory to the
Agents, pursuant to which, among other things, a Person becomes a party to, and
bound by the terms of, this Agreement and/or the other Loan Documents in the
same capacity and to the same extent as either a Borrower or a Guarantor, as
applicable.

“Landlord Lien State” means (a) Pennsylvania, Virginia, Washington and such
other state(s) determined by the Agents in their Permitted Discretion in which a
landlord’s claim for rent may have priority over the Liens of the Administrative
Agent in any of the Eligible Inventory of the Domestic Borrowers, under the
Security Documents and (b) Ontario, Nova Scotia, Alberta, Manitoba and British
Columbia and such other province(s) determined by the Agents in their Permitted
Discretion in which a landlord’s claim for rent may have priority over the Liens
of the Administrative Agent on any of the Eligible Inventory of the Canadian
Loan Parties under the Security Documents.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest termination date of any Extended Commitment or New Commitment, as
applicable, as extended in accordance with this Agreement from time to time.

“Laws” means each international, foreign, federal, state, provincial,
territorial, municipal and local statute, treaty, rule, guideline, regulation,
ordinance, code and administrative or judicial precedent or authority, including
the interpretation or administration thereof by any Governmental Authority
charged with the enforcement, interpretation or administration thereof, and each
applicable administrative order, directed duty, license, authorization and
permit of, and agreement with, any Governmental Authority, in each case whether
or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means (a) individually, each of a Domestic L/C Borrowing, an
Australian L/C Borrowing, a Canadian L/C Borrowing and a Japanese L/C Borrowing,
and (b) collectively, all of the foregoing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means (a) each of a Domestic L/C Credit Extension, an
Australian L/C Credit Extension, a Canadian L/C Credit Extension and a Japanese
L/C Credit Extension, and (b) collectively, means all of the foregoing.

 

-63-



--------------------------------------------------------------------------------

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Administrative Agent in its
discretion and reasonably acceptable to the Lead Borrower). The L/C Issuer may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Lender Affiliates of the L/C Issuer, in which case the term “L/C Issuer” shall
include any such Lender Affiliate with respect to Letters of Credit issued by
such Lender Affiliate.

“L/C Obligations” means, collectively, the Australian L/C Obligations, the
Canadian L/C Obligations, the Japanese L/C Obligations and the Domestic L/C
Obligations. For purposes of computing the amounts available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lead Borrower” has the meaning specified in the introductory paragraph hereto.

“Lease” means any written agreement pursuant to which a Loan Party is entitled
to the use or occupancy of any real property for any period of time.

“Lender” means each Domestic Lender, each Canadian Lender, each Australian
Lender and each Japanese Lender, and, as the context requires, includes the
Swing Line Lender.

“Lender Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

“Lessor Notification” has the meaning specified in Section 6.14(a)(iii).

“Letter of Credit” means each Standby Letter of Credit, each Commercial Letter
of Credit, each Existing Letter of Credit, each documentary banker’s acceptance
and, to the extent applicable, each foreign guarantee issued hereunder. Letters
of Credit may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“LIBO Borrowing” means a Committed Borrowing comprised of LIBO Rate Loans.

 

-64-



--------------------------------------------------------------------------------

“LIBO Rate” means,

(a) for any Interest Period with respect to a LIBO Rate Loan, the rate per annum
equal to the British Bankers Association LIBOR Rate or the successor thereto if
the British Bankers Association is no longer making a LIBOR rate available
(“LIBOR”), as published by Reuters (or other commercially available source
providing quotations of LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “LIBOR Rate” for such Interest Period shall be the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBO Rate Loan being made, continued or converted by
Bank of America and with a term equivalent to such Interest Period would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Domestic Prime Rate Loan or a
Canadian Base Rate Loan on any date, the rate per annum equal to (i) LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Domestic Prime Rate Loan or Canadian Base Rate Loan being made or maintained and
with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate. LIBO Rate Loans may be denominated in Dollars or in an
Alternative Currency.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
pledge, hypothecation, assignment in the nature of a security interest, deposit
arrangement in the nature of a security interest, encumbrance, lien (statutory
or other), charge or other security interest or preferential arrangement in the
nature of a security interest of any kind or nature whatsoever (including any
conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or other
title retention agreement, any easement, right of way or other encumbrance on
title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing relating to such asset) and, with
respect to the Canadian Loan Parties, also includes any deemed trust or prior
claim in, on or of such asset, and, with respect to the Australian Loan Parties,
also includes any ‘security interest’ as defined in sections 12 (1) and 12(2) of
the Australian PPSA and, with respect to the Japanese Loan Parties, includes any
constructive transfers (joto tampo by way of senyu kaitei), and (b) in the case
of securities, any purchase option, call or similar right of a third party with
respect to such securities.

 

-65-



--------------------------------------------------------------------------------

“Liquidation” means the exercise by the Administrative Agent, the Australian
Security Trustee, or the Co-Collateral Agents, as applicable, of those rights
and remedies accorded to such Persons under the Loan Documents and applicable
Law as a creditor of the Loan Parties with respect to the realization on the
Collateral, including (after the occurrence and during the continuation of an
Event of Default) the conduct by the Loan Parties acting with the consent of the
Agents, of any public, private or “going-out-of-business”, “store closing” or
other similar sale or any other disposition of the Collateral for the purpose of
liquidating the Collateral as well as the collection or other disposition of any
of the Collateral. Derivations of the word “Liquidation” (such as “Liquidate”)
are used with like meaning in this Agreement.

“Liquidation Percentage” shall mean, for any Lender, a fraction, the numerator
of which is the sum of such Lender’s and its Lender Affiliates’ Commitments
immediately prior to the Determination Date and the denominator of which is the
Aggregate Total Commitments immediately prior to the Determination Date.

“Loan” means a Domestic Loan and an extension of credit to a Foreign Borrower
pursuant to Article II in the form of a Committed Loan or a Swing Line Loan.

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Security Documents, each Facility
Guaranty, the Post-Closing Letter, any agreement creating or perfecting rights
in Cash Collateral pursuant to the provisions of Section 2.17, and any other
instrument or agreement now or hereafter executed and delivered by any Loan
Party in connection herewith.

“Loan Parties” means, collectively, the Domestic Loan Parties and the Foreign
Loan Parties. “Loan Party” means any one of such Persons.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London Eurodollar Interbank Market.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.03.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Parent and its Subsidiaries taken
as a whole; (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material impairment of the rights and remedies of any Agent or the Lenders under
the Loan Documents or a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of the Loan Documents to
which it is a party. In determining whether any individual event would result in
a Material Adverse

 

-66-



--------------------------------------------------------------------------------

Effect for the purposes of determining compliance with any representation,
warranty, covenant or event of default under this Agreement, notwithstanding
that such event in and of itself does not have such effect, a Material Adverse
Effect shall be deemed to have occurred if the cumulative effect of such event
and all other then existing events subject to such representation, warranty,
covenant or event of default would result in a Material Adverse Effect.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party, the breach or termination of which would (or would be
reasonably likely to) result in a Material Adverse Effect.

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $15,000,000 (including,
for purposes of calculating such amount, undrawn committed or available amounts
and amounts owing to all creditors under any combined or syndicated credit
arrangement). Without limitation of the foregoing, the Indebtedness under the
Term Loan Credit Agreement, the 6.875% Notes, the 8.875% Notes and any credit
facility in favor of any European Subsidiary in an aggregate principal amount
exceeding $15,000,000 (if any Loan Party is an obligor thereunder, whether as a
guarantor or otherwise) shall be deemed Material Indebtedness. For purposes of
determining the amount of Material Indebtedness at any time, the amount of the
obligations in respect of any Swap Contract at such time shall be calculated at
the Swap Termination Value thereof.

“Maturity Date” means, subject to the proviso below, the later of (a) May 24,
2018 and (b) with respect to any Lender which participates in any Extension
Series pursuant to Section 2.16, such extended maturity date relating to such
Extension Series as determined pursuant to such Section 2.16; provided, that if:
(i) any 6.875% Notes have not been defeased, repurchased, refinanced (pursuant
to a Permitted Amendment/Refinancing) or redeemed on or before the date that is
91 days prior to the final stated maturity date of the 6.875% Notes (such prior
date, the “Trigger Date”), then the Maturity Date shall be automatically amended
to be the Trigger Date, or (ii) any 8.875% Notes have not been defeased,
repurchased, refinanced (pursuant to a Permitted Amendment/Refinancing) or
redeemed on or before the date that is 91 days prior to the final stated
maturity date of the 8.875% Notes (such prior date, the “8.875% Notes Trigger
Date”), then the Maturity Date shall be automatically amended to be the 8.875%
Notes Trigger Date.

“Maximum Rate” has the meaning provided in Section 10.09.

“Measurement Period” means, at any date of determination, the twelve (12) Fiscal
Months most recently ended for which financial statements are available.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.17(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuer in their
sole discretion.

 

-67-



--------------------------------------------------------------------------------

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including a Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Proceeds” means:

(a) with respect to any Disposition by any Loan Party described in clause (b),
(h) or (p) of the definition of “Permitted Disposition”, the excess, if any, of
(i) the sum of cash and cash equivalents received by any Loan Party in
connection with such transaction (including any cash or cash equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount, premium or penalty, if any, interest and other amounts
on any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder on such asset and that is required to be repaid (or to establish an
escrow for the future repayment thereof) in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket expenses incurred by such Loan Party in connection with
such transaction (including, without limitation, appraisals, and brokerage,
legal, title and recording or transfer tax expenses and commissions) paid by any
Loan Party to third parties (other than another Loan Party or an Affiliate of
any Loan Party), (C) any taxes paid or amounts provided as a funded reserve to
pay taxes not then due but reasonably estimated to be payable in connection
therewith (including taxes imposed on the distribution or repatriation of any
such Net Proceeds), and (D) any funded reserve for any amounts reasonably
estimated to be payable for adjustments in respect of (x) the sale price of such
asset or assets established in accordance with GAAP and (y) any liabilities
associated with such asset or assets and retained by any Loan Party or any
Subsidiary after such Disposition, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction; provided that
in the case of clauses (C) and (D) any amounts in the funded reserve accounts in
excess of the amounts ultimately determined to be necessary to pay the
obligations described therein shall constitute Net Proceeds; and

(b) with respect to the incurrence or issuance of any Indebtedness by any Loan
Party, the excess of (i) the sum of the cash and cash equivalents received by
any Loan Party in connection with such transaction over (ii) the underwriting
discounts and commissions, and other reasonable and customary out-of-pocket fees
and expenses, incurred by such Loan Party in connection therewith to third
parties (other than another Loan Party or an Affiliate of any Loan Party).

 

-68-



--------------------------------------------------------------------------------

“New Commitment” has the meaning provided in Section 2.16(c).

“New Commitment Lender” has the meaning provided in Section 2.16(c).

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Qualifying Japanese Lender” means a Japanese Lender other than:

(a) a Japanese Lender that exists, is created or organized under the Laws of
Japan and is either lending from an office in Japan or a branch office outside
of Japan;

(b) a Japanese Lender that is not created or organized under the Laws of Japan
but is acting through a branch or other permanent establishment located in Japan
and holds a valid Certificate of Exemption for Withholding Tax for Foreign
Corporations issued by the relevant Tax authorities in Japan; and

(c) a Japanese Lender which is treated as an eligible resident of a jurisdiction
having entered into a double taxation treaty with Japan which double taxation
treaty is in effect and which provides for exemption from Japanese withholding
tax imposed on all interest and other payments hereunder and under the other
Loan Documents.

“Non-U.S. Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States, each State thereof and the District
of Columbia.

“North America Borrowing Base Party” means (a) individually, each of the
Domestic Borrowers and the Canadian Loan Parties, and (b) collectively, all of
the foregoing.

“North American Availability” means the sum of Domestic Availability and
Canadian Availability.

“North American Concentration Account” means (a) individually, each Canadian
Concentration Account and each Domestic Concentration Account, and
(b) collectively, all of the foregoing.

“North American Loan Cap” means the lesser of (a) the sum of the Aggregate
Canadian Commitments and the Aggregate Domestic Commitments, or (b) the sum of
the Canadian Borrowing Base and the Domestic Borrowing Base.

“Note” means either a Domestic Note or a Foreign Note, as the context may
require.

 

-69-



--------------------------------------------------------------------------------

“Novation Deed” means the Novation Deed by and among DC Shoes Australia Pty Ltd,
DC Shoes, Inc., Ug Manufacturing Co. Pty Ltd and the Australian Security Trustee
dated as of May 24, 2013 regarding that certain Amended and Restated DC Shoes,
Inc. License and Services Agreement dated November 1, 2011.

“NPL” means the National Priorities List under CERCLA.

“NVOCC” means with respect to any In-Transit Inventory, a non-vessel operating
common carrier engaged as a freight forwarder or otherwise to assist in the
importation of In-Transit Inventory.

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants and
indemnities of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit (including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral therefor), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees, costs and expenses that accrue
after the commencement by or against any Loan Party or any Subsidiary thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding, and (b) any Other Liabilities. Without limiting the
foregoing, for purposes of clarity, whenever used herein the term “Obligations”
shall (i) include all Foreign Liabilities, and (ii) as to any Loan Party,
exclude any Excluded Swap Obligations with respect to such Loan Party (but not
Obligations of any other Loan Party with respect thereto).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, (d) with respect to any unlimited liability
company, the memorandum of association and articles of association (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction); and (e) in each case, all shareholder or other equity holder
agreements, voting trusts and similar arrangements to which such Person is a
party or which is applicable to its Equity Interests.

“Organized Crime Group Member Etc.” has the meaning specified in Section 5.26.

“Other Australian Liabilities” means any obligation on account of: (a) any Cash
Management Services furnished to any of the Australian Loan Parties or any of
their Australian Subsidiaries and/or (b) any transaction which arises out of any
Bank Product entered into with any Australian Loan Party or any of its
Australian Subsidiaries.

 

-70-



--------------------------------------------------------------------------------

“Other Canadian Liabilities” means any obligation on account of: (a) any Cash
Management Services furnished to any of the Canadian Loan Parties or any of
their Canadian Subsidiaries and/or (b) any transaction which arises out of any
Bank Product entered into with any Canadian Loan Party or any of its Canadian
Subsidiaries.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed
solely as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or enforced any Loan Document, or sold or assigned an interest
in any Loan or Loan Document).

“Other Domestic Liabilities” means any obligation on account of: (a) any Cash
Management Services furnished to any of the Domestic Loan Parties or any of
their Domestic Subsidiaries and/or (b) any transaction which arises out of any
Bank Product entered into with any Domestic Loan Party or any of its Domestic
Subsidiaries.

“Other Japanese Liabilities” means any obligation on account of: (a) any Cash
Management Services furnished to any of the Japanese Loan Parties or any of
their Japanese Subsidiaries and/or (b) any transaction which arises out of any
Bank Product entered into with any Japanese Loan Party or any of its Japanese
Subsidiaries.

“Other Liabilities” means, collectively, all Other Canadian Liabilities, all
Other Domestic Liabilities, all Other Australian Liabilities and all Other
Japanese Liabilities.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06) or with respect to a participation.

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by any
Borrower of Unreimbursed Amounts, or the refinancing of such unreimbursed
amounts as Committed Borrowings.

 

-71-



--------------------------------------------------------------------------------

“Overadvance” means a Canadian Overadvance, a Domestic Overadvance, an
Australian Overadvance or a Japanese Overadvance.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, (b) with respect to any amount denominated in Canadian
Dollars, the Bank of Canada Overnight Rate, and (c) with respect to any amount
denominated in any other Alternative Currency, the rate of interest per annum at
which overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Participant” has the meaning specified in Section 10.06(e)(i).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Patriot Act” means USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)).

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of entering into such transaction or the
making such payment, and (b) either (i) Aggregate Availability immediately
preceding, and on a pro forma basis on the date thereof and on a projected basis
for the six (6) months immediately following such transaction or payment was,
and is projected to be at least 30% of the Aggregate Total Commitments, or
(ii) (A) the Availability Condition has been satisfied, and (B) the Consolidated
Fixed Charge Coverage Ratio, calculated for the Measurement Period most recently
ended for which financial statements have been (or were required to be)
delivered pursuant to Section 6.01 is (x) with respect to any Restricted
Payment, equal to or greater than 1.1:1.0, immediately preceding, and on a pro
forma basis on the date thereof, after giving effect to such Restricted Payment
and (y) with respect to any Investments or Acquisitions or any voluntary
prepayments, repurchases, redemptions or defeasances of Permitted Indebtedness
(other than Subordinated Indebtedness), equal to or greater than 1.0:1.0, in
each case, immediately preceding, and on a pro forma basis on the date thereof,
after giving effect to such transaction or payment. Prior to undertaking any
transaction or payment which is subject to the Payment Conditions, the Lead
Borrower shall deliver to the Administrative Agent evidence of satisfaction of
the conditions contained in clause (b) in the preceding sentence on a basis
(including, without limitation, giving due consideration to results for prior
periods) reasonably satisfactory to the Agents. For purposes of calculating
Aggregate Availability with respect to the “Payment Conditions”, Australian
Availability and Japanese Availability shall not account for more than 40% of
Aggregate Availability.

 

-72-



--------------------------------------------------------------------------------

“Payment in Full” means (a) the payment in full in cash of all Obligations (or
with respect to the Foreign Borrowers, all Foreign Liabilities), including,
without limitation, with respect to amounts available to be drawn under
outstanding Letters of Credit, the cancellation of such Letters of Credit or the
delivery or provision of money or backstop irrevocable letters of credit, in
form, on terms, and issued by a financial institution reasonably acceptable to
the Administrative Agent, in respect thereof in an amount equal to 103% of the
L/C Obligations, and (b) the termination of all obligations of the L/C Issuer to
issue Letters of Credit and the termination of all Commitments hereunder. The
term “Paid in Full” shall have a correlative meaning.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Domestic Loan Party or any ERISA Affiliate or to which a Domestic Loan
Party or any ERISA Affiliate has maintained, contributed to, or been obligated
to make contributions during the preceding five plan years and is either covered
by Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

“Permitted Acquisition” means an Acquisition by any Loan Party or any Subsidiary
thereof in which all of the following conditions are satisfied:

(a) No Default exists at the time of or immediately after giving effect to the
consummation of such Acquisition;

(b) Such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;

(c) In the case of a Permitted Acquisition, or a series of related Permitted
Acquisitions, involving consideration in the aggregate in excess of $10,000,000,
the Lead Borrower shall have furnished the Administrative Agent with at least
thirty (30) days’ (or such shorter period as the Administrative Agent shall
agree) prior written notice of such intended Acquisition and shall have
furnished the Administrative Agent with a current draft of the documents,
instruments and agreements contemplated to be executed in connection with such
Acquisition (and final copies thereof as and when executed), a summary of any
due diligence undertaken by the Loan Parties

 

-73-



--------------------------------------------------------------------------------

in connection with such Acquisition, appropriate financial statements of the
Person which is the subject of such Acquisition, pro forma projected financial
statements for the twelve (12) month period following such Acquisition after
giving effect to such Acquisition (including balance sheets, cash flows and
income statements by month for the acquired Person, individually, and on an
Americas/Foreign Consolidated basis), and such other information as the
Administrative Agent may reasonably require, all of which shall be reasonably
satisfactory to the Administrative Agent in its Permitted Discretion;

(d) In the case of a Permitted Acquisition, or a series of related Permitted
Acquisitions, by a Loan Party (or a Subsidiary which is required to become a
Loan Party pursuant to Section 6.13) involving consideration in the aggregate in
excess of $10,000,000, either (i) the legal structure of such Acquisition shall
be reasonably acceptable to the Administrative Agent in its Permitted
Discretion, or (ii) the Loan Parties shall have provided the Administrative
Agent with a solvency opinion from an unaffiliated third party valuation firm
reasonably satisfactory to the Administrative Agent in its Permitted Discretion;

(e) After giving effect to such Acquisition, if such Acquisition is an
Acquisition of the Equity Interests, a Loan Party or a Subsidiary shall acquire
and own, directly or indirectly, a majority of the Equity Interests in the
Person being acquired and shall Control a majority of any voting interests or
shall otherwise Control the governance of the Person being acquired;

(f) Any assets acquired shall be utilized in, and if such Acquisition involves a
merger, amalgamation, consolidation or stock acquisition, the Person which is
the subject of such Acquisition shall be engaged in, a business otherwise
permitted to be engaged in by a Borrowing Base Party under this Agreement;

(g) Intentionally Omitted;

(h) The business and assets acquired in such Acquisition shall be free and clear
of all Liens (other than Permitted Encumbrances);

(i) No Indebtedness shall be incurred or assumed by any Loan Party in connection
with or as a result of such Acquisition (other than Permitted Indebtedness); and

(j) The Loan Parties shall have satisfied the Payment Conditions with respect to
such Acquisition.

“Permitted Amendment/Refinancing” means, in respect of any Indebtedness, any
amendments, restatements, refinancings, refundings, renewals, extensions or
replacements of such Indebtedness; provided that (i) except to the extent that
such excess amount of Indebtedness otherwise constitutes Permitted Indebtedness
or with respect to the Term Loan in effect on the Effective Date only, such
excess amount is the result of the increase of the principal amount of the Term
Loan to a principal amount not in excess of $40,000,000, the principal amount of
such Indebtedness is not increased at the time of such amendment, restatement,
refinancing, refunding, renewal, extension or replacement

 

-74-



--------------------------------------------------------------------------------

except by an amount equal to any premium or other amount paid, interest then
due, and fees and expenses incurred, in connection with such amendment,
restatement, refinancing, refunding, renewal, extension or replacement and by an
amount equal to any existing commitments unutilized thereunder, (ii) the result
of such amendment, restatement, refinancing, refunding, renewal, extension or
replacement shall not be an earlier maturity date or decreased weighted average
life of such Indebtedness, and (iii) the other terms and conditions (including,
if applicable, relating to collateral (if any) and subordination (if any), but
excluding as to interest rate, prepayment premium and redemption premium) of any
such amended, restated, modified, refinanced, refunded, renewed, extended or
replacement Indebtedness, taken as a whole, are not materially less favorable to
the Loan Parties or the Lenders than the terms and conditions of the
Indebtedness being amended, restated, modified, refinanced, refunded, renewed,
extended or replaced; provided that a certificate of a Responsible Officer of
the Lead Borrower delivered to the Administrative Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Lead Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Lead Borrower within such five (5) Business Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees); provided further that the foregoing shall not
prevent any payment in the form of equity securities (not constituting
Indebtedness) in consideration of any such amendment, restatement, refinancing,
refunding, renewal, extension or replacement.

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable business judgment in accordance with
customary business practices for comparable asset based lending transactions.

“Permitted Disposition” means each of the following:

(a) Dispositions of Inventory in the ordinary course of business solely for cash
consideration;

(b) bulk sales or other Dispositions of the Inventory of any Loan Party or any
Subsidiary solely for cash consideration in connection with Store closings, at
arm’s length, provided, that, in the case of any Loan Party, such Store closures
and related Inventory Dispositions shall not exceed (i) in any period of twelve
(12) consecutive months, thirty-five (35) Stores (net of new Store openings) and
(ii) in the aggregate from and after the Effective Date, seventy-five
(75) Stores (net of new Store openings), provided that at any time after the
Disposition by the Loan Parties of an aggregate of twenty-five (25) or more
Stores, in addition to the number of appraisals that may be conducted in
accordance with Section 6.10, upon the request of either Co-Collateral Agent, an
additional inventory appraisal may be required to be performed at the expense of
the Loan Parties; provided, further that, if reasonably required by either of
the Co-Collateral Agents, all sales of Inventory by the Loan Parties in
connection with Store closings shall be in accordance with liquidation
agreements and with professional liquidators reasonably acceptable to the
Agents; provided, further that an amount equal to the Net Proceeds received by
any Loan Party in connection therewith is applied to the prepayment of Loans in
the manner and to the extent required by Section 2.05(h);

 

-75-



--------------------------------------------------------------------------------

(c) licenses of Intellectual Property of a Loan Party or any of its Subsidiaries
in the ordinary course of business, in each case, subject to any rights of the
Agents to use such Intellectual Property pursuant to any Loan Document or
agreement with any Affiliate of a Loan Party;

(d) licenses for the conduct of licensed departments within any Loan Party’s or
Subsidiary’s Stores in the ordinary course of business; provided that, in the
case of any Loan Party, if requested by the Agents, the applicable Loan Party
shall have used commercially reasonable efforts to cause the Person operating
such licensed department to enter into an intercreditor agreement with the
Administrative Agent, on terms and conditions reasonably satisfactory to the
Agents;

(e) Dispositions of Equipment and other assets (including abandonment of or
other failures to maintain, preserve, renew, protect or keep in full force and
effect Intellectual Property) in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary;

(f) Dispositions among the Loan Parties or by any Subsidiary to a Loan Party;

(g) Dispositions by any Subsidiary which is not a Loan Party to another
Subsidiary that is not a Loan Party;

(h) Dispositions of Real Estate of any Loan Party or any Subsidiary (or
Dispositions of any Person or Persons created to hold such Real Estate or the
equity interests in such Person or Persons), including sale-leaseback
transactions involving any such Real Estate pursuant to leases on market terms,
as long as, (i) such Disposition is made for fair market value, and (ii) an
amount equal to the Net Proceeds of such Disposition received by any Loan Party
is applied to the prepayment of Loans in the manner and to the extent required
by Section 2.05(h);

(i) Dispositions consisting of the compromise, settlement or collection of
Accounts receivable in the ordinary course of business, consistent with past
practices;

(j) leases, subleases, space leases, licenses or sublicenses of Real Estate (and
terminations of any of the foregoing), in each case in the ordinary course of
business and which do not materially interfere with the business of the Parent
and its Subsidiaries, taken as a whole;

(k) Dispositions of cash, cash equivalents and Permitted Investments described
in clauses (a) through (h) of the definition of “Permitted Investments”
contained in this Agreement, in each case on ordinary business terms and, to the
extent constituting a Disposition, the making of Permitted Investments;

 

-76-



--------------------------------------------------------------------------------

(l) any Disposition of Real Estate to a Governmental Authority as a result of
the condemnation of such Real Estate;

(m) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such Disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

(n) to the extent constituting a Disposition, (i) transactions permitted by
Section 7.04, (ii) Restricted Payments permitted by Section 7.06 and (iii) Liens
permitted by Section 7.01;

(o) Dispositions of Investments in joint ventures;

(p) other Dispositions for consideration not exceeding $7,500,000 in the
aggregate during any consecutive twelve (12) month period so long as no Event of
Default has occurred and is continuing or would immediately result therefrom,
provided that an amount equal to the Net Proceeds of such Disposition received
by any Loan Party is applied to the prepayment of Loans in the manner and to the
extent required by Section 2.05(h);

(q) early termination of leases or subleases; provided that an amount equal to
the Net Proceeds of such Disposition received by any Loan Party is applied to
the prepayment of Loans in the manner and to the extent required by
Section 2.05(h);

(r) Dispositions disclosed to the Administrative Agent in writing on or about
the Effective Date; and

(s) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property; provided that to the extent the property being
transferred constitutes Collateral included in any Borrowing Base, such
replacement property shall constitute Collateral included in a Borrowing Base.

“Permitted Domestic Overadvance” means a Domestic Overadvance made by the
Administrative Agent, in its Permitted Discretion, which:

(a) is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or

(b) is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation; or

(c) is made to pay any other amount chargeable to any Loan Party hereunder or
any other Loan Document; and

 

-77-



--------------------------------------------------------------------------------

(d) together with all other Permitted Domestic Overadvances then outstanding,
shall not (i) exceed at any time the lesser of $10,000,000 or ten percent
(10%) of the Domestic Borrowing Base at any time or (ii) unless a Liquidation is
occurring, remain outstanding for more than thirty (30) consecutive Business
Days, unless in each case, the Required Lenders otherwise agree;

provided, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding each Domestic Lender’s obligations with
respect to Domestic Letters of Credit, or (ii) result in any claim or liability
against the Administrative Agent (regardless of the amount of any Domestic
Overadvance) for “inadvertent Domestic Overadvances” (i.e. where a Domestic
Overadvance results from changed circumstances beyond the control of the
Administrative Agent (such as a reduction in the value of Collateral)), and such
“inadvertent Domestic Overadvances” shall not reduce the amount of Permitted
Domestic Overadvances allowed hereunder, and provided further, that in no event
shall the Administrative Agent make a Domestic Overadvance, if after giving
effect thereto, the principal amount of the Domestic Credit Extensions would
exceed the Aggregate Domestic Commitments (as in effect prior to any termination
of the Domestic Commitments pursuant to Section 2.06 hereof).

“Permitted Encumbrances” means any of the following:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, movables seller’s and other like Liens imposed by applicable Law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than thirty (30) days or are being contested in compliance with
Section 6.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security or
similar laws or regulations, other than any Lien imposed by ERISA or any other
applicable Law relating to Plans;

(d) deposits to secure or relating to the performance of bids, trade contracts,
government contracts and leases (other than Indebtedness), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

(e) Liens in respect of judgments that do not constitute an Event of Default
hereunder;

(f) easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Parent, the other Loan Parties and their Subsidiaries, taken as a whole,
and such other minor title defects or survey matters that are disclosed by
current surveys that, in each case, do not materially interfere with the
ordinary conduct of business of the Parent and its Americas/Foreign
Subsidiaries, taken as a whole;

 

-78-



--------------------------------------------------------------------------------

(g) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed other than after-acquired property affixed or incorporated
thereto and proceeds or products thereof, (ii) the amount secured or benefited
thereby is not increased except to the extent permitted hereunder, and (iii) any
renewal or extension of the obligations secured or benefited thereby is
permitted hereunder;

(h) Liens on fixed or capital assets acquired by any Loan Party or any
Subsidiary securing Indebtedness permitted under clause (c) of the definition of
Permitted Indebtedness so long as (i) such Liens and the Indebtedness secured
thereby are incurred prior to or within one hundred and eighty (180) days after
such acquisition (other than refinancing thereof permitted hereunder), (ii) the
Indebtedness secured thereby does not exceed the cost of acquisition of such
fixed or capital assets and (iii) such Liens shall not extend to any other
property or assets of the Loan Parties, other than replacements thereof and
additions and accessions to such property and the proceeds and the products
thereof; provided that individual financings of Equipment provided by one lender
may be cross-collateralized with other financings of Equipment provided by such
lender;

(i) Liens in favor of the Agents under the Security Documents for its own
benefit and the benefit of the other Credit Parties, as applicable;

(j) landlords’ and lessors’ Liens in respect of rent not in default for more
than any applicable grace period, not to exceed thirty (30) days;

(k) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and
other Permitted Investments, provided that such Liens (i) attach only to such
Investments or other Investments held by such broker or dealer and (ii) secure
only obligations incurred in the ordinary course and arising in connection with
the acquisition or disposition of such Investments and not any obligation in
connection with margin financing;

(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(m) Liens (if any) arising from precautionary UCC or PPSA filings or similar
filings regarding “true” operating leases, or the consignment of goods to a Loan
Party or any Subsidiary;

 

-79-



--------------------------------------------------------------------------------

(n) voluntary Liens on property (other than property of any Loan Party of the
type included in any Borrowing Base) in existence at the time such property is
acquired pursuant to a Permitted Investment or on such property of a Subsidiary
in existence at the time such Subsidiary is acquired pursuant to a Permitted
Investment; provided that such Liens are not incurred in connection with, or in
anticipation of, such Permitted Investment and do not attach to any other assets
of any Loan Party or any Subsidiary;

(o) Liens in favor of customs and revenues authorities imposed by applicable Law
arising in the ordinary course of business in connection with the importation of
goods and securing obligations (i) that are not overdue by more than thirty
(30) days, or (ii)(A) that are being contested in good faith by appropriate
proceedings, (B) the applicable Loan Party or Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and
(C) such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation;

(p) Liens on cash advances or any cash earnest money deposits in favor of the
seller of any property to be acquired in any Permitted Acquisition or other
Permitted Investment;

(q) leases or subleases granted to others in the ordinary course of business
which do not interfere in any material respect with the business of the Parent
and its Subsidiaries, taken as a whole;

(r) any interest or title of a licensor, sublicensor, lessor or sublessor under
licenses, leases, sublicenses, or subleases entered into by the Parent or any of
its Subsidiaries in the ordinary course of business provided such interest or
title is limited to the property that is the subject of such transaction;

(s) Liens in respect of the licensing and sublicensing of Intellectual Property
in the ordinary course of business;

(t) Liens that are contractual rights of set-off relating to purchase orders and
other similar agreements entered into by the Parent or any of its Subsidiaries;

(u) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto incurred in the ordinary course of
business;

(v) Liens arising out of any sale and leaseback transaction permitted hereunder
in the real property and related improvements that are the subject of such
transaction and securing the related Indebtedness under clause (f) of the
definition of “Permitted Indebtedness”;

(w) Liens securing Indebtedness in respect of the Term Loan Documents (or any
Permitted Amendment/Refinancing in respect of any of the foregoing); provided to
the extent such Liens encumber Collateral, such Liens are subject to the
Intercreditor Agreement (or, in the case of any Permitted Amendment/Refinancing
thereof, the Intercreditor Agreement or another intercreditor agreement
containing terms that are at least as favorable to the Credit Parties as those
contained in the Intercreditor Agreement);

 

-80-



--------------------------------------------------------------------------------

(x) Liens securing Indebtedness permitted under clause (k) of the definition of
“Permitted Indebtedness”; provided that, in the case of any such Indebtedness
incurred by a Loan Party, if reasonably requested by the Administrative Agent,
the holder of such Indebtedness (or an agent or representative thereof) shall
have entered into an intercreditor agreement on substantially the same terms as
the Intercreditor Agreement or on other terms reasonably satisfactory to the
Administrative Agent;

(y) in respect of each Australian Loan Party, as long as no Event of Default
exists at the time of incurrence thereof, any Lien arising prior to or after the
Effective Date, which arises by the operation of the Australian PPSA in respect
of an asset or in the proceeds of an asset which is the subject of a conditional
sale or hire purchase arrangement or retention of title arrangement or any
commingled product or mass of which it becomes part, where the obligation
secured by that Lien is limited to the unpaid balance of purchase money for the
original asset and that unpaid balance is not overdue by more than thirty
(30) days or is being contested in compliance with Section 6.04;

(z) in respect of each Japanese Loan Party, as long as no Event of Default
exists at the time of incurrence thereof, any Lien arising prior to or after the
Effective Date, which is the subject of a retention of title arrangement or any
commingled product or mass of which it becomes part, where the obligation
secured by that Lien is limited to the unpaid balance of purchase money for the
original asset and that unpaid balance is not overdue by more than thirty
(30) days or is being contested in compliance with Section 6.04; and

(aa) other Liens securing obligations in an aggregate outstanding principal
amount not to exceed $7,500,000; provided that, if such Lien secures
Indebtedness in excess of $500,000 and is secured by any of the Collateral of
the type included in any Borrowing Base, if reasonably requested by the
Administrative Agent, the holder of such Indebtedness (or an agent or
representative thereof) shall have entered into an intercreditor agreement on
terms reasonably satisfactory to the Administrative Agent.

“Permitted Foreign Overadvance” means a Foreign Overadvance made by the
Administrative Agent (including acting through its global branches and Lender
Affiliates), in its Permitted Discretion, which:

(a) is made to maintain, protect or preserve the Collateral of any of the
Foreign Loan Parties and/or the Foreign Credit Parties’ rights under the Loan
Documents or which is otherwise for the benefit of the Credit Parties; or

(b) is made to enhance the likelihood of, or maximize the amount of, repayment
of any of the Foreign Liabilities; or

(c) is made to pay any other amount chargeable to any Foreign Loan Party
hereunder or under any other Loan Document; and

 

-81-



--------------------------------------------------------------------------------

(d) together with all other Permitted Foreign Overadvances to any particular
Foreign Borrower then outstanding, shall not (i) exceed at any time the lesser
of $1,000,000 or ten percent (10%) of the Borrowing Base of such Foreign
Borrower at any time or (ii) unless a Liquidation is occurring, remain
outstanding for more than thirty (30) consecutive Business Days, unless in each
case, the Required Lenders otherwise agree;

provided, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding each Foreign Lender’s obligations with
respect to Foreign Letters of Credit, or (ii) result in any claim or liability
against the Administrative Agent or its branches or Lender Affiliates
(regardless of the amount of any Foreign Overadvance) for “inadvertent Foreign
Overadvances” (i.e. where a Foreign Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the value of Collateral)), and such “inadvertent Foreign
Overadvances” shall not reduce the amount of Permitted Foreign Overadvances
allowed hereunder, and provided further, that in no event shall the
Administrative Agent, its branches or Lender Affiliates make a Foreign
Overadvance, if after giving effect thereto, the principal amount of the Foreign
Credit Extensions to any Foreign Borrower would exceed the Aggregate Applicable
Commitments for such Foreign Borrower (as in effect prior to any termination of
the Commitments for such Foreign Borrower pursuant to Section 2.06 hereof).

“Permitted Indebtedness” means, without duplication, each of the following:

(a) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any Permitted Amendment/Refinancing thereof;

(b) Indebtedness (i) of any Loan Party to any other Loan Party; (ii) of any
Subsidiary that is not a Loan Party to any other Subsidiary that is not a Loan
Party; and (iii) of any Subsidiary that is not a Loan Party to any Loan Party in
an aggregate principal amount not to exceed $10,000,000 outstanding at any time;

(c) without duplication of Indebtedness described in clause (f) of this
definition, purchase money Indebtedness of any Loan Party or any Subsidiary to
finance the acquisition of any fixed or capital assets, including Capital Lease
Obligations and Synthetic Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and any Permitted
Amendment/Refinancings of any such Indebtedness, provided, however, that the
aggregate principal amount of Indebtedness permitted by this clause (c) shall
not exceed $25,000,000 at any time outstanding; provided further that, with
respect to the Loan Parties only, if reasonably requested by any Agent, the Loan
Parties shall use commercially reasonable efforts to cause the holders of such
Indebtedness (or an agent or representative thereof) to enter into a Collateral
Access Agreement in favor of the Administrative Agent;

 

-82-



--------------------------------------------------------------------------------

(d) obligations (contingent or otherwise) of any Loan Party or any Subsidiary
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of mitigating risks associated with fluctuations in interest rates or
foreign exchange rates or commodities pricing, and not for purposes of
speculation or taking a “market view”;

(e) Indebtedness in respect of performance bonds, bid bonds, customs and appeal
bonds, surety bonds, performance and completion guarantees and similar
obligations related thereto, in each case provided in the ordinary course of
business;

(f) Indebtedness incurred for the construction or acquisition or improvement of,
or to finance or to refinance, any Real Estate owned by any Loan Party or any
Subsidiary (including therein any Indebtedness incurred in connection with
sale-leaseback transactions permitted hereunder), provided that, (i) in the case
of any sale-leaseback transaction, an amount equal to the Net Proceeds received
by any Loan Party in connection with any such Indebtedness is applied to the
outstanding Loans in the manner and to the extent required by Section 2.05(h)
and (ii) with respect to the Loan Parties only, if reasonably requested by the
Agents, the Loan Parties shall use commercially reasonable efforts to cause the
holders of such Indebtedness (or an agent or representative thereof) to enter
into a Collateral Access Agreement in favor of the Administrative Agent or the
Australian Security Trustee, as the case may be;

(g) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition or other Investment permitted hereunder, provided that such
Indebtedness does not require the payment in cash of principal (other than in
respect of working capital adjustments) prior to the Maturity Date, has a
maturity which extends beyond the Maturity Date, and is subordinated to the
Obligations on terms reasonably acceptable to the Agents;

(h) Indebtedness of any Person that becomes a Subsidiary in a Permitted
Acquisition or any other Investment permitted hereunder, which Indebtedness is
existing at the time such Person becomes a Subsidiary (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Subsidiary);

(i) the Obligations;

(j) unsecured Guarantees by the Parent in connection with Indebtedness of any
Foreign Subsidiaries of the Parent, so long as the aggregate principal amount of
the obligations Guaranteed pursuant to this clause (j) does not exceed
$200,000,000;

(k) other Indebtedness in a principal amount not to exceed $500,000,000 at any
time outstanding;

(l) (i) Indebtedness constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments in connection with
Permitted Dispositions; and (ii) Indebtedness consisting of obligations of any
Loan Party or any Subsidiary under deferred compensation or other similar
arrangements incurred by such Person in connection with any Permitted
Investment;

 

-83-



--------------------------------------------------------------------------------

(m) Indebtedness consisting of the financing of insurance premiums incurred in
the ordinary course of business of any Loan Party or any Subsidiary;

(n) Guarantees (i) of any Indebtedness of any Loan Party or any Subsidiary
thereof described in clause (a) hereof, (ii) by any Loan Party of any
Indebtedness of another Loan Party permitted hereunder, (iii) by any Loan Party
of Indebtedness otherwise permitted hereunder of any Subsidiary that is not a
Loan Party to the extent such Guarantees are permitted pursuant to Section 7.02,
and (iv) by any Subsidiary that is not a Loan Party of Indebtedness of another
Subsidiary that is not a Loan Party;

(o) Indebtedness to current or former officers, directors, managers, consultants
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Parent to the extent
permitted by Section 7.06;

(p) Indebtedness consisting of obligations of any Loan Party or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
Person in connection with any Investment to the extent permitted under
Section 7.02;

(q) obligations in respect of Bank Products and Cash Management Services and
other Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements;

(r) Indebtedness incurred by any Loan Party or any Subsidiary in respect of
letters of credit, bank guarantees, bankers’ acceptances, warehouse receipts or
similar instruments issued or created in the ordinary course of business
consistent with past practice in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any such Indebtedness of a Loan Party shall be unsecured;

(s) without duplication of any Indebtedness described in clause (a) through
(r) above, other Indebtedness in an aggregate principal amount not to exceed
$40,000,000 at any time outstanding;

(t) Indebtedness in respect of the Term Loan Documents and any Permitted
Amendment/Refinancing thereof; provided that the Term Loan in effect as of the
Effective Date may be increased to a principal amount not to exceed $40,000,000;
and

(t) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (s) above.

 

-84-



--------------------------------------------------------------------------------

“Permitted Investments” means each of the following:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America (or with respect to a Foreign
Subsidiary, any country (or province thereof, as applicable) in which such
Foreign Subsidiary is incorporated or otherwise formed) (or by any agency or
instrumentality of the United States of America or such other country, as
applicable) having maturities of not more than one year from the date of
acquisition thereof; provided that the full faith and credit of the United
States of America or such other country, as applicable, is pledged in support
thereof;

(b) commercial paper issued by any Person organized under the laws of any state
of the United States of America, (or with respect to a Foreign Subsidiary, any
country (or province thereof, as applicable) in which such Foreign Subsidiary is
incorporated or otherwise formed) and rated, at the time of acquisition thereof,
at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than one year from the date of acquisition thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia (or with respect to a Foreign Subsidiary, any country (or
province thereof, as applicable) in which such Foreign Subsidiary is
incorporated or otherwise formed) or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated, at the time of acquisition thereof, as described in clause (b) of this
definition and (iii) has combined capital and surplus of at least $500,000,000,
in each case with maturities of not more than one year from the date of
acquisition thereof;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above at
the time of acquisition thereof or with any primary dealer and having a market
value at the time that such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of such counterparty entity with whom
such repurchase agreement has been entered into;

(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America (or with respect to a Foreign Subsidiary, any country (or
province thereof, as applicable) in which such Foreign Subsidiary is
incorporated or otherwise formed), by any political subdivision or taxing
authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s;

(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (c) of this definition;

 

-85-



--------------------------------------------------------------------------------

(g) marketable short-term money market and similar securities or funds having,
at the time of acquisition thereof, a rating of at least A-2 from S&P (or, if at
any time S&P shall not be rating such obligations, an equivalent rating from
another nationally recognized rating service);

(h) Investments, classified in accordance with GAAP as current assets of the
Loan Parties or any Subsidiary, in any money market fund, mutual fund, or other
shares of investment companies that are registered under the Investment Company
Act of 1940, and which invest primarily in one or more of the types of
securities described in clauses (a) through (g) above;

(i) Investments existing on the Effective Date and set forth on Schedule 7.02,
and any modification, renewal or extension thereof; provided that the amount of
any Investment permitted pursuant to this clause is not increased from the
amount of such Investment on the Effective Date except pursuant to the terms of
such Investment as of the Effective Date or as otherwise permitted by
Section 7.02;

(j) Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Subsidiary that is not a Loan Party in any other Subsidiary that is not a Loan
Party, and (iii) by any Loan Party in any Subsidiary or joint venture that is
not a Loan Party; provided that all such Investments pursuant to this clause
(iii) shall not exceed $45,000,000 in the aggregate at any one time outstanding;

(k)(i) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof; (ii) additional Investments by any
Loan Party and any Subsidiary in any Loan Party, and (iii) Investments in an
amount not to exceed $15,000,000 in the aggregate for the purposes disclosed to
the Administrative Agent in writing on or about the Effective Date;

(l) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(m) Guarantees constituting Permitted Indebtedness;

(n) Investments in Swap Contracts permitted hereunder;

(o) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(p)(i) advances of payroll payments to employees in the ordinary course of
business and (ii) other loans and advances to officers, directors and employees
of the Loan Parties and Subsidiaries in the ordinary course of business in an
amount not to exceed $100,000 to any individual at any time or in an aggregate
amount not to exceed $1,000,000 at any time

 

-86-



--------------------------------------------------------------------------------

outstanding; provided, however, that an individual’s use of a cashless exercise
procedure to pay the exercise price and required tax withholding (or either of
them) in connection with such individual’s exercise of a compensatory option to
purchase stock issued by the Parent shall not give rise to a loan or advance for
the purposes of this clause (ii) to the extent that all funds representing full
payment of such option exercise price and required tax withholding are actually
remitted to the Parent before the close of business on either (x) the date of
exercise of the stock option or (y) the date of issuance of the stock pursuant
to the option exercise;

(q) Investments constituting Permitted Acquisitions and earnest money deposits
made in connection with any letter of intent or purchase agreement entered into
in connection with any Permitted Acquisition;

(r) capital contributions made by any Loan Party to another Loan Party;

(s) Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates, amalgamates or merges with the Parent or any of its
Subsidiaries (including in connection with a Permitted Acquisition) so long as
such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation, amalgamation or merger;

(t) Guarantees of leases or other obligations of any Loan Party or any
Subsidiary that do not constitute Indebtedness, in each case entered into in the
ordinary course of business;

(u) in the case of investments by any Foreign Subsidiary or investments made in
a country outside the United States, Permitted Investments shall also include
(i) investments of the type described in clauses (a) through (h) above of
foreign obligors, which investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments
utilized by Foreign Subsidiaries in accordance with normal investment practices
for cash management in investments analogous to the foregoing investments
described in clauses (a) through (h) above;

(v) promissory notes and other non-cash consideration that is received in
connection with any Permitted Disposition;

(w) other Investments in an aggregate amount not to exceed $20,000,000 at any
time outstanding; and

(x) other Investments as long as the Payment Conditions are satisfied at the
time of consummation thereof;

provided, however, that notwithstanding the foregoing, (i) except as otherwise
provided in any Security Document, no Investment of any Loan Party of a type
specified in clauses (a) through (h) above (each, a “Cash Equivalent”) shall
constitute a Permitted Investment unless such Investment is pledged to the
Administrative Agent (and, with respect to any Investment by a Japanese Loan
Party, to each of the

 

-87-



--------------------------------------------------------------------------------

Japanese Secured Parties) as additional collateral for the applicable
Obligations pursuant to such security and control agreements as may be
reasonably required by any Agent and (ii) no Cash Equivalent of any Domestic
Loan Party or Canadian Loan Party shall constitute a Permitted Investment after
the occurrence and during the continuance of a Cash Dominion Event while any
Loans are outstanding unless such Cash Equivalent is a temporary Investment
pending expiration of an Interest Period for a LIBO Rate Loan or a Canadian BA
Rate Loan and the proceeds of such Cash Equivalent will be applied to the
outstanding Loans (if any), in the manner provided in Section 2.05, after the
expiration of such Interest Period if a Cash Dominion Event then exists and is
continuing.

“Permitted Overadvance” means either a Permitted Domestic Overadvance or a
Permitted Foreign Overadvance.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Plan” means (a) in respect of the Domestic Loan Parties, any employee benefit
plan within the meaning of Section 3(3) of ERISA (including a Pension Plan),
maintained for employees of a Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate or
any such Plan to which a Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, or any ERISA Affiliate
is required to contribute on behalf of any of its employees, or (b) in respect
of the Canadian Loan Parties, any Canadian Pension Plan or other pension benefit
or retirement savings plan maintained by any of the Canadian Loan Parties for
its employees or its former employees to which any of the Canadian Loan Parties
contributes or are required to contribute with respect to which any of the
Canadian Loan Parties have incurred or may incur liability, including contingent
liability.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the Pledge Agreement dated as of the Effective Date
among the Domestic Loan Parties party thereto and the Administrative Agent.

“Post-Closing Letter” means that certain letter dated as of the Effective Date
among the Administrative Agent and the Loan Parties with respect to certain
matters to be finalized and delivered subsequent to the Effective Date.

“PPSA” means the Personal Property Security Act (Ontario) (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including,
without limitation, the Civil Code of Quebec, the laws of which are required by
such legislation to be applied in connection with the issue, perfection,
enforcement, opposability, validity or effect of security interests or other
applicable Liens.

 

-88-



--------------------------------------------------------------------------------

“Prepayment Event” means:

(a) any Disposition (including pursuant to a sale and leaseback transaction) of
any property or asset of a Loan Party described in clause (b), (h), (p), (q) or,
to the extent agreed in writing by the Administrative Agent and the Lead
Borrower on or about the Effective Date, (r) of the definition of “Permitted
Disposition”; provided that with respect to the North America Borrowing Base
Parties, unless a Cash Dominion Event then exists only Net Proceeds in excess of
$1,000,000 shall be the subject of a Prepayment Event;

(b) any casualty, expropriation or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of, any
property or asset of a Loan Party generating Net Proceeds in excess of
$1,000,000, unless (i) the proceeds therefrom are required to be paid to the
holder of a Lien on such property or asset having priority over the Lien of the
applicable Agent, or (ii) except while a Cash Dominion Event exists, the
proceeds therefrom are utilized for purposes of replacing or repairing the
assets in respect of which such proceeds were received within 180 days of the
occurrence of the damage to or loss of the assets being repaired or replaced; or

(c) the incurrence by a Loan Party of any Indebtedness for borrowed money other
than Permitted Indebtedness.

“Prime Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the rate of interest in effect for such day as publicly announced
from time to time by Bank of America as its “prime rate”, (b) the Federal Funds
Rate for such day plus one-half of one percent (0.50%) or (c) the Adjusted LIBO
Rate for a one month interest period as determined on such day plus one percent
(1.00%). The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Prime Rate Loan” means a Canadian Prime Rate Loan, a Canadian Base Rate Loan, a
Domestic Prime Rate Loan, a Japanese Base Rate Loan or an Australian Base Rate
Loan, as the context may require.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Australian Treaty Party” means an Australian Credit Party which:

(a) is treated as a resident of a Australian Treaty State for the purposes of
the relevant Australian Double Tax Treaty;

(b) does not perform its role as an Australian Credit Party at or through a
permanent establishment in Australia; and

(c) fulfills any other conditions which must be fulfilled under the relevant
Australian Double Tax Treaty by residents of the Australian Treaty State for
such residents to obtain a full exemption from taxation imposed in Australia in
respect of the relevant payment.

 

-89-



--------------------------------------------------------------------------------

“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned or leased by any
Loan Party or any Subsidiary, including all easements, rights-of-way, and
similar rights relating thereto.

“Receivables Advance Rate” means eighty-five percent (85%).

“Receivables Reserves” means, without duplication of any other Reserves or items
that are otherwise addressed or excluded through eligibility criteria, such
Reserves as may be established from time to time by any Agent in its Permitted
Discretion with respect to the determination of the collectability in the
ordinary course of Eligible Trade Receivables. Upon the determination by any
Agent in its Permitted Discretion that a Receivables Reserve should be
established or modified, such Agent shall notify the Administrative Agent in
writing and the Administrative Agent shall thereupon establish or modify such
Receivables Reserve, in all cases subject to the provisions of Section 2.01(e)
and Section 9.19.

“Recipient” means any Agent, any Lender, the L/C Issuer or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning specified in Section 10.06(d).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Parent and its Subsidiaries as prescribed
by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reports” has the meaning provided in Section 9.13(b).

“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, at least two Lenders
(excluding Affiliates) holding more than fifty percent (50%) of the Aggregate
Total Commitments or, if the Commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, at least two Lenders (excluding Affiliates) holding in
the aggregate more than 50% of the Total Outstandings (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

-90-



--------------------------------------------------------------------------------

“Reserves” means all (if any) Inventory Reserves, Availability Reserves and
Receivables Reserves.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, director or secretary of a
Loan Party or any of the other individuals designated in writing to the
Administrative Agent by an existing Responsible Officer of a Loan Party as an
authorized signatory of any certificate or other document to be delivered
hereunder. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Loan Party or any of its Subsidiaries, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Loan Party or any Subsidiary shall also include all payments
made by such Person with any proceeds of a dissolution or liquidation of such
Loan Party or such Subsidiary.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a LIBO Rate Loan denominated in an Alternative
Currency, (ii) each date of a continuation of a LIBO Rate Loan denominated in an
Alternative Currency pursuant to Section 2.02, and (iii) such additional dates
as the Administrative Agent shall determine or the Required Lenders shall
require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit denominated in an Alternative
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof, (iii) each date of any payment by the
L/C Issuer under any Letter of Credit denominated in an Alternative Currency,
and (iv) such additional dates as the Administrative Agent or the L/C Issuer
shall determine or the Required Lenders shall require.

“Revolving Facility” or “Revolving Facilities” means (a) individually, the
Australian Facility, Canadian Facility, the Domestic Facility and the Japanese
Facility, and (b) collectively, all of the foregoing.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

-91-



--------------------------------------------------------------------------------

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended and in effect
from time to time.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means, collectively, the Securities Act of 1933, the
Securities Exchange Act of 1934, Sarbanes-Oxley, and the applicable accounting
and auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the PCAOB; and all applicable securities laws in each
province and territory of Canada and the respective regulations, rules
regulations, blanket orders and blanket rulings under such laws together with
applicable published policy statements and notices of the securities regulator
of each such province and territory.

“Security Agreement” means the Security Agreement dated as of the Effective Date
among the Domestic Loan Parties and the Administrative Agent.

“Security Documents” means the Security Agreement, the Canadian Security
Documents, the Australian Security Documents, the Japanese Security Documents,
the Pledge Agreement, the Intellectual Property Security Agreement, the Blocked
Account Agreements, the Credit Card Notifications, the IP Rights Agreement, the
Novation Deed, and each other security agreement or other instrument or document
executed and delivered by or on behalf of any Loan Party to the applicable Agent
pursuant to this Agreement or any other Loan Document granting a Lien to secure
any of the Obligations or the Foreign Liabilities, as applicable.

“Settlement Date” has the meaning provided in Section 2.14(a).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent and its Subsidiaries or the Parent and its
Americas/Foreign Subsidiaries, as applicable, as of that date determined in
accordance with GAAP.

“Shrink” means Inventory of the Borrowing Base Parties which has been lost,
misplaced, stolen, or is otherwise unaccounted for.

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, (e) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or

 

-92-



--------------------------------------------------------------------------------

transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged, and (f) such Person
(i) is not “insolvent” within the meaning of Section 101(32) of the Bankruptcy
Code (ii) in the case of any Canadian Loan Party, is not an “insolvent person”
within the meaning of such term in the Bankruptcy and Insolvency Act (Canada),
(iii) in the case of an Australian Loan Party, is not ‘insolvent’ within the
meaning of section 95A(2) of the Corporations Act and, (iv) in the case of a any
Japanese Loan Party, is not “shiharai funou” (unable to pay debts), “shiharai
teishi” (having suspended payments) or “saimu choka” (insolvent) (as such terms
are defined in or used in connection with the Bankruptcy Act (Japan), the Civil
Rehabilitation Act (Japan) or the Corporate Reorganization Act (Japan), as
applicable). The amount of all guarantees or other contingent liabilities at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at the time, can reasonably be expected to become an
actual or matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Event of Default” means the occurrence of any Event of Default
described in any of Sections 8.01(a), 8.01(b) (with respect to occurrences
relating to Section 6.01, Sections 6.02(b), (c), and (f), Section 6.05(a) with
respect to a Loan Party, Section 6.08, Section 6.11, Section 6.12, Section 6.13,
Section 6.14, Section 6.15 and Article VII) , 8.01(d), 8.01(f), clause (i) of
8.01(h) (as applicable to any Loan Party), 8.01(o), or 8.01(p).

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.31).

“Spot Rate” means the exchange rate, as determined by the Administrative Agent,
that is applicable to conversion of one currency into another currency, which is
(a) the exchange rate reported by Bloomberg (or other commercially available
source designated by the Administrative Agent) as of the end of the preceding
business day in the financial market for the first currency; or (b) if such
report is unavailable for any reason, the spot rate for the purchase of the
first currency with the second currency as in effect during the preceding
business day in Administrative Agent’s principal foreign exchange trading office
for the first currency.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit.

“Stated Amount” means at any time, the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in

 

-93-



--------------------------------------------------------------------------------

Regulation D of the FRB). Such reserve percentages shall include those imposed
pursuant to such Regulation D. LIBO Rate Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party or, as applicable, any Subsidiary; provided that
with respect to the provisos to clause (b) of the definition of “Permitted
Disposition”, “Store” does not include kiosks, temporary stores, seasonal
stores, pop-up stores or “shops within a shop.”

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior Payment in Full and which is in form and on
terms approved in writing by the Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company or other business entity
of which a majority of the shares of Equity Interests having ordinary voting
power for the election of directors or other governing body are at the time
beneficially owned, or the management of which is otherwise Controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person and, with respect to the Australian Subsidiaries means a subsidiary
within the meaning given in Part 1.2 Division 6 of the Corporations Act. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of a Loan Party.

“Substantial Liquidation” means either (a) the Liquidation of substantially all
of the Collateral, or (b) the sale or other disposition of substantially all of
the Collateral by the Loan Parties.

“Supermajority Lenders” means, as of any date of determination, at least two
(2) Lenders holding more than 66 2/3% of the Aggregate Total Commitments or, if
the Commitment of each Lender to make Loans and the obligation of the L/C Issuer
to make L/C Credit Extensions have been terminated pursuant to Section 8.02, at
least two (2) Lenders holding in the aggregate more than 66 2/3% of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided that the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Supermajority Lenders.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options

 

-94-



--------------------------------------------------------------------------------

or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Swap Obligation” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Lender
Affiliate of a Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America (including acting through its global
branches and Affiliates, including, without limitation, its Canada branch, the
Australian branch, the Japan branch and Hong Kong branch, as the context may
require), in its capacity as provider of Swing Line Loans to the Borrowers, or
any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a), and shall
include all such Loans made by the Swing Line Lender to the Borrowers.

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B-1 (Domestic Swing Line Loan Notice), or Exhibit B-2 (Foreign Swing
Line Loan Notice), as applicable.

“Swing Line Note” means the Domestic Swing Line Note and each Foreign Swing Line
Note, as the context may require.

 

-95-



--------------------------------------------------------------------------------

“Swing Line Sublimit” means (a) individually, the Domestic Swing Line Sublimit,
the Canadian Swing Line Sublimit, the Australian Swing Line Sublimit, and the
Japanese Swing Line Sublimit, as the context may require, and (b) collectively,
all of the foregoing.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Tax Consolidated Group” means a Consolidated Group or an MEC Group as defined
in (a) the Income Tax Assessment Act 1997 (Cth) of Australia as amended or
re-enacted, (b) any statute, regulation or provision enacted in replacement of
that Law, (c) another regulation or other statutory instrument made or issued
under that Law, and (d) any amendment made to a statute, regulation or provision
referred to in clauses (a) through (c) of this definition as a consequence of
another statute, regulation or provision.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means the term loans made pursuant to the Term Loan Credit
Agreement.

“Term Loan Agent” means Bank of America, in its capacity as administrative agent
under the Term Loan Documents, together with any successor agent (including
pursuant to any Permitted Amendment/Refinancing of the Term Loan Credit
Agreement).

“Term Loan Credit Agreement” means that certain Credit Agreement dated as of
October 27, 2010 among the Parent, the Lead Borrower, the lenders party thereto
and the Term Loan Agent (and any Permitted Amendment/Refinancing thereof).

“Term Loan Documents” means any and all documents executed in connection with
the Term Loan Credit Agreement or the Term Loan.

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the date of the occurrence
of any Event of Default pursuant to Section 8.01(f).

 

-96-



--------------------------------------------------------------------------------

“TIBOR Rate” means, in relation to any TIBOR Rate Loan or other sum and in
relation to a particular Interest Period therefor:

(a)(i) in relation to any Interest Period, the percentage rate of interest per
annum offered for deposits in the relevant currency for period comparable to
that Interest Period that appears on Reuters screen page DTIBOR01 (or such other
screen display or service as may replace it for the purposes of displaying Tokyo
interbank offered rates of prime banks for deposits in the relevant currency) at
or about 11:00 a.m. two (2) Business Days prior to the first day of the relevant
Interest Period therefor;

(ii) in relation to an Interest Period of less than one month, the percentage
rate of interest per annum offered for deposits in the relevant currency for a
period of one month that appears on Reuters screen page DTIBOR01 (or such other
screen display or service as may replace it for the purposes of displaying Tokyo
interbank offered rates of prime banks for deposits in the relevant currency),
in each case at or about 11:00 a.m. two (2) Business Days prior to the first day
of the relevant Interest Period therefor.

(b) If no such interest rate is available on Reuters screen page DTIBOR01 (or
such replacement), the arithmetic mean (rounded upwards to 4 decimal places) of
the rates per annum (as quoted to the Administrative Agent by three reference
banks, at its request) at which each reference bank was offering deposits in the
relevant currency in an amount comparable with that Loan or other sum, as the
case may be, to leading banks in the Tokyo interbank market for a period equal
to that Interest Period at or about 11:00 a.m. two (2) Business Days prior to
the first day of the relevant Interest Period therefor.

“TIBOR Rate Loan” means a Committed Loan that bears interest at a rate based on
the TIBOR Rate. TIBOR Rate Loans may be denominated in Yen or in another
Alternative Currency.

“Total Australian Outstandings” means, without duplication, the aggregate
Outstanding Amount of all Australian Loans and all Australian L/C Obligations.

“Total Canadian Outstandings” means, without duplication, the aggregate
Outstanding Amount of all Canadian Loans and all Canadian L/C Obligations.

“Total Domestic Outstandings” means, without duplication, the aggregate
Outstanding Amount of all Domestic Loans and all Domestic L/C Obligations.

“Total Japanese Outstandings” means, without duplication, the aggregate
Outstanding Amount of all Japanese Loans and all Japanese L/C Obligations.

“Total Outstandings” means (a) individually, all Total Canadian Outstandings,
all Total Domestic Outstandings, all Total Australian Outstandings and all Total
Japanese Outstandings, as the context may require, and (b) collectively, the
aggregate of the foregoing.

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

 

-97-



--------------------------------------------------------------------------------

“Type” means, with respect to a Committed Loan, its character as a Prime Rate
Loan, a LIBO Rate Loan, a BBR Rate Loan, a TIBOR Rate Loan or a Canadian BA Rate
Loan.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York and all terms used in this
Agreement or any other Loan Document and not otherwise defined herein or therein
shall have the respective meanings (if any) given such terms in the UCC;
provided that, if a term is defined in Article 9 of the Uniform Commercial Code
differently than in another Article thereof, the term shall have the meaning set
forth in Article 9; provided further that, if by reason of mandatory provisions
of law, perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

“UFCA” has the meaning specified in Section 10.23(d).

“UFTA” has the meaning specified in Section 10.23(d).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which all of the Equity Interests (other than, in
the case of a corporation, directors’ qualifying shares) are directly or
indirectly owned or controlled by such Person or one or more Wholly Owned
Subsidiaries of such Person or by such Person and one or more Wholly Owned
Subsidiaries of such Person.

“Yen” and “¥” mean the lawful currency of Japan.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other

 

-98-



--------------------------------------------------------------------------------

document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, amendment and restatements,
supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory rules, regulations, orders and provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, unless otherwise expressly provided, the word “from” means “from
and including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

(c) Article and Section headings used herein and in the other Loan Documents are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement or any other Loan Document.

(d) Any other undefined term contained in any of the Loan Documents shall,
unless the context indicates otherwise, have the meaning provided for such term
in the Uniform Commercial Code as in effect in the State of New York, the PPSA
or the Australian PPSA, as the context may require, to the extent the same are
used or defined therein.

(e) Whenever any provision in any Loan Document refers to the knowledge (or an
analogous phrase) of any Loan Party, such words are intended to signify that
such Loan Party has actual knowledge or awareness of a particular fact or
circumstance or that such Loan Party, if it had exercised reasonable diligence,
would have known or been aware of such fact or circumstance.

 

-99-



--------------------------------------------------------------------------------

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Any obligation of a Person under a
lease that is not (or would not be) required to be classified and accounted for
as a Capital Lease Obligation or Attributable Indebtedness on a balance sheet of
such Person under GAAP as in effect on the Effective Date shall not be treated
as a Capital Lease Obligation or Attributable Indebtedness as a result of the
adoption of changes in GAAP or changes in the application of GAAP.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent for
distribution to the Lenders financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Loan
Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references (a) to Eastern time (daylight or standard, as
applicable) with respect to the Domestic Loan Parties and the Canadian Loan
Parties, (b) to Tokyo, Japan time with respect to the Japanese Loan Parties and
(c) to Sydney, Australia time with respect to the Australian Loan Parties.

1.06 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
of any Issuer Documents related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum Stated Amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum Stated Amount is in effect at such time.

1.07 Certifications. All certifications to be made hereunder by an officer or
representative of a Loan Party shall be made by such Person in his or her
capacity solely as an officer or a representative of such Loan Party, on such
Loan Party’s behalf and not in such Person’s individual capacity.

 

-100-



--------------------------------------------------------------------------------

1.08 Exchange Rates; Currency Equivalents Generally.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a LIBO Rate Loan, BBR Rate Loan,
Canadian BA Rate Loan or TIBOR Rate Loan or the issuance, amendment or extension
of a Letter of Credit, an amount, such as a required minimum or multiple amount,
is expressed in Dollars, but such Committed Borrowing, LIBO Rate Loan, BBR Rate
Loan, Canadian BA Rate Loan or TIBOR Rate Loan or Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as the case may be.

1.09 Additional Alternative Currencies.

(a) Each Borrower may from time to time request that Loans be made and/or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Loans, such request shall be subject to
the approval of the Administrative Agent and the Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative

 

-101-



--------------------------------------------------------------------------------

Agent shall promptly notify the L/C Issuer thereof. Each Lender (in the case of
any such request pertaining to Loans) or the L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Loans or the
issuance of Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Loans to be made or Letters of Credit to be issued in such requested
currency. If the Administrative Agent and all the Lenders consent to making
Loans in such requested currency, the Administrative Agent shall so notify the
Lead Borrower and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Committed Borrowings of
Loans; and if the Administrative Agent and the L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Lead Borrower and such currency shall thereupon be
deemed for all purposes to be an Alternative Currency hereunder for purposes of
any Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.09, the
Administrative Agent shall promptly so notify the Lead Borrower.

1.10 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any Participating Member State of the European Union
that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption. If, in relation to the
currency of any such Participating Member State, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such Participating Member State adopts the Euro as its lawful currency;
provided that if any Committed Borrowing in the currency of such Participating
Member State is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any Participating Member
State of the European Union and any relevant market conventions or practices
relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

-102-



--------------------------------------------------------------------------------

(d) The Administrative Agent shall use commercially reasonable efforts to
promptly advise the Lead Borrower of any changes of construction pursuant to
clauses (b) and (c) hereof, but any failure to do so shall not limit the
Administrative Agent’s rights or any changes made under such clauses.

1.11 Québec Matters. For purposes of any assets, liabilities or entities located
in the Province of Québec and for all other purposes pursuant to which the
interpretation or construction of this Agreement may be subject to the laws of
the Province of Québec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall include “movable property”,
(b) “real property” or “real estate” shall include “immovable property”,
(c) “tangible property” shall include “corporeal property”, (d) “intangible
property” shall include “incorporeal property”, (e) “security interest”,
“mortgage” and “security” shall include a “hypothec”, “right of retention”,
“prior claim” and a resolutory clause, (f) all references to filing, perfection,
priority, remedies, registering or recording under the UCC or a PPSA shall
include publication under the Civil Code of Québec, (g) all references to
“perfection” of or “perfected” security or security interest shall include a
reference to an “opposable” or “set up” hypothec, security or security interest
as against third parties, (h) any “right of offset”, “right of setoff” or
similar expression shall include a “right of compensation”, (i) “goods” shall
include “corporeal movable property” other than chattel paper, documents of
title, instruments, money and securities, (j) an “agent” shall include a
“mandatary”, (k) “construction security” shall include “legal hypothecs”,
(l) “joint and several” shall include “solidary”, (m) “gross negligence or
willful misconduct” shall be deemed to be “intentional or gross fault”,
(n) “beneficial ownership” shall include “ownership on behalf of another as
mandatary”; (o) “easement” shall include “servitude”, (p) “priority” shall
include “prior claim”, (q) “survey” shall include “certificate of location and
plan”, (r) “state” shall include “province”, (s) “fee simple title” shall
include “absolute ownership”, and (t) “accounts” shall include “claims”.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans; Reserves.

(a) Subject to the terms and conditions set forth herein, each Domestic Lender
severally agrees to make Committed Domestic Loans to the Domestic Borrowers from
time to time, on any Business Day during the Availability Period, in an
aggregate principal amount not to exceed at any time outstanding the lesser of
(x) the amount of the Domestic Commitment of such Domestic Lender, or (y) the
Applicable Percentage of the Domestic Borrowing Base for such Domestic Lender;
subject in each case to the following limitations:

(i) after giving effect to any Committed Domestic Borrowing, the Total Domestic
Outstandings shall not exceed the Domestic Loan Cap,

 

-103-



--------------------------------------------------------------------------------

(ii) after giving effect to any Committed Domestic Borrowing, the aggregate
Outstanding Amount of the Committed Domestic Loans of any Domestic Lender, plus
(without duplication) the Applicable Percentage of the Outstanding Amount of all
Domestic L/C Obligations for such Domestic Lender, plus such Domestic Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans made to
the Domestic Borrowers shall not exceed the Domestic Commitment of such Domestic
Lender, and

(iii) the Outstanding Amount of all Domestic L/C Obligations shall not at any
time exceed the Domestic Letter of Credit Sublimit.

Within the limits of the Domestic Commitment for each Domestic Lender, and
subject to the other terms and conditions hereof, the Domestic Borrowers may
borrow under this Section 2.01, prepay under Section 2.05, and reborrow under
this Section 2.01. Committed Domestic Loans may be Domestic Prime Rate Loans or
LIBO Rate Loans, as further provided herein.

(b) Subject to the terms and conditions set forth herein, each Foreign Lender
severally agrees to make Committed Foreign Loans to the applicable Foreign
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate principal amount not to exceed at any time outstanding the
lesser of (x) the amount of the applicable Foreign Commitment of such Foreign
Lender to such Foreign Borrower, or (y) the Applicable Percentage of the
applicable Borrowing Base for such Foreign Borrower; subject in each case to the
following limitations:

(i) after giving effect to any Committed Foreign Borrowing, the Total
Outstandings for any Foreign Borrower shall not exceed such Foreign Borrower’s
Foreign Loan Cap,

(ii) with respect to each Foreign Borrower, after giving effect to any Committed
Foreign Borrowing made to such Foreign Borrower, the aggregate Outstanding
Amount of the Committed Foreign Loans of any Foreign Lender to such Foreign
Borrower, plus (without duplication) such Foreign Lender’s Applicable Percentage
of the Outstanding Amount of all Foreign L/C Obligations for such Foreign
Borrower, plus such Foreign Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans made to such Foreign Borrower, shall not exceed
the applicable Foreign Commitment of such Foreign Lender, and

(iii) the Outstanding Amount of all Foreign L/C Obligations for each Foreign
Lender shall not at any time exceed the Foreign Letter of Credit Sublimit for
each such Foreign Borrower.

Within the limits of the applicable Foreign Commitments for each Foreign Lender,
and subject to the other terms and conditions hereof, each Foreign Borrower may
borrow under this Section 2.01, prepay under Section 2.05, and reborrow under
this Section 2.01. Committed Foreign Loans may be Prime Rate Loans, LIBO Rate
Loans (if in Dollars), BBR Rate Loans, TIBOR Rate Loans or Canadian BA Rate
Loans, as further provided herein.

 

-104-



--------------------------------------------------------------------------------

(c) Notwithstanding the limitations contained in Section 2.01(b), but subject to
the terms and conditions set forth herein, each Foreign Borrower may obtain
Overadvances (which shall not reduce the amount of Permitted Foreign
Overadvances which the Administrative Agent may make with respect to such
Foreign Borrower) from time to time only if and to the extent that the following
conditions are satisfied:

(i) such Foreign Borrower must have utilized all then remaining Foreign
Availability under its Applicable Foreign Borrowing Base;

(ii) after giving effect to the proposed Overadvance by such Foreign Borrower,
the Total Outstandings of such Foreign Borrower shall not exceed such Foreign
Borrower’s Aggregate Applicable Commitment;

(iii) an Availability Reserve shall have been established under the Domestic
Borrowing Base in an amount equal to the principal amount of the Overadvance
made to such Foreign Borrower (so long as such Overadvance is outstanding) and
after imposition of such Availability Reserve, Domestic Availability shall be at
least $1.00; and

(iv) all other conditions precedent to the obtaining of Credit Extensions by the
Borrowers (other than the conditions set forth in Section 4.02(c) with respect
to such Foreign Borrower only) shall have been satisfied.

(d) The Inventory Reserves and Availability Reserves as of the Effective Date
are set forth in the Borrowing Base Certificates delivered to the Administrative
Agent pursuant to Section 4.01(c).

(e) Subject to the provisions of Section 9.19, any Agent shall have the right,
at any time and from time to time after the Effective Date, in its Permitted
Discretion to establish new, or modify or eliminate any existing Reserves.
Availability Reserves will not be established or changed except upon three
(3) Business Days’ prior notice to the applicable Borrower (during which period
the Agents shall be available to discuss any proposed Availability Reserve with
the Borrowers and the Borrowers may take such action as may be required so that
the event, condition or matter that is the basis for the Availability Reserve no
longer exists); provided that no such prior notice shall be required (i) after
the occurrence and during the continuance of a Cash Dominion Event or if a Cash
Dominion Event would arise from the establishment or change of such Availability
Reserve, (ii) for changes to any Availability Reserves resulting solely by
virtue of mathematical calculations of the amount of the Availability Reserve in
accordance with the methodology of calculation previously utilized, (iii) for
the establishment of any Reserves in an amount equal to the unpaid balance
relating to any Liens permitted under clauses (y) and (z) of the definition of
Permitted Encumbrances, or (iv) if a Material Adverse Effect is reasonably
likely to arise by any delay in implementing such Availability Reserve.

 

-105-



--------------------------------------------------------------------------------

2.02 Committed Borrowings, Conversions and Continuations of Committed Loans.

(a) Committed Domestic Loans shall be made in Dollars and shall be either
Domestic Prime Rate Loans or LIBO Rate Loans, as the Lead Borrower or the
Parent, on behalf of the Domestic Borrowers, may request subject to and in
accordance with this Section 2.02. All Swing Line Loans made to the Domestic
Borrowers shall be only Domestic Prime Rate Loans made in Dollars. Committed
Canadian Loans shall be made in Dollars or Canadian Dollars and shall be either
Canadian Prime Rate Loans, Canadian Base Rate Loans, LIBO Rate Loans (if in
Dollars only and not in an Alternative Currency) or Canadian BA Rate Loans, as
the Canadian Borrower or the Parent, on behalf of the Canadian Borrower, may
request subject to and in accordance with this Section 2.02. All Swing Line
Loans made to the Canadian Borrower shall be only Canadian Prime Rate Loans made
in Canadian Dollars. Committed Australian Loans shall be made in Dollars or
Australian Dollars and shall be either Australian Base Rate Loans, LIBO Rate
Loans (if in Dollars) or BBR Rate Loans, as the Australian Borrower or the
Parent, on behalf of the Australian Borrower, may request subject to and in
accordance with this Section 2.02. All Swing Line Loans made to the Australian
Borrower shall be only Australian Base Rate Loans made in Australian Dollars,
provided that up to twenty-five percent (25%) of the Australian Swing Line
Sublimit may be utilized for Swing Line Loans to be made in Euros or Sterling.
Committed Japanese Loans shall be made in Yen and shall be either Japanese Base
Rate Loans or TIBOR Rate Loans, as the Japanese Borrower or the Parent, on
behalf of the Japanese Borrower, may request subject to and in accordance with
this Section 2.02. All Swing Line Loans made to the Japanese Borrower shall be
only Japanese Base Rate Loans made in Yen. Subject to the other provisions of
this Section 2.02, Committed Borrowings of more than one Type may be incurred at
the same time.

(b) Each Committed Borrowing, each conversion of a Committed Loan from one Type
to the other, and each continuation of LIBO Rate Loans, BBR Rate Loans, TIBOR
Rate Loans and Canadian BA Rate Loans shall be made upon the irrevocable notice
of the applicable Borrower or the Parent on behalf of the applicable Borrower to
the Administrative Agent which may be given by electronic transmission. Each
such notice must be received by the Administrative Agent not later than 11:00
a.m. (i) three Business Days prior to the requested date of any Committed
Borrowing of, conversion to or continuation of LIBO Rate Loans, BBR Rate Loans,
TIBOR Rate Loans, or Canadian BA Rate Loans or of any conversion of LIBO Rate
Loans, BBR Rate Loans, TIBOR Rate Loans, or Canadian BA Rate Loans to Prime Rate
Loans, (ii) four Business Days (or, without duplication of the time periods set
forth in Section 1.09(b), five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of LIBO
Rate Loans, BBR Rate Loans, or TIBOR Rate Loans denominated in Alternative
Currencies, and (iii) one Business Day prior to the requested date of any
Committed Borrowing of any Prime Rate Loans. Each electronic notice by the
Parent or the applicable Borrower pursuant to this Section 2.02(b) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Parent or the applicable Borrower (and, with respect to the
Japanese Borrower, a written Committed Loan Notice may be delivered to the
Administrative Agent via facsimile). Each Committed Borrowing of, conversion to
or continuation of LIBO Rate Loans, BBR Rate Loans or TIBOR Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $1,000,000 in

 

-106-



--------------------------------------------------------------------------------

excess thereof. Each Committed Borrowing of, conversion to or continuation of
Canadian BA Rate Loans shall be in a principal amount of CD$500,000 or a whole
multiple of CD$100,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Committed Borrowing of or conversion to Prime Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether electronic or written) shall
specify (i) whether the request is for a Committed Borrowing, a conversion of
Committed Loans from one Type to the other, or a continuation of LIBO Rate
Loans, BBR Rate Loans, TIBOR Rate Loans or Canadian BA Rate Loans, (ii) the
requested date of the Committed Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto, and (vi) the currency of the Committed Loans to be borrowed. If the
request fails to specify a currency in a Committed Loan Notice requesting a
Borrowing, then the Committed Loans so requested shall be made in Dollars
(except that any Japanese Borrowing shall only be made in Yen). If the request
fails to specify a Type of Committed Loan in a Committed Loan Notice or if the
Parent or the applicable Borrower, as the case may be, fails to give a timely
notice of a conversion or continuation of a LIBO Rate Loan, a BBR Rate Loan, a
TIBOR Rate Loan or a Canadian BA Rate Loan, then the applicable Committed Loans
shall be made as, or converted to, Prime Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Committed Loans
denominated in an Alternative Currency, such Loans shall be continued as BBR
Rate Loans, TIBOR Rate Loans or Canadian BA Rate Loans in their original
currency with an Interest Period of one month. Any automatic conversion to Prime
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBO Rate Loans, BBR Rate Loans, TIBOR
Rate Loans or Canadian BA Rate Loans. If a Borrower requests a Committed
Borrowing of, conversion to, or continuation of LIBO Rate Loans, BBR Rate Loans,
TIBOR Rate Loans or Canadian BA Rate Loans in any such Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a LIBO Rate Loan, a BBR Rate Loan, a
TIBOR Rate Loan or a Canadian BA Rate Loan. No Committed Loan may be converted
into or continued as a Committed Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Committed Loan and
reborrowed in the other currency.

(c) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by a Borrower or the Parent, on behalf of
a Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Prime Rate Loans or continuation of Committed Loans
denominated in a currency other than Dollars, in each case as described in
Section 2.02(b). Each applicable Lender shall make the amount of its Committed
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Committed Loan denominated in Dollars, and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Committed Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable

 

-107-



--------------------------------------------------------------------------------

conditions set forth in Section 4.02 (and, if such Committed Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall use
reasonable efforts to make all funds so received available to the applicable
Borrowers in like funds by no later than 4:00 p.m. on the day of receipt by the
Administrative Agent either by (i) crediting either the account of the
applicable Borrower on the books of Bank of America, with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative
Agent; provided, however, that if, on the date a Committed Loan Notice with
respect to a Committed Borrowing denominated in Dollars is given by a Borrower
or the Parent on behalf of a Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Committed Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the applicable Borrower as provided above.

(d) In the event that any Borrower, after receipt of an invoice therefor, fails
to pay any interest, fee, service charge, Credit Party Expenses, or other
payment to which any Lender or any Agent is entitled from the Loan Parties
pursuant hereto when due, or at any time after the occurrence and during the
continuance of a Cash Dominion Event, or the Administrative Agent’s reasonable
determination that an Event of Default is likely to occur, the Administrative
Agent, without the request of any Borrower, may advance such interest, fee,
service charge, Credit Party Expenses, or other payment to which any Lender or
any Agent is entitled from the applicable Loan Parties pursuant hereto or any
other Loan Document and may charge the same to the Loan Account with respect to
such Credit Extensions, notwithstanding that an Overadvance may result thereby.
The Administrative Agent shall advise the applicable Borrower of any such
advance or charge by the Administrative Agent promptly after the making thereof.
Such action on the part of the Administrative Agent shall not constitute a
waiver of the applicable Credit Party’s rights and the applicable Borrowers’
obligations under Section 2.05(c). Any amount which is added to the principal
balance of the applicable Loan Account as provided in this Section 2.02(d) shall
be deemed to be a Prime Rate Loan.

(e) Except as otherwise provided herein, a LIBO Rate Loan, a BBR Rate Loan, a
TIBOR Rate Loan or a Canadian BA Rate Loan may be continued or converted only on
the last day of an Interest Period for such LIBO Rate Loan, BBR Rate Loan, TIBOR
Rate Loan or Canadian BA Rate Loan. During the existence of an Event of Default,
no Loans may be requested as, converted to or continued as LIBO Rate Loans, BBR
Rate Loans, TIBOR Rate Loans or Canadian BA Rate Loans (whether in Dollars or
any Alternative Currency) without the Consent of the Required Lenders, and the
Required Lenders may demand that any or all of the then outstanding LIBO Rate
Loans, BBR Rate Loans, Canadian BA Rate Loans, and TIBOR Rate Loans denominated
in an Alternative Currency be prepaid, or redenominated into Dollars in the
amount of the Dollar Equivalent thereof, on the last day of the then current
Interest Period with respect thereto.

(f) The Administrative Agent shall promptly notify the Lead Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
LIBO Rate Loans, BBR Rate Loans, Canadian BA Rate Loans and TIBOR Rate Loans
upon determination of such interest rate. At any time that Prime Rate Loans are
outstanding, the Administrative Agent shall notify the Lead Borrower and the
applicable Lenders of any change in Bank of America’s (or its applicable
branch’s) prime rate used in determining the applicable prime rate promptly
following the public announcement of such change.

 

-108-



--------------------------------------------------------------------------------

(g) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than fifteen (15) Interest
Periods in effect with respect to Committed Loans.

(h) Except as provided in Section 2.01(c), the Administrative Agent, the
Lenders, the Swing Line Lender and the L/C Issuer shall have no obligation to
make any Loan or to provide any Letter of Credit if an Overadvance would result.
The Administrative Agent may, in its Permitted Discretion, make Permitted
Overadvances without the consent of the Lenders, the Swing Line Lender and the
L/C Issuer and each applicable Lender shall be bound thereby. Any Permitted
Overadvance may constitute a Swing Line Loan. A Permitted Overadvance is for the
account of the applicable Borrower and shall constitute a Prime Rate Loan and an
Obligation and shall be repaid by the applicable Borrowers in accordance with
the provisions of Section 2.05(c). The making of any such Permitted Overadvance
on any one occasion shall not obligate the Administrative Agent or any Lender to
make or permit any Permitted Overadvance on any other occasion or to permit such
Permitted Overadvances to remain outstanding. The making by the Administrative
Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations to purchase
participations with respect to Letters of Credit or of Section 2.04 regarding
the Lenders’ obligations to purchase participations with respect to Swing Line
Loans. The Administrative Agent shall have no liability for, and no Loan Party
or Credit Party shall have the right to, or shall, bring any claim of any kind
whatsoever against the Administrative Agent with respect to “inadvertent
Overadvances” (i.e. where an Overadvance results from changed circumstances
beyond the control of the Administrative Agent (such as a reduction in the
Collateral value)) regardless of the amount of any such Overadvance(s).

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

Subject to the terms and conditions set forth herein, (A) the L/C Issuer agrees,
in reliance upon the agreements of the Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Effective
Date until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars or in one or more Alternative Currencies for the account
of any Borrower or any of its respective Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b)
below, and (2) to honor drawings under the Letters of Credit; (B) each Domestic
Lender severally agrees to participate in Domestic Letters of Credit and any
drawings thereunder; provided that, after giving effect to any L/C Credit
Extension with respect to any Domestic Letter of Credit, (x) the Total Domestic
Outstandings shall not exceed the Domestic Loan Cap, (y) the aggregate
Outstanding Amount of the Committed Domestic Loans of any Domestic Lender, plus
(without duplication) such Domestic Lender’s Applicable Percentage of the
Outstanding

 

-109-



--------------------------------------------------------------------------------

Amount of all Domestic L/C Obligations, plus such Domestic Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans made to the
Domestic Borrowers shall not exceed such Domestic Lender’s Domestic Commitment,
and (z) the Outstanding Amount of the Domestic L/C Obligations shall not exceed
the Domestic Letter of Credit Sublimit; and (C) each Foreign Lender severally
agrees to participate in its applicable Borrower’s Foreign Letters of Credit and
any drawings thereunder; provided that, after giving effect to any Foreign L/C
Credit Extension, (x) the Total Outstandings of any such Foreign Borrower shall
not exceed such Foreign Borrower’s Loan Cap, (y) with respect to each Foreign
Borrower, (i) the aggregate Outstanding Amount of the Committed Loans of such
Foreign Lender to such Foreign Borrower, plus (without duplication) (ii) such
Foreign Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations of such Foreign Borrower, plus (iii) such Foreign Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans made to
such Foreign Borrower shall not exceed such Foreign Lender’s Foreign Commitment
with respect to such Foreign Borrower, and (z) the Outstanding Amount of the L/C
Obligations of such Foreign Borrower shall not exceed the Letter of Credit
Sublimit for such Foreign Borrower. Each request by a Borrower for the issuance
or amendment of a Letter of Credit shall be deemed to be a representation by
such Borrower that the L/C Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, each
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly such Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(i) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Standby
Letter of Credit would occur more than 365 days after the date of issuance or
last extension, unless the Administrative Agent has approved such expiry date;
or

(B) subject to Section 2.03(b)(iii), the expiry date of such requested
Commercial Letter of Credit would occur more than 180 days after the date of
issuance or last extension, unless the Administrative Agent has approved such
expiry date; or

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to issuance of such Letter of Credit (or such other
time as the Administrative Agent may agree but in no event after the Letter of
Credit Expiration Date) or all the Lenders have approved such expiry date.

(ii) The L/C Issuer shall not issue any Letter of Credit without the prior
consent of the Administrative Agent if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C

 

-110-



--------------------------------------------------------------------------------

Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Effective Date and which the L/C Issuer in good faith deems
material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency; provided that if the L/C Issuer, in its discretion,
issues a Letter of Credit denominated in a currency other than Dollars, all
reimbursements by the applicable Borrowers of the honoring of any drawing under
such Letter of Credit shall be paid in the currency in which such Letter of
Credit was denominated;

(D) the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the applicable
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(iii) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or if the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

(iv) The L/C Issuer shall act on behalf of the applicable Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

 

-111-



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of a Borrower or the Parent on behalf of a Borrower or any of their
respective Subsidiaries, delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower or the Parent. Such Letter of Credit Application may be sent by
facsimile, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent, not later than 11:00 a.m. at
least two (2) Business Days (or such later date and time as the Administrative
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the L/C Issuer: (A) whether such Letter of Credit is
to be a Domestic Letter of Credit or a Foreign Letter of Credit, and the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the identity of the Borrower for the account of which
such Letter of Credit is requested to be issued; and (H) such other matters as
the L/C Issuer may reasonably require. In the case of a request for an amendment
of any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer: (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require. Additionally, the
applicable Borrower shall furnish to the L/C Issuer and the Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the L/C Issuer
or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent, or any Loan Party, at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied or unless the L/C Issuer
would have no obligation, at such time to issue such Letter of Credit under the
terms hereof (by reason of the provisions of Section 2.03(a)(i) or otherwise),
then, subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance or amendment

 

-112-



--------------------------------------------------------------------------------

of each Letter of Credit, each applicable Lender shall be deemed to (without any
further action), and hereby irrevocably and unconditionally severally agrees to,
purchase from the L/C Issuer, without recourse or warranty, a risk participation
in such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the Stated Amount of such Letter of Credit. Upon any
change in any Commitments under this Agreement, it is hereby agreed that with
respect to all L/C Obligations, there shall be an automatic adjustment to the
participations hereby created to reflect the new Applicable Percentages of the
assigning and assignee Lenders.

(iii) If a Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a
Standby Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such
Standby Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued.
Unless otherwise directed by the L/C Issuer or the applicable Borrower shall not
be required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Standby Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Standby Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clauses (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is fifteen (15) Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Lead Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Lead Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the applicable
Borrower and the Administrative Agent thereof; provided, however, that any
failure to give or delay in giving such notice shall not relieve the applicable
Borrower of its obligation to reimburse the L/C Issuer and the applicable
Lenders with respect to any such payment. In the case of a Letter of Credit
denominated in an Alternative Currency, the applicable Borrower shall reimburse
the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require

 

-113-



--------------------------------------------------------------------------------

reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the applicable Borrower shall have notified the L/C
Issuer promptly following receipt of the notice of drawing that the Borrowers
will reimburse the L/C Issuer in Dollars. In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Lead Borrower of the Dollar Equivalent
of the amount of the drawing promptly following the determination thereof. Not
later than 11:00 a.m. on the first (1st) Business Day after the date of any
payment by the L/C Issuer under a Letter of Credit to be reimbursed in Dollars,
or the Applicable Time on the date of any payment by the L/C Issuer under a
Letter of Credit to be reimbursed in an Alternative Currency (each such date, an
“Honor Date”), the applicable Borrower shall reimburse the L/C Issuer through
the Administrative Agent in an aggregate principal amount equal to the amount of
such drawing and in the applicable currency. In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in Dollars pursuant
to the second sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid
by the applicable Borrower, whether on or after the Honor Date, shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Alternative Currency equal to the
drawing, the applicable Borrower agrees, as a separate and independent
obligation, to indemnify the L/C Issuer for the loss resulting from its
inability on that date to purchase the Alternative Currency in the full amount
of the drawing. If the applicable Borrower fails to timely reimburse the L/C
Issuer by the Honor Date, the Administrative Agent shall promptly notify each
applicable Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, the applicable Borrower shall be deemed to have requested a Committed
Borrowing of Prime Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Prime Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Applicable
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender shall upon any notice delivered pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Prime Rate Loan to the applicable Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

 

-114-



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Prime Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate for Prime Rate Loans. In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each applicable Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery of a Committed Loan Notice). No such making of
an L/C Advance shall relieve or otherwise impair the obligation of the Borrowers
to reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by the
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

-115-



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the L/C Issuer or the
Administrative Agent receives for the account of the L/C Issuer, receives any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the applicable Borrowers or otherwise, including proceeds
of Cash Collateral applied thereto by the Administrative Agent), the L/C Issuer
shall distribute any payment it receives to the Administrative Agent and the
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding), in
Dollars and in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the L/C Issuer by the Administrative Agent for
the account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each applicable Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent plus interest thereon from the date of such demand to the date such amount
is returned by such Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive Payment in Full and the termination of this Agreement.

(e) Obligations Absolute. The obligation of each Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrowers or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrowers;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

 

-116-



--------------------------------------------------------------------------------

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to any Borrower or in the relevant currency
markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any of
their respective Subsidiaries (other than reimbursement in full of such drawing
or L/C Borrowing); or

(x) the fact that any Event of Default shall have occurred and be continuing.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to such Person and, in the event of
any claim of noncompliance with such Borrower’s instructions or other
irregularity, such Borrower will promptly notify the L/C Issuer. The Borrowers
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; (iv) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document; or
(v) for any action, neglect or omission under or in connection with any Letter
of Credit or Issuer Documents, including, without limitation, the issuance or
amendment of any Letter of Credit, the failure to issue or amend any Letter of
Credit, or the honoring or dishonoring of any demand under any Letter of Credit,

 

-117-



--------------------------------------------------------------------------------

and such action or neglect or omission will be binding upon the Loan Parties and
the Lenders; provided that the Borrowers may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrowers, to the extent, but
only to the extent, of any direct, as opposed to punitive, consequential or
exemplary, damages suffered by the Borrowers which the Borrowers prove were
caused by the L/C Issuer’s willful misconduct or gross negligence. The Borrowers
hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrowers’
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (x) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary (or the L/C Issuer may refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit), and the L/C Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the applicable Borrower when a Letter of Credit is issued, (i) the
rules of the ISP shall apply to each Standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each Commercial Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Borrowers for, and the
L/C Issuer’s rights and remedies against the Borrowers shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade—International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

 

-118-



--------------------------------------------------------------------------------

(h) Letter of Credit Fees. The applicable Borrower shall pay to the
Administrative Agent for the account of the applicable Lenders, each in
accordance with its Applicable Percentage, in Dollars, a Letter of Credit fee
(the “Letter of Credit Fee”) equal to the Applicable L/C Fee Rate multiplied by
the Dollar Equivalent of the daily Stated Amount under each such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit). For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of the Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day of each calendar quarter,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand, and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable L/C Fee Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable L/C Fee Rate separately for each period during such quarter that such
Applicable L/C Fee Rate was in effect. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists, Administrative Agent may,
and upon the request of the Required Lenders shall, notify the Lead Borrower
that all Letter of Credit Fees shall accrue at the Default Rate and thereafter
such Letter of Credit Fees shall accrue at the Default Rate to the fullest
extent permitted by applicable Law so long as such Event of Default is
continuing.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The applicable Borrower shall pay directly to the L/C Issuer for its own
account, in Dollars, a fronting fee (the “Fronting Fee”) with respect to each
Letter of Credit, at a rate equal to 0.125% per annum, computed on the Dollar
Equivalent of the outstanding amount of such Letter of Credit, and payable on a
quarterly basis in arrears. Such Fronting Fees shall be due and payable on the
first Business Day of each calendar quarter, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of the
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the applicable Borrower shall pay directly to the L/C Issuer for its
own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to Letters of Credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Existing Letters of Credit. Each Existing Letter of Credit shall for all
purposes hereunder and under the other Loan Documents, be deemed to be a Letter
of Credit issued under this Agreement and shall be subject to all of the terms
of this Agreement with respect to Letters of Credit.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

-119-



--------------------------------------------------------------------------------

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, from time to time on any Business Day during the
Availability Period, to make loans (each such loan, a “Swing Line Loan”) to a
Borrower in an aggregate principal amount not to exceed at any time outstanding
the amount of the applicable Swing Line Sublimit for such Borrower,
notwithstanding the fact that the Outstanding Amount of such Swing Line Loans
made to such Borrower, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans to such Borrower and L/C Obligations of
the Lender with respect to such Borrower acting as Swing Line Lender, may exceed
the amount of such Lender’s Applicable Commitment to such Borrower; provided,
however, that after giving effect to any Swing Line Loan made to any Borrower,
(x) the Total Outstandings of such Borrower shall not exceed the Domestic Loan
Cap or the Applicable Foreign Loan Cap, as applicable, and (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender to such Borrower at such
time, plus (without duplication) such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations of such Borrower at such time, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans made to such Borrower at such time, shall not exceed such Lender’s
Applicable Commitment to such Borrower. No Borrower shall use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan, and the Swing
Line Lender shall not be obligated to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Prime Rate, the Australian Base Rate,
the Japanese Base Rate or the Canadian Prime Rate, as applicable. Immediately
upon the making of a Swing Line Loan to any Borrower, each applicable Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan made to such Borrower. The Swing Line Lender
shall have all of the benefits and immunities (A) provided to the Administrative
Agent in Article IX with respect to any acts taken or omissions suffered by the
Swing Line Lender in connection with Swing Line Loans made by it or proposed to
be made by it as if the term “Administrative Agent” as used in Article IX
included the Swing Line Lender with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the Swing Line Lender.

(b) Swing Line Borrowing Procedures. Each Swing Line Borrowing shall be made
upon the irrevocable notice of the applicable Borrower or the Parent on behalf
of the applicable Borrower to the Swing Line Lender and the Administrative
Agent, which may be given electronically. Each such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 11:00 a.m. the
standard time where the respective Swing Line Lender is located on the requested
Swing Line Borrowing date, and shall specify (i) the amount to be borrowed,
which shall be a minimum of $100,000 or the Alternative Currency Equivalent
thereof in the applicable Alternative Currency with respect to any Foreign
Borrower, and (ii) the requested borrowing date, which shall be a Business Day.
Each such electronic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower or the Parent (and, with respect to the Japanese Borrower, a written
Swing Line Loan Notice may be delivered to the Administrative Agent via
facsimile).

 

-120-



--------------------------------------------------------------------------------

Promptly after receipt by the Swing Line Lender of any electronic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent at the request of the Required Lenders prior to
12:00 p.m. the standard time where the respective Swing Line Lender is located
on the requested Swing Line Borrowing date (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
proviso in clause (i) or clause (ii) to the first sentence of Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Article IV is
not then satisfied, then, subject to the terms and conditions hereof, the Swing
Line Lender shall use its reasonable efforts to make the amount of its Swing
Line Loan available to the applicable Borrower not later than 2:00 p.m. the
standard time where the respective Swing Line Lender is located on the Swing
Line Borrowing date specified in such Swing Line Loan Notice either (i) by
crediting the account of such Borrower or such other account as directed by the
Parent or the applicable Borrower, as applicable, on the books of the Swing Line
Lender in Same Day Funds, or (ii) by wire transferring such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Swing Line Lender by the Lead Borrower; provided, however, that if, on the date
of the proposed Swing Line Loan, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the Borrowers as
provided above.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender, at any time in its sole and absolute discretion, may
request, on behalf of the applicable Borrower (which hereby irrevocably
authorize the Swing Line Lender to so request on its behalf), that each
applicable Lender make a Prime Rate Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding to such
Borrower. Such request shall be made in writing (which written request shall be
deemed to be a Committed Loan Notice for purposes hereof) and in accordance with
the requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Prime Rate Loans, but subject to
the unutilized portion of the Commitments, as applicable, and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the applicable
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each applicable Lender shall
make an amount equal to its Applicable Percentage of the amount specified in
such Committed Loan Notice (or the Dollar Equivalent thereof) available to the
Administrative Agent in Same Day Funds for the account of the Swing Line Lender
at the Administrative Agent’s Office for Dollar-denominated payments not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each such Lender that so makes funds available
shall be deemed to have made a Prime Rate Loan to the applicable Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

 

-121-



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Prime
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the applicable
Lenders fund its risk participation in the relevant Swing Line Loan and each
such Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of
such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of any Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender, or the Administrative Agent
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute such payment to the Administrative Agent and the Administrative
Agent shall distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

 

-122-



--------------------------------------------------------------------------------

(ii) If any payment received by the Swing Line Lender, or the Administrative
Agent on behalf of the Swing Line Lender, in respect of principal or interest on
any Swing Line Loan made to a Borrower is required to be returned by the Swing
Line Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Domestic Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive Payment
in Full and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Prime Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender at the office specified by the Swing Line Lender in
writing to the Lead Borrower.

2.05 Prepayments.

(a) Each Borrower may, upon irrevocable notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Committed Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
prior to any date of prepayment of LIBO Rate Loans, BBR Rate Loans, TIBOR Rate
Loans or Canadian BA Rate Loans denominated in Dollars, (B) four Business Days
(or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of LIBO Rate Loans denominated in
Alternative Currencies, and (C) on the date of prepayment of Prime Rate Loans;
(ii) any voluntary prepayment of LIBO Rate Loans denominated in Dollars shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any voluntary prepayment of BBR Rate Loans, TIBOR Rate Loans
or Canadian BA Rate Loans shall be in a principal amount of $500,000 (or the
Alternative Currency Equivalent thereof) or a whole multiple of $100,000 (or the
Applicable Currency Equivalent thereof) in excess thereof; and (iv) any
voluntary prepayment of Prime Rate Loans shall be in a principal amount of
$500,000 (or the Applicable Currency Equivalent thereof) or a whole multiple of
$100,000 (or the Applicable Currency Equivalent thereof) in excess thereof or,
in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if LIBO Rate Loans, BBR Rate Loans, TIBOR
Rate Loans or Canadian BA Rate Loans, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by a Borrower, the applicable Borrowers
shall make such

 

-123-



--------------------------------------------------------------------------------

prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a LIBO Rate Loan, a BBR
Rate Loan, a TIBOR Rate Loan or a Canadian BA Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.18, each such prepayment
shall be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

(b) Each Borrower may, upon irrevocable notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 11:00 a.m. on the date of the prepayment,
and (ii) any such prepayment shall be in a minimum principal amount of $100,000
(or the Alternative Currency Equivalent thereof) or CD$100,000, as applicable,
or, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given, the applicable Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If for any reason the Total Domestic Outstandings at any time exceed the
Domestic Loan Cap as then in effect, the Domestic Borrowers shall immediately
prepay Committed Domestic Loans, Swing Line Loans made to the Domestic Borrowers
and Domestic L/C Borrowings and/or Cash Collateralize the Domestic L/C
Obligations (other than Domestic L/C Borrowings) in an aggregate amount equal to
such excess; provided, however, that the Domestic Borrowers shall not be
required to Cash Collateralize the Domestic L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Domestic Loans the
Total Domestic Outstandings exceed the lesser of the Aggregate Domestic
Commitments or the Domestic Borrowing Base, each as then in effect. The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.

(d) Except as provided in Section 2.01(c), if for any reason the Total Canadian
Outstandings at any time exceed the Canadian Loan Cap as then in effect, the
Canadian Borrower shall immediately prepay Committed Canadian Loans, Swing Line
Loans made to the Canadian Borrower and Canadian L/C Borrowings and/or Cash
Collateralize the Canadian L/C Obligations (other than Canadian L/C Borrowings)
in an aggregate amount equal to such excess; provided, however, that the
Canadian Borrower shall not be required to Cash Collateralize the Canadian L/C
Obligations pursuant to this Section 2.05(d) unless after the prepayment in full
of the Canadian Loans the Total Canadian Outstandings exceed the lesser of the
Aggregate Canadian Commitments or the Canadian Borrowing Base, each as then in
effect; and further provided that notwithstanding the foregoing, to the extent
that the Canadian Borrower is required to prepay loans and cash collateralize
Letters of Credit solely as a result of a Currency Recalculation, such payments
and cash collateral shall be due and payable two (2) Business Days after the
Canadian Borrower receives notice of such Currency Recalculation.

 

-124-



--------------------------------------------------------------------------------

(e) Except as provided in Section 2.01(c), if for any reason the Total
Australian Outstandings at any time exceed the Australian Loan Cap as then in
effect, the Australian Borrower shall immediately prepay Committed Australian
Loans, Swing Line Loans made to the Australian Borrower and Australian L/C
Borrowings and/or Cash Collateralize the Australian L/C Obligations (other than
Australian L/C Borrowings) in an aggregate amount equal to such excess;
provided, however, that the Australian Borrower shall not be required to Cash
Collateralize the Australian L/C Obligations pursuant to this Section 2.05(e)
unless after the prepayment in full of the Australian Loans the Total Australian
Outstandings exceed the lesser of the Aggregate Australian Commitments or the
Australian Borrowing Base, each as then in effect; and further provided that
notwithstanding the foregoing, to the extent that the Australian Borrower is
required to prepay loans and cash collateralize Letters of Credit solely as a
result of a Currency Recalculation, such payments and cash collateral shall be
due and payable two (2) Business Days after such Borrower receives notice of
such Currency Recalculation.

(f) Except as provided in Section 2.01(c), if for any reason the Total Japanese
Outstandings at any time exceed the Japanese Loan Cap as then in effect, the
Japanese Borrower shall immediately prepay Committed Japanese Loans, Swing Line
Loans made to the Japanese Borrower and Japanese L/C Borrowings and/or Cash
Collateralize the Japanese L/C Obligations (other than Japanese L/C Borrowings)
in an aggregate amount equal to such excess; provided, however, that the
Japanese Borrower shall not be required to Cash Collateralize the Japanese L/C
Obligations pursuant to this Section 2.05(f) unless after the prepayment in full
of the Japanese Loans the Total Japanese Outstandings exceed the lesser of the
Aggregate Japanese Commitments or the Japanese Borrowing Base, each as then in
effect; and further provided that notwithstanding the foregoing, to the extent
that the Japanese Borrower is required to prepay loans and cash collateralize
Letters of Credit solely as a result of a Currency Recalculation, such payments
and cash collateral shall be due and payable two (2) Business Days after such
Borrower receives notice of such Currency Recalculation.

(g) The Borrowers shall prepay the Loans in accordance with the provisions of
Section 6.14 hereof.

(h) The North America Borrowing Base Parties shall prepay the Loans made to each
of them in an amount equal to the Net Proceeds received (i) in the case of a
Domestic Borrower, by a Loan Party, and (ii) in the case of the Canadian
Borrower, by a Canadian Loan Party, in each case, on account of a Prepayment
Event in the event that a Cash Dominion Event then exists or would arise
therefrom. The Foreign Borrowers (other than the Canadian Loan Parties) shall
prepay the Loans in an amount equal to the Net Proceeds received (i) in the case
of an Australian Borrower, by an Australian Loan Party, and (ii) in the case of
a Japanese Borrower, by a Japanese Loan Party, in each case, on account of a
Prepayment Event whether or not a Cash Dominion Event then exists. Nothing in
this Section 2.05(h) shall be construed to constitute any Agent’s or any
Lender’s consent to any Prepayment Event that is not permitted by other
provisions of this Agreement or the other Loan Documents.

(i) Prepayments made pursuant to (i) Section 2.05(c), (ii) to the extent
representing funds on deposit in the Domestic Concentration Account,
Section 2.05(g) and (iii) to the extent the Net Proceeds received by a Domestic
Loan Party from a Prepayment Event relating to a Domestic Loan

 

-125-



--------------------------------------------------------------------------------

Party, Section 2.05(h), first, shall be applied ratably to the Domestic L/C
Borrowings and the Swing Line Loans made to the Domestic Borrowers, second,
shall be applied ratably to the outstanding Committed Domestic Loans, and third,
the amount remaining, if any, after the prepayment in full of all Domestic L/C
Borrowings, Swing Line Loans made to the Domestic Borrowers and Committed
Domestic Loans outstanding at such time may be retained by (or shall be returned
to) the Domestic Borrowers for use in a manner not prohibited by this Agreement.

(j) Prepayments made pursuant to (i) Sections 2.05(d), 2.05(e) or 2.05(f)
(ii) to the extent representing funds on deposit in a Foreign Concentration
Account, Section 2.05(g) and (iii) to the extent the Net Proceeds received a
Foreign Loan Party from a Prepayment Event relating to a Foreign Loan Party,
Section 2.05(h), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans made to such Foreign Borrower, second, shall be applied ratably
to the outstanding Committed Loans made to such Borrower, and third the amount
remaining, if any, after the prepayment in full of all L/C Borrowings, Swing
Line Loans and Committed Loans outstanding at such time made to a Foreign
Borrower may be retained by (or shall be returned to) such Foreign Borrower for
use in a manner not prohibited by this Agreement.

(k) In the case of Loans and Letters of Credit denominated in Alternative
Currencies, the Administrative Agent shall with the delivery of each Borrowing
Base Certificate, and may, at its discretion, at other times, recalculate the
aggregate exposure under such Loans and Letters of Credit denominated in
Alternative Currencies at any time to account for fluctuations in exchange rates
affecting the Alternative Currencies in which any such non-Dollar Loans and
Letters of Credit are denominated (a “Currency Recalculation”). Following
written notice from the Administrative Agent, the applicable Borrowers shall
promptly make payments in accordance with the provisions of Sections 2.05(c),
(d), (e) and (f) hereof, to the extent necessary as a result of any such
recalculation.

2.06 Termination or Reduction of Commitments; Reallocation of Commitments.

(a) The Domestic Borrowers may, upon irrevocable notice from the Lead Borrower
to the Administrative Agent, terminate the Aggregate Domestic Commitments, the
Domestic Letter of Credit Sublimit or the Domestic Swing Line Sublimit or from
time to time permanently reduce in part the Aggregate Domestic Commitments, the
Domestic Letter of Credit Sublimit or the Domestic Swing Line Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Domestic Borrowers shall not reduce (A) the Aggregate Domestic Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Domestic Outstandings would exceed the Aggregate Domestic Commitments,
(B) the Domestic Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of Domestic L/C Obligations (other than Domestic L/C
Borrowings) not fully Cash Collateralized hereunder would exceed the Domestic
Letter of Credit Sublimit, and (C) the Domestic Swing Line Sublimit if, after
giving effect thereto, and to any concurrent payments hereunder, the Outstanding
Amount of Swing Line Loans made to the Domestic Borrowers hereunder would exceed
the Domestic Swing Line Sublimit.

 

-126-



--------------------------------------------------------------------------------

(b) A Foreign Borrower may, upon irrevocable notice from the Lead Borrower to
the Administrative Agent, terminate the Commitments in favor of such Foreign
Borrower, the Letter of Credit Sublimit for such Foreign Borrower or the
applicable Swing Line Sublimit for such Foreign Borrower, or from time to time
permanently reduce in part the Commitments in favor of such Foreign Borrower,
the Letter of Credit Sublimit for such Foreign Borrower or the applicable Swing
Line Sublimit for such Foreign Borrower; provided that (i) any such notice shall
be received by the Administrative Agent not later than 11:00 a.m. three
(3) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $2,000,000 or any whole
multiple of $1,000,000 in excess thereof and (iii) a Foreign Borrower shall not
reduce (A) the Commitments in favor of such Foreign Borrower if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings of such Foreign Borrower would exceed the aggregate of all
Commitments in favor of such Foreign Borrower, (B) the Letter of Credit Sublimit
if, after giving effect thereto, the Outstanding Amount of L/C Obligations of
such Foreign Borrower (other than L/C Borrowings) not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit for such Foreign Borrower,
and (C) the applicable Swing Line Sublimit if, after giving effect thereto, and
to any concurrent payments hereunder, the Outstanding Amount of Swing Line Loans
made to such Foreign Borrower hereunder would exceed the applicable Swing Line
Sublimit for such Foreign Borrower.

(c) Notwithstanding anything to the contrary herein contained, the aggregate
commitments for the Domestic Facility and the Canadian Facility shall at no time
be less than 50% of the Aggregate Total Commitments for all Revolving
Facilities, unless all Revolving Facilities are terminated simultaneously.

(d) If, after giving effect to any reduction of the Aggregate Domestic
Commitments, the Domestic Letter of Credit Sublimit or the Domestic Swing Line
Sublimit exceeds the amount of the Aggregate Domestic Commitments, such Domestic
Letter of Credit Sublimit or Domestic Swing Line Sublimit shall be automatically
reduced by the amount of such excess.

(e) If, after giving effect to any reduction of the Commitments in favor of any
Foreign Borrower, the Letter of Credit Sublimit for such Foreign Borrower or the
applicable Swing Line Sublimit for such Foreign Borrower exceeds the amount of
the Aggregate Applicable Commitments in favor of such Foreign Borrower, the
Letter of Credit Sublimit for such Foreign Borrower or the applicable Swing Line
Sublimit for such Foreign Borrower shall be automatically reduced by the amount
of such excess.

(f) The Foreign Commitments, the Letter of Credit Sublimit for each Foreign
Borrower and the applicable Swing Line Sublimit for each Foreign Borrower shall
be automatically terminated without any further action of any Loan Party or any
Credit Party upon the termination of the Domestic Commitments pursuant to
Section 2.06(a) hereof.

(g) The Administrative Agent will promptly notify the applicable Lenders of any
termination or reduction made pursuant to this Section 2.06. Upon any reduction
of any Commitments, the applicable Commitment of each Lender shall be reduced by
such Lender’s Applicable Percentage of

 

-127-



--------------------------------------------------------------------------------

such reduction amount. All fees (including, without limitation, Commitment Fees
and Letter of Credit Fees) and interest in respect of the Aggregate Total
Commitments accrued until the effective date of any termination of the Aggregate
Total Commitments shall be paid on the effective date of such termination.

(h) If requested by the Borrowers by written notice to, and with the consent of,
the Administrative Agent (which consent shall not be unreasonably withheld), the
Commitments of any Lender may be reallocated to a different Revolving Facility,
in each case with the consent of only those Lenders so reallocating their
Commitments; provided that any such request by the Borrowers for a reallocation
may be made no more often than twice in any twelve month period, and provided
further that no such reallocation shall result in a reduction of the aggregate
of all Commitments of any Lender to the Revolving Facilities. Upon each such
reallocation of the Commitments pursuant to this Section 2.06(h), the
outstanding Loans of each Lender for each applicable Revolving Facility and each
Lender’s participations hereunder for each applicable Revolving Facility in
outstanding Letters of Credit and Swing Line Loans shall be automatically
adjusted such that (x) the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit in each such Revolving
Facility, (ii) participations hereunder in Swing Line Loans in each such
Revolving Facility held by each applicable Lender, and (iii) Commitment of each
Lender participating in each such Revolving Facility will equal the appropriate
percentage of the Commitments of each such Lender participating in each such
Revolving Facility, and (y) outstanding Loans of all such Lenders participating
in each such Revolving Facility will equal the appropriate percentage of the
Commitments of all such Lenders participating in each such Revolving Facility
(and to the extent required to achieve such appropriate percentages, assignments
and payments of such Loans shall be made amongst the Lenders participating in
each such Revolving Facility).

(i) Notwithstanding anything to the contrary contained herein, any notice of
prepayment or Commitment reallocation, reduction or termination, as the case may
be, delivered by the Lead Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or the receipt of the proceeds
from the issuance of other Indebtedness or the occurrence of some other event or
condition, in which case such notice may be revoked by the Lead Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.

2.07 Repayment of Loans.

Each Borrower shall repay to the Administrative Agent, for the account of the
applicable Lenders, on the Termination Date the aggregate principal amount of
Committed Loans made to such Borrower and outstanding on such date. To the
extent not previously paid, each Borrower shall repay the outstanding balance of
the Swing Line Loans made to such Borrower on the Termination Date.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b) below, (i) each LIBO Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the Applicable Margin plus (in the case of a

 

-128-



--------------------------------------------------------------------------------

LIBO Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; (ii) each Canadian
BA Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Canadian BA Rate for such
Interest Period plus the Applicable Margin; (iii) each BBR Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Australian Bank Bill Rate for such Interest Period
plus the Applicable Margin; (iv) each TIBOR Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the TIBOR Rate for such Interest Period plus the Applicable
Margin; (v) each Domestic Prime Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Prime Rate plus the Applicable Margin; (vi) each Canadian Prime
Rate Loan and Canadian Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Canadian Prime Rate, or Canadian Base Rate, as applicable, plus the
Applicable Margin; (vii) each Australian Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Australian Base Rate plus the Applicable Margin,
(viii) each Japanese Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Japanese Base Rate plus the Applicable Margin, (ix) each Swing Line
Loan made to the Domestic Borrowers shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Prime Rate plus the Applicable Margin; (x) each Swing Line Loan
made to the Canadian Borrower shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Canadian Prime Rate plus the Applicable Margin, (xi) each Swing Line Loan
made to the Australian Borrower shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Australian Base Rate plus the Applicable Margin, and (xii) each Swing Line
Loan made to the Japanese Borrower shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Japanese Base Rate plus the Applicable Margin .

(b) (i) If any amount payable under any Loan Document is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) If any other Specified Event of Default exists, then the Administrative
Agent, upon the request of the Required Lenders shall, notify the Lead Borrower
that all outstanding Obligations under the Loan Documents shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate and thereafter such Loans and L/C Obligations shall bear interest
at the Default Rate to the fullest extent permitted by applicable Laws for so
long as such or any other Event of Default is continuing.

 

-129-



--------------------------------------------------------------------------------

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest to the fullest extent permitted by applicable Laws) shall be
due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent, for the
account of each Lender under each Revolving Facility in accordance with its
Applicable Percentage of such Revolving Facility, a commitment fee (the
“Commitment Fee”), based upon the average daily unused portion of the applicable
Revolving Facility (excluding, for such calculation, the principal amount of
Swing Line Loans) equal to 0.375% per annum times the actual daily amount by
which the Aggregate Applicable Commitments exceed the sum of (i) the Outstanding
Amount of the Loans under such Revolving Facility, and (ii) the Outstanding
Amount of L/C Obligations under such Revolving Facility. The Commitment Fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the first Business Day of each
calendar quarter, commencing with the first such date to occur after the
Effective Date, and on the last day of the Availability Period. Commitment Fees
shall be paid (1) by the Domestic Borrowers in Dollars, (2) by the Canadian
Borrower in Canadian Dollars, (3) by the Australian Borrower in Australian
Dollars, and (4) by the Japanese Borrower in Yen.

(b) Other Fees. The Borrowers shall pay to the Administrative Agent and MLPFS
for their own respective accounts, in Dollars, fees in the amounts and at the
times specified in the Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees.

(a) All computations of interest for Prime Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
computations of interest for Canadian BA Rate Loans and TIBOR Rate Loans shall
be made on the basis of a year of 365 days and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Committed Loans denominated in Alternative Currencies as
to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

-130-



--------------------------------------------------------------------------------

(b) For the purposes of this Agreement, whenever interest to be paid hereunder
is to be calculated on the basis of a year of three hundred and sixty (360) days
or any other period of time that is less than a calendar year, the yearly rate
of interest which the rate determined pursuant to such calculation is equivalent
is the rate so determined multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by either three
hundred and sixty (360) or such other period of time, as the case may be.

(c) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
is to be calculated on the basis of a 360-day or any other period of time that
is less than a calendar year, the yearly rate of interest to which the rate used
in such calculation is equivalent is the rate so used multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by three hundred and sixty (360) or the number of days in such period,
as applicable. The rates of interest under this Agreement are nominal rates, and
not effective rates or yields. The principle of deemed reinvestment of interest
does not apply to any interest calculation under this Agreement.

(d) If any provision of this Agreement or of any of the other Loan Documents
would obligate a Canadian Loan Party to make any payment of interest or other
amount payable to the Administrative Agent or any Lender under this Agreement or
any other Loan Document in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by the Administrative Agent or
any Lender of interest at a criminal rate (as such terms are construed under the
Criminal Code (Canada)) then, notwithstanding such provisions, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by the Administrative Agent or any
Lender of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to the Administrative Agent, the Administrative
Agent or any Lender under this Section 2.10, and (2) thereafter, by reducing any
fees, commissions, premiums and other amounts required to be paid to the
Administrative Agent, the Administrative Agent or any Lender which would
constitute “interest” for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the Administrative Agent or any Lender shall have
received an amount in excess of the maximum permitted by that Section of the
Criminal Code (Canada), the Canadian Loan Parties shall be entitled, by notice
in writing to the Administrative Agent or the applicable Lender, to obtain
reimbursement from such party in an amount equal to such excess and, pending
such reimbursement, such amount shall be deemed to be an amount payable by the
Administrative Agent or applicable Lender to the Canadian Borrower. Any amount
or rate of interest referred to in this Section 2.10 shall be determined in
accordance with generally accepted actuarial practices and principles as an
effective annual rate of interest over the term that the applicable loan remains
outstanding with the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall be included in the calculation of such effective rate and, in the event of
a dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Administrative Agent shall be conclusive for the purposes of
such determination.

 

-131-



--------------------------------------------------------------------------------

(e) All calculations of interest payable by the Loan Parties under this
Agreement or any other Loan Document are to be made on the basis of the nominal
interest rate described herein and therein and not on the basis of effective
yearly rates or on any other basis which gives effect to the principle of deemed
reinvestment of interest which principle does not apply to any interest
calculated under this Agreement or any Loan Document. The parties hereto
acknowledge that there is a material difference between the stated nominal
interest rates and the effective yearly rates of interest and that they are
capable of making the calculations required to determine such effective yearly
rates of interest.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Administrative Agent (each, the “Loan
Account”) in the ordinary course of business. In addition, each Lender may
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, and each payment of interest, fees and other amounts
due in connection with the Obligations due to such Lender. The accounts or
records maintained by the Administrative Agent, the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent (who shall notify the applicable Borrowers), the applicable Borrowers
(other than the Japanese Borrower) shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto. Any failure to so
attach or endorse, or any error in doing so, shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations or the Foreign Liabilities, as applicable.
Upon receipt of an affidavit and indemnity of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and upon cancellation of such
Note, the applicable Borrowers (other than the Japanese Borrower) will issue, in
lieu thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor (subject to adjustment in the case of
any assignments of such Lender’s Commitments).

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

-132-



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made, as applicable, to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars, in
each case, in Same Day Funds not later than 2:00 p.m. on the date specified
herein. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder with respect to principal and interest on Loans denominated
in an Alternative Currency shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office in
accordance with the provisions of Section 2.14. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case solely for the
purpose of calculating interest and fees accruing hereunder, be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment (other than with respect to payment of a LIBO
Rate Loan, a BBR Rate Loan, a TIBOR Rate Loan or a Canadian BA Rate Loan) to be
made by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) Currency. Except as otherwise set forth herein, (i) Loans shall be funded
and payments shall be made in respect of Alternative Currencies in the
applicable Alternative Currency, and (ii) Letters of Credit denominated in an
Alternative Currency shall be reimbursed by the applicable Borrower in that
Alternative Currency. All obligations of the Lenders with respect to Letters of
Credit will be immediately due and payable in Dollars, provided that the amount
of any amounts denominated in an Alternative Currency will be redenominated into
Dollars (other than Canadian Letters of Credit denominated in Canadian Dollars).

 

-133-



--------------------------------------------------------------------------------

(c)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of LIBO Rate Loans, BBR Rate Loans,
TIBOR Rate Loans or Canadian BA Rate Loans, as applicable (or in the case of any
Committed Borrowing of Prime Rate Loans, prior to 1:00 p.m. on the date of such
Committed Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or in the case of a Committed
Borrowing of Prime Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrowers to but excluding the date of payment
to the Administrative Agent at (A) in the case of a payment to be made by a
Lender, the Overnight Rate, plus any administrative processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by any Borrowers, the
interest rate applicable to Prime Rate Loans. If the applicable Borrowers and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to such
Borrowers the amount of such interest paid by such Borrowers for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent at the
applicable Overnight Rate.

A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this Section 2.12(c) shall be conclusive,
absent manifest error.

 

-134-



--------------------------------------------------------------------------------

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(e) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest, or other amounts with respect to, any of the
Obligations resulting in such Credit Party’s receiving payment of a proportion
of the aggregate amount of such Obligations or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein
(including as in contravention of the priorities of payment set forth in
Section 8.03), then the Credit Party receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Obligations of the other applicable Credit
Parties, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Credit Parties ratably and
in the priorities set forth in Section 8.03, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (x) any
payment made by any Loan Party pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or sub-participations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

 

-135-



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Settlement Amongst Lenders.

(a) The amount of each Lender’s Applicable Percentage of outstanding Loans
(excluding outstanding Swing Line Loans made in Sterling or Euros) shall be
computed weekly (or more frequently in the Administrative Agent’s discretion)
and shall be adjusted upward or downward based on all Loans (excluding Swing
Line Loans made in Sterling or Euros) and repayments of Loans (excluding Swing
Line Loans made in Sterling or Euros) received by the Administrative Agent as of
3:00 p.m. on the first Business Day (such date, the “Settlement Date”) following
the end of the period specified by the Administrative Agent.

(b) The Administrative Agent shall deliver to each of the Lenders, promptly
after a Settlement Date a summary statement of the amount of outstanding
Committed Loans for the period and the amount of repayments received for the
period. As reflected on the summary statement, (i) the Administrative Agent
shall transfer to each Lender its Applicable Percentage of repayments, and
(ii) each Lender shall transfer to the Administrative Agent or the
Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Committed Loans made by each Lender shall be equal to such Lender’s
Applicable Percentage of all applicable Committed Loans outstanding as of such
Settlement Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 1:00 p.m. on a
Business Day, such transfers shall be made in Same Day Funds no later than 3:00
p.m. that day; and, if received after 1:00 p.m., then no later than 3:00 p.m. on
the next Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent. If and to the extent any Lender shall not have so made its
transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent equal to the applicable Overnight Rate, plus any
administrative processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

2.15 Increase in Commitments.

(a) Request for Increase. Provided no Default or Event of Default then exists or
would arise therefrom, upon notice to the Administrative Agent (which shall
promptly notify the Lenders), the Lead Borrower may from time to time request an
increase in the Aggregate Total Commitments (which increase may be allocated by
the Lead Borrower to any or all of the Revolving Facilities) by an aggregate
amount for all Commitment Increases not to exceed $125,000,000 (each such
increase, a “Commitment Increase”); provided that (i) any such request for a
Commitment Increase shall

 

-136-



--------------------------------------------------------------------------------

be in a minimum amount of $25,000,000, and (ii) the Lead Borrower may effect a
maximum of four (4) Commitment Increases. At the time of sending such request
for a Commitment Increase, the Lead Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each applicable
Lender is requested to respond (which shall in no event be less than ten
(10) Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. None of the Lenders shall have any obligation
to increase their respective Commitments upon the Lead Borrower’s request for a
Commitment Increase. Each Lender agreeing to increase any of its Commitments is
defined herein as an “Existing Increasing Lender”.

(c) Notification by Administrative Agent; Additional Commitment Lenders. To the
extent that the then existing Lenders do not agree to increase their respective
Commitments by the amount of the Commitment Increase requested by the Lead
Borrower, the Administrative Agent, in consultation with the Lead Borrower, will
use its reasonable efforts to arrange for one or more Eligible Assignees to
become a Lender hereunder and to issue commitments in an amount equal to the
amount of the increase in the Aggregate Total Commitments requested by the Lead
Borrower (each such Eligible Assignee issuing a commitment and becoming a
Lender, an “Additional Commitment Lender”), provided, however, that without the
consent of the Administrative Agent, at no time shall the Commitment of any
Additional Commitment Lender be less than $5,000,000.

(d) Effective Date and Allocations. If the Aggregate Total Commitments is
increased in accordance with this Section 2.15, the Administrative Agent, in
consultation with the Lead Borrower, shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such Commitment Increase.
The Administrative Agent shall promptly notify the Lead Borrower and the Lenders
of the final allocation of such Commitment Increase and the Increase Effective
Date and on the Increase Effective Date (i) the applicable Commitments of the
Existing Increasing Lender and Additional Commitment Lenders, and the Aggregate
Total Commitments under, and for all purposes of, this Agreement shall be
increased by the aggregate amount of such Commitment Increase, and (ii) Schedule
2.01 shall be deemed modified, without further action, to reflect the revised
Commitments and Applicable Percentages of the Lenders.

(e) Conditions to Effectiveness of Increase. As a condition precedent to each
such Commitment Increase, (i) the Lead Borrower shall have delivered to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such Commitment Increase, and
(B) in the case of the Borrowers, certifying that, immediately before and
immediately after giving effect to such Commitment Increase, (1) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in subsections (a), (b) and (f) of Section 5.05

 

-137-



--------------------------------------------------------------------------------

shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a), (b) and (d), respectively, of Section 6.01 (if applicable), and
(2) no Default or Event of Default exists or would arise therefrom; (ii) the
Borrowers, the Administrative Agent, and any Additional Commitment Lender shall
have executed and delivered a joinder to this Agreement (and any other Loan
Documents, as necessary) in such form as the Administrative Agent shall
reasonably require; (iii) the applicable Borrowers shall have paid such fees and
other compensation to the Existing Increasing Lenders and the Additional
Commitment Lenders as the Lead Borrower, the Administrative Agent and such
Existing Increasing Lenders and Additional Commitment Lenders shall agree;
(iv) the Borrowers shall have paid such arrangement fees to MLPFS and the
Administrative Agent as the Lead Borrower, the Administrative Agent and MLPFS
may agree; (v) with respect to the Australian Borrower and Japanese Borrower, to
the extent applicable, all additional stamp duties in respect of the Loan
Documents shall have been paid to the Administrative Agent (or its counsel) or
withheld from the proceeds of a Credit Extension; (vi) if reasonably requested
by the Administrative Agent, the Borrowers shall deliver to the Administrative
Agent and the Lenders customary opinions from counsel to the Borrowers, in form
and substance reasonably satisfactory to the Administrative Agent, and dated the
Increase Effective Date; (vii) the Borrowers, the Existing Increasing Lenders
and the Additional Commitment Lenders shall have delivered such other
instruments, documents and agreements as the Administrative Agent may reasonably
have requested; and (viii) no Default or Event of Default exists or would arise
therefrom. The Borrowers shall prepay any applicable Committed Loans outstanding
on the Increase Effective Date (and pay any additional amounts required pursuant
to Section 3.05) to the extent necessary to keep the outstanding applicable
Committed Loans ratable with any revised Applicable Percentages arising from any
non-ratable increase in the Commitments under this Section 2.15.

(f) Actions with respect to Commitment Increases. Each Commitment Increase shall
be on the same terms and conditions as the applicable Revolving Facility (other
than with respect to any upfront or other similar fees payable to any Additional
Commitment Lender and agreed to by the Lead Borrower). Upon each increase in the
Commitments pursuant to this Section, (i) each applicable Lender immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Existing Increasing Lender and each Additional Commitment
Lender in respect of such increase, and each such Existing Increasing Lender and
each such Additional Commitment Lender will automatically and without further
act be deemed to have assumed, a portion of such applicable Lender’s
participations hereunder in outstanding Letters of Credit, as applicable, and
Swing Line Loans made to the applicable Borrowers such that, after giving effect
to each such deemed assignment and assumption of participations, the percentage
of the aggregate outstanding (A) participations hereunder in the applicable
Letters of Credit and (B) participations hereunder in Swing Line Loans made to
the applicable Borrowers held by each applicable Lender (including each such
Existing Increasing Lender and each such Additional Commitment Lender) will
equal the percentage of the aggregate applicable Commitments of all applicable
Lenders represented by the applicable Commitment of such applicable Lender and
(ii) if, on the date of such increase, there are any Committed Loans
outstanding, such Committed Loans, as applicable, shall on or prior to the
effectiveness of such Commitment Increase be prepaid from the proceeds of
additional Committed Loans, as applicable, made hereunder (reflecting such
increase in applicable Commitments), which prepayment shall be accompanied by
accrued interest

 

-138-



--------------------------------------------------------------------------------

on the Committed Loans, as applicable, being prepaid and any costs incurred by
any applicable Lender in accordance with Section 3.05. The Administrative Agent
and the Lenders hereby agree that the minimum borrowing, pro rata borrowing and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to the transactions effected pursuant to this Section.

(g) Conflicting Provisions. This Section 2.15 shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

2.16 Extension of Maturity Date.

(a) Extension of Commitments. The Borrowers may at any time and from time to
time request that all or a portion of the Aggregate Commitments under a
Revolving Facility (each, an “Existing Revolver Tranche”) be amended to extend
the Maturity Date with respect to all or a portion of any principal amount of
such Commitments (any such Commitments which have been so amended, “Extended
Commitments”) and to provide for other terms consistent with this Section 2.16;
provided that there shall be no more than three (3) different maturities for
Loans to each of the Borrowers and Commitments outstanding at any time; provided
further that none of the Aggregate Australian Commitments, the Aggregate
Japanese Commitments or the Aggregate Canadian Commitments may be so extended
unless the Aggregate Domestic Commitments are also so extended to the same final
Maturity Date. In order to establish any Extended Commitments, the Parent or the
Lead Borrower shall provide a notice to the Administrative Agent (who shall
provide a copy of such notice to each of the Lenders under the applicable
Existing Revolver Tranche) (each, an “Extension Request”) setting forth the
proposed terms (which shall be determined in consultation with the
Administrative Agent) of the Extended Commitments to be established, which shall
(x) be identical as offered to each Lender under such Existing Revolver Tranche
(other than the proposed interest rates and fees payable with respect to the
Extended Commitments) and offered pro rata to each Lender under such Existing
Revolver Tranche and (y) be identical to the Commitments under the Existing
Revolver Tranche from which such Extended Commitments are to be amended (other
than with respect to fees and interest rates applicable with respect to such
Extended Commitments), except that: (i) the Maturity Date of the Extended
Commitments shall be later than the Maturity Date of the Commitments of such
Existing Revolver Tranche, (ii) the Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Latest Maturity
Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Commitments); and
(iii) all borrowings under the Commitments and repayments thereunder shall be
made on a pro rata basis (except for (I) payments of interest and fees at
different rates on Extended Commitments (and related outstandings) and (II)
repayments required upon the Maturity Date of the non-extending Commitments);
provided further, that (A) the conditions precedent to a Borrowing set forth in
Section 4.02 shall be satisfied as of the date of such Extension Amendment and
at the time when any Loans are made in respect of any Extended Commitment,
(B) in no event shall the final Maturity Date of any Extended Commitments of a
given Extension Series at the time of establishment thereof be

 

-139-



--------------------------------------------------------------------------------

earlier than the then Latest Maturity Date of any other Commitments hereunder,
(C) any such Extended Commitments (and the Liens securing the same) shall be
permitted by the terms of the Intercreditor Agreement (to the extent the
Intercreditor Agreement is then in effect) and (D) all documentation in respect
of the such Extension Amendment shall be consistent with the foregoing. Any
Extended Commitments amended pursuant to any Extension Request shall be
designated a series (each, an “Extension Series”) of Extended Commitments for
all purposes of this Agreement; provided that any Extended Commitments amended
from an Existing Revolver Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Extension Series with respect to such Existing Revolver Tranche. Each Extension
Series of Extended Commitments incurred under this Section 2.16 shall be in an
aggregate principal amount reasonably acceptable to the Administrative Agent.

(b) Extension Request. The Parent or the Lead Borrower shall provide the
applicable Extension Request at least ten (10) Business Days (or such shorter
period as may be agreed by the Administrative Agent) prior to the date on which
Lenders under the Existing Revolver Tranche are requested to respond, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably, to accomplish the
purposes of this Section 2.16. No Lender shall have any obligation to agree to
provide any Extended Commitment pursuant to any Extension Request. Any Lender
(each, an “Extending Lender”) wishing to have all or a portion of its
Commitments under the Existing Revolver Tranche subject to such Extension
Request amended into Extended Commitments shall notify the Administrative Agent
(each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Commitments under the Existing Revolver
Tranche which it has elected to request be amended into Extended Commitments
(subject to any minimum denomination requirements imposed by the Administrative
Agent). In the event that the aggregate principal amount of Commitments under
the Existing Revolver Tranche in respect of which applicable Lenders shall have
accepted the relevant Extension Request exceeds the amount of Extended
Commitments requested to be extended pursuant to the Extension Request,
Commitments subject to Extension Elections shall be amended to reflect
allocations of the Extended Commitments, which Extended Commitments shall be
allocated as agreed by the Administrative Agent and the Borrowers. In no event
shall an Extension request become effective unless Lenders holding at least 50%
of the Aggregate Domestic Commitments have agreed to the Extended Commitments.

(c) New Revolving Commitment Lenders. Following any Extension Request made by
the Borrowers in accordance with Sections 2.16(a) and 2.16(b), if the Lenders
shall have declined to agree during the period specified in Section 2.16(b)
above to provide Extended Commitments in an aggregate principal amount equal to
the amount requested by the Borrowers in such Extension Request, the Borrowers
may request that banks, financial institutions or other institutional lenders or
investors other than the Lenders or Extending Lenders which qualify as Eligible
Assignees (the “New Commitment Lenders”), which New Commitment Lenders may elect
to provide an Extended Commitment hereunder (a “New

 

-140-



--------------------------------------------------------------------------------

Commitment”); provided that such Extended Commitments of such New Commitment
Lenders (i) shall be in an aggregate principal amount for all such New
Commitment Lenders not to exceed the aggregate principal amount of Extended
Commitments so declined to be provided by the existing Lenders and (ii) shall be
on identical terms to the terms applicable to the terms specified in the
applicable Extension Request (and any Extended Commitments provided by existing
Lenders in respect thereof); provided further that, as a condition to the
effectiveness of any Extended Commitment of any New Commitment Lender, the
Administrative Agent, the L/C Issuer and the Swing Line Lender shall have
consented (such consent not to be unreasonably withheld) to each New Commitment
Lender if such consent would be required under Section 10.06(b) for an
assignment of Commitments to such Person. Notwithstanding anything herein to the
contrary, any Extended Commitment provided by New Commitment Lenders shall be
pro rata to each New Commitment Lender. Upon effectiveness of the Extension
Amendment to which each such New Commitment Lender is a party, (a) the
Commitments of all existing Lenders under such Revolving Facility specified in
the Extension Amendment in accordance with this Section 2.16 will be permanently
reduced pro rata by an aggregate amount equal to the aggregate principal amount
of the Extended Commitments of such New Commitment Lenders and (b) the
Commitment of each such New Commitment Lender will become effective. The
Extended Commitments of New Commitment Lenders will be incorporated as
Commitments hereunder in the same manner in which Extended Commitments of
existing Lenders are incorporated hereunder pursuant to this Section 2.16, and
for the avoidance of doubt, all Borrowings and repayments of Loans from and
after the effectiveness of such Extension Amendment shall be made pro rata
across all Commitments for such Revolving Facility, including such New
Commitment Lenders (based on the outstanding principal amounts of the respective
Commitments under such Revolving Facility) except for (x) payments of interest
and fees at different rates for each Revolving Facility and (y) repayments
required on the Maturity Date for any particular Revolving Facility. Upon the
effectiveness of each New Commitment pursuant to this Section 2.16(c), (a) each
Lender of all applicable existing Revolving Facility immediately prior to such
effectiveness will automatically and without further act be deemed to have
assigned to each New Commitment Lender, and each such New Commitment Lender will
automatically and without further act be deemed to have assumed, a portion of
such Lender’s participations hereunder in outstanding Letters of Credit and
Swing Line Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swing Line Loans held by each Lender of each Revolving Facility
(including each such New Commitment Lender) will equal the percentage of the
aggregate Commitments of such Revolving Facility represented by such Lender’s
Commitment and (b) if, on the date of such effectiveness, there are any Loans
outstanding, such Loans shall on or prior to the effectiveness of such New
Commitment be prepaid from the proceeds of Loans outstanding after giving effect
to such New Commitments, which prepayment shall be accompanied by accrued
interest on the Loans being prepaid and any costs incurred by any Lender in
accordance with Section 3.04. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

 

-141-



--------------------------------------------------------------------------------

(d) Extension Amendment. Extended Commitments and New Commitments shall be
established pursuant to an amendment (each, an “Extension Amendment”) to this
Agreement among the Borrowers, the Administrative Agent and each Extending
Lender and each New Commitment Lender, if any, providing an Extended Commitment
or a New Commitment, as applicable, thereunder, which shall be consistent with
the provisions set forth in Sections 2.16(a), (b) and (c) above (but which shall
not require the consent of any other Lender). The effectiveness of any Extension
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 4.02 and, to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent of (i) legal
opinions, board resolutions and officers’ certificates consistent (to the extent
applicable) with those delivered on the Effective Date other than changes to
such legal opinion resulting from a Change in Law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent
and (ii) reaffirmation agreements and/or such amendments to the Security
Documents as may be reasonably requested by the Administrative Agent in order to
ensure that the Extended Commitments or the New Commitments, as the case may be,
are provided with the benefit of the applicable Loan Documents. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Commitments or the New Commitments, as the case may be, incurred pursuant
thereto, (ii) make such other changes to this Agreement and the other Loan
Documents (without the consent of the Required Lenders) and (iii) effect such
other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the applicable Borrower, to effect the provisions of this Section, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Extension Amendment.

(e) No Deemed Payment or Prepayment. No conversion of Loans pursuant to any
Extension in accordance with this Section 2.16 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement.

(f) Conflicting Provisions. This Section 2.16 shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

2.17 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrowers shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall

 

-142-



--------------------------------------------------------------------------------

exist a Defaulting Lender, the applicable Borrowers shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to
clause (iv) above, after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). Additionally, if the
Administrative Agent notifies the Lead Borrower at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 103% of the Letter of Credit
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the applicable Borrowers shall provide Cash Collateral for the
Outstanding Amount of the L/C Obligations in an amount not less than the amount
by which the Outstanding Amount of all L/C Obligations exceeds the Letter of
Credit Sublimit.

(b) Grant of Security Interest. Each applicable Loan Party, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent or the Australian Security
Trustee, as applicable, for the benefit of the Administrative Agent, the L/C
Issuer and the applicable Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the Obligations to which such
Cash Collateral may be applied pursuant to Section 2.17(c). If at any time the
Administrative Agent reasonably determines that Cash Collateral is subject to
any right or claim of any Person (other than the Administrative Agent (for the
benefit of itself and the other applicable Credit Parties) and the Term Loan
Agent (subject to the Intercreditor Agreement)) or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the applicable Loan
Parties will, promptly upon demand by the Administrative Agent or the Australian
Security Trustee, as applicable, pay or provide to the Administrative Agent or
the Australian Security Trustee, as applicable, additional Cash Collateral in an
amount sufficient to eliminate such deficiency. All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
one or more blocked, non-interest bearing deposit accounts at Bank of America.
The applicable Loan Parties shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.03, 2.05, 2.18 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
Obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other Obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other Obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(iv))) or (ii) the
determination by the Administrative Agent and the L/C

 

-143-



--------------------------------------------------------------------------------

Issuer that there exists excess Cash Collateral; provided, however, (x) any such
release shall be without prejudice to, and any disbursement or other transfer of
Cash Collateral shall be and remain subject to, any other Lien conferred under
the Loan Documents and the other applicable provisions of the Loan Documents,
and (y) the Person providing Cash Collateral and the L/C Issuer may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.18 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.17; fourth, as the Lead
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Lead Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.17; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Loan Parties as a result of any judgment of a court of
competent jurisdiction obtained by the Loan Parties against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount

 

-144-



--------------------------------------------------------------------------------

of any Loans or L/C Borrowings in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.18(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.17.

(C) With respect to any Commitment Fee payable under Section 2.09(a) or any
Letter of Credit Fee not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the L/C Issuer and Swing Line Lender,
as applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Lead Borrower shall have otherwise notified the Administrative Agent
at such time, the Lead Borrower shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (y) such
reallocation does not

 

-145-



--------------------------------------------------------------------------------

cause the aggregate Outstanding Amount of Obligations of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.17.

(b) Defaulting Lender Cure. If the Lead Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.18(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

-146-



--------------------------------------------------------------------------------

2.19 CFC Payments. Any references to the Loan Parties (in the context of
payments, proceeds, liabilities or Obligations), Commitments, Collateral, L/C
Borrowings or Loans shall mean, in the case of and as applied to the foregoing,
with respect to any Obligations of the Domestic Loan Parties, only the Domestic
Loan Parties (or any of their Domestic Subsidiaries and only for their own
account), the Collateral that is property of Domestic Loan Parties, or L/C
Borrowings or Loans constituting Obligations of Domestic Loan Parties (or any of
their Domestic Subsidiaries), so that collections received from any Foreign Loan
Parties and proceeds of the Collateral that is property of such Foreign Loan
Parties shall be applied solely and exclusively to the payment of the Foreign
Liabilities. All provisions contained in any Loan Document or side letter shall
be interpreted consistently with this Section 2.19 to the extent possible, and
where such other provisions conflict with the provisions of this Section 2.19,
the provisions of this Section 2.19 shall govern.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY;

APPOINTMENT OF LEAD BORROWER

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or a Loan
Party) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or a Loan Party, then the Administrative Agent or such
Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then, (A) the
Administrative Agent or a Loan Party shall withhold or make such deductions as
are determined by the Administrative Agent or a Loan Party to be required taking
into account the information and documentation it has received pursuant to
subsection (e) below, (B) the Administrative Agent or a Loan Party, to the
extent required by the Code, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code,
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made, and (D) reasonably

 

-147-



--------------------------------------------------------------------------------

promptly after paying such sum required by Law, the Loan Party making such
payments (if it is required to make deduction or withholding) shall deliver to
the Administrative Agent evidence reasonably satisfactory to the other affected
parties of such deduction or withholding and of the remittance thereof to the
relevant Governmental Authority (or if the payment, deduction or withholding is
made by the Administrative Agent, the Administrative Agent shall furnish such
evidence to the affected parties and the Lead Borrower).

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law (without duplication of
the provisions of subsection (a) above), or at the option of the Administrative
Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) Without duplication of the provisions of subsection (a) above, the Loan
Parties shall, and each Loan Party does hereby, jointly and severally indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount (and describing
the basis) of such payment or liability delivered to the Lead Borrower by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of any other Agent, a Lender
or the L/C Issuer, shall be conclusive absent manifest error.

 

-148-



--------------------------------------------------------------------------------

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(e) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
or a Loan Party shall be conclusive absent manifest error. Each Lender and the
L/C Issuer hereby authorizes the Administrative Agent and the Loan Parties to
set off and apply any and all amounts at any time owing to such Lender or the
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent and the Loan Parties under
this clause (ii).

(d) Evidence of Payments. Upon request by the Lead Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the Lead
Borrower or by the Administrative Agent or a Recipient to a Governmental
Authority as provided in this Section 3.01, the Lead Borrower shall deliver to
the Administrative Agent or the Administrative Agent shall deliver to the Lead
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Lead Borrower or the Administrative Agent, as the
case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender and Recipient that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Lead Borrower and the Administrative Agent, at the time or times
prescribed by applicable Law or reasonably requested by the Lead Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or reasonably requested by the Lead Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. Such delivery shall be required on the
Effective Date (or, in the case

 

-149-



--------------------------------------------------------------------------------

of an assignee, on the date of assignment) and on or before the date such
documentation expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent documentation so delivered or as may
reasonably be requested by the Lead Borrower or the Administrative Agent. In
addition, any Lender and Recipient, if reasonably requested by the Lead Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Lead Borrower or the
Administrative Agent as will enable the Lead Borrower or the Administrative
Agent to determine whether or not such Lender or Recipient is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) (ii)(D) and
(ii)(E) below) shall not be required if in the Lender’s reasonable judgment as a
result of a Change in Law such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense (it being understood
that the Borrowers shall be given a reasonable opportunity to reimburse such
costs or expense) or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Lead Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax (or substantively comparable subsequent versions
thereof or successors thereto);

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), whichever of the following is applicable:

(I) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
substantively comparable subsequent versions thereof or successors thereto)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN (or
substantively comparable subsequent versions thereof or successors thereto)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

-150-



--------------------------------------------------------------------------------

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibits M-1, M-2, M-3 or M-4 to the effect that
such Non-U.S. Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (each a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN (or substantively
comparable subsequent versions thereof or successors thereto); or

(IV) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or substantively comparable subsequent versions
thereof or successors thereto), accompanied by IRS Form W-8ECI (or substantively
comparable subsequent versions thereof or successors thereto), IRS Form W-8BEN
(or substantively comparable subsequent versions thereof or successors thereto),
a U.S. Tax Compliance Certificate substantially in the form of Exhibit M-2 or
Exhibit M-3, IRS Form W-9 (or substantively comparable subsequent versions
thereof or successors thereto), and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit M-4 on
behalf of each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Lead Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made;

 

-151-



--------------------------------------------------------------------------------

(D) the Administrative Agent shall deliver to the Lead Borrower on or prior to
the date on which the Administrative Agent becomes the Administrative Agent
under this Agreement (and from time to time thereafter as required by applicable
Law) two copies of IRS Form W-9 (or any substantively comparable subsequent
versions thereof or successors thereto) certifying that the Administrative Agent
is exempt from United States federal backup withholding tax and such other
documentation as will enable the Borrowers to determine whether or not the
Administrative Agent is subject to United States federal backup withholding tax
or information reporting requirements; and

(E) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender or other Recipient
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or other Recipient shall deliver to the Lead Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Lead Borrower or the Administrative
Agent such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Lead Borrower or the Administrative Agent as may be
necessary for the Lead Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s or other Recipient’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) In the event that a Lender or other Recipient will receive a payment under
this Agreement in the course of carrying on a business or enterprise in
Australia, that Lender or other Recipient is requested to deliver to the Lead
Borrower and the Administrative Agent on or prior to the date on which such
Lender or other Recipient becomes a Lender or other Recipient under this
Agreement the following details of the Lender or other Recipient (A) its
Australian tax file number, or (B) its Australian business number.

(iv) In the event that an Australian Credit Party will receive a payment under
this agreement, that Australian Credit Party shall indicate in writing to the
Lead Borrower and the Administrative Agent on or prior to the date on which it
becomes an Australian Credit Party under this agreement whether it (A) will
receive such payments in the course of carrying on a business or enterprise in
Australia at or through a permanent establishment in Australia, and (B) is a
Qualifying Australian Treaty Party.

(v) Each Lender or other Recipient agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Lead Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

-152-



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient in connection with such refund, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.

(g) L/C Issuer. For the avoidance of doubt, for purposes of this Section 3.01,
the term “Lender” shall include any L/C Issuer.

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(i) GST.

(i) Unless expressly specified otherwise, all payments to be made by the
Australian Loan Parties under or in connection with any Loan Document have been
calculated or determined without regard to GST.

 

-153-



--------------------------------------------------------------------------------

(ii) If all or part of any such payment is the consideration for a taxable
supply for GST purposes then, when that Australian Loan Party makes that
payment:

(A) it must pay to the Credit Parties an additional amount equal to that payment
or part payment multiplied by the appropriate rate of GST (currently 10%); and

(B) the Credit Parties will promptly provide to that Australian Loan Party a tax
invoice complying with the relevant GST legislation.

(j) Where under any Loan Document an Australian Loan Party is required to
reimburse or indemnify for an amount, that Australian Loan Party must pay the
relevant amount (including any sum in respect to GST) less any GST input tax
credit the Credit Parties determine that it is entitled to claim in respect of
that amount.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBO Rate Loans, BBR
Rate Loan, TIBOR Rate Loans or Canadian BA Rate Loans, as applicable (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the LIBO Rate, the BA Rate, the BBR Rate or the TIBOR
Rate, as applicable, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Lead Borrower through the
Administrative Agent, any obligation of such Lender to make or continue LIBO
Rate Loans, BBR Rate Loan, TIBOR Rate Loans or Canadian BA Rate Loans, as
applicable, in the affected currency or currencies or, in the case of LIBO Rate
Loans, Canadian BA Rate Loans, BBR Rate Loans or TIBOR Rate Loans in Dollars, to
convert Prime Rate Loans to LIBO Rate Loans, BBR Rate Loans, TIBOR Rate Loans or
Canadian Prime Rate Loans to Canadian BA Rate Loans, as applicable, shall be
suspended until such Lender notifies the Administrative Agent and the Lead
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the applicable Borrowers shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all LIBO Rate
Loans, BBR Rate Loans, TIBOR Rate Loans of such Lender or Canadian BA Rate Loans
of such Lender into Canadian Prime Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBO Rate Loans, Canadian BA Rate Loans, TIBOR Rate Loans, or Canadian BA Rate
Loans, as applicable, to such day, or immediately, if such Lender may not
lawfully continue to maintain such LIBO Rate Loans, Canadian BA Rate Loans,
TIBOR Rate Loans or Canadian BA Rate Loans. Upon any such prepayment or
conversion, the applicable Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a LIBO Rate Loan, a BBR Rate Loan,
a TIBOR Rate Loan or a Canadian BA Rate Loan, or a conversion to or continuation
thereof that (a) deposits (whether in Dollars or an Alternative Currency) are
not being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such LIBO Rate Loan,
BBR Rate Loans or TIBOR Rate Loans, (b) with respect to Canadian BA Rate Loans
only, there is no market for bankers acceptances, (c) adequate and reasonable
means do not exist for determining the LIBO Rate, the BBR

 

-154-



--------------------------------------------------------------------------------

Rate, the TIBOR Rate or the BA Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan, BBR Rate Loan, TIBOR Rate Loan or Canadian
BA Rate Loan (whether denominated in Dollars or an Alternative Currency), or
(d) the LIBO Rate, the BBR Rate, the TIBOR Rate or the BA Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan, BBR Rate Loan, TIBOR
Rate Loan or Canadian BA Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Lead Borrower and each applicable Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBO Rate Loans, BBR Rate Loans,
TIBOR Rate Loans or Canadian BA Rate Loans, as applicable, in the affected
currency or currencies shall be suspended until the Administrative Agent (but in
any case upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Lead Borrower may revoke any pending request for a
Committed Borrowing of, conversion to or continuation of LIBO Rate Loans, BBR
Rate Loans, TIBOR Rate Loans or Canadian BA Rate Loans, as applicable, in the
affected currency or currencies or, failing that, will be deemed to have
converted such request into either a request for a Committed Borrowing of Prime
Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on LIBO Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement reflected in the LIBO Rate, and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or the L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining LIBO Rate Loans; or

(iv) impose on any Lender or the L/C Issuer or the London interbank market or
the Canadian bankers’ acceptance market any other condition, cost or expense
affecting this Agreement or LIBO Rate Loans, BBR Rate Loans, TIBOR Rate Loans or
Canadian BA Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan, BBR Rate Loan, TIBOR Rate
Loan or Canadian BA Rate Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or the L/C

 

-155-



--------------------------------------------------------------------------------

Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer and delivery of the certificate
contemplated by Section 3.04(c), the applicable Borrowers will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered. Notwithstanding the foregoing,
no Lender shall claim any amounts pursuant to Section 3.04(a)(ii) unless such
Lender is generally seeking similar compensation from borrowers under other
similar credit agreements.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has had, or would have, the effect of reducing
the rate of return on such Lender’s or the L/C Issuer’s capital or on the
capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time upon
delivery of the certificate contemplated by Section 3.04(c), the applicable
Borrowers will pay to such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company, as the case may be, for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Lead Borrower shall
be conclusive absent manifest error. The applicable Borrowers shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the applicable Borrower shall
not be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or the L/C Issuer, as the case may be, notifies the Lead Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
the L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six (6)-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

-156-



--------------------------------------------------------------------------------

(e) Reserves on LIBO Rate Loans. The applicable Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each LIBO Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
that, the Lead Borrower shall have received at least ten (10) days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, each Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any LIBO Rate Loan,
BBR Rate Loan, TIBOR Rate Loan or Canadian BA Rate Loan made to such Borrower on
a day other than the last day of the Interest Period for such LIBO Rate Loan,
BBR Rate Loan, TIBOR Rate or Canadian BA Rate Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any LIBO Rate
Loan, BBR Rate Loan, TIBOR Rate Loan or any Canadian BA Rate Loan made to such
Borrower on the date or in the amount notified by such Borrower;

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a LIBO Rate Loan, BBR Rate Loan, TIBOR Rate Loan or
Canadian BA Rate Loan made to such Borrower on a day other than the last day of
the Interest Period therefor as a result of a request by the Lead Borrower
pursuant to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The applicable Borrower shall also pay any customary and reasonable
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by a Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBO Rate
Loan, BBR Rate Loan, or TIBOR Rate Loan made by it at the LIBO Rate, BBR Rate,
or TIBOR Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable

 

-157-



--------------------------------------------------------------------------------

period, whether or not such LIBO Rate Loan, BBR Rate Loan or TIBOR Rate Loan was
in fact so funded. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section and
setting forth in reasonable detail the manner in which such amount or amounts
was determined shall be delivered to the Lead Borrower.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender or L/C Issuer
requests compensation under Section 3.04, or the Borrowers are required to pay
any additional amount to any Lender or L/C Issuer or any Governmental Authority
for the account of any Lender or L/C Issuer pursuant to Section 3.01, or if any
Lender or L/C Issuer gives a notice pursuant to Section 3.02, then such Lender
or L/C Issuer shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or
Section 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender or L/C Issuer to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender or L/C Issuer. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender or
L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Loan Party is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the obligations of each Loan Party under this Article III
shall survive termination of the Aggregate Total Commitments and repayment of
all other Obligations hereunder.

3.08 Designation of Lead Borrower as Borrowers’ Agent.

(a) Each Domestic Borrower hereby irrevocably designates and appoints each of
the Parent and the Lead Borrower as such Domestic Borrower’s agent to obtain
Credit Extensions, the proceeds of which shall be available to each Domestic
Borrower for such uses as are permitted under this Agreement. As the disclosed
principal for its agent, each Domestic Borrower shall be obligated to each
Credit Party on account of Credit Extensions so made as if made directly by the
applicable Credit Party to such Domestic Borrower, notwithstanding the manner by
which such Credit Extensions are recorded on the books and records of the Lead
Borrower and of any other Domestic Borrower. In addition, each Domestic Loan
Party other than the Domestic Borrowers hereby irrevocably designates and
appoints each of the Parent and the Lead Borrower as such Loan Party’s agent to
represent such Loan Party in all respects under this Agreement and the other
Loan Documents.

 

-158-



--------------------------------------------------------------------------------

(b) Each Foreign Borrower hereby irrevocably designates and appoints the Parent
as such Foreign Borrower’s agent to obtain Credit Extensions, the proceeds of
which shall be available to such Foreign Borrower for such uses as are permitted
under this Agreement. In addition, each Foreign Loan Party other than the
Foreign Borrowers hereby irrevocably designates and appoints each of the Parent
and the applicable Foreign Borrower as such Foreign Loan Party’s agent to
represent such Loan Party in all respects under this Agreement and the other
Loan Documents.

(c) Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the applicable credit
facility contemplated herein with all other applicable Borrowers. Consequently,
subject to the terms and conditions of this Agreement, each Borrower hereby
assumes, guarantees payment and performance of, and agrees to discharge all
Obligations of each of the other Borrowers; provided that, notwithstanding
anything herein or in any of the other Loan Documents to the contrary, the
Foreign Loan Parties shall be liable only for the Foreign Liabilities.

(d) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Administrative Agent nor any other Credit Party
shall have any obligation to see to the application of such proceeds therefrom.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies or other electronic image scan transmission (e.g., “pdf”
or “tif” via e-mail) (followed promptly by originals) unless otherwise
specified, and each properly executed by a Responsible Officer of the signing
Loan Party (if applicable):

(i) executed counterparts of this Agreement;

(ii) a Note executed by each applicable Borrower (other than the Japanese
Borrower) in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party
(A) evidencing the authority of each Loan Party to enter into this Agreement and
the other Loan Documents to which such Loan Party is a party, (B) evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party, and (C) in respect of the
Australian Loan Parties, certifying that each relevant Australian Loan Party is
not in breach of Chapter 2E of the Corporations Act;

 

-159-



--------------------------------------------------------------------------------

(iv) copies of each Loan Party’s certificate or articles of incorporation and
bylaws (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction, if any) and a certificate of good standing (where
applicable, or such other customary functionally equivalent certificates, to the
extent available in the applicable jurisdiction) from such Loan Party’s
jurisdiction of organization and from each jurisdiction where such Loan Party’s
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to so qualify in
such jurisdiction could not reasonably be expected to have a Material Adverse
Effect;

(v) a favorable opinion of (A) Skadden, Arps, Slate, Meagher & Flom LLP, special
counsel to the Domestic Loan Parties, addressed to the Administrative Agent and
each Domestic Lender, as to customary matters concerning the Domestic Loan
Parties and the Loan Documents; (B) Dentons Canada LLP and McInnes Cooper LLP,
counsels to the Canadian Loan Parties, addressed to the Administrative Agent and
each Canadian Lender, as to customary matters concerning the Canadian Loan
Parties and the Loan Documents; (C) Norton Rose Australia, special counsel to
the Administrative Agent and the Australian Security Trustee, addressed to the
Administrative Agent, the Australian Security Trustee and each Australian
Lender, as to customary matters concerning the Australian Loan Parties and the
Loan Documents, and (D) Nishimura & Asahi, special counsel to the Japanese Loan
Parties, addressed to the Administrative Agent and each Japanese Lender, as to
customary matters concerning the Japanese Loan Parties and the Loan Documents;

(vi) a certificate signed by a Responsible Officer of the Lead Borrower,
satisfactory in form and substance to the Agents, certifying (A) that the
conditions specified in Sections 4.02(a) and 4.02(b) have been satisfied,
(B) either that (1) no consents from any Governmental Authority, licenses or
board approvals by any Loan Party are required in connection with the execution,
delivery and performance by any Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, or (2) that all such
consents from any Governmental Authority, licenses or board approvals by any
Loan Party have been obtained and are in full force and effect, (C) that, as of
the Effective Date after giving effect to the transactions contemplated hereby,
the Loan Parties on a consolidated basis are Solvent, and (D) that the
execution, delivery and performance of this Agreement do not constitute a breach
or default under the Term Loan Credit Agreement or any of the indentures
evidencing the 6.875% Notes and the 8.875% Notes;

 

-160-



--------------------------------------------------------------------------------

(vii) with respect to each Loan Party organized under the laws of Japan, (a) a
certified copy of corporate registration (genzai jikou shoumei) in respect of
such Loan Party and a certificate of seal registration issued in respect of such
Loan Party by the competent legal affairs bureau in Japan, in each case no
earlier than three months prior to the date of the initial Credit Extension, and
(b) such other documents as may be requested by the Administrative Agent in
order to comply with the Act on Prevention of Transfer of Criminal Proceeds;

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents and, subject to the Post-Closing Letter, all endorsements in
favor of the Administrative Agent required under the Loan Documents have been
obtained and are in effect and all premiums then required to have been paid have
been so paid;

(ix) Reserved;

(x) the Security Documents set forth on Schedule 4.01(a)(x) hereto and copies
(except with respect to DC Shoes Australia, the original of which share
certificate shall be delivered to the Australian Security Trustee) of
certificates evidencing any stock or shares being pledged under the Pledge
Agreement, the Canadian Security Documents, the Japanese Security Documents and
the Australian Security Documents on the Effective Date (to the extent required
by the Pledge Agreement, the Canadian Security Documents, the Japanese Security
Documents or the Australian Security Documents, as applicable), together with
copies (except with respect to DC Shoes Australia, the original of which stock
powers shall be delivered to the Australian Security Trustee) of undated stock
powers and share transfer forms executed in blank, each duly executed by the
applicable Loan Parties (originals of certain of which certificates and powers
have been delivered to the Term Loan Agent subject to the Intercreditor
Agreement);

(xi) all other Loan Documents set forth on Schedule 4.01(a)(xi) hereto, each
duly executed by the applicable Loan Parties;

(xii) the Intercreditor Agreement duly executed by the signatories thereto;

(xiii) the Novation Deed;

(xiv) a completed New South Wales Office of State Revenue multi-jurisdictional
mortgage statement form duly executed by a director of the Australian Borrower;

(xv) evidence that, to the extent applicable, estimated funds for payment of
stamp duty by the Australian Borrower and, if applicable, the Japanese Borrower
have either been paid to the Administrative Agent (or its counsel) or withheld
from the proceeds of the initial Credit Extension;

 

-161-



--------------------------------------------------------------------------------

(xvi) (A) a written report regarding the results of a commercial finance
examination of the Australian Loan Parties and the Japanese Loan Parties, which
shall be reasonably satisfactory to the Co-Collateral Agents, (B) an Inventory
appraisal for each of the Loan Parties, the results of which shall be reasonably
satisfactory to the Co-Collateral Agents, and (C) background checks on the
Parent, the Loan Parties and their management reasonably requested by any Agent,
in each case with results reasonably satisfactory to the Agents;

(xvii) results of searches, a gaiyo kiroku jiko shomeisho (what is called
“Naikoto shomei”) (with respect to the Japanese Loan Parties), or other evidence
reasonably satisfactory to the Co-Collateral Agents and the Australian Security
Trustee, as applicable (in each case dated as of a date reasonably satisfactory
to the Co-Collateral Agents and the Australian Security Trustee, as applicable)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements and releases
are being tendered concurrently with the initial extension of credit hereunder
or other arrangements reasonably satisfactory to the Co-Collateral Agents for
the delivery of such termination statements and releases, satisfactions and
discharges have been made;

(xviii) (A) all UCC financing statements, PPSA financing statements and
Australian PPSA financing statements, required by Law or reasonably requested by
the Agents to be filed, registered or recorded to create, perfect or protect the
Liens intended to be created under the Loan Documents, (B) all certificates of
matters entered into the applicable registry in Japan to create, perfect or
protect the Liens intended to be created under the Loan Documents or copies of
applications for registration of such matters in form reasonably satisfactory to
the Agents and, except as otherwise provided in the Post-Closing Letter, to the
extent applicable with respect to any Liens intended to be created in any bank
account, Account or insurance policy of a Loan Party in Japan, a consent letter
from the account bank where such bank account is domiciled consenting to the
creation of the Lien in respect of such bank account, Account debtor or insurer,
as applicable, and (C) Credit Card Notifications and Blocked Account Agreements
required to be delivered on or prior to the Effective Date pursuant to
Section 6.14 hereof;

(xix) in respect of each of the Australian Loan Parties, evidence that the
constitutional documents have (if applicable) been amended to remove any
discretion of the directors to refuse to register a transfer of shares in any
Australian Subsidiary of the relevant Australian Loan Party; and

(xx) (A) a payoff letter from Commonwealth Bank satisfactory in form and
substance to the Administrative Agent evidencing that the Indebtedness due to
such Person has been or concurrently with the Effective Date is being
terminated, all obligations thereunder are being paid in full, and all Liens
securing obligations with

 

-162-



--------------------------------------------------------------------------------

respect to such Indebtedness have been or concurrently with the Effective Date
are being released; and (B) subject to the Post-Closing Letter, evidence
satisfactory in form and substance to the Administrative Agent that the
Indebtedness due to each of Tokyo Tomin Bank, Limited, Mizuho Bank Ltd. and
Sumitomo Mitsui Banking Corporation has been or concurrently with the Effective
Date is being terminated and all obligations thereunder are being paid in full.

(b) After giving effect to (i) the first funding under the Loans (if any) on the
Effective Date, (ii) the payment of all fees and other amounts due to the Credit
Parties by the Borrowers on the Effective Date as required under the Loan
Documents, (iii) all Letters of Credit to be issued on the Effective Date, and
(iv) the Loan Parties’ trade payables being paid currently and the Loan Parties’
expenses and liabilities being paid in the ordinary course of business and
without acceleration of sales, Aggregate Availability shall be not less than
$40,000,000.

(c) The Administrative Agent shall have received a Borrowing Base Certificate
from each Borrower dated the Effective Date, relating to the month ended on
April 30, 2013, and executed by a Responsible Officer of the Lead Borrower or
the Parent.

(d) The Administrative Agent shall have received, (i) and the Agents shall be
reasonably satisfied with a Consolidated balance sheet of the Parent and its
Subsidiaries as at the Fiscal Quarter ended January 31, 2013, and the related
Consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Quarter and for the portion of the Parent’s Fiscal Year
then ended, and (ii) a detailed forecast for the period commencing with the
Fiscal Quarter ending January 31, 2013 and ending with the end of the Fiscal
Quarter ending October 31, 2016, which shall include an Availability model
(including projected Availability for each Borrower), Americas/Foreign
Consolidated income statement, balance sheet, and statement of cash flow,
prepared by quarter for the Fiscal Years 2013 and 2014 and on an annual basis
thereafter, each prepared in conformity with GAAP (in the case of clause (i))
and consistent with the Loan Parties’ then current practices.

(e) All necessary consents and approvals to the transactions contemplated hereby
shall have been obtained.

(f) All fees required to be paid by the Borrowers to any of the Agents or the
Arrangers on or before the Effective Date shall have been paid in full, and all
fees required to be paid by the Borrowers to the Lenders on or before the
Effective Date shall have been paid in full.

(g) The Borrowers shall have paid all reasonable and documented fees, charges
and disbursements of counsel to each of the Agents and the Arrangers to the
extent payable by the Borrowers hereunder and invoiced prior to the Effective
Date, plus such additional amounts of such fees, charges and disbursements
payable by the Borrowers hereunder as shall constitute such counsels’ reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimates shall not
thereafter preclude a final settling of accounts between the Borrowers and the
Administrative Agent, the Australian Security Trustee or MLPFS).

 

-163-



--------------------------------------------------------------------------------

(h) The Agents shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations including, without limitation, the
Patriot Act.

(i) Since October 31, 2012, no event that has had or could reasonably be
expected to have a Material Adverse Effect shall have occurred.

(j) The Effective Date shall have occurred on or before May 24, 2013. The
Administrative Agent shall notify the Lead Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding on the Loan
Parties.

Without limiting the generality of the provisions of Section 9.05, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender (other than an Agent or the Administrative Agent) that has signed
this Agreement shall be deemed to have Consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
Consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of a Committed Loan to another Type of Committed Loan, or a
continuation of LIBO Rate Loans, BBR Rate Loans, TIBOR Rate Loans or Canadian BA
Rate Loans) and of each L/C Issuer to issue each Letter of Credit is subject to
the following conditions precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document, shall be true and
correct in all material respects (or, in the case of any representation and
warranty qualified by materiality, in all respects) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a), (b) and (f) of Section 5.05 shall be deemed to
refer to the most recent statements, if any, furnished pursuant to clauses (a),
(b) and (e), respectively, of Section 6.01.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable

 

-164-



--------------------------------------------------------------------------------

opinion of the Administrative Agent, the Required Lenders (in the case of any
Loans to be denominated in an Alternative Currency) or the L/C Issuer (in the
case of any Letter of Credit to be denominated in an Alternative Currency) would
make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

(d) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(e) Except as provided in Section 2.01(c), no Overadvance shall result from such
Borrowing or L/C Credit Extension.

Each Request for a Credit Extension (other than a Committed Loan Notice
requesting only a conversion of a Committed Loan to another Type of Committed
Loan or a continuation of LIBO Rate Loans, BBR Rate Loans, TIBOR Rate Loans or
Canadian BA Rate Loans) submitted any Borrower shall be deemed to be a
representation and warranty by the Borrowers that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension. The conditions set forth in this Section 4.02 are
for the sole benefit of the Credit Parties but unless and until the Required
Lenders otherwise direct the Administrative Agent (in accordance with the terms
of this Agreement) to cease making Committed Loans, the Lenders will fund their
Applicable Percentage of all Loans that are requested by the Borrowers of all
L/C Advances required to be made hereunder and participate in all Swing Line
Loans and Letters of Credit whenever made or issued in accordance with the
provisions of this Agreement, and which, notwithstanding the failure of the Loan
Parties to comply with the provisions of this Article IV, are agreed to by the
Administrative Agent, as applicable; provided that, the making of any such Loans
or the issuance of any Letters of Credit in the event the provisions of this
Article IV are not complied with shall not be deemed to be a modification or
waiver by any Credit Party of the provisions of this Article IV on any future
occasion or a waiver of any rights of the Credit Parties as a result of any such
failure to comply.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party and each applicable
Subsidiary represents and warrants to the Administrative Agent, the L/C Issuer
and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
(a) is a corporation, limited liability company, unlimited liability company,
kabushiki kaisha, partnership or limited partnership, duly organized or formed,
validly existing and, where applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation

 

-165-



--------------------------------------------------------------------------------

of properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (a) (in the case of any
Subsidiary that is not a Loan Party), (b)(i) or (c), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
Schedule 5.01 annexed hereto sets forth, in each case as of the Effective Date,
each Loan Party’s name as it appears in official filings in its state or
province of incorporation or organization, its state or province of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization (in the case of each
Domestic Loan Party), and its federal employer identification number (if any).

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party, has been
duly authorized by all necessary corporate or other organizational action, and
does not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach, termination,
or contravention of, or constitute a default under, or require any payment to be
made under (i) any Material Contract or any Material Indebtedness to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries (other than any Loan Document) or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) result in or require the
creation of any Lien upon any asset of any Loan Party (other than Liens in favor
of the Agents under the Security Documents and other than in accordance with the
Intercreditor Agreement); or (d) violate any applicable Law in any material
respect.

5.03 Governmental Authorization; Other Consents. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority, and no material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document to which such Person is a party, except for (a) the
perfection or maintenance of the Liens created under the Security Documents or
(b) such as have been obtained or made and are in full force and effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of each Loan
Party that is party thereto, enforceable against such Loan Party in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Parent and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with

 

-166-



--------------------------------------------------------------------------------

GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) to the extent required by GAAP show
all Material Indebtedness and other liabilities, direct or contingent, of the
Parent and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.

(b) The unaudited Consolidated balance sheet of the Parent and its Subsidiaries
dated January 31, 2013, and the related Consolidated statements of income or
operations, Shareholders’ Equity and cash flows for the Fiscal Quarter ended on
that date, in each case, (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all materials respects the financial
condition of the Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all Material Indebtedness of the Parent
and its Americas/Foreign Subsidiaries (other than any intercompany Indebtedness)
outstanding as of the Effective Date (after giving effect to all the
transactions occurring on the Effective Date).

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) To the knowledge of the Lead Borrower, no Internal Control Event exists or
has occurred since the date of the Audited Financial Statements that has
resulted in or could reasonably be expected to result in a misstatement in any
material respect, in any financial information delivered or to be delivered to
the Administrative Agent or the Lenders, of (i) covenant compliance calculations
provided hereunder or (ii) the assets, liabilities, financial condition or
results of operations of the Parent and its Americas/Foreign Subsidiaries on an
Americas/Foreign Consolidated basis.

(e) Intentionally Omitted.

(f) The forecasted balance sheet and statements of income and cash flows of the
Parent, the other Loan Parties and Subsidiaries delivered pursuant to
Section 4.01 and (if applicable) Section 6.01 were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were fair in light of
the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Loan Parties’ reasonable estimate of
their future financial performance (it being understood that such forecasted
financial information is subject to significant uncertainties and contingencies,
many of which are beyond the control of the Loan Parties, that no assurance is
given that any particular forecasts will be realized, that actual results may
differ and that such differences may be material).

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties threatened in writing, at law,
in equity, in arbitration or before any Governmental Authority, against any Loan
Party or any of its Subsidiaries or against any of its properties or revenues
that (a) purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby to occur on the
Effective Date, or (b) either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

-167-



--------------------------------------------------------------------------------

5.07 No Default. No Loan Party or any Subsidiary is in default in any material
respect under or with respect to any Material Contract or any Material
Indebtedness. No Default has occurred and is continuing or would result on the
Effective Date from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

5.08 Ownership of Property; Liens.

(a) Each of the Loan Parties and each Subsidiary thereof has good record and
marketable title in fee simple to or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title or failure to have such title or other interest as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties and each Subsidiary has good title to,
valid leasehold interests in, or valid licenses or other rights to use all
personal property and assets material to the ordinary conduct of its business,
except where failure to have such title, interest, license or other right could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Schedule 5.08(b)(1) sets forth the address (including street address and
state, province or territory and postal or zip code) of all Real Estate that is
owned by the Loan Parties as of the Effective Date, together with a list of the
holders of any mortgage thereon as of the Effective Date. Schedule 5.08(b)(2)
sets forth the address (including street address and state or province or
territory) of, and, with respect to the Australian Loan Parties, details of
title relating to, all locations leased by the Loan Parties as of the Effective
Date.

(c) The property of each Loan Party and each of the Subsidiaries is subject to
no Liens, other than Permitted Encumbrances.

(d) No Japanese Loan Party has granted, or permitted to exist, any Liens
pursuant to any constructive transfers (joto tampo by way of senyu kaitei) of
any property, assets or revenue of such Japanese Loan Party, other than any such
Liens in favor of the Administrative Agent under the Loan Documents.

5.09 Environmental Compliance.

(a) No Loan Party or any Subsidiary (i) is in violation of any Environmental Law
or has not obtained or, to its knowledge, has not complied with any
Environmental Permit required under any Environmental Law, (ii) is subject to
any Environmental Liability that remains outstanding, or (iii) has received
written notice of any claim alleging Environmental Liability by any of them,
except, in each case, as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

-168-



--------------------------------------------------------------------------------

(b) Except, in each case, as would not reasonably be expected to have a Material
Adverse Effect: (i) none of the properties currently owned by any Loan Party or
any Subsidiary, or to the knowledge of any Loan Party, leased by any Loan Party
or any Subsidiary, is listed or, to the knowledge of any Loan Party, proposed
for listing on the NPL or any analogous foreign, state, provincial, territorial,
municipal or local list; (ii) there are no underground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being treated, stored or disposed of except in compliance with
applicable Environmental Laws on any property currently owned by any Loan Party
or any Subsidiary in violation of applicable Environmental Law and (iii) to the
knowledge of the Loan Parties, Hazardous Materials have not been released,
discharged or disposed on any property currently owned by any Loan Party or any
Subsidiary in violation of applicable Environmental Law.

(c) Except, in each case, as would not reasonably be expected to have a Material
Adverse Effect, no Loan Party or any Subsidiary is undertaking, either
individually or together with other “potentially responsible parties” (as that
term is defined in CERCLA), any investigation, assessment, or remedial or
response action to remove Hazardous Materials at any location, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law.

5.10 Insurance. The properties of the Loan Parties and their Americas/Foreign
Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of the Loan Parties, in such amounts, with
such deductibles and covering such risks (including, without limitation,
workmen’s compensation, public liability, business interruption and property
damage insurance) as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Loan Parties or
the applicable Subsidiary operates. Each insurance policy is enforceable against
the relevant insurer in accordance with its terms and is not void or voidable.
Schedule 5.10 sets forth a summary of all insurance maintained by or on behalf
of the Loan Parties as of the Effective Date. As of the Effective Date, each
insurance policy listed on Schedule 5.10 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.

5.11 Taxes. The Loan Parties and their Subsidiaries have filed all material
federal, state, provincial, local and other material tax returns and reports
required to be filed, and have paid all material federal, state, provincial,
territorial, municipal, local and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings for which adequate reserves
have been provided in accordance with GAAP, as to which taxes no Lien has been
filed and which contest effectively suspends the collection of the contested
obligation and the enforcement of any Lien securing such obligation. There is no
proposed tax assessment against any Loan Party or any Subsidiary that would, if
made, have a Material Adverse Effect. No Loan Party or any Subsidiary thereof is
a party to any tax sharing agreement, other than any tax sharing agreement
between or among such Loan Party (or any Subsidiary thereof) and any Affiliate
of such Loan Party (or any Subsidiary thereof).

 

-169-



--------------------------------------------------------------------------------

5.12 Plans.

(a) Except as would not be reasonably expected to have a Material Adverse
Effect, with respect to the Domestic Loan Parties: each Plan is in compliance
with the applicable provisions of ERISA, the Code and other Federal or state
laws. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service and, to the best
knowledge of the Lead Borrower, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

(b) With respect to the Domestic Loan Parties: there are no pending or, to the
best knowledge of the Lead Borrower, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan that could
reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Lead Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) each Domestic Loan Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 80% or higher and neither a
Domestic Loan Party nor any ERISA Affiliate knows of any facts or circumstances
that could reasonably be expected to cause the funding target attainment
percentage for any such plan to drop below 80% as of the most recent valuation
date; (iv) neither a Domestic Loan Party nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither the Lead
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.

(d) As of the Effective Date, no Canadian Pension Plan in respect of employees
of any Canadian Loan Party or any of their Related Parties is a pension plan or
subject to any pension benefits legislation. As of the Effective Date, no
Canadian Loan Party has any Canadian Pension Plan.

(e) With respect to any scheme or arrangement mandated by a government other
than the United States and with respect to each employee benefit plan maintained
or contributed to by any Loan Party or any Subsidiary of any Loan Party that is
not subject to United States laws (such schemes, arrangements and employee
benefit plans, collectively, “Foreign Plans”), none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect:
(a) substantial non-compliance with its terms and with the requirements of any
and all applicable laws, statutes, rules, regulations and orders; (b) failure to
be maintained, where required, in good standing with applicable regulatory
authorities; (c) any

 

-170-



--------------------------------------------------------------------------------

obligation of any Loan Party or its Subsidiaries in connection with the
termination or partial termination of, or withdrawal from, any such Foreign
Plan; (d) any Lien on the property of any Loan Party or its Subsidiaries in
favor of a Governmental Authority as a result of any action or inaction
regarding such a Foreign Plan; (e) for each such foreign plan which is a funded
or insured plan, failure to be funded or insured on an ongoing basis to the
extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities); (f) any facts that, to the best knowledge
of the Parent or any of its Subsidiaries, exist that would reasonably be
expected to give rise to a dispute and any pending or threatened disputes that,
to the best knowledge of the Parent or any of its Subsidiaries, would reasonably
be expected to result in a material liability to the Parent or any of its
Subsidiaries concerning the assets of any such foreign plan (other than
individual claims for the payment of benefits); and (g) failure to make all
contributions in a timely manner to the extent required by applicable non-U.S.
law.

5.13 Subsidiaries; Equity Interests. As of the Effective Date, the Loan Parties
have no direct Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, which Schedule sets forth, in each case as of the
Effective Date, the legal name, jurisdiction of incorporation or formation and
authorized Equity Interests of each such Subsidiary. All of the outstanding
Equity Interests owned by a Loan Party in such Subsidiaries have been validly
issued, are fully paid and non-assessable and are owned by a Loan Party in the
amounts specified on Part (a) of Schedule 5.13 free and clear of all Liens
except for Permitted Encumbrances. As of the Effective Date, the Loan Parties
have no equity investments in any other corporation or entity other than
(i) Investments described in clause (g) and (h) of the definition of “Permitted
Investments” and (ii) those specifically disclosed in Part (b) of Schedule 5.13.
All of the outstanding Equity Interests in the Loan Parties (other than the
Parent) have been validly issued, and are fully paid and non-assessable and, as
of the Effective Date, are owned in the amounts specified on Part (c) of
Schedule 5.13 free and clear of all Liens except for Permitted Encumbrances.

5.14 Margin Regulations; Investment Company Act.

(a) None of the proceeds of the Credit Extensions shall be used directly or
indirectly for any purpose that would entail a violation of Regulations T, U, or
X issued by the FRB.

(b) None of the Loan Parties is, or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

5.15 Disclosure. No financial statement, certificate or other factual written
information (excluding projections, forward-looking information and information
of a general economic or general industry nature) furnished by or on behalf of
any Loan Party to any Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished, and taken as a whole) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected

 

-171-



--------------------------------------------------------------------------------

financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed by them to be reasonable
at the time (it being understood that such projected financial information is
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Loan Parties, that no assurance is given that any particular
projections will be realized, that actual results may differ and that such
differences may be material).

5.16 Compliance with Laws. Each of the Loan Parties and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Intellectual Property; Licenses, Etc. Except, in each case, as would not
reasonably be expected to have a Material Adverse Effect, the Loan Parties and
their Americas/Foreign Subsidiaries own, or possess the right to use, all of the
Intellectual Property that is reasonably necessary for the operation of their
respective businesses as currently conducted, without violation of the rights of
any other Person. To the knowledge of the Lead Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, by any Loan Party infringes upon any rights held by any other
Person, except, in each case, as would not reasonably be expected to have a
Material Adverse Effect. No claim or litigation against any Loan Party alleging
any such infringement is pending or, to the knowledge of the Lead Borrower,
threatened in writing, which, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

5.18 Labor Matters.

There are no strikes, lockouts, slowdowns or other labor disputes against any
Loan Party or any Americas/Foreign Subsidiary thereof pending or, to the
knowledge of any Loan Party, threatened that, in any case, could reasonably be
expected to have a Material Adverse Effect. The hours worked by, and payments
made to employees of, the Loan Parties comply with the Fair Labor Standards Act
and any other applicable federal, state, provincial, territorial, municipal,
local or foreign Law dealing with such matters except to the extent that any
such violation could not reasonably be expected to have a Material Adverse
Effect. No Loan Party or any of its Americas/Foreign Subsidiaries has incurred
any liability or obligation under the Worker Adjustment and Retraining Act or
similar federal, state, provincial, local or foreign Law dealing with such
matters that, in any case, could reasonably be expected to have a Material
Adverse Effect. All payments due from any Loan Party and its Americas/Foreign
Subsidiaries, or for which any claim may be made against any Loan Party, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or properly accrued in accordance with GAAP as a liability on the
books of such Loan Party except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect. Except as disclosed on
Schedule 5.18, as of the Effective Date, no Loan Party or any Americas/Foreign
Subsidiary is a party to or bound by any collective bargaining agreement. There
are no representation proceedings pending or, to any Loan Party’s knowledge,
threatened to be filed with the National Labor Relations Board or other

 

-172-



--------------------------------------------------------------------------------

applicable Governmental Authority, and no labor organization or group of
employees of any Loan Party or any Americas/Foreign Subsidiary has made a
pending demand for recognition that, in any case, could reasonably be expected
to have a Material Adverse Effect. There are no complaints, unfair labor
practice charges, grievances, arbitrations, unfair employment practices charges
or any other claims or complaints against any Loan Party or any Americas/Foreign
Subsidiary pending or, to the knowledge of any Loan Party, threatened to be
filed with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party or any of its Americas/Foreign
Subsidiaries that, in any case, could reasonably be expected to have a Material
Adverse Effect. The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Americas/Foreign Subsidiaries is bound.

5.19 Security Documents.

The Security Documents create in favor of the Administrative Agent (for the
benefit of itself and the other applicable Credit Parties) or the Australian
Security Trustee, as applicable, and, with respect to the Liens granted by the
Japanese Loan Parties, each of the Japanese Secured Parties, as applicable, a
legal, valid, continuing and enforceable security interest in the Collateral
(with respect to (a) the security interests in bank accounts under Japanese
Security Documents, upon the consent of the applicable account bank, (b) the
security interests (joto tampo) in Accounts under the Japanese Security
Documents, whereupon there is a contractual restriction on the grant of such
security interest (joto tampo), upon the consent of the relevant Account debtor,
and (c) the security interests in insurance claims under the Japanese Security
Documents, whereupon there is a contractual restriction on the grant of such
security interest, upon the consent of the relevant insurers (in each case with
respect to the Japanese Loan Parties, subject to the terms of the Post-Closing
Letter)), and the Security Documents constitute, or will upon the filing of
financing statements or other requisite registrations and recordations or
obtaining consents (including, with respect to IP Collateral, the filing and
recordation of the Intellectual Property Security Agreement (or other
appropriate documents) with the United States Patent and Trademark Office,
United States Copyright Office, Canadian Intellectual Property Office, the
Patent Office of Japan, the Agency for Cultural Affairs or the Software
Information Center, and any substitute or successor agency) and/or the obtaining
of “control”, in each case with respect to the relevant Collateral as required
under the applicable UCC or similar legislation of any jurisdiction, including,
without limitation, the PPSA, the Civil Code of Quebec and the Australian PPSA,
the creation of a perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties thereunder in such Collateral that may be
perfected in the United States, Canada, Australia or Japan by filing, recording
or registering a financing statement or analogous document (and, in the case of
IP Collateral and any other Intellectual Property, the filing and recordation of
the Intellectual Property Security Agreement (or other appropriate documents)
with the United States Patent and Trademark Office and the United States
Copyright Office, the Canadian Intellectual Property Office or the Patent Office
of Japan, the Agency for Cultural Affairs or the Software Information Center)
or, to the extent required by the Loan Documents (it being understood that
subsequent recordings in the United States Patent and

 

-173-



--------------------------------------------------------------------------------

Trademark Office, United States Copyright Office, Canadian Intellectual Property
Office, the Patent Office of Japan, the Agency for Cultural Affairs or the
Software Information Center, or a substitute or successor agency may be
necessary to perfect a Lien on Intellectual Property acquired, register or
applied for after the date hereof). Notwithstanding anything to the contrary
herein, the Loan Parties shall have no obligation to perfect Liens on any IP
Collateral or other Intellectual Property in any jurisdiction outside the United
States, Canada, Australia, or Japan.

5.20 Solvency.

After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
consolidated basis, are Solvent. No transfer of property has been or will be
made by any Loan Party and no obligation has been or will be incurred by any
Loan Party in connection with the transactions contemplated by this Agreement or
the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of any Loan Party.

5.21 Deposit Accounts; Credit Card Arrangements.

(a) Set forth in the Information Certificate is a list of all DDAs maintained by
the Loan Parties as of the Effective Date, which Schedule includes, with respect
to each DDA and in each case as of the Effective Date: (i) the name of the
depository; (ii) the account number(s) maintained with such depository; and
(iii) the identification of each Blocked Account Bank.

(b) Annexed hereto as Schedule 5.21(b) is a list of all arrangements as of the
Effective Date to which any Loan Party is a party with respect to the processing
and/or payment to such Loan Party of the proceeds of any credit card charges and
debit card charges for sales made by such Loan Party.

5.22 Brokers. Except as disclosed on Schedule 5.22 no broker or finder brought
about the obtaining, making or closing of the Loans or transactions contemplated
by the Loan Documents, and no Loan Party or Affiliate thereof has any obligation
to any Person in respect of any finder’s or brokerage fees in connection
therewith.

5.23 Customer and Trade Relations. There exists no actual or, to the knowledge
of any Loan Party, threatened, termination or cancellation of, or any material
adverse modification or change in the business relationship of any Loan Party
with any supplier material to its operations except to the extent that any of
the foregoing could not reasonably be expected to have a Material Adverse
Effect.

5.24 Material Contracts. Schedule 5.24 sets forth a list of all Material
Contracts to which any Loan Party is a party as of the Effective Date (other
than the Loan Documents and the Term Loan Documents). The Loan Parties have
delivered true, correct and complete copies of such Material Contracts to the
Administrative Agent on or before the date hereof. The Loan Parties are not in
breach or in default in any material respect of or under any Material Contract
(exclusive of the Term Loan Documents) and have not received any notice of the
intention of any other party thereto to terminate any Material Contract (other
than the Parent or any Subsidiary in connection with any repayment of Material
Indebtedness or Permitted Amendment/Refinancing thereof).

 

-174-



--------------------------------------------------------------------------------

5.25 Casualty. Neither the businesses nor the properties of any Loan Party or
any of its Americas/Foreign Subsidiaries are affected by any fire, explosion,
accident, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance) that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.26 Anti-Social Forces. No Loan Party or any of its directors, officers or
employees are an Anti-Social Force. “Anti-Social Force” means a Person or group
which threatens or is likely to threaten the order or safety of the civil
society, and prevents or is likely to prevent the sound development of the
economy or society, which specifically means the following Persons:

(a) any organized crime group (meaning a group a member of which (including a
member of a group constituting such group), in an organized or habitual way, is
likely to encourage the committing of violent illegal acts or similar acts; the
same applies hereinafter;

(b) any organized crime group member (meaning a member of an organized crime
group; the same applies hereinafter) or any Person with respect to whom a period
of 5 years has not expired after such Person ceases to be an organized crime
group member;

(c) any organized crime group associated member (a Person other than an
organized crime group member who has a relationship with the organized crime
group and is likely to perform violent unlawful acts backed by the influence of
the organized crime group, or cooperates in, or is involved in, maintaining or
operating the organized crime group by supplying funds, weapons, or other items
to the organized crime group or an organized crime group member);

(d) any corporation related to the organized crime group (meaning a corporation
the management of which an organized crime group member is substantially
involved in, a corporation which is operated by any organized crime group
associated member or former organized crime group member and actively cooperates
in, or is involved in, maintaining or operating the organized crime group by
supplying funds or otherwise taking actions, or a corporation which actively
uses the organized crime group and cooperates in maintaining or operating the
organized crime group upon the performance of its business);

(e) any corporate racketeer (sokaiya) or other Person (meaning a Person who is
likely to perform a violent unlawful act in the pursuit of unjust profits
against a corporation or other entity and threatens the safety of civil life,
such as a corporate racketeer (sokaiya) or a corporate swindler (kaisha goro);

 

-175-



--------------------------------------------------------------------------------

(f) any corporate swindler acting in the name of a social movement (shakai
undo-to hyobo goro) (meaning a Person who is likely to perform violent unlawful
acts in the pursuit of unjust profits by pretending to represent or acting in
the name of a social movement or political activity and threatens the safety of
civil life);

(g) any special intelligence violent group or other group (meaning a group or
individual, other than those listed in (a) through (f) above, that plays a key
part in structural injustice by using its powers or having a financial
connection with a organized crime group backed by a relationship with a
organized crime group);

(h) other Persons similar to those listed in (a) through (g) above;

(i) any Person who has a relationship in which a Person who is a Person or group
listed in (i) through (h) (the “Organized Crime Group Member Etc.”) is deemed to
control its management;

(j) any Person who has a relationship in which an Organized Crime Group Member
Etc. is deemed to be substantially involved its management;

(k) any Person who has a relationship in which the Person is deemed to be
unlawfully using an Organized Crime Group Member Etc. for purposes of pursuing
unjust profits for itself, its own company or a third party or causing damage to
a third party, or for other similar purposes;

(l) any Person who has a relationship in which he/she is deemed to be involved
in an Organized Crime Group Member Etc. such as by supplying funds or other
supplies or affording facilities; or

(m) any Person whose officer or employee involved in management has a
relationship with an Organized Crime Group Member Etc. that should be subject to
social disapproval.

5.27 Tax Consolidation. Each Australian Loan Party is a member of a Tax
Consolidated Group for which the Head Company (as defined in the Income Tax
Assessment Act 1997 (Cth) of Australia) is Quiksilver Australia Pty Limited.

5.28 Commercial benefit. The entry into this document is for each Loan Party’s
commercial benefit.

5.29 No Immunity. Each Loan Party has no right of immunity from set-off, legal
action, suit or proceeding, attachment or execution or the jurisdiction of any
court with respect to the Collateral or its obligations under the Loan
Documents.

 

-176-



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification Obligations for which a claim has not then been asserted), or
any Letter of Credit shall remain outstanding, the Loan Parties shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03), cause each applicable Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (for distribution
to each Lender):

(a) within ninety (90) days after the end of each Fiscal Year of the Parent,
(i) a Consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such Fiscal Year, and the related Consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all prepared in accordance with GAAP, such Consolidated statements to be audited
and accompanied by a report and opinion of a Registered Public Accounting Firm
of nationally recognized standing or otherwise reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit, and (ii) an Americas/Foreign
Consolidated balance sheet of the Parent and its Americas/Foreign Subsidiaries
as at the end of such Fiscal Year, and the related Americas/Foreign Consolidated
statements of income or operations of the Parent and its Americas/Foreign
Subsidiaries and Americas/Foreign Consolidated cash flows for such Fiscal Year,
setting forth in each case (in the case of clause (ii), to the extent
practicable) in comparative form the figures for the previous Fiscal Year;

(b) within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of the Parent, (i) a Consolidated balance sheet of
the Parent and its Subsidiaries as at the end of such Fiscal Quarter, and the
related Consolidated statements of income or operations, Shareholders’ Equity
and cash flows for such Fiscal Quarter and for the portion of the Parent’s
Fiscal Year then ended, and (ii) an Americas/Foreign Consolidated balance sheet
of the Parent and its Americas/Foreign Subsidiaries as at the end of such Fiscal
Quarter, and the related Americas/Foreign Consolidated statements of income or
operations and Shareholders’ Equity of the Parent and its Americas/Foreign
Subsidiaries and Americas/Foreign Consolidated cash flows for such Fiscal
Quarter, setting forth in each case (to the extent practicable) in comparative
form the figures for (A) such period set forth in the projections delivered
pursuant to Section 6.01(f) hereof, (B) the corresponding Fiscal Quarter of the
previous Fiscal Year and (C) the corresponding portion of the previous Fiscal
Year, all in reasonable detail, such Americas/Foreign Consolidated statements to
be certified by a Responsible Officer of the Lead Borrower or the Parent as
fairly presenting in all material respects the financial condition, results of
operations, Shareholders’ Equity and cash flows of the Parent and its
Americas/Foreign Subsidiaries as of the end of such Fiscal Quarter in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

 

-177-



--------------------------------------------------------------------------------

(c) within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of the Parent, (i) a balance sheet of each Foreign
Borrower and its Subsidiaries as at the end of such Fiscal Quarter, and the
related Consolidated statements of income or operations, Shareholders’ Equity
and cash flows for such Fiscal Quarter and for the portion of the Parent’s
Fiscal Year then ended, setting forth in each case (to the extent practicable)
in comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 6.01(f) hereof, (B) the corresponding Fiscal
Quarter of the previous Fiscal Year and (C) the corresponding portion of the
previous Fiscal Year, all in reasonable detail, to be certified by a Responsible
Officer of the Lead Borrower or the Parent as fairly presenting in all material
respects the financial condition, results of operations, Shareholders’ Equity
and cash flows of each Foreign Borrower and its Subsidiaries as of the end of
such Fiscal Quarter in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes;

(d) within thirty (30) days after the end of each of the Fiscal Months of each
Fiscal Year of the Parent, an Americas/Foreign Consolidated balance sheet of the
Parent and its Americas/Foreign Subsidiaries as at the end of such Fiscal Month,
and the related Americas/Foreign Consolidated statements of income or
operations, Shareholders’ Equity and Americas/Foreign Consolidated cash flows
for such Fiscal Month, and (to the extent practicable) for the portion of the
Parent’s Fiscal Year then ended, setting forth in each case (to the extent
practicable) in comparative form the figures for (A) such period set forth in
the projections delivered pursuant to Section 6.01(f) hereof, (B) the
corresponding Fiscal Month of the previous Fiscal Year and (C) the corresponding
portion of the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, to the extent applicable, subject to normal year end audit
adjustments and in the absence of footnotes, and in any event, in a manner
consistent with the Parent’s accounting practices, such Americas/Foreign
Consolidated statements to be certified by a Responsible Officer of the Lead
Borrower or the Parent as fairly presenting in all material respects the
financial condition, results of operations, Shareholders’ Equity and cash flows
of the Parent and its Americas/Foreign Subsidiaries as of the end of such Fiscal
Month;

(e) within thirty (30) days after the end of each of the Fiscal Months of each
Fiscal Year of the Parent, (i) a balance sheet of each Foreign Borrower and its
Subsidiaries as at the end of such Fiscal Month, and the related Consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Month and for the portion of the Parent’s Fiscal Year then ended, setting
forth in each case (to the extent practicable) in comparative form the figures
for (A) such period set forth in the projections delivered pursuant to
Section 6.01(f) hereof, (B) the corresponding Fiscal Month of the previous
Fiscal Year and (C) the corresponding portion of the previous Fiscal Year, all
in reasonable detail, to be certified by a Responsible Officer of the Lead
Borrower or the Parent as fairly presenting in all material respects the
financial condition, results of operations, Shareholders’ Equity and cash flows
of each Foreign Borrower and its Subsidiaries as of the end of such Fiscal Month
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes; and

 

-178-



--------------------------------------------------------------------------------

(f) (i) within thirty (30) days after the end of each Fiscal Year of the Parent,
forecasts prepared by management of the Parent and Lead Borrower, in form
reasonably satisfactory to the Agents, of (A) a balance sheet, statements of
income or operations, and a statement of cash flow, broken out for each Borrower
and its Subsidiaries and on an Americas/Foreign Consolidated basis for the
Parent and its Americas/Foreign Subsidiaries, (B) to the extent such are able to
be prepared, separate forecasts and projections including a balance sheet,
income statement, and a statement of cash flow for each of the Canadian
Borrower, the Australian Borrower, and the Japanese Borrower, and (C) an
availability model for each of the Domestic Borrowers, the Canadian Borrower,
the Australian Borrower, and the Japanese Borrower, prepared on a monthly basis
for the immediately following Fiscal Year (including the Fiscal Year in which
the Maturity Date occurs); and (ii) promptly after they become available, any
significant revisions to such forecast with respect to such Fiscal Year.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (for
distribution to each Lender) and, with respect to items (b), (c) and (f) below,
the Co-Collateral Agents:

(a) intentionally omitted;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), (b), (c), (d) and (e), (i) a duly completed Compliance
Certificate signed by a Responsible Officer of the Lead Borrower or the Parent
(to be furnished even if a Covenant Compliance Event is not then in effect) and
(ii) a copy of management’s discussion and analysis with respect to such
financial statements. In the event of any change in GAAP used in the preparation
of such financial statements, the Lead Borrower or the Parent shall also provide
a statement of reconciliation conforming such financial statements to GAAP;

(c) on the fifteenth (15th) day of each Fiscal Month (or, if such day is not a
Business Day, on the next succeeding Business Day) (or more frequently at the
option of the Lead Borrower), Borrowing Base Certificates showing each Borrowing
Base, as of the close of business as of the last day of the immediately
preceding Fiscal Month; provided that, upon the occurrence and during the
continuance of an Accelerated Borrowing Base Delivery Event, each such Borrowing
Base Certificate (which shall include information relating to the Inventory only
to the extent then available) shall be delivered on Wednesday of each week (or,
if any Wednesday is not a Business Day, on the next succeeding Business Day), as
of the close of business on the immediately preceding Saturday; provided that
supporting documentation for each Borrowing Base Certificate may be delivered no
later than five (5) days after delivery of each such Borrowing Base Certificate;

(d) promptly upon receipt, copies of the final versions of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by its Registered Public Accounting Firm in connection with the accounts or
books of the Loan Parties or any Subsidiary, or any audit of any of them,
including, without limitation, specifying any Internal Control Event;

 

-179-



--------------------------------------------------------------------------------

(e) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report which any Loan Party files with the SEC
and copies of all annual, regular, periodic and special reports and registration
statements which any Loan Party files with the SEC under Sections 13 or 15(d) of
the Securities Exchange Act of 1934 or with any national or foreign securities
exchange or applicable Governmental Authority, and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

(f) the financial and collateral reports described on Schedule 6.02 hereto, no
later than the times set forth in such Schedule, provided that certain of the
reports listed on Schedule 6.02 may not be required if such delivery is not
required by all of the Agents, and, if applicable, the Administrative Agent;

(g) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party pursuant to the
terms of any document, agreement or indenture relating to Material Indebtedness
(other than the Term Loan Credit Agreement, but not any Permitted
Amendment/Refinancing thereof) and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;
provided that such statements or reports need to delivered to the Credit Parties
only to the extent that they relate to the failure of any Loan Party to comply
with the terms of any document, agreement or indenture relating to such Material
Indebtedness or which relate to matters which would cause a Default or have an
adverse effect on the Credit Parties;

(h) within sixty (60) days after the end of each Fiscal Year of the Loan
Parties, a report summarizing the insurance coverage (specifying type, amount
and carrier), including all renewal certificates and, with respect to the
Australian Loan Parties, certificates of currency in effect for each Loan Party
and its Americas/Foreign Subsidiaries and containing such additional information
as the Administrative Agent, any Co-Collateral Agent, or any Lender through the
Administrative Agent, may reasonably specify;

(i) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which could reasonably be expected to have a
Material Adverse Effect;

(j) promptly, written notice of any actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties threatened in writing,
at law, in equity, in arbitration or before any Governmental Authority, against
any Loan Party or any of its Subsidiaries or against any of its properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby to occur on the
Effective Date, or (b) either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect; and

 

-180-



--------------------------------------------------------------------------------

(k) promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Americas/Foreign
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent, any Co-Collateral Agent, or any Lender (through the
Administrative Agent) may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b), (c), (d) or
(e) or Section 6.02(c), (e), (f), (g) or (i) (to the extent any such documents
are included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Parent posts such documents, or provides a link
thereto on the Parent’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the Parent’s
behalf on an Internet or intranet website, if any, to which each Lender and
Agent has access (whether a commercial, third-party website or whether sponsored
by the Administrative Agent); provided that (i) the Lead Borrower shall deliver
paper copies of such documents to any Agent or Lender that requests the Lead
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by such Agent or such Lender, and (ii) the Lead
Borrower shall notify the Administrative Agent (by facsimile or electronic mail)
of the posting of any such documents filed on SEC forms 10-K, 10-Q or 8-K. No
Agent shall have any obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Loan Parties with any such request for delivery,
and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents

The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or
MLPFS will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties hereby agree that so long as any Loan Party is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering they will use commercially reasonable efforts to identify
that portion of the Borrower Materials that may be distributed to the Public
Lenders and that (w) the Lead Borrower shall use commercially reasonable efforts
to provide that such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Loan Parties shall be deemed to have authorized the Administrative
Agent, MLPFS, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Loan Parties or their securities for
purposes of all applicable securities Laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and MLPFS shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”

 

-181-



--------------------------------------------------------------------------------

6.03 Notices. Promptly, and in any event within five (5) Business Days after any
Responsible Officer of any Loan Party obtains knowledge thereof, notify the
Administrative Agent (and the Co-Collateral Agents in the case of (h), (i), (j),
(k), (l) or (m), below) of:

(a) the occurrence of any Default or Event of Default;

(b) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect;

(c) the occurrence of any ERISA Event or any similar events under any other
applicable Law;

(d) any material change in accounting policies or financial reporting practices
by any Loan Party;

(e) any change in the Parent’s senior executive officers;

(f) the discharge by any Loan Party of its present Registered Public Accounting
Firm or any withdrawal or resignation by such Registered Public Accounting Firm;

(g) any collective bargaining agreement to which a Loan Party becomes a party;

(h) the filing of any Lien for unpaid Taxes against any Loan Party in excess of
$500,000;

(i) any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed;

(j) any failure by any Loan Party to pay rent at (i) five (5%) or more of such
Loan Party’s locations, (ii) any location which is a distribution center or
warehouse, or (iii) any of such Loan Party’s locations if such failure continues
for more than ten (10) days following the day on which such rent first came due
and, in any such case, such failure would be reasonably likely to result in a
Material Adverse Effect;

(k) any Permitted Disposition (other than sales of Inventory in the ordinary
course of business), casualty or condemnation, in each case involving assets of
a Loan Party included in the applicable Borrowing Base with a Cost of more than
$1,000,000 in any single transaction or series of related transactions;

 

-182-



--------------------------------------------------------------------------------

(l) in the case of any Australian Loan Party or Japanese Loan Party, any
retention of title, hire purchase, constructive transfer, conditional sale or
other similar arrangements with respect to any trade supply contract; and

(m) (i) of any negative pledge included in any lease contract, or (ii) any
restriction on assignment with respect to an Account or Inventory, in each case,
to the extent such negative pledge or restriction on assignment prevents the
Agents from obtaining a Lien on any Inventory or Account of any Loan Party.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Lead Borrower or the Parent setting forth details
of the occurrence referred to therein and stating what action the Lead Borrower
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with reasonable particularity the provisions of
this Agreement and any other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, (b) all lawful claims (including, without limitation, claims of
landlords, warehousemen, customs brokers, freight forwarders, consolidators and
carriers) which, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness and the other provisions of Section 7.07, to the extent
applicable, except, in each case, where (a) (i) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (ii) such Loan
Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (iii) such contest effectively suspends collection of the
contested obligation and enforcement of any Lien securing such obligation, and
(iv) no Lien has been filed with respect thereto or (b) the failure to pay or
discharge the same could not reasonably be expected to result in a Material
Adverse Effect. Nothing contained herein shall be deemed to limit the rights of
the Agents with respect to establishing or modifying Reserves in manner
permitted by this Agreement.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization or
formation except (i) in a transaction permitted by Section 7.04 or 7.05 or
(ii) in the case of any Subsidiary that is not a Loan Party, to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

(b) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except (i) to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect or (ii) pursuant to a transaction
permitted by Section 7.04 or 7.05.

(c) Preserve or renew all of its Intellectual Property, except (i) to the extent
such Intellectual Property is no longer used or useful in the conduct of the
business of such Loan Party, (ii) pursuant to a transaction permitted by
Section 7.04 or 7.05 or (iii) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

-183-



--------------------------------------------------------------------------------

6.06 Maintenance of Properties. Maintain, preserve and protect all of its
material properties and Equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear and casualty or
condemnation events excepted, and make all necessary repairs thereto and
renewals and replacements thereof, except in each case where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

6.07 Reserved.

6.08 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies reasonably
acceptable to the Agents (which insurance companies are not Affiliates of the
Loan Parties), insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business and operating in the same or similar locations or
as is required by applicable Law, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons and as are
reasonably acceptable to the Agents.

(b) Subject to the terms of the Post-Closing Letter, fire and extended coverage
policies maintained with respect to any Collateral shall name the Administrative
Agent and/or, as applicable, the Australian Security Trustee as a lender’s loss
payee and shall be endorsed or otherwise amended to include (i) a lenders’ loss
payable clause (regarding personal property), in form and substance satisfactory
to the Agents, which endorsements or amendments shall provide that the insurer
shall pay all proceeds otherwise payable to the Loan Parties under the policies
jointly to Loan Parties and the Administrative Agent and/or, to the extent
applicable, the Australian Security Trustee, provided that after the occurrence
of an Event of Default, such proceeds shall be payable only to the
Administrative Agent and/or, to the extent applicable, the Australian Security
Trustee, (ii) a provision to the effect that none of the Loan Parties, Credit
Parties or any other Person shall be a co-insurer and (iii) such other
provisions as the Agents may reasonably require from time to time to protect the
interests of the Credit Parties. Commercial general liability policies with
respect to the Loan Parties shall be endorsed to name the Administrative Agent
or, as applicable, the Australian Security Trustee as an additional insured.
Subject to the terms of the Post-Closing Letter, business interruption policies
with respect to the Loan Parties shall name the Administrative Agent and/or, as
applicable, the Australian Security Trustee as a lender’s loss payee and shall
be endorsed or amended to include (i) a provision that, from and after the
Effective Date, the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies jointly to the Loan Parties and the Administrative
Agent and, if applicable, the Australian Security Trustee (subject to the rights
of the Term Loan Agent as described in the Intercreditor Agreement), provided
that after the occurrence of an Event of Default, such proceeds shall be payable
only to the Administrative Agent and/or, to the extent applicable, the
Australian Security Trustee (provided further that with respect to the Domestic
Loan Parties and Canadian Loan Parties

 

-184-



--------------------------------------------------------------------------------

only, unless a Cash Dominion Event then exists, the Administrative Agent shall
promptly remit the proceeds to the Lead Borrower or the Canadian Borrower, as
applicable, or as the Lead Borrower or Canadian Borrower may direct), (ii) a
provision to the effect that none of the Loan Parties, the Agents or any other
party shall be a co-insurer and (iii) such other provisions as the Agents may
reasonably require from time to time to protect the interests of the Credit
Parties. Notwithstanding the foregoing, the Japanese Loan Parties shall deliver
insurance security agreements by and between the applicable Japanese Loan
Parties and the Japanese Secured Parties and shall use commercially reasonable
efforts to comply with the covenants set forth above with respect to fire and
extended coverage and business interruption policies. Subject to the terms of
the Post-Closing Letter, each such policy referred to in this Section 6.08(a)
shall also provide that it shall not be canceled, modified or not renewed (i) by
reason of nonpayment of premium except upon not less than ten (10) days prior
written notice thereof by the insurer to the Administrative Agent and, to the
extent applicable, the Australian Security Trustee (giving such Person the right
to cure defaults in the payment of premiums) or (ii) for any other reason except
upon not less than thirty (30) days prior written notice thereof by the insurer
to the Administrative Agent and, to the extent applicable, the Australian
Security Trustee. The Lead Borrower shall deliver to the Agents, on or prior to
(or with respect to the Japanese Loan Parties, as soon as practically possible
after) the date of the cancellation or expiration of any such policy of
insurance, or modification materially reducing the scope or amount of coverage
of such policies of insurance, a copy of any applicable renewal or replacement
insurance certificate. Further, the Japanese Loan Parties shall take such
actions as may be required under the Japanese Security Documents to continue the
perfection of the Administrative Agent’s Lien in any such renewal policy.

(c) None of the Credit Parties, or their agents or employees shall be liable for
any loss or damage insured by the insurance policies required to be maintained
under this Section 6.08. Each Loan Party shall look solely to its insurance
companies or any other parties other than the Credit Parties for the recovery of
such loss or damage and such insurance companies shall have no rights of
subrogation against any Credit Party or its agents or employees. If, however,
the insurance policies do not provide waiver of subrogation rights against such
parties, as required above, then the Loan Parties hereby agree, to the extent
permitted by law, to waive their right of recovery, if any, against the Credit
Parties and their agents and employees. The designation of any form, type or
amount of insurance coverage by the any Credit Party under this Section 6.08
shall in no event be deemed a representation, warranty or advice by such Credit
Party that such insurance is adequate for the purposes of the business of the
Loan Parties or the protection of their properties.

(d) Maintain for themselves and their Subsidiaries, a Directors and Officers
insurance policy with responsible companies in such amounts as are customarily
and covering such risks carried by business entities engaged in similar
businesses similarly situated, and will upon request by any Agent, furnish the
Administrative Agent certificates evidencing renewal of each such policy.

6.09 Compliance with Laws. Comply, and cause each Subsidiary to comply, with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a)(i) such requirement of Law or order, writ, injunction or

 

-185-



--------------------------------------------------------------------------------

decree is being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been set aside and
maintained by the Loan Parties in accordance with GAAP; and (ii) such contest
effectively suspends enforcement of the contested Laws, or (b) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect. Nothing contained herein shall be deemed to limit the rights of the
Agents with respect to establishing or modifying Reserves in a manner permitted
by this Agreement.

6.10 Books and Records.

(i) Maintain proper books of record and account, in which entries full, true and
correct in all material respects and in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Loan Parties or such Subsidiary, as the case may be;
and (ii) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Loan Parties or such Subsidiary, as the case may be.

6.11 Inspection Rights.

(a) Permit representatives and independent contractors of the Co-Collateral
Agents (acting in consultation with the Administrative Agent) to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and insurance policies, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and (in the presence of a Responsible Officer of the Parent or the Lead
Borrower) Registered Public Accounting Firm, all at the expense of the Loan
Parties and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Lead
Borrower; provided, however, that when an Event of Default exists the
Co-Collateral Agents (acting in consultation with the Administrative Agent) (or
any of their representatives or independent contractors) may do any of the
foregoing at the expense of the Loan Parties at any time during normal business
hours and without advance notice.

(b) Upon the request of any Co-Collateral Agent (acting in consultation with the
Administrative Agent) after reasonable prior notice (which notice need not be
furnished if a Specified Event of Default is then continuing), permit such
Co-Collateral Agent (acting in consultation with the Administrative Agent) or
professionals (including investment bankers, consultants, accountants, lawyers
and appraisers) retained by the Administrative Agent to conduct appraisals,
commercial finance examinations and other evaluations, including, without
limitation, of (i) any Borrower’s practices in the computation of its Borrowing
Base, and (ii) the assets included in the each Borrowing Base, respectively, and
related financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves; provided that appraisals shall be limited to
assets of the Borrowing Base Parties. Subject to the following sentence, the
Loan Parties shall pay the reasonable and documented out-of-pocket fees and
expenses of any of the Administrative Agent and the Co-Collateral Agents and
such professionals with respect to such evaluations and appraisals. Without
limiting the foregoing, the Loan Parties acknowledge that (A) subject to clause
(B) below, the Co-Collateral Agents (acting in consultation with

 

-186-



--------------------------------------------------------------------------------

the Administrative Agent) shall undertake one (1) inventory appraisal and one
(1) commercial finance examination in each twelve (12) month period for each of
the Borrowing Base Parties at the Loan Parties’ expense, and (B) if the
Borrowers fail to maintain Aggregate Availability, for three (3) consecutive
Business Days, at least equal to the greater of (x) twenty-five percent (25%) of
the lesser of the Aggregate Total Commitments or the Aggregate Borrowing Base,
and (y) $50,000,000, the Co-Collateral Agents (acting in consultation with the
Administrative Agent) shall undertake up to two (2) inventory appraisals and two
(2) commercial finance examinations in any twelve month period for each of the
Borrowing Base Parties at the Loan Parties’ expense provided that, in
determining Aggregate Availability for purposes of this paragraph, Foreign
Availability shall not account for more than 40% thereof. Notwithstanding the
foregoing, any Co-Collateral Agent (acting in consultation with the
Administrative Agent) may cause additional appraisals and commercial finance
examinations to be undertaken (i) as it in its Permitted Discretion deems
necessary or appropriate, at its own expense or, (ii) if required by applicable
Law or if an Event of Default shall have occurred and be continuing, at the
expense of the Loan Parties. In all events, any professional engaged to perform
any evaluations, appraisals, commercial finance examinations or other services
pursuant to this clause (b) shall be retained by the Administrative Agent and no
other Person. For clarity, any commercial finance examinations and inventory
appraisals undertaken prior to the Effective Date shall not be considered in
determining the number of commercial finance examinations and inventory
appraisals which may be undertaken at the Loan Parties’ expense under this
Section 6.11(b).

(c) Notwithstanding anything to the contrary in this Section 6.11, none of the
Parent or any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any documents,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Agents or any Lender (or any of their respective representatives) is then
prohibited by Law or any agreement binding on the Parent or any of its
Subsidiaries or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work-product.

6.12 Use of Proceeds. Use the proceeds of the Credit Extensions only (a) to
refinance certain Indebtedness of the Parent and its Subsidiaries, (b) to
finance transaction fees and expenses related hereto, (c) to finance the
acquisition of working capital assets of the Loan Parties, including the
purchase of Inventory and Equipment, in each case, in the ordinary course of
business, (d) to finance Capital Expenditures of the Loan Parties, (d) to make
intercompany loans to, and other Investments in, other Borrowers and Guarantors
and, other Subsidiaries, and (e) for other general corporate purposes of the
Loan Parties and their Subsidiaries, in each case to the extent not prohibited
under applicable Law and the Loan Documents.

6.13 Additional Loan Parties.

(a) Notify the Administrative Agent promptly after any Person becomes a Domestic
Subsidiary that is a direct Wholly Owned Subsidiary of any Domestic Loan Party
(other than any Immaterial Subsidiary, CFC or Subsidiary of a CFC), and promptly
thereafter (and in any event within thirty (30) days or such longer period as
the Agents may agree), (a) cause any such Domestic Subsidiary

 

-187-



--------------------------------------------------------------------------------

that is a direct Wholly Owned Subsidiary (other than any Immaterial Subsidiary,
CFC or Subsidiary of a CFC) to (i) become a Domestic Borrower or Guarantor by
executing and delivering to the Administrative Agent a Joinder Agreement, and,
in the case of a Guarantor, a Facility Guaranty (or a counterpart or supplement
thereto), (ii) grant a Lien to the Administrative Agent on such Person’s assets
to the extent required by the Security Documents, and (iii) deliver to the
Administrative Agent documents of the types referred to in clauses (iii), (iv),
(xvii) and (xviii) of Section 4.01(a) and, if requested by the Administrative
Agent, customary opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), and (b) if any Equity Interests or
Indebtedness of such Person are owned by any Domestic Loan Party, such Domestic
Loan Party shall pledge such Equity Interests and promissory notes evidencing
such Indebtedness (if any) (except that, if such Subsidiary is a CFC or a
Subsidiary of a CFC, the Equity Interests of such Subsidiary will not be
required to be pledged), in the manner and format required by the Pledge
Agreement; provided that, no Equity Interests of any Foreign Subsidiary which is
not a Foreign Loan Party shall be required to be pledged.

(b) Notify the Administrative Agent promptly after any Person becomes a
Subsidiary that is a direct Wholly Owned Subsidiary of any Foreign Loan Party
(other than (i) any Immaterial Subsidiary and (ii) any Subsidiary that is not
organized under the Laws of Canada or any province thereof, Australia or Japan),
and promptly thereafter (and in any event within thirty (30) days or such longer
period as the Administrative Agent may agree), (a) cause any such Subsidiary
that is a direct Wholly Owned Subsidiary (other than (i) any Immaterial
Subsidiary (ii) any Subsidiary that is not organized under the Laws of Canada or
any province thereof, Australia or Japan)) to (i) become a Foreign Borrower or a
Guarantor of the Foreign Liabilities by executing and delivering to the
Administrative Agent a Joinder Agreement and, in the case of a Guarantor, a
Facility Guaranty (or a counterpart or supplement thereto), (ii) grant a Lien to
the Administrative Agent on such Person’s assets (to the extent required by the
Security Documents) to secure the Foreign Liabilities by executing and
delivering to the Administrative Agent, appropriate Security Documents, and
(iii) deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and, if requested by the
Administrative Agent, customary opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), and (b) if any
Equity Interests or Indebtedness of such Person are owned by any Foreign Loan
Party, such Foreign Loan Party shall pledge such Equity Interests and promissory
notes evidencing such Indebtedness (if any), in the manner and format required
by the Pledge Agreement, the Canadian Security Documents, the Australian
Security Documents or the Japanese Security Documents, as applicable; provided
that, no Equity Interests of any Foreign Subsidiary which is not a Foreign Loan
Party, and no Equity Interests of any unlimited company incorporated or
amalgamated and existing under the laws of the Province of Nova Scotia, shall be
required to be pledged.

(c) In no event shall compliance with this Section 6.13 waive or be deemed a
waiver or Consent to any transaction giving rise to the need to comply with this
Section 6.13 if such transaction was not otherwise expressly permitted by this
Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as a Borrowing Base Party or permit the
inclusion of any acquired assets in the computation of any Borrowing Base.

 

-188-



--------------------------------------------------------------------------------

(d) Each Borrower shall be permitted to join additional borrowers organized
under the same jurisdiction as the Borrower for any Revolving Facility (or
guarantors, with the assets of the guarantors to be included in the applicable
Borrowing Base for such Revolving Facility) in a manner to be mutually agreed.

6.14 Cash Management.

(a) On or prior to the Effective Date or such later dates specified in the
Post-Closing Letter:

(i) deliver to the Administrative Agent copies of notifications (each, a “Credit
Card Notification”) substantially in the form attached hereto as Exhibit H-1,
Exhibit H-2 or Exhibit H-3, as applicable, which have been executed on behalf of
such Loan Party and delivered to such Loan Party’s Credit Card Issuers and
Credit Card Processors listed on Schedule 5.21(b) (or with respect to the
Japanese Loan Parties, to JMS Co., Ltd., as its collection agent for proceeds
from its Credit Card Issuers and Credit Card Processors);

(ii) enter into a Blocked Account Agreement with each Blocked Account Bank
maintained by the Loan Parties as of the Effective Date with respect to each DDA
specified by the Agents (other than payroll and other specific DDAs as may be
acceptable to the Agents) established or maintained by any Loan Party as of the
Effective Date with such Blocked Account Bank (collectively, the “Blocked
Accounts”); and

(iii) deliver to the Administrative Agent copies of notifications (each, a
“Lessor Notification”) substantially in the form attached hereto as Exhibit I
(or other form reasonably satisfactory to the Administrative Agent) which have
been executed on behalf of each Japanese Loan Party and delivered to such
Japanese Loan Party’s lessors listed on Schedule 6.14 and any other lessor which
collects receipts from any portion of the Collateral of the Japanese Loan
Parties and subsequently remits such payments to the Japanese Loan Parties.

(b) The Loan Parties shall ACH or wire transfer no less frequently than once
each Business Day (and whether or not there are then any outstanding
Obligations) to a Blocked Account all amounts on deposit in each such DDA (net
of such minimum balance consistent with past practices, but not to exceed
(i) $200,000 in the aggregate for all DDAs of the Domestic Loan Parties and
Canadian Loan Parties, (ii) $100,000 in the aggregate for all Australian Loan
Parties, (iii) $100,000 in the aggregate for all Japanese Loan Parties, and
(iv) $400,000 in the aggregate for all DDAs of all Loan Parties and with respect
to the Japanese Loan Parties only, exclusive of amounts on deposit in any
segregated sales and other tax accounts) and all payments received by any Loan
Party from Credit Card Issuers and Credit Card Processors.

 

-189-



--------------------------------------------------------------------------------

(c) The Loan Parties shall cause each Blocked Account Bank and each Japanese
Depository Bank to ACH or wire transfer no less frequently than once each
Business Day (and whether or not there are then any outstanding Obligations) to
a Concentration Account all cash receipts and collections by the Loan Parties
including, without limitation, the following (in each case, other than Cash
Equivalents being held in accordance with the terms of the proviso at the end of
the definition of “Permitted Investments”, cash maintained in the cash registers
in the Stores in the normal course of business and consistent with past
practices, and with respect to the Japanese Loan Parties only, amounts on
deposit in any segregated sales and other tax accounts and cash proceeds held by
any lessor of a Store in a mall and any minimum balance required to be
maintained in any DDA (not to exceed (i) $200,000 in the aggregate for all DDAs
of the Domestic Loan Parties and Canadian Loan Parties, (ii) $100,000 in the
aggregate for all Australian Loan Parties, (iii) $100,000 in the aggregate for
all Japanese Loan Parties, and (iv) $400,000 in the aggregate for all DDAs of
all Loan Parties)):

(i) all available cash receipts of the Loan Parties from the sale of Inventory
and other assets (other than cash maintained in the cash registers in the Stores
in the normal course of business and consistent with past practices);

(ii) all proceeds of collections of Accounts and Credit Card Receivables of the
Loan Parties;

(iii) all other cash payments received by a Loan Party from any Person or from
any source or on account of any sale or other transaction or event, including,
without limitation, all Net Proceeds from any Prepayment Event;

(iv) except as provided in this clause (c), the then cash balance of each DDA;

(v) the then entire ledger balance of each Blocked Account; and

(vi) the cash proceeds of all credit card charges received by any Loan Party;

provided that the Domestic Loan Parties and the Canadian Loan Parties shall be
obligated to comply with the foregoing procedures only after the occurrence and
during the continuance of a Cash Dominion Event (and delivery of notice thereof
from the Administrative Agent to the Lead Borrower and the applicable Blocked
Account Bank).

(d) The Concentration Accounts shall at all times be under the sole dominion and
control of the Administrative Agent or the Australian Security Trustee, as the
case may be. The Loan Parties hereby acknowledge and agree that (i) the Loan
Parties have no right of withdrawal from the Concentration Accounts, unless the
Administrative Agent, in its discretion, agrees to permit collected funds in
such Concentration Account to be disbursed to, or for the account of, the
applicable Loan Parties, (ii) the funds on deposit in each Concentration Account
maintained for the account of the Domestic Loan Parties shall at all times be
collateral security for the Secured Obligations (as defined in the Security
Agreement), (iii) the funds on deposit in each Foreign Concentration Account
shall at all times be collateral security for all of the Foreign Liabilities and
(iv) the funds on deposit in the

 

-190-



--------------------------------------------------------------------------------

Concentration Accounts shall be applied as provided in Section 2.05 or
Section 8.03 of this Agreement, as applicable. With respect to the Australian
Facility and the Japanese Facility and cash receipts and collections of any
Australian Loan Party and any Japanese Loan Party, the Administrative Agent
shall furnish the applicable Foreign Borrower with three (3) Business Days’
notice prior to such application (unless a Specified Event of Default then
exists, in which case no such notice shall be required).

(e) In the event that, notwithstanding the provisions of this Section 6.14, any
Loan Party receives or otherwise has dominion and control of any such proceeds
or collections (other than the minimum balances for all DDAs to the extent
permitted under this Section 6.14, Cash Equivalents being held in accordance
with the terms of the proviso at the end of the definition of “Permitted
Investments” and cash maintained in the cash registers in the Stores in the
normal course of business and consistent with past practices), such proceeds and
collections shall be held in trust by such Loan Party for the Administrative
Agent or the Australian Security Trustee, as applicable, and shall not be
commingled with any of such Loan Party’s other funds or deposited in any account
of such Loan Party and shall, not later than the Business Day after receipt
thereof, be deposited into the applicable Concentration Account, or dealt with
in such other fashion as such Loan Party may be instructed by the Administrative
Agent or the Australian Security Trustee, as applicable; provided that the
Domestic Loan Parties and the Canadian Loan Parties shall be obligated to comply
with the provisions of this sentence only after the occurrence and during the
continuance of a Cash Dominion Event (and delivery of notice thereof from the
Administrative Agent to the Lead Borrower and the applicable Blocked Account
Bank).

(f) Upon the request of the Administrative Agent, the Loan Parties shall cause
bank statements and/or other reports to be delivered to the Administrative Agent
not less often than monthly, accurately setting forth all amounts deposited in
each Blocked Account and each Japanese Depository Bank to ensure the proper
transfer of funds as set forth above. So long as no Cash Dominion Event has
occurred and is continuing, the Domestic Loan Parties and the Canadian Loan
Parties may direct, and shall have sole control over, the manner of disposition
of funds in the Blocked Accounts maintained by each of them. Any amounts held or
received in any North American Concentration Account maintained for any Domestic
Loan Party or Canadian Loan Party at any time when no Cash Dominion Event exists
or while no Loans are outstanding (except as provided in Section 8.02) shall be
promptly remitted to an account of the Lead Borrower or the Canadian Borrower,
as applicable, or as the Lead Borrower or the Canadian Borrower may otherwise
direct.

(g) Notwithstanding anything to the contrary herein contained, no Foreign Loan
Party shall enter into any cash pooling arrangement.

6.15 Information Regarding the Collateral.

Furnish to the Administrative Agent at least fifteen (15) days’ (or such shorter
period as the Administrative Agent shall agree) prior written notice of any
change in: (i) any Loan Party’s legal name; (ii) the location of any Loan
Party’s chief executive office or its principal place of business, any office in
which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral owned by it is located (including the
establishment of any such new office or facility), but only

 

-191-



--------------------------------------------------------------------------------

with respect to Canadian Loan Parties and Japanese Loan Parties and only if,
(A) the Collateral at such new location is in excess of $250,000 and (B) as a
result of such change, any further action is required for the Administrative
Agent (and with respect to the security interest under the Japanese Security
Documents, each of the Japanese Secured Parties), to have a valid, legal and
perfected security interest in the Collateral at such changed or new location;
(iii) any Loan Party’s organizational type or jurisdiction of incorporation or
formation; or (iv) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its jurisdiction of
organization. The Loan Parties agree not to effect or permit any change referred
to in the preceding sentence unless all filings have been made under the UCC,
PPSA, Australian PPSA or otherwise that are required in order for the
Administrative Agent or the Australian Security Trustee, as applicable (and with
respect to the security interest under the Japanese Security Documents, each of
the Japanese Secured Parties), to continue, following such change, to have a
valid, legal and perfected security interest in the Collateral for its own
benefit and the benefit of the other applicable Credit Parties (to the extent a
security interest in such Collateral can be perfected by the filing of a
financing statement under the UCC or a filing under the PPSA or a financing
statement under the Australian PPSA or as required under applicable Laws of
Japan).

6.16 Physical Inventories.

(a) Cause (i) a physical inventory to be undertaken for the Japanese Loan
Parties and the Australian Loan Parties at least one time in each twelve month
period, and (ii) cycle counts of the Inventory of the Loan Parties to be
undertaken, at the expense of the Loan Parties, in each case, consistent with
past practices, which physical inventories and cycle counts shall be conducted
by a Loan Party or such other inventory takers as are reasonably satisfactory to
the Co-Collateral Agents and shall follow such methodology as is consistent with
the methodology used in the immediately preceding physical inventory or cycle
count, as applicable, or as otherwise may be reasonably satisfactory to the
Co-Collateral Agents. In the event that at any time Aggregate Availability is
less than twenty-five percent (25%) of the Aggregate Total Commitments, any
Agent may require that a physical inventory or a cycle count be undertaken, at
the expense of the Loan Parties, in the manner described above; provided that
the Co-Collateral Agents may require only one such physical inventory or cycle
count during any twelve month period. The Co-Collateral Agents, at the expense
of the Loan Parties, may participate in and/or observe each scheduled physical
inventory or cycle count of Inventory which is undertaken on behalf of any Loan
Party. At the request of the Administrative Agent, the Lead Borrower shall, as
soon as reasonably practicable, provide the Administrative Agent with a summary
of the results of any such physical inventory or cycle count.

(b) Any Agent (after consultation with the Administrative Agent), in its
discretion, if any Event of Default exists, may cause additional physical
inventories or cycle counts of the Loan Parties to be taken as such Agent
determines (each, at the expense of the Loan Parties).

 

-192-



--------------------------------------------------------------------------------

6.17 Environmental Laws.

(a) Conduct, and cause each Subsidiary to conduct, its operations in compliance
with all Environmental Laws, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect; (b) obtain and renew,
and cause each Subsidiary to obtain and renew, all Environmental Permits
required for its operations, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect; (c) implement, and
cause each Subsidiary to implement, any and all investigation, remediation,
removal and response actions that are required under applicable Environmental
Laws to prevent the release of any Hazardous Materials on, at, or from any of
its Real Estate; provided, however, that neither a Loan Party nor any of its
Subsidiaries shall be required to undertake any such investigation, cleanup,
removal, remedial or other action to the extent that (i) its obligation to do so
is being contested in good faith and by proper proceedings and adequate reserves
have been set aside and are being maintained by the Loan Parties with respect to
such circumstances in accordance with GAAP or (ii) failure to undertake any
investigation, clean up, removal, remedial or other action would not reasonably
be expected to have a Material Adverse Effect; and (d) promptly notify the
Administrative Agent of: (i) any claim, proceeding or investigation in relation
to any Environmental Law which is current, pending or threatened against a Loan
Party, where such claim, proceeding or investigation could reasonably be
expected to have a Material Adverse Effect; or (ii) any facts or circumstances
that may result in any claim being commenced or threatened against a Loan Party
where that claim could reasonably be expected to have a Material Adverse Effect.
Nothing contained herein shall be deemed to limit the rights of the Agents with
respect to establishing or modifying Reserves in a manner permitted by this
Agreement.

6.18 Further Assurances.

(a) Execute any and all further documents, financing statements, filings,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, amendments to financing statements
or other documents under the UCC, the PPSA, the Australian PPSA or any other
similar legislation), that may be required under any applicable Law, or which
any Agent may reasonably request, to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties
and to the extent required by, and subject to the limitations set forth in, the
Security Documents and this Agreement.

(b) If any material personal property assets are acquired by any Loan Party
after the Effective Date (other than assets constituting Collateral under the
Security Documents that become subject to the Lien of the Security Documents
upon acquisition thereof), notify the Agents thereof (in the case of
Intellectual Property, solely with respect to Intellectual Property which is the
subject of a registration or application with the PTO, Copyright Office, CIPO or
other applicable Governmental Authority and within the time frames set forth in
Schedule 6.02), and the Loan Parties will cause such assets to be subjected to a
perfected Lien securing the Secured Obligations (as defined in the Security
Agreement) of the Domestic Loan Parties (in the case of a Domestic Loan Party)
or the Foreign Liabilities (in the case of a Foreign Loan Party), as applicable,
and will take such actions as shall be necessary (including updating all
registrations pursuant to the Japanese Security Documents to the extent required
in respect of new types of Inventory and new types of goods sold creating any
Accounts) or shall be requested by any Agent to grant and perfect such Liens, in
each case to the extent required by, and

 

-193-



--------------------------------------------------------------------------------

subject to the limitations set forth in, the Security Documents and this
Agreement, including actions described in paragraph (a) of this Section 6.18,
all at the expense of the Loan Parties. In no event shall compliance with this
Section 6.18(b) waive or be deemed a waiver or Consent to any transaction giving
rise to the need to comply with this Section 6.18(b) if such transaction was not
otherwise expressly permitted by this Agreement or constitute or be deemed to
constitute Consent to the inclusion of any acquired assets in the computation of
the Borrowing Base.

(c) If, after the Effective Date, any Loan Party acquires a fee interest in real
property located in the United States with a fair market value of $5.0 million
or more (other than to the extent such real property was financed through the
incurrence of any Indebtedness permitted by Section 7.03), such Loan Party shall
notify the Administrative Agent and, if requested by any Agent, take such
actions and execute such documents as any Agent shall reasonably require to
create a mortgage Lien on such real property.

6.19 Maintenance of New York Process Agent. In the case of a Foreign Loan Party,
maintain in New York, New York or at such other location in the United States as
may be reasonably satisfactory to the Administrative Agent a Person acting as
agent to receive on its behalf and on behalf of its property service of process.

6.20 Material Contracts. In each case, exclusive of the Term Loan Documents or
any other Material Contract relating to Material Indebtedness, perform and
observe all the terms and provisions of each Material Contract to be performed
or observed by it, maintain each such Material Contract in full force and effect
(other than expirations pursuant to the terms thereof and any replacements
thereof), and enforce each such Material Contract in accordance with its terms.

6.21 Canadian Pension Benefit Plans. Each Canadian Loan Party shall cause each
of its Canadian Pension Plans to be duly qualified and administered in all
respects in compliance with, as applicable, the Supplemental Pension Plans Act
(Quebec) and the Pension Benefits Act (Ontario) and all other applicable laws
(including regulations, orders and directives), and the terms of the Canadian
Pension Plans and any agreements relating thereto. Each Canadian Loan Party
shall ensure:

(a) it has no unfunded, solvency, or deficiency on windup liability and no
accumulated funding deficiency (whether or not waived), or any amount of
unfunded benefit liabilities in respect of any Canadian Pension Plan, including
any Canadian Pension Plan to be established and administered by it or them;

(b) all amounts required to be paid by it or them are paid when due;

(c) no liability upon it or them or Lien on any of its or their asset property
arises or exists in respect of any Canadian Pension Plan;

(d) it makes all required contributions to any Canadian Pension Plan when due;

 

-194-



--------------------------------------------------------------------------------

(e) it does not engage in a prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Canadian Pension Plan that could
reasonably be expected to result in liability; and

(f) it does not maintain, contribute or have any liability with respect to a
Canadian Pension Plan which provides benefits on a defined benefit basis.

6.22 Compliance with Terms of Leaseholds.

Except in each case as would not reasonably be expected to have a Material
Adverse Effect, (a) make all payments and otherwise perform all obligations in
respect of all Leases to which any Loan Party is a party, (b) keep such Leases
in full force and effect, (c) not allow such Leases to lapse or be terminated or
any rights to renew such Leases to be forfeited or cancelled, and (d) cause each
of its Subsidiaries to do the foregoing. Notify the Administrative Agent of any
default by any Loan Party with respect to any Leases to which such Loan Party is
a party if such default would reasonably be expected to have a Material Adverse
Effect and cooperate with the Administrative Agent in all respects to cure any
such default.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification Obligations for which a claim has not then been asserted), or
any Letter of Credit shall remain outstanding, no Loan Party shall, nor shall it
permit any applicable Subsidiary to, directly or indirectly:

7.01 Liens; Retention of Title, Constructive Transfers .

(a) Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, or sign or file (or
authorize the filing) under the UCC, the PPSA, the Australian PPSA or any
similar Law or statute of any jurisdiction a financing statement or similar
document that names any Loan Party or any Americas/Foreign Subsidiary as debtor;
or sign or authorize any security agreement authorizing any Person thereunder to
file such financing statement or similar document other than, as to all of the
above, Permitted Encumbrances.

(b) Permit, in the case of any Australian Loan Party or any Japanese Loan Party,
any retention of title or conditional sale arrangements with respect to any
trade supply contract with respect to Inventory permitted under clauses (y) and
(z) of the definition of Permitted Encumbrances, unless the applicable Loan
Party shall have furnished written notice to the Administrative Agent pursuant
to Section 6.03(l) and an Availability Reserve in an amount equal to the balance
of the purchase price due to such vendor has been established in the applicable
Borrowing Base. In connection with the foregoing, the Loan Parties acknowledge
that any Agent may undertake an updated PPSR search with respect to the
Australian Loan Parties no more often than once in any three month period, at
the Australian Loan Parties’ expense.

 

-195-



--------------------------------------------------------------------------------

7.02 Investments. Make any Investments, except Permitted Investments. For
purposes of Section 7.02, notwithstanding anything contrary set forth herein,
(i) in the event the Parent or any Subsidiary (an “Initial Investing Person”)
transfers an amount of cash or other property (the “Invested Amount”) for
purposes of permitting the Parent or one or more other Subsidiaries to
ultimately make an Investment of the Invested Amount in any Subsidiary or any
Person in which such Investment is ultimately made, the “Subject Person”)
through a series of substantially concurrent intermediate transfers of the
Invested Amount to one or more other Subsidiaries other than the Subject Person
(each an “Intermediate Investing Person”), including through the incurrence or
repayment of intercompany Indebtedness, capital contributions or redemptions of
Equity Interests, then, for all purposes of Section 7.02, any transfers of the
Invested Amount to Intermediate Investing Persons in connection therewith shall
be disregarded and such transaction, taken as a whole, shall be deemed to have
been solely an Investment of the Invested Amount by the Initial Investing Person
in the Subject Person and not an Investment in any Intermediate Investing
Person; and (ii) if an Investment is denominated in a foreign currency, no
fluctuation in currency shall result in a breach of any covenant in this
Section 7.02.

7.03 Indebtedness. Create, incur, assume, guarantee, suffer to exist or
otherwise become or remain liable with respect to, any Indebtedness, except
Permitted Indebtedness. The accrual of interest and the accretion or
amortization of original issue discount on Indebtedness and the payment of
interest in the form of additional Indebtedness originally incurred in
accordance with this Section 7.03 will not constitute an incurrence of
Indebtedness. In the event that any item of Indebtedness meets more than one of
the categories set forth in the definition of “Permitted Indebtedness”, the Lead
Borrower may classify such item of Indebtedness and only be required to include
the amount and type of such Indebtedness in one or more of such clauses, at its
election. For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, the Alternative Currency
Equivalent principal amount of Indebtedness denominated in a foreign currency
shall be calculated based on the relevant currency exchange rate in effect on
the date such Indebtedness was incurred, in the case of term debt, or first
committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement, refunding, refinancing, renewal or defeasance would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness allocated to any such
Indebtedness being extended, replaced, refunded, refinanced, renewed or defeased
does not exceed the principal amount permitted under the definition of Permitted
Amendment/Refinancing.

 

-196-



--------------------------------------------------------------------------------

7.04 Fundamental Changes. Merge, amalgamate, dissolve, liquidate, consolidate
with or into another Person, except that, so long as no Default or Event of
Default shall have occurred and be continuing prior to, or immediately after
giving effect to, any action described below or would result therefrom:

(a) any Subsidiary which is not a Loan Party may merge, amalgamate or
consolidate with or into (i) a Loan Party, provided that a Loan Party shall be
the continuing or surviving Person, or (ii) any one or more other Subsidiaries
which are not Loan Parties, provided that when any direct Subsidiary of a Loan
Party that is a Wholly Owned Subsidiary but is not a Loan Party is merging or
amalgamating under this clause (ii) with another Subsidiary (other than a
European Subsidiary), a Wholly Owned Subsidiary shall be the continuing or
surviving Person;

(b) any Loan Party or any Subsidiary which is a Loan Party may merge,
amalgamate, or consolidate with or into any other Subsidiary which is a Loan
Party, provided that in any merger, amalgamation or consolidation involving a
Borrowing Base Party, a Borrowing Base Party shall be the continuing or
surviving Person;

(c) in connection with a Permitted Investment, any Loan Party or any Subsidiary
may merge, amalgamate with or into or consolidate with any other Person or
permit any other Person to merge, amalgamate with or into or consolidate with
it; provided that in any merger, amalgamation or consolidation involving a Loan
Party, a Loan Party is the surviving Person;

(d) (i) any Loan Party or any Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to another Loan Party;
and (ii) any Subsidiary which is not a Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Subsidiary which is not a Loan Party;

(e) (i) any Guarantor (subject to compliance with Section 6.15, as applicable)
or any Subsidiary which is not a Loan Party may liquidate or dissolve or change
its legal form if the Parent determines in good faith that such action is in the
best interests of the Parent and its Subsidiaries and is not materially
disadvantageous to the Lenders; and (ii) subject to compliance with
Section 6.15, as applicable, any Borrower may change its legal form if the
Parent determines in good faith that such action is in the best interests of the
Parent and its Subsidiaries and is not materially disadvantageous to the
Lenders; and

(f) a merger, dissolution, amalgamation or consolidation, the purpose of which
is to effect a Permitted Disposition, shall be permitted.

 

-197-



--------------------------------------------------------------------------------

7.05 Dispositions. Make any Disposition, except Permitted Dispositions. To the
extent any Collateral is Disposed of as permitted by this Section 7.05 to any
Person other than any Loan Party, such Collateral shall be sold free and clear
of the Liens created by the Loan Documents.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Loan Party and each Subsidiary may make Restricted Payments to any Loan
Party (and in the case of a Restricted Payment by a non-Wholly-Owned Subsidiary,
to the Parent and any other Loan Party and to each other owner of Equity
Interests of such Subsidiary based upon their relative ownership interests of
the relevant class of Equity Interests);

(b) the Loan Parties and each Subsidiary may declare and make dividend payments
or other distributions payable solely in Equity Interests (other than
Disqualified Stock not otherwise permitted by Section 7.03);

(c) each Subsidiary that is not a Loan Party may make Restricted Payments to any
other Subsidiary that is not a Loan Party (and in the case of a Restricted
Payment by a non-Wholly-Owned Subsidiary, to such other Subsidiary and to each
other owner of Equity Interests of such Subsidiary based upon their relative
ownership interests of the relevant class of Equity Interests);

(d) the Parent may pay for and otherwise effect the repurchase, retirement or
other acquisition or retirement for value of Equity Interests of the Parent by
any employee, director or officer of the Parent or any of its Subsidiaries
pursuant to any equity plan, stock option plan or any other benefit plan or any
agreement with any employee, director or officer of the Parent or any of its
Subsidiaries; provided that the aggregate amount of Restricted Payments made
pursuant to this clause (d) shall not exceed $1,000,000 in any calendar year;

(e) any Loan Party and each Subsidiary may (i) pay cash in lieu of fractional
Equity Interests in connection with any dividend, split or combination thereof
or any Permitted Investment and (ii) honor any conversion request by a holder of
convertible Indebtedness and make cash payments in lieu of fractional shares in
connection with any such conversion;

(f) any Foreign Subsidiary may make Restricted Payments to any direct or
indirect Subsidiary of the Parent so long as an amount equal to such Restricted
Payments made by such Foreign Subsidiary is transferred to a Domestic Loan Party
substantially concurrently with such Restricted Payment; and

(g) if the Payment Conditions are satisfied, the Loan Parties and each
Subsidiary may make Restricted Payments in addition to those set forth in
clauses (a) through (f) above.

 

-198-



--------------------------------------------------------------------------------

7.07 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner any Permitted
Indebtedness (other than (i) the Obligations, (ii) Indebtedness between non-Loan
Parties, (iii) Indebtedness owed by a non-Loan Party to a Loan Party, and
(iv) Indebtedness between Loan Parties), or make any payment in violation of any
subordination terms of any Subordinated Indebtedness, except (a) as long as no
Event of Default then exists or would arise therefrom, regularly scheduled or
mandatory repayments, repurchases, redemptions, defeasances or other
satisfaction of Permitted Indebtedness (other than Subordinated Indebtedness),
(b) as long as no Event of Default has occurred and is continuing, voluntary
prepayments, redemptions, repurchases, defeasances or other satisfaction of
Permitted Indebtedness (but excluding any payment in violation of the
subordination terms of any Subordinated Indebtedness) (i) in an amount less than
$10,000,000 in the aggregate during the Availability Period as long as the
Availability Condition is satisfied, or (ii) constituting intercompany
Indebtedness owing by a Loan Party to any Subsidiary that is not a Loan Party,
(c) as long as no Event of Default then exists, repayments and prepayments of
Subordinated Indebtedness in accordance with the subordination terms thereof,
(d) voluntary prepayments, repurchases, redemptions, defeasances or other
satisfaction of Permitted Indebtedness (but excluding on account of any
Subordinated Indebtedness (other than Subordinated Indebtedness between the Loan
Parties)) as long as the Payment Conditions are satisfied, and (e) any Permitted
Amendment/Refinancings of any Indebtedness, and (f) the Loan Parties may prepay
the principal amount outstanding under the Term Loan Credit Agreement (together
with accrued interest thereon), regardless of whether the Payment Conditions
have been satisfied; provided that at the time of determination with respect to
any such prepayment of the Indebtedness under the Term Loan Credit Agreement
pursuant to this clause (f), (i) no Default or Event of Default then exists or
would arise as a result of the making of any such payment and (ii) the
Availability Condition is satisfied and evidence thereof reasonably satisfactory
to the Agents has been delivered to the Administrative Agent.

7.08 Change in Nature of Business. Engage in any line of business substantially
different from the lines of business conducted by such Loan Parties and their
Subsidiaries on the date hereof or any business reasonably related or incidental
thereto.

7.09 Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to (a) a transaction between or among
the Loan Parties not prohibited hereunder; (b) transactions not otherwise
prohibited hereunder between or among the Parent or any Subsidiary or
Subsidiaries or any entity that becomes a Subsidiary as a result of such
transaction; (c) Restricted Payments permitted under Section 7.06; (d) the
transactions occurring on the Effective Date and the payment of fees and
expenses related thereto; (e) the issuance of Equity Interests to any officer,
director, employee or consultant of the Parent or any of its Subsidiaries;
(f) transactions, arrangements, reimbursements and indemnities permitted between
or among such parties under this Agreement; (g) the payment of reasonable fees
and out-of-pocket costs to directors, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Parent or any of its Subsidiaries; (h) any
issuances of securities or other payments, awards or grants

 

-199-



--------------------------------------------------------------------------------

in cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans of the Parent or any of its
Subsidiaries; (i) any transfers by or among any Affiliates to pay tax
liabilities, or (j) transactions pursuant to and in connection with the Term
Loan Documents (including any Permitted Amendment/Refinancing thereof) or
(k) Investments permitted pursuant to clauses (j), (k), (w) and (x) of the
definition of “Permitted Investments”.

7.10 Burdensome Agreements.

Enter into or permit to exist any Contractual Obligation (other than (w) this
Agreement or any other Loan Document, (x) the Term Loan Documents, (y) the
6.875% Notes and the indenture governing such Indebtedness and the 8.875% Notes
and the indenture governing such Indebtedness, or (z) any Permitted
Amendment/Refinancing of the foregoing) that limits the ability (i) of any
Subsidiary that is not a Loan Party to make Restricted Payments to any Loan
Party or (ii) of the Loan Parties to create, incur, assume or suffer to exist
Liens on property of such Person in favor of the Administrative Agent and, as
applicable, the Australian Security Trustee under the Loan Documents; provided,
however, that none of the foregoing shall prohibit (A) any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
clauses (c) or (f) of the definition of Permitted Indebtedness solely to the
extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; (B) customary anti-assignment provisions in
contracts restricting the assignment thereof or in contracts for the Disposition
of any assets or any Person, provided that the restrictions in any such contract
shall apply only to the assets or Person that is to be Disposed of;
(C) provisions in leases of real property that prohibit mortgages or pledges of
the lessee’s interest under such lease or restricting subletting or assignment
of such lease; (D) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures to the extent such joint
ventures are not prohibited hereunder; (E) customary restrictions arising under
licenses and other contracts entered into in the ordinary course of business;
(F) Contractual Obligations which (x) exist on the date hereof and (to the
extent not otherwise permitted by this Section 7.10) are listed on Schedule 7.10
hereto and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any Permitted Amendment/Refinancing of such Indebtedness so
long as such Permitted Amendment/Refinancing does not expand the scope of such
Contractual Obligation; (G) Contractual Obligations which are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary, so long as
such Contractual Obligations were not entered into in contemplation of such
Person becoming a Subsidiary, (H) restrictions imposed by any agreement
governing Indebtedness entered into after the Effective Date and permitted under
Section 7.03, which are, taken as a whole, no more restrictive to the Parent or
any Subsidiary than customary market terms for Indebtedness of such type and
which will not affect the obligation or the ability of the Loan Parties to make
payments, grant Liens or otherwise comply with the Loan Documents provided that
a certificate of a Responsible Officer of the Lead Borrower delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Lead Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and

 

-200-



--------------------------------------------------------------------------------

conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Lead Borrower within such five (5) Business Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees), or (I) any negative pledge, restriction on
assignment, or any other limitations in any contracts or agreements relating to
assets of the type included in any Borrowing Base or relating to any Agent’s
rights to obtain, and the Loan Parties’ obligations to furnish, a Lien thereon.

7.11 Use of Proceeds. Use the proceeds of any Credit Extension in a manner
inconsistent with Section 6.12 or in any manner which violates Regulations T, U
or X of the FRB.

7.12 Amendment of Material Documents.

Amend, modify or waive any of a Loan Party’s rights under (a) its Organization
Documents in a manner materially adverse to the Credit Parties, or (b) any
Material Contract (other than any Loan Document) or Material Indebtedness (other
than on account of any refinancing or Permitted Amendment/Refinancing otherwise
permitted hereunder), in each case to the extent that such amendment,
modification or waiver would be reasonably likely to have a Material Adverse
Effect, or (c) the E-Commerce Agreement in a manner that adversely affects the
Lien of the Administrative Agent on the Collateral held on consignment by GSI,
or that is otherwise materially adverse to the Lenders (provided that the
foregoing shall not limit the right of the Loan Parties to terminate the
E-Commerce Agreement), without the prior written consent of the Agents (which
consent shall not be unreasonably withheld or delayed).

7.13 Fiscal Year; Accounting Policies.

Change the Fiscal Year of any Loan Party or change any accounting policies which
materially affect the calculation of the Cost of Eligible Inventory included in
the Borrowing Base or the calculation of the Consolidated Fixed Charge Coverage
Ratio, in each case, without the prior written consent of the Administrative
Agent or as required by GAAP.

7.14 Deposit Accounts; Credit Card Processors.

(a) In the case of any Loan Party (other than the Japanese Loan Parties, as to
which clause (b) below shall apply), open new Blocked Accounts or engage any new
Credit Card Issuers or Credit Card Processors unless such Loan Party shall have
delivered to the Administrative Agent or the Australian Security Trustee, as
applicable, appropriate Blocked Account Agreements or Credit Card Notifications,
as applicable, consistent with the provisions of Section 6.14 or otherwise
reasonably satisfactory to the Agents.

(b) In the case of any Japanese Loan Party (i) open any new Blocked Accounts or
other DDAs (other than with an existing Japanese Depository Bank) unless such
Japanese Loan Party has provided the Administrative Agent with five (5) Business
Days prior notice thereof (any such new depository with whom a new DDA is opened
by any of the Japanese Loan Parties shall constitute a Japanese Depository Bank
for all purposes of this Agreement and shall be subject to the provisions of
Section 6.14 hereof) and has taken all such actions as may be required with

 

-201-



--------------------------------------------------------------------------------

respect to any such DDA pursuant to the Japanese Security Documents, or
(ii) engage any new Credit Card Issuers or Credit Card Processors, or terminate,
or permit the termination of, the appointment of JMS Co., Ltd. as its collection
agent with respect to any Credit Card Processors or Credit Card Issuers for the
account of the Japanese Loan Parties, or engage any new collection agent, unless
such Japanese Loan Party has provided the Administrative Agent with five
(5) Business Days’ prior written notice thereof and has delivered to the
Administrative Agent copies of Credit Card Notifications, which have been
executed on behalf of such Japanese Loan Party and delivered to the applicable
Credit Card Processors, Credit Card Issuers and/or collection agent, in
substantially the forms delivered by the Japanese Borrower on the Effective Date
(or such other form as the Administrative Agent may reasonably request in light
of the circumstances) and has taken all such actions as may be required with
respect thereto pursuant to the Japanese Security Documents, and provided that,
such Japanese Loan Party shall use commercially reasonable efforts to deliver to
the Administrative Agent, within sixty (60) days following the date of each such
Credit Card Notification, in form and substance reasonably satisfactory to the
Administrative Agent, waivers and acknowledgments of the type described in
Paragraph 6(d) or 7(b), as applicable, of Exhibit A to the Post-Closing Letter
with respect to any such Credit Card Processors, Credit Card Issuers and/or
collection agents.

7.15 Financial Covenant.

During the continuance of a Covenant Compliance Event, permit the Consolidated
Fixed Charge Coverage Ratio, for the Measurement Period ending most recently
before the date on which such Covenant Compliance Event occurred, and for each
Measurement Period ending at any time thereafter until the termination of such
Covenant Compliance Event, to be less than 1.0:1.0.

7.16 Anti-Social Force.

Become an Anti-Social Force.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay when and as
required to be paid herein, and in the currency required hereunder, (i) any
amount of principal of any Loan or any L/C Obligation, or deposit any funds as
Cash Collateral in respect of L/C Obligations, or (ii) any interest on any Loan
or on any L/C Obligation, or any fee due hereunder, which failure continues for
three (3) Business Days, or (iii) any other amount payable hereunder or under
any other Loan Document which failure continues for five (5) Business Days; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02 (exclusive of
Section 6.02(f)), 6.03, 6.05(a)(as it relates to a Loan Party), 6.07, 6.11,
6.12, 6.13, 6.14, 6.15 or Article VII; or any

 

-202-



--------------------------------------------------------------------------------

Loan Party fails to deliver any one or more of the financial and collateral
reports described on Schedule 6.02 hereto, no later than the times set forth in
such Schedule, and such failure continues for three (3) Business Days after
notice thereof by the Administrative Agent to the Lead Borrower, or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof by the Administrative Agent to the
Lead Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein or in any other Loan Document, shall be incorrect or
misleading in any material respect (or in the case of any representation or
warranty qualified by materiality, in any respect) when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due, after giving effect to any applicable grace period
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Material Indebtedness, or (B) fails to observe or
perform any other agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, in each case, prior to its stated maturity;
provided that any such failure is unremedied and is not waived by the holders of
such Indebtedness; provided further that this clause (i)(B) shall not apply to
(x) secured Indebtedness of a Loan Party or a Subsidiary that becomes due upon
the sale or transfer by such Loan Party or Subsidiary of the property or assets
securing such Indebtedness; or (y) scheduled payments, defeasances or
redemptions of Indebtedness on the dates set forth in the instruments and
agreements governing such Indebtedness; or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which a Loan Party
or any Subsidiary thereof is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which a Loan Party or any Subsidiary thereof is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Loan Party
or such Subsidiary as a result thereof is greater than $15,000,000; provided
that such failure is unremedied and is not waived by the applicable counterparty
to such Swap Contract; or

 

-203-



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding or makes any filing
under any Debtor Relief Law (or, with respect to the Australian Loan Parties,
any corporate action, legal proceedings or other procedure or step is taken in
relation to the suspension of payments, a moratorium of any indebtedness,
winding up, dissolution, administration or reorganization (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Australian Loan Party
other than a solvent liquidation or reorganization of an Australian Subsidiary
which is not a Loan Party), or makes a composition, an assignment or arrangement
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, administrator, receiver and manager, Controller, interim receiver,
trustee, monitor, custodian, conservator, liquidator (other than in respect of a
solvent liquidation of a Subsidiary which is not a Loan Party), compulsory
manager, rehabilitator or similar officer for it or for all or any material part
of its property; or a proceeding shall be commenced or a petition filed, without
the application or consent of such Person, seeking or requesting the appointment
of any administrator, receiver, interim receiver, receiver and manager, trustee,
monitor, custodian, conservator, liquidator, rehabilitator compulsory manager or
similar officer and such administrator, receiver, receiver and manager, trustee,
custodian, conservator, liquidator, rehabilitator, compulsory manager or similar
officer is appointed and the appointment continues undischarged, undismissed or
unstayed for 45 calendar days (other than with respect to the Australian Loan
Parties, as to which the 45 calendar day period shall not apply and an Event of
Default shall immediately arise); or any proceeding under any Debtor Relief Law
relating to any such Loan Party or Subsidiary thereof or to all or any material
part of its property is instituted without the consent of such Loan Party or
Subsidiary and continues undismissed or unstayed for 45 calendar days (other
than with respect to the Australian Loan Parties, as to which the 45 calendar
day period shall not apply and an Event of Default shall immediately arise), or
an order for relief is entered in any such proceeding; or

(g) Creditors’ Process. Any expropriation, attachment, sequestration, distress
or execution affects any asset or assets of an Australian Loan Party; or

(h) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due in the ordinary course of business, (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within thirty (30) days after its
issuance or levy or (iii) any Loan Party is ordered by a clearinghouse to
suspend transactions with banks and financial institutions; or

(i) Reserved; or

(j) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments for the payment of money in an aggregate amount
(as to all such final judgments) exceeding $10,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified

 

-204-



--------------------------------------------------------------------------------

of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case
such judgment is not, within 30 days after the entry thereof, satisfied,
vacated, discharged or execution thereof stayed or bonded pending appeal, or
such final judgment is not satisfied, vacated or discharged prior to the
expiration of any such stay; or

(k) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10,000,000
or which would reasonably be expected to result in a Material Adverse Effect, or
(ii) a Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $10,000,000 or which would reasonably
be expected to result in a Material Adverse Effect; or

(l) Canadian Pension Plan. Any event or condition shall occur or exist with
respect to a Canadian Pension Plan that could reasonably be expected to subject
any Canadian Loan Party to any tax, penalty or other liabilities under the
Supplemental Pension Plans Act (Quebec) and the Pension Benefits Act (Ontario)
or any other applicable Laws, or if a Canadian Loan Party is in default with
respect to required payments to a Canadian Pension Plan or any Lien arises (save
for contribution amounts not yet due) in connection with any Canadian Pension
Plan, and which could reasonably be expected to result in a Material Adverse
Effect; or

(m) Foreign Pension Plans; An event occurs with respect to a Pension Plan of the
Australian Loan Parties or the Japanese Loan Parties which has resulted or could
reasonably be expected to result in liability of any Australian Loan Party or
Japanese Loan Party, as applicable, in an aggregate amount in excess of
$10,000,000 or which would reasonably be expected to result in a Material
Adverse Effect, or

(n) Invalidity of Loan Documents. (i) Any provision of any material Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate, repudiate or rescind any provision of any Loan Document or seeks to
avoid, limit or otherwise adversely affect any Lien purported to be created
under any Security Document; or (ii) any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted by any Loan Party or
any Subsidiary not to be, a valid and (to the extent required by the Security
Documents and this Agreement) perfected Lien on any Collateral (other than an
immaterial portion of the Collateral), with the priority required by the
applicable Security Document; or

 

-205-



--------------------------------------------------------------------------------

(o) Change of Control. There occurs any Change of Control; or

(p) Cessation of Business. Except as otherwise expressly permitted hereunder,
any Loan Party shall take any action to suspend the operation of the business of
the Loan Parties, taken as a whole, in the ordinary course or liquidate all or a
material portion of the assets of the Loan Parties, taken as a whole; or

(q) Loss of Collateral. There occurs any uninsured loss to any material portion
of the Collateral or any of the Japanese Loan Parties request a “fixing of the
principal secured” (ganpon no kautei); or

(r) Reserved; or

(s) Indictment. The indictment against any Loan Party or any Subsidiary thereof,
under any federal, state, provincial, territorial, municipal, foreign or other
criminal statute, rule, regulation, order, or other requirement having the force
of law for a felony and such indictment remains unquashed or undismissed for a
period of ninety (90) days or more, unless the Administrative Agent, in its
reasonable discretion, determines that the indictment is not material; or

(t) Guaranty. The termination, revocation or attempted termination or revocation
by any Loan Party of any Facility Guaranty except as expressly permitted
hereunder or under any other Loan Document; or

(u) Subordination. (i) The subordination provisions of the documents evidencing
or governing any Subordinated Indebtedness (the “Subordination Provisions”)
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the applicable
Subordinated Indebtedness; or (ii) any Borrower or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Credit Parties, or
(C) that all payments of principal of or premium and interest on the applicable
Subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:

(a) declare the Commitments of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

 

-206-



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

(c) require that the Domestic Borrowers Cash Collateralize the Domestic L/C
Obligations (other than L/C Borrowings), and require that the Foreign Loan
Parties Cash Collateralize the Foreign L/C Obligations (other than L/C
Borrowings); and

(d) whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

provided, however, that upon the entry of an order for relief with respect to
any Loan Party or any Subsidiary thereof under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Loan
Parties to Cash Collateralize the L/C Obligations (other than L/C Borrowings) as
aforesaid shall automatically become effective, in each case without further act
of the Agents, the L/C Issuer, or any Lender.

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

8.03 Application of Funds.

(a) After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received from any Domestic
Loan Party, from the liquidation of any Collateral of any Domestic Loan Party,
or on account of the Obligations shall be applied by the Administrative Agent
against the Obligations in the following order:

First, to payment of that portion of the Obligations (excluding the Other
Liabilities and the Foreign Liabilities) constituting fees, indemnities, Credit
Party Expenses and other amounts (including fees, charges and disbursements of
counsel to the Administrative Agent and the Co-Collateral Agents and amounts
payable under Article III) payable to the Administrative Agent and the
Co-Collateral Agents, each in its capacity as such;

 

-207-



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Domestic Lenders and
the L/C Issuer (on account of Domestic Letters of Credit) (including fees,
charges and disbursements of counsel to the respective Domestic Lenders and the
L/C Issuer (on account of Domestic Letters of Credit) and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;

Third, to the extent not previously reimbursed by the Domestic Lenders, to
payment to the Domestic Lenders of that portion of the Obligations constituting
principal and accrued and unpaid interest on any Permitted Domestic
Overadvances, ratably among the Domestic Lenders in proportion to the amounts
described in this clause Third payable to them;

Fourth, to the extent that Swing Line Loans made to the Domestic Borrowers have
not been refinanced by a Committed Domestic Loan, payment to the Swing Line
Lender of that portion of the Obligations constituting accrued and unpaid
interest on the Swing Line Loans made to the Domestic Borrowers;

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Domestic Loans, Domestic L/C Borrowings and other
Obligations (other than the Foreign Liabilities), and fees (including Letter of
Credit Fees, other than any fees due on account of any Canadian Letter of
Credit), ratably among the Domestic Lenders and the L/C Issuer in proportion to
the respective amounts described in this clause Fifth payable to them;

Sixth, to the extent that Swing Line Loans made to the Domestic Borrowers have
not been refinanced by a Committed Domestic Loan, to payment to the Swing Line
Lender of that portion of the Obligations constituting unpaid principal of the
Swing Line Loans made to the Domestic Borrowers;

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Domestic Loans and Domestic L/C Borrowings, ratably among the
Domestic Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Seventh held by them;

Eighth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of Domestic L/C Obligations comprised of the
aggregate undrawn amount of Domestic Letters of Credit;

Ninth, subject to Section 8.03(c), to the Administrative Agent to be held by the
Administrative Agent, for the ratable benefit of the Foreign Lenders as cash
collateral to payment of that portion of the Foreign Liabilities (excluding the
Other Liabilities) constituting fees, indemnities, Credit Party Expenses and
other amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent, in its capacity as such;

 

-208-



--------------------------------------------------------------------------------

Tenth, subject to Section 8.03(c), to the Administrative Agent to be held by the
Administrative Agent, for the ratable benefit of the Foreign Lenders and the L/C
Issuer as cash collateral to payment of that portion of the Foreign Liabilities
(excluding the Other Liabilities) constituting indemnities, Credit Party
Expenses, and other amounts (other than principal, interest and fees) payable to
the Foreign Lenders and the L/C Issuer (on account of Foreign Letters of Credit)
(including fees, charges and disbursements of counsel to the respective Foreign
Lenders and the L/C Issuer (on account of Foreign Letters of Credit) and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Tenth payable to them;

Eleventh, to the extent not previously reimbursed by the Foreign Lenders and
subject to Section 8.03(c), to the Administrative Agent to be held by the
Administrative Agent, for the ratable benefit of the Foreign Lenders as cash
collateral to payment to the Foreign Lenders of that portion of the Foreign
Liabilities constituting principal and accrued and unpaid interest on any
Permitted Foreign Overadvances, ratably among the Foreign Lenders in proportion
to the amounts described in this clause Eleventh payable to them;

Twelfth, to the extent that Swing Line Loans made to the Foreign Borrowers have
not been refinanced by Committed Loans and subject to Section 8.03(c), to the
Administrative Agent to be held by the Administrative Agent, for the ratable
benefit of the Foreign Lenders and the Swing Line Lender as cash collateral to
payment to the Swing Line Lender of that portion of the Foreign Liabilities
constituting accrued and unpaid interest on the Swing Line Loans made to the
Foreign Borrowers;

Thirteenth, subject to Section 8.03(c), to the Administrative Agent to be held
by the Administrative Agent, for the ratable benefit of the Foreign Lenders and
the L/C Issuer as cash collateral to payment of that portion of the Foreign
Liabilities constituting accrued and unpaid interest on the Foreign Loans,
Foreign L/C Borrowings and other Foreign Liabilities, and fees (including Letter
of Credit Fees not paid pursuant to clause Fifth above), ratably among the
Foreign Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Thirteenth payable to them;

Fourteenth, to the extent that Swing Line Loans made to the Foreign Borrowers
have not been refinanced by Committed Loans and subject to Section 8.03(c), to
the Administrative Agent to be held by the Administrative Agent, for the ratable
benefit of the Foreign Lenders and the Swing Line Lender as cash collateral to
payment to the Swing Line Lender of that portion of the Foreign Liabilities
constituting unpaid principal of the Swing Line Loans made to the Foreign
Borrowers;

Fifteenth, subject to Section 8.03(c), to the Administrative Agent to be held by
the Administrative Agent, for the ratable benefit of the Foreign Lenders and the
L/C Issuer as cash collateral to payment of that portion of the Foreign
Liabilities constituting unpaid principal of the Foreign Loans and Foreign L/C
Borrowings, ratably among the Foreign Lenders and the L/C Issuer in proportion
to the respective amounts described in this clause Fifteenth held by them;

 

-209-



--------------------------------------------------------------------------------

Sixteenth, subject to Section 8.03(c), to the Administrative Agent to be held by
the Administrative Agent, for the ratable benefit of the Foreign Lenders and the
L/C Issuer, to Cash Collateralize that portion of Foreign L/C Obligations
comprised of the aggregate undrawn amount of Foreign Letters of Credit;

Seventeenth, to payment of all other Obligations (including without limitation
the cash collateralization of unliquidated indemnification obligations for which
a claim has been made as provided in Section 10.04, but excluding any Other
Liabilities), ratably among the Credit Parties in proportion to the respective
amounts described in this clause Seventeenth held by them;

Eighteenth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Eighteenth held by them;

Nineteenth, to payment of all other Obligations arising from Bank Products to
the extent secured under the Security Documents, ratably among the Credit
Parties in proportion to the respective amounts described in this clause
Nineteenth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Domestic Loan Parties or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Domestic Letters of Credit pursuant to clause Eighth above
shall be applied to satisfy drawings under such Domestic Letters of Credit as
they occur. If any amount remains on deposit as Cash Collateral after all
Domestic Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

(b) After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received from any Foreign
Loan Party, from the liquidation of any Collateral of any Foreign Loan Party, or
on account of the Foreign Liabilities, shall be applied, subject to any
applicable Laws to the contrary, by the Administrative Agent (or as directed by
the Administrative Agent) against the Foreign Liabilities in the following
order:

First, to payment of that portion of the Foreign Liabilities (excluding the
Other Liabilities) constituting fees, indemnities, Credit Party Expenses and
other amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent, in its capacity as such;

Second, to payment of that portion of the Foreign Liabilities (excluding the
Other Liabilities) constituting indemnities, Credit Party Expenses, and other
amounts (other than principal, interest and fees) payable to the Foreign Lenders
and the L/C Issuer (on account of Foreign Letters of Credit) (including fees,
charges and disbursements of counsel to the respective Domestic Lenders and the
L/C Issuer (on account of Foreign Letters of Credit) and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;

 

-210-



--------------------------------------------------------------------------------

Third, to the extent not previously reimbursed by the Foreign Lenders, to the
Administrative Agent to be held by the Administrative Agent, for the ratable
benefit of the Foreign Lenders as cash collateral to payment to the Foreign
Lenders of that portion of the Foreign Liabilities constituting principal and
accrued and unpaid interest on any Permitted Foreign Overadvances, ratably among
the Foreign Lenders in proportion to the amounts described in this clause Third
payable to them;

Fourth, to the extent that Swing Line Loans made to the Foreign Borrowers have
not been refinanced by a Committed Loan, to the Administrative Agent to be held
by the Administrative Agent, for the ratable benefit of the Foreign Lenders as
cash collateral to payment to the Swing Line Lender of that portion of the
Foreign Liabilities constituting accrued and unpaid interest on the Swing Line
Loans made to the Foreign Borrowers;

Fifth, to payment of that portion of the Foreign Liabilities constituting
accrued and unpaid interest on the Foreign Loans, Foreign L/C Borrowings and
other Foreign Liabilities, and fees (including Letter of Credit Fees due on
account of Foreign Letters of Credit), ratably among the Foreign Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Fifth payable to them;

Sixth, to the extent that Swing Line Loans made to the Foreign Borrowers have
not been refinanced by a Committed Loan, to payment to the Swing Line Lender of
that portion of the Foreign Liabilities constituting unpaid principal of the
Swing Line Loans made to the Foreign Borrowers;

Seventh, to payment of that portion of the Foreign Liabilities constituting
unpaid principal of the Foreign Loans and Foreign L/C Borrowings, ratably among
the Foreign Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Seventh held by them;

Eighth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of Foreign L/C Obligations comprised of the aggregate
undrawn amount of Foreign Letters of Credit;

Ninth, to payment of all other Foreign Liabilities (including without limitation
the cash collateralization of unliquidated indemnification obligations as
provided in Section 10.04, but excluding any Other Liabilities), ratably among
the Credit Parties in proportion to the respective amounts described in this
clause Ninth held by them;

Tenth, to payment of that portion of the Foreign Liabilities arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;

 

-211-



--------------------------------------------------------------------------------

Eleventh, to payment of all other Foreign Liabilities arising from Bank Products
to the extent secured under the Security Documents, ratably among the Credit
Parties in proportion to the respective amounts described in this clause
Eleventh held by them; and

Last, the balance, if any, after all of the Foreign Liabilities have been
indefeasibly paid in full, to the Foreign Loan Parties or as otherwise required
by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Foreign Letters of Credit pursuant to clause Eighth above
shall be applied to satisfy drawings under such Foreign Letters of Credit as
they occur. If any amount remains on deposit as Cash Collateral after all
Foreign Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Foreign Liabilities, if any, in
the order set forth above.

Notwithstanding the foregoing, all amounts received from or on account of each
Foreign Loan Party or its Collateral shall be first applied to the outstanding
Loans and Letters of Credit of such Foreign Loan Party (i.e. proceeds from any
Australian Loan Party shall be first applied to the Australian Liabilities,
proceeds from any Canadian Loan Party shall first be applied to the Canadian
Liabilities and proceeds from any Japanese Loan Party shall first be applied to
the Japanese Liabilities, as applicable) prior to application to the Foreign
Liabilities of any other Foreign Loan Party.

(c) Any amounts received by the Administrative Agent pursuant to clauses Ninth
through Sixteenth of Section 8.03(a) shall be held as cash collateral for the
applicable Foreign Liabilities until the earlier of (i) the Substantial
Liquidation of the Collateral granted by the Foreign Loan Parties to secure the
Foreign Liabilities, or (ii) such date that the Administrative Agent shall
otherwise determine.

(d) Notwithstanding anything contained in this Section 8.03, Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor but appropriate adjustments shall be made with
respect to payments from the other Loan Parties to preserve the allocation of
the Obligations otherwise set forth above in this Section 8.03.

8.04 Waivers By Loan Parties

Except as otherwise provided for in this Agreement or by applicable Law, each
Loan Party waives (a) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, and hereby
ratifies and confirms whatever the Administrative Agent may do in this regard,
(b) all rights to notice and a hearing prior to the Administrative Agent’s
taking possession or control of, or to the Administrative Agent’s replevy,
attachment or levy upon, the Collateral or any bond or security that might be
required by any court prior to allowing the Administrative Agent to exercise any
of its remedies, and (c) the benefit of all valuation, appraisal, marshaling and
exemption Laws.

 

-212-



--------------------------------------------------------------------------------

ARTICLE IX

AGENTS AND LENDERS

9.01 Appointment and Authority.

(a) Each of the Domestic Lenders and the L/C Issuer (with respect to Domestic
Letters of Credit) hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article IX are for the benefit of the
Agents, the Domestic Lenders and the L/C Issuer, and no Loan Party or any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions (other than the provisions of Section 9.07).

(b) Each of the Foreign Lenders and the L/C Issuer (with respect to Foreign
Letters of Credit) hereby irrevocably appoints Bank of America acting through
its branches and Affiliates to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article IX are for the benefit of the Administrative Agent,
the Foreign Lenders and the L/C Issuer, and no Loan Party or any Subsidiary
thereof shall have rights as a third party beneficiary of any of such provisions
(other than the provisions of Section 9.07).

(c) It is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(d) Without limiting the generality of the foregoing Section 9.01(b), for the
purposes of creating a solidarité active in accordance with article 1541 of the
Civil Code of Québec between each Credit Party that is owed any Canadian
Liabilities, taken individually, on the one hand, and the Administrative Agent,
on the other hand, each Canadian Loan Party and each such Credit Party
acknowledge and agree with the Administrative Agent that such Credit Party and
the Administrative Agent are hereby conferred the legal status of solidary
creditors of the Canadian Loan Parties in respect of all Canadian Liabilities,
present and future, owed by any Canadian Loan Party to each such Credit Party
and the Administrative Agent (collectively, for the purposes of this paragraph,
the “solidary claim”). Accordingly, but subject (for the avoidance of doubt) to
article 1542 of the Civil Code of Québec, the Canadian Loan Parties are
irrevocably bound towards the Administrative Agent and each such Credit Party in
respect of the entire solidary claim of the Administrative Agent and such Credit
Party. As a result of the foregoing, the Canadian Loan Parties confirm and agree
that subject to Section 9.01(b), above, the rights of the Administrative Agent
and each of the Credit Parties who are owed

 

-213-



--------------------------------------------------------------------------------

Canadian Liabilities from time to time a party to this Agreement or any of the
other Loan Documents by way of assignment or otherwise are solidary and, as
regards the Canadian Liabilities owing from time to time to each such Credit
Party, each of the Administrative Agent and such Credit Party is entitled, when
permitted pursuant to Section 8.01, to: (i) demand payment of all outstanding
amounts from time to time in respect of the Canadian Liabilities; (ii) exact the
whole performance of such Canadian Liabilities from the Canadian Loan Parties;
(iii) benefit from the Administrative Agent’s Liens in the Collateral in respect
of such Canadian Liabilities; (iv) give a full acquittance of such Canadian
Liabilities (each Credit Party that is owed Canadian Liabilities hereby agreeing
to be bound by any such acquittance); and (v) exercise all rights and recourses
under the Loan Documents with respect to those Canadian Liabilities. The
Canadian Liabilities of the Canadian Loan Parties will be secured by the
Administrative Agent’s Liens in the Collateral and the Administrative Agent and
the Credit Parties who are owed Canadian Liabilities will have a solidary
interest therein.

(e) Each of the Lenders (in its capacities as a Lender), the Swing Line Lender
and the L/C Issuer hereby authorizes the Administrative Agent, to the extent
permitted by applicable Law, to act as the agent of such Lender and the L/C
Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.

9.02 Appointment of Australian Security Trustee by Foreign Credit Parties.

(a) The Australian Security Trustee is (a) appointed by the other Foreign Credit
Parties to act as the Australian Security Trustee for the purpose of the Loan
Documents; and (b) irrevocably authorized to enter into the Loan Documents in
its capacity as Australian Security Trustee and to take the action and to
exercise the rights that are expressly or by implication delegated to the
Australian Security Trustee by a Loan Document and any other action or rights
that are reasonably incidental.

(b) A Foreign Lender must not assign, encumber, declare a trust over or
otherwise deal with any of its rights or novate any of its rights and
obligations under any of the Loan Documents to any person other than as
permitted by this Agreement and the other Loan Documents.

(c) A Foreign Credit Party must promptly notify the Administrative Agent of any
assignment, encumbrance, declaration of trust over or other dealing with or
novation of that Foreign Credit Party’s rights, benefits or obligations under
any Loan Document.

(d) If at any time the Australian Security Trustee receives money under a Loan
Document that is available for distribution, whether or not it represents the
proceeds of recovery action taken under any Loan Document, then the Australian
Security Trustee must, subject to any applicable Law to the contrary including
section 140 of the Australian PPS Law, distribute that money in accordance with
this Agreement.

 

-214-



--------------------------------------------------------------------------------

(e) Money referred to in Section 9.02(d) above includes money that is received
by the Australian Security Trustee before enforcement proceedings are commenced
under a Loan Document in relation to any Collateral but which has not been
distributed by that time.

(f) Subject to a contrary decision by the Administrative Agent (acting on the
instructions of the relevant Required Lenders), the money referred to in
Section 9.02(d) does not constitute recovered money (being the aggregate amount
received in accordance with Section 8.03 that has not been distributed under
this Agreement) if the money is deposited in an interest bearing suspense
account under a Loan Document.

(g) The Australian Security Trustee must: (i) promptly send to each Foreign
Credit Party details of each communication and document received by it from the
Administrative Agent or an Australian Lender in connection with the Loan
Documents, unless the details are of a purely routine or administrative nature;
(ii) subject to the other provisions of this Agreement, act in accordance with
any instructions from the Administrative Agent (acting on the instructions of
the Required Lenders) or, if so instructed by the Administrative Agent, refrain
from exercising rights vested in it under the Loan Documents; and (iii) promptly
notify the Administrative Agent of any Event of Default of which the Australian
Security Trustee, acting in its capacity as Australian Security Trustee,
acquires actual knowledge and of which the Administrative Agent does not have
actual knowledge.

(h) Subject to the other provisions of this Section 9.02 and except in relation
to amounts due to the Australian Security Trustee in its own right, the
Australian Security Trustee agrees to act in accordance with the instructions of
the Administrative Agent (acting on the instructions of the relevant Required
Lenders) in exercising its rights under the Loan Documents.

(i) The Australian Security Trustee in its capacity as Australian Security
Trustee must not, without the prior written instructions of the Administrative
Agent, (i) exercise rights delegated to or conferred on it under the Loan
Documents; or (ii) waive any breach of or otherwise excuse performance of any
obligation of any Australian Loan Party under any Loan Document.

(j) Any instruction given to or action taken by the Australian Security Trustee
in accordance with this Agreement or any other Loan Document is binding on all
Foreign Credit Parties and each Foreign Credit Party authorizes the Australian
Security Trustee to give any consent and do any other matter or thing necessary
or appropriate to give effect to the instruction.

(k) The instructions referred to in this Section 9.02(k) (and any other
provisions in this Section 9.02 requiring the Administrative Agent to seek or
act in accordance with the Required Lenders’ consent, authority or instructions)
are deemed to be given in accordance with this Agreement, if the Administrative
Agent communicates such consent, authority or instructions to the Australian
Security Trustee and states that the consent, authority or instructions were
given or obtained in accordance with this Agreement. In such event, the
Australian Security Trustee need not enquire whether the Required Lenders have
given the requisite consent, authority or instructions to the Administrative
Agent.

 

-215-



--------------------------------------------------------------------------------

(l) If (in the reasonable opinion of the Administrative Agent) the Australian
Security Trustee fails to act in accordance with any instructions given to it
under this Agreement (and within a time deemed reasonable by the Administrative
Agent), each Foreign Credit Party has a right to exercise the rights of the
Australian Security Trustee to enable that instruction to be effected.

(m) The Australian Security Trustee may (i) perform any of its duties,
obligations and responsibilities under the Loan Documents by or through its
agents and representatives; (ii) refrain from exercising any rights vested in it
under the Loan Documents until it has received instructions from the
Administrative Agent (acting on the instructions of the Required Lenders), as to
whether (and, if it is to be exercised, the way in which) that right is to be
exercised and in all cases will not incur any liability when (a) acting in
accordance with those instructions or (b) refraining from acting, either in
accordance with those instructions or in the absence of those instructions;
(iii) refrain from doing anything that would or might in its opinion be contrary
to any applicable Law or directive or otherwise render it liable to any Person
and may do anything which is, in its opinion, necessary to comply with any
applicable Law or directive; (iv) refrain from taking any step (or further step)
to protect or enforce the rights of any Foreign Credit Party under the Loan
Documents until it has been indemnified or secured to its reasonable
satisfaction against any and all claims which it would or might sustain or incur
as a result; (v) hold any of the Loan Documents and any other related documents
with any financial institution or reputable Person whose business includes
undertaking the safe custody of documents or any lawyer or firm of lawyers
selected by the Australian Security Trustee, and the Australian Security Trustee
is not responsible for any claims incurred in connection with the deposit of
those documents and may pay all sums required to be paid on account or in
respect of any deposit of those documents; (vi) in the conduct of any trust,
instead of acting personally, employ and pay an agent, being a lawyer, or other
professional person, to transact or conduct, or concur in doing all acts
required to be done by the Australian Security Trustee (including the receipt
and payment of money); and (viii) appoint further or additional trustees for the
purpose of giving valid receipts without being liable for the actions of those
trustees.

(n) The Australian Security Trustee may at any time request (through the
Administrative Agent or directly) a Foreign Credit Party to provide a statement
setting out (i) as at the date of the statement or any other relevant date
specified by the Australian Security Trustee, the Foreign Liabilities owing to
such Foreign Credit Party; (ii) any other information (including documents) that
the Australian Security Trustee may reasonably require in relation to the
details and calculations of the amounts under this Section 9.02(n); (iii) if the
Australian Security Trustee requests a Foreign Credit Party to provide a
statement under this Section 9.02(n), the Foreign Credit Party must provide that
statement within a reasonable time; (iv) the

 

-216-



--------------------------------------------------------------------------------

Australian Security Trustee, as between itself and the other Foreign Credit
Parties, may rely on the statement referred to in this Section 9.02(n) as
conclusive evidence of its contents, unless (A) the contrary is proved, or
(B) the Australian Security Trustee determines it is not reasonably satisfied as
to the correctness of those amounts.

(o) If the Australian Security Trustee, in its sole discretion, considers that
delegation is desirable in assisting the Australian Security Trustee to perform
its functions under the Loan Documents, the Australian Security Trustee may
delegate to any person or fluctuating body of persons all or any of the duties,
trusts, powers, authorities and discretions vested in the Australian Security
Trustee under or in connection with the Loan Documents; and (ii) any delegation
under this Section 9.02(o) may be (a) by power of attorney or in any other
manner as the Australian Security Trustee may think fit; and (b) made on the
terms and conditions (including power to sub delegate) as the Australian
Security Trustee may think fit (but the terms and conditions must not be
inconsistent with any of the provision of the Loan Documents).

(p) The Australian Security Trustee may (i) rely on any communication or
document believed by it to be genuine; (ii) rely, as to any matter of fact that
might reasonably be expected to be within the knowledge of a Loan Party, on a
statement by or on their behalf; (iii) obtain and pay for legal or other expert
advice or services that may to it seem necessary or desirable and rely on that
advice; (iv) retain for its own benefit, and without liability to account, any
fee or other sum receivable by it for its own account; and (v) accept deposits
from, lend money to, provide any advisory or other services to or engage in any
kind of banking or other business with any party to the Loan Documents and any
Affiliates of any party (and, in each case, may do so without liability to
account).

(q) The Australian Security Trustee, in its capacity as a Foreign Credit Party
(if applicable), has the same rights under this document as any other Foreign
Credit Party and may exercise those rights as if it were not acting as
Australian Security Trustee.

(r) The Australian Security Trustee is not (i) responsible for the adequacy,
accuracy or completeness of any representation, warranty, statement or
information in the Loan Documents or any notice or other document delivered
under or referred to in the Loan Documents; (ii) responsible for the execution,
delivery, validity, legality, adequacy, enforceability or admissibility in
evidence of the Loan Documents; (iii) required to (a) take any action with
respect to the Australian PPS Law, other than as directed by the Administrative
Agent; or (b) monitor the Australia PPSA Law or the implementation of it;
(c) obliged to enquire as to the occurrence or continuation of an Event of
Default or Default; (d) under any obligations other than those for which express
provision is made in a Loan Document to which it is a party; (e) liable for
anything done or not done by it under or in connection with the Loan Documents
except in the case of fraud, gross negligence or willful misconduct by the
Australian Security Trustee or any of its agents or representatives, as
determined by a final and non-appealable judgment of a court of competent
jurisdiction; or (f) liable for anything done or not done by any receiver or
manager under or in connection with the Collateral.

 

-217-



--------------------------------------------------------------------------------

(s) This Agreement and the other Loan Documents only bind the Australian
Security Trustee in its capacity as Australian Security Trustee and any
obligation of the Australian Security Trustee under this Agreement or the other
Loan Documents applies to the Australian Security Trustee in its capacity as
Australian Security Trustee.

(t) No Person to whom the Australian Security Trustee is liable under this
Agreement or any other Loan Document is entitled to have recourse in
satisfaction of such liability to any assets held by the Australian Security
Trustee in its personal capacity or in its capacity as trustee of any trust
other than the trust established under and pursuant to the Security Trust Deed
and clause (9) (Limitation of Liability) of the Security Trust Deed applies to
this Agreement mutatis mutandis as if set forth in full herein. The Australian
Security Trustee is not liable for any act (or omission) if it acts (or refrains
from acting) in accordance with the instructions of Administrative Agent.

(u) Neither the Australian Security Trustee nor any of its directors, officers,
employees, agents, attorneys or Affiliates is responsible or liable to any
person (i) because a Loan Party does not perform its obligations under the Loan
Documents; (ii) for the financial condition of the Loan Parties; (iii) because
any statement, representation or warranty in a Loan Document given by a party
other than the Australian Security Trustee is incorrect or misleading; (iv) for
the effectiveness, genuineness, validity, admissibility in evidence or
sufficiency of the Loan Documents or any document signed or delivered in
connection with the Loan Documents; (v) for the enforceability of the Loan
Documents or any other document signed or delivered in connection with the Loan
Documents against any person (other than the Australian Security Trustee);
(vi) for any loss or damage occurring as a result of it exercising, failing to
exercise or purporting to exercise any right or power under this Agreement or
other Loan Documents; (vii) subject to this Agreement; (viii) for the default,
negligence or fault of any directors, officers, employees, agents, delegates,
attorneys or Affiliates of the Australian Security Trustee; (ix) for any mistake
or omission made by it or any directors, officers, employees, agents, delegates,
attorneys or Affiliates of the Australian Security Trustee; (x) for any other
matter or thing done, or not done, in relation to the Loan Documents; (xi) for
any absence of, or defect in title or for its inability to exercise any of its
powers under the Loan Documents; (xii) for any failure by a Loan Party to
perform its obligations under any Loan Document; (xiii) for acting in accordance
with the provisions of any Loan Document to which it is a party; or (xiv) for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of any Loan Document or any certificate or document given under any of them;
except to the extent that the act or omission amounts to fraud, gross negligence
or willful misconduct by the Australian Security Trustee or any directors,
officers, employees, agents, delegates, attorneys or Affiliates of the
Australian Security Trustee or a gross or willful breach by it of its
obligations under this Agreement, as determined by a final and non-appealable
judgment of a court of competent jurisdiction. Without limiting this
Section 9.02(u) or the terms of the Security Trust Deed, the Australian Security
Trustee is not responsible or liable to any Person for anything done or not done
in connection with this Agreement and the Security Trust Deed by the Australian
Security Trustee or its directors,

 

-218-



--------------------------------------------------------------------------------

officers, employees, agents, attorneys or Affiliates except to the extent that
the act or omission amounts to fraud, gross negligence or willful misconduct by
the Australian Security Trustee or a gross or willful breach by it of its
obligations under this Agreement and the Security Trust Deed, as determined by a
final and non-appealable judgment of a court of competent jurisdiction.

(v) The Australian Security Trustee (i) subject to the appointment of a
successor may, and must if the Administrative Agent requires, retire at any time
from its position as Australian Security Trustee under the Loan Documents
without assigning any reason, and (ii) must give notice of its intention to
retire by giving to the other Foreign Credit Parties not less than 30 days’ nor
more than 60 days’ notice.

(w) The Administrative Agent may appoint a successor to the Australian Security
Trustee, during the period of notice in Section 9.02(v). If no successor is
appointed by the Administrative Agent, the Australian Security Trustee (after
consulting with Administrative Agent) may appoint its successor. The Foreign
Credit Parties shall promptly enter into any agreements that the successor may
reasonably require to effect its appointment.

(x) From the date that the appointment of the successor is effected under
Section 9.02(w) above, the retiring Australian Security Trustee must be
discharged from any further obligations under the Loan Documents as Australian
Security Trustee, and the successor to the Australian Security Trustee and each
of the other Foreign Credit Parties have the same rights and obligations between
themselves as they would have had if the successor had been a party to those
Loan Documents.

(y) To the extent that the Loan Parties do not do so on demand or are not
obliged to do so, each Foreign Credit Party must on demand indemnify the
Australian Security Trustee against any claims sustained or incurred by the
Australian Security Trustee in (i) complying with any instructions from the
Administrative Agent or the Foreign Credit Parties; (ii) otherwise sustained or
incurred by it in connection with the Loan Documents or its duties, obligations
and responsibilities under the Loan Documents; or (iii) as a result of
appointing a receiver or manager under any of the Collateral, except to the
extent that the claim is sustained or incurred as a result of the fraud, gross
negligence or willful misconduct of the Australian Security Trustee or any of
its representatives, as determined by a final and non-appealable judgment of a
court of competent jurisdiction. When there are no Foreign Liabilities
(including, anything that is reasonably foreseeable as falling within the
definition of Foreign Liabilities) in relation to any Foreign Credit Party and
the relevant Foreign Credit Party is not committed or obliged to make advances
or provide any other financial accommodation to the Loan Parties, the relevant
Foreign Credit Party ceases to be a Foreign Credit Party on notice in writing to
that effect from the Administrative Agent and the Australian Security Trustee.

 

-219-



--------------------------------------------------------------------------------

9.03 Rights as a Lender. The Persons serving as the Agents hereunder shall have
the same rights and powers in their capacity as a Lender as any other Lender and
may exercise the same as though they were not the Administrative Agent,
Australian Security Trustee or the Co-Collateral Agents and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent,
Australian Security Trustee or the Co-Collateral Agents hereunder in its
individual capacity. Such Person and its Lender Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent, Australian Security Trustee or the Co-Collateral Agents
hereunder and without any duty to account therefor to the Lenders.

9.04 Exculpatory Provisions. The Agents shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agents:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Co-Collateral Agents, as applicable, is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that no Agent shall be required to take any action that, in
its respective opinion or the opinion of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Co-Collateral Agents or any of its Lender Affiliates in any capacity.

No Agent shall be liable to any Credit Party for any action taken or not taken
by it (i) with the Consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as such
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a final and non-appealable
judgment of a court of competent jurisdiction.

No Agent shall be deemed to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by the Loan Parties, a
Lender or the L/C Issuer. In the event that any Agent obtains such actual
knowledge or receives such a notice, such Agent shall give prompt notice thereof
to each of the other Agents and Lenders. Upon the occurrence of an Event of
Default, the

 

-220-



--------------------------------------------------------------------------------

Agents shall take such action with respect to such Default or Event of Default
as shall be reasonably directed by the Required Lenders. Unless and until the
Agents shall have received such direction, the Agents may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to any such Default or Event of Default as they shall deem advisable in the best
interest of the Credit Parties. In no event shall the Agents be required to
comply with any such directions to the extent that any Agent believes that its
compliance with such directions would be unlawful.

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agents.

9.05 Reliance by Agents.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including, but not limited to, any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, each Agent may
presume that such condition is satisfactory to such Lender or the L/C Issuer
unless such Agent shall have received written notice to the contrary from such
Lender or the L/C Issuer prior to the making of such Loan or the issuance,
extension, renewal or increase of such Letter of Credit. Each Agent may consult
with legal counsel (who may be counsel for any Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.06 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent. No Agent
shall be responsible for the negligence or misconduct of any sub-agents except
to the extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

 

-221-



--------------------------------------------------------------------------------

9.07 Resignation of Agents. Any Agent may at any time give written notice of its
resignation to the Lenders, the L/C Issuer and the Lead Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Lead Borrower, to appoint a successor, which, in the case
of any Agent (other than the Australian Security Trustee), shall be a bank with
an office in the United States, or a Lender Affiliate of any such bank with an
office in the United States and shall, unless an Event of Default has occurred
and is continuing at the time of such appointment, be reasonably acceptable to
the Lead Borrower (whose consent shall not be unreasonably withheld or delayed).
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Agent, as applicable, meeting
the qualifications set forth above; provided that if the retiring Agent shall
notify the Lead Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by such Person on behalf of the Lenders
or the L/C Issuer under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) in the event of resignation of the Administrative Agent,
all payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 9.07. Upon
the acceptance of a successor’s appointment as an Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agent and the retiring Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section 9.07). The fees payable by the Borrowers to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Lead Borrower and such successor. After the retiring Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent hereunder.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.07 shall also constitute its resignation as Security Trustee,
Co-Collateral Agent, L/C Issuer and Swing Line Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Security Trustee, Co-Collateral Agent, L/C Issuer and
Swing Line Lender, (b) the retiring Security Trustee, Co-Collateral Agent, L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

 

-222-



--------------------------------------------------------------------------------

9.08 Non-Reliance on Agents and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the Agents or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except as provided in Section 9.13, the Agents shall
not have any duty or responsibility to provide any Credit Party with any other
credit or other information concerning the affairs, financial condition or
business of any Loan Party that may come into the possession of the Agents.

9.09 No Other Duties, Etc. Notwithstanding anything to the contrary in this
Agreement or any of the other Loan Documents, no Person who is or becomes an
Arranger, a Bookrunner or a Syndication Agent shall have any powers, rights,
duties, responsibilities or liabilities with respect to this Agreement and the
other Loan Documents.

9.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Administrative Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer, the Administrative Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer the Administrative Agent and such Credit Parties under Sections
2.03(h), 2.03(i), 2.09 and 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

-223-



--------------------------------------------------------------------------------

and any custodian, receiver, receiver and manager, Controller, interim receiver,
assignee, trustee, monitor, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and the L/C
Issuer to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment, compromise or
composition or proposal affecting the Obligations or the rights of any Lender or
the L/C Issuer or to authorize the Administrative Agent to vote in respect of
the claim of any Lender or the L/C Issuer in any such proceeding.

9.11 Collateral and Guaranty Matters. The Credit Parties irrevocably authorize
the Agents, and the Agents hereby agree:

(a) to release any Lien on any property granted to or held by the Administrative
Agent or the Australian Security Trustee, as applicable (and with respect to the
Lien under the Japanese Security Documents, each of the Japanese Secured
Parties) under any Loan Document (i) upon termination of the Aggregate Total
Commitments and Payment in Full (other than contingent indemnification
obligations for which no claim has been asserted) and the expiration or
termination of all Letters of Credit, (ii) solely with respect to any Lien on
any property of any of the Australian Loan Parties, upon termination of the
Australian Commitments pursuant to Section 2.06 and Payment in Full of all
Australian Liabilities (other than contingent indemnification obligations for
which no claim has been asserted) and the expiration or termination of all
applicable Australian Letters of Credit, (iii) solely with respect to any Lien
on any property of any of the Japanese Loan Parties, upon termination of the
Japanese Commitments pursuant to Section 2.06 and Payment in Full of all
Japanese Liabilities (other than contingent indemnification obligations for
which no claim has been asserted) and the expiration or termination of all
applicable Japanese Letters of Credit, (iv) solely with respect to any Lien on
any property of any of the Canadian Loan Parties, upon termination of the
Canadian Commitments pursuant to Section 2.06 and Payment in Full of all
Canadian Liabilities (other than contingent indemnification obligations for
which no claim has been asserted) and the expiration or termination of all
applicable Canadian Letters of Credit, (v) that is Disposed of or to be Disposed
of as part of or in connection with any Disposition permitted hereunder or under
any other Loan Document, or (vi) if approved, authorized or ratified in writing
by the Required Lenders in accordance with Section 10.01;

(b) to release any Lien on Collateral not constituting ABL Priority Collateral
(as defined in the Intercreditor Agreement) upon repayment in full of the Term
Loan with a portion of the proceeds of unsecured Indebtedness (x) incurred under
clause (k) of the definition of “Permitted Indebtedness” or (y) constituting a
Permitted Amendment/Refinancing of the Term Loan, in each case, to the extent
that the Administrative Agent reasonably determines that such release of its
Lien is necessary in order to consummate such incurrence; provided that if any

 

-224-



--------------------------------------------------------------------------------

Liens are thereafter granted by any Domestic Loan Party to secure such
Indebtedness incurred under such clause (k) (or any Permitted
Amendment/Refinancing thereof), an Event of Default shall arise (without notice
or grace) (i) if such Lien is not a Permitted Encumbrance, or (ii) if such Lien
is a Permitted Encumbrance, unless the Administrative Agent obtains a Lien on
the same property of such Domestic Loan Party (to the extent not then subject to
a Lien in favor of the Administrative Agent) and the holders of such
Indebtedness (or an agent or representative thereof) have entered into an
intercreditor agreement with the Administrative Agent containing terms that are
at least as favorable to the Credit Parties as those contained in the
Intercreditor Agreement or otherwise on terms reasonably satisfactory to the
Administrative Agent;

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Australian Security Trustee, as applicable (and with
respect to the Lien under the Japanese Security Documents, each of the Japanese
Secured Parties) under any Loan Document to the holder of any Lien on such
property that is permitted by clauses (h) or (x) of the definition of Permitted
Encumbrances;

(d) to release any Loan Party from its obligations under any Facility Guaranty
and each other applicable Loan Document if such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder; and

(e) to release (i) the Australian Loan Parties upon termination of the
Australian Commitments pursuant to Section 2.06 and Payment in Full of all
Australian Liabilities (other than contingent indemnification obligations for
which no claim has been asserted) and the expiration or termination of all
applicable Australian Letters of Credit, (ii) the Japanese Loan Parties upon
termination of the Japanese Commitments pursuant to Section 2.06 and Payment in
Full of all Japanese Liabilities (other than contingent indemnification
obligations for which no claim has been asserted) and the expiration or
termination of all applicable Japanese Letters of Credit, and (iii) the Canadian
Loan Parties upon termination of the Canadian Commitments pursuant to
Section 2.06 and Payment in Full of all Canadian Liabilities (other than
contingent indemnification obligations for which no claim has been asserted) and
the expiration or termination of all applicable Canadian Letters of Credit.

Upon request by any Agent at any time, the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) will confirm in writing such Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Facility Guaranty and
each other applicable Loan Document pursuant to this Section 9.11. In each case
as specified in this Section 9.11, the Agents will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and Lien granted under the Security Documents or
to subordinate its interest in such item, or to release such Guarantor from its
obligations under the Facility Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.11.

 

-225-



--------------------------------------------------------------------------------

9.12 Notice of Transfer.

The Agents may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Loans and Commitments for all purposes, unless and
until, and except to the extent, an Assignment and Assumption shall have become
effective as set forth in Section 10.06.

9.13 Reports and Financial Statements.

By signing this Agreement, each Lender:

(a) agrees to furnish the Administrative Agent after the occurrence and during
the continuance of a Cash Dominion Event (and thereafter at such frequency as
the Administrative Agent may reasonably request) with a summary of all Other
Liabilities due or to become due to such Lender. In connection with any
distributions to be made hereunder, the Administrative Agent shall be entitled
to assume that no amounts are due to any Lender on account of Other Liabilities
unless the Administrative Agent has received written notice thereof from such
Lender and if such notice is received, the Administrative Agent shall be
entitled to assume that the only amounts due to such Lender on account of Other
Liabilities is the amount set forth in such notice;

(b) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial
statements, notices or other written communications required to be delivered by
any Loan Party hereunder and all commercial finance examinations and appraisals
of the Collateral received by the Agents (collectively, the “Reports”) and the
Administrative Agent hereby agrees to honor each such request;

(c) expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Borrowing Base
Certificates, financial statements or Reports, and shall not be liable for any
information contained in any Borrowing Base Certificate, financial statement or
Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(e) agrees to keep all Borrowing Base Certificates, financial statements and
Reports confidential in accordance with the provisions of Section 10.07 hereof;
and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s

 

-226-



--------------------------------------------------------------------------------

participation in, or the indemnifying Lender’s purchase of, a Loan or Loans; and
(ii) to pay and protect, and indemnify, defend, and hold the Agents and any such
other Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including attorney
costs) incurred by the Agents and any such other Lender preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender.

9.14 Agency for Perfection.

Each Credit Party hereby appoints each other Credit Party as agent for the
purpose of perfecting Liens for the benefit of the applicable Credit Parties, in
assets which, in accordance with Article 9 of the UCC, the PPSA, the Australian
PPSA or any other applicable Law of the United States, Canada or Australia can
be perfected only by possession or control. Should any Credit Party (other than
the Agents) obtain possession or control of any such Collateral, such Credit
Party shall notify the Agents thereof, and, promptly upon the Administrative
Agent’s request therefor, shall deliver such Collateral to the Administrative
Agent or the Australian Security Trustee, as applicable, or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions or
the Australian Security Trustee’s instructions, as applicable.

9.15 Indemnification of Agents.

The Lenders shall indemnify the Agents (to the extent not reimbursed by the Loan
Parties and without limiting the obligations of Loan Parties hereunder), ratably
according to their Applicable Percentages, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against any Agent, any sub-agent of the
foregoing, the L/C Issuer and their respective Related Parties in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted to be taken by any Agent, any sub-agent of the
foregoing, the L/C Issuer and their respective Related Parties in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s, such sub-agent’s,
the L/C Issuer’s or their respective Related Parties’ gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

9.16 Relation among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agents) authorized to act for, any other Lender.

9.17 Risk Participation.

(a) Upon the earlier of Substantial Liquidation or the Determination Date, if
all Foreign Liabilities have not been repaid in full (other than the Other
Liabilities of the Foreign Borrowers and their Subsidiaries), then each Domestic
Lender (or its Lender Affiliates) shall purchase from the Foreign Lenders (on
the date of Substantial Liquidation or the Determination Date, as applicable)
such portion of such Foreign Liabilities (other than Other Liabilities relating
to the Foreign Borrowers and their Subsidiaries) so that such Lender (and its
applicable Lender Affiliates) shall, after giving effect to any such purchases,
hold its Liquidation Percentage of all such outstanding Foreign Liabilities and
all other Obligations.

 

-227-



--------------------------------------------------------------------------------

(b) Upon the earlier of Substantial Liquidation or the Determination Date, if
all Obligations of the Domestic Borrowers (excluding those Obligations relating
to the Foreign Liabilities or the Other Liabilities) have not been repaid in
full, then each Foreign Lender (or its Lender Affiliates) shall purchase from
the Domestic Lenders (on the date of Substantial Liquidation or the
Determination Date, as applicable) such portion of such Obligations so that such
Lender (and its Lender Affiliates) shall, after giving effect to any such
purchases, hold its Liquidation Percentage of all outstanding Obligations of the
Domestic Borrowers and the Foreign Liabilities.

(c) All purchases of Obligations under this Section 9.17 shall be at par, for
cash, with no premium, discount or reduction and each such purchase shall be
evidenced by an appropriate Assignment and Assumption.

(d) No Lender shall be responsible for any default of any other Lender in
respect of any other Lender’s obligations under this Section 9.17, nor shall the
obligations of any Lender hereunder be increased as a result of such default of
any other Lender. Each Lender shall be obligated to the extent provided herein
regardless of the failure of any other Lender to fulfill its obligations
hereunder.

(e) Each Lender shall execute such instruments, documents and agreements and do
such other actions as may be necessary or proper in order to carry out more
fully the provisions and purposes of this Section 9.16 and the purchase of
Obligations or the Foreign Liabilities, as applicable, as provided herein.

(f) The obligations of each Lender under this Section 9.17 are irrevocable and
unconditional and shall not be subject to any qualification or exception
whatsoever including, without limitation, lack of validity or enforceability of
this Agreement or any of the Loan Documents or the existence of any claim,
setoff, defense or other right which any Loan Party may have at any time against
any of the Lenders.

(g) No fees required to be paid on any assignment pursuant to Section 10.06 of
this Agreement shall be payable in connection with any assignment under this
Section 9.17.

(h) Notwithstanding anything contained herein to the contrary, this Section 9.17
is solely between the Lenders and other Credit Parties, and the Loan Parties
shall not be a third party beneficiary or have any rights or remedies in respect
of this Section 9.17, including the right to enforce this Section 9.17.

9.18 Actions In Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or any other Loan Document (including exercising any rights of

 

-228-



--------------------------------------------------------------------------------

setoff) without first obtaining the prior written consent of the Agents and the
Required Lenders, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the other Loan Documents shall be
taken in concert and at the direction or with the consent of the Agents or the
Required Lenders.

9.19 Collateral Issues. Notwithstanding any other provisions of this Agreement
or any of the other Loan Documents to the contrary, each Co-Collateral Agent
shall have rights at least as expansive as the rights afforded to the
Administrative Agent relating to (i) (x) the definitions herein of the terms
“Domestic Availability” and “Foreign Availability” and any component definition
of either of the foregoing, and (y) the definitions herein of the terms
“Domestic Borrowing Base” and any “Foreign Borrowing Base” and any component
thereof (including, without limitation, Reserves, advance rates, eligibility
criteria, reporting requirements and appraisals, examinations and collateral
audits) and (ii) the validity, extent, perfection or priority of the Liens
granted to the Administrative Agent or the Australian Security Trustee, as
applicable, in regards to the Collateral (collectively, the “Collateral
Issues”), and any provision in this Agreement or any other Loan Document
relating to a Collateral Issue which would otherwise only need the consent of or
to be satisfactory or acceptable to the Administrative Agent and the Australian
Security Trustee, as applicable, shall be deemed to require the consent of or be
satisfactory or acceptable (as the case may be) to the Co-Collateral Agents. In
addition, in the event that all of the Agents cannot agree on issues relating to
any Borrowing Base, Aggregate Availability, Borrowing Base eligibility
standards, Reserves, advance rates, borrowing base reporting, appraisals or
examinations or any other action or determination relating to a Collateral
Issue, the determination shall be made by the Agent either asserting the more
conservative credit judgment (that is, that would result in the least amount of
credit being available to the Borrowers hereunder) or declining to permit the
requested action.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no Consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or the Administrative Agent, with the Consent of the Required Lenders or the
Australian Security Trustee, acting on the instructions of the Administrative
Agent), and the Lead Borrower or the applicable Loan Party, as the case may be,
and each such waiver or Consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written Consent of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest or fees due to the
applicable Lenders (or any of them) hereunder without the written Consent of
each Lender entitled to such payment;

 

-229-



--------------------------------------------------------------------------------

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees payable hereunder, without the written
Consent of each Lender entitled to such amount; provided, however, that only the
Consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrowers to pay interest or
Letter of Credit Fees at the Default Rate;

(d) change Section 2.13, Section 8.03 or Section 9.17 in a manner that would
alter the pro rata sharing of payments required thereby without the written
Consent of each Lender;

(e) amend Section 1.09 or the definition of “Alternative Currency” without the
written Consent of each Lender;

(f) change any provision of this Section or change the definition of “Required
Lenders”, “Supermajority Lenders”, or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written Consent of each Lender;

(g) except as expressly permitted hereunder or under any other Loan Document,
(i) release a material portion of the aggregate value of the Guarantees made by
the Guarantors pursuant to the Facility Guaranty, or (ii) release or limit the
liability of, any Borrower, in each case, without the written Consent of each
Lender; provided, however, that no Consent of any Lender shall be required in
connection with the release of any Foreign Loan Party pursuant to Section 9.11
hereof in connection with the termination of the Commitments to such Foreign
Borrower pursuant to Section 2.06 (and notwithstanding that the Facility
Guaranty from such Foreign Loan Party may also guarantee Foreign Liabilities of
other Foreign Borrowers);

(h) except for Permitted Dispositions and for releases authorized under
Section 9.11, release all or substantially all of the Collateral from the Liens
of the Security Documents without the written Consent of each Lender; provided,
however, that no Consent of any Lender shall be required in connection with the
release of any Collateral from any Foreign Loan Party pursuant to Section 9.11
hereof in connection with the termination of the Commitments to such Foreign
Borrower pursuant to Section 2.06 (and notwithstanding that the Collateral from
such Foreign Loan Party may also secure Foreign Liabilities of other Foreign
Borrowers);

(i) increase in the advance rates in any Borrowing Base, without the written
Consent of each Lender;

(j) otherwise change the definition of the term “Domestic Borrowing Base”, any
“Foreign Borrowing Base” or any component definition of either term, if as a
result thereof the amount of credit available to the Borrowers hereunder would
be increased without the written Consent of the Supermajority Lenders, provided
that, subject to Section 2.01(e) and Section 9.19 hereof, the foregoing shall
not limit the discretion of any Agent to change, establish or eliminate any
Reserves with respect to any Borrowing Base, even if such change or elimination
results in an increase in the amount of credit available to the Borrowers
hereunder;

 

-230-



--------------------------------------------------------------------------------

(k) modify the definition of “Permitted Domestic Overadvance” or the definition
of “Permitted Foreign Overadvance” so as to increase the amount thereof or,
except as provided in such definitions, the time period for a Permitted Domestic
Overadvance or any Permitted Foreign Overadvance without the written Consent of
each Lender;

(l) except as expressly permitted herein or in any other Loan Document,
subordinate any of the Obligations hereunder or under the other Loan Documents,
to any other Indebtedness without the written Consent of each Lender affected
thereby; and

(m) except as provided in Section 2.15, increase the Aggregate Total Commitments
without the written Consent of each Lender;

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the applicable Agent in
addition to the Lenders required above, affect the rights or duties of the
applicable Agent under this Agreement or any other Loan Document (other than the
modification or revocation of the Agents’ rights to make Permitted Overadvances
under Section 10.01(k) which shall require the Consent solely of the Required
Lenders); (iv) no amendment, waiver or Consent shall, unless in writing and
signed by the Co-Collateral Agents in addition to the Lenders required above,
affect the rights or duties of any Co-Collateral Agent under this Agreement or
any other Loan Document; and (v) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or Consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (x) no provider or holder of any Bank Products or Cash Management
Services shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Loan Party, and (y) any Loan
Document may be amended, supplemented and waived with the consent of the
Administrative Agent at the request of the Lead Borrower without the need to
obtain the consent of any other Lender if such amendment, supplement or waiver
is delivered in order (i) to comply with any local requirement of Law or advice
of local counsel, (ii) to cure ambiguities, mistakes or defects or (iii) to
cause any Loan Document to be consistent with this Agreement and the other Loan
Documents.

 

-231-



--------------------------------------------------------------------------------

If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each or each affected Lender and that has been approved
by the Required Lenders, the Lead Borrower may replace such Non-Consenting
Lender in accordance with Section 10.13; provided that such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Lead
Borrower to be made pursuant to this paragraph).

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Loan Parties, any of the Agents, the L/C Issuer or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Lead
Borrower or any other Borrower may, in their discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

-232-



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agents or any of their Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Agent Parties’ transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Loan Parties, the Agents, the L/C Issuer
and the Swing Line Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Lead Borrower,
the Agents, the L/C Issuer and the Swing Line Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

-233-



--------------------------------------------------------------------------------

(e) Reliance by Agents, L/C Issuer and Lenders. The Agents, the L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
electronic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Loan Parties even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agents, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic communications with the Agents may be recorded by
the Agents, and each of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default or Event of Default, regardless of whether any Credit Party may have
had notice or knowledge of such Default or Event of Default at the time.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay all Credit Party Expenses
(provided that the Foreign Borrowers shall be obligated to pay only those Credit
Party Expenses which constitute Credit Party Expenses incurred by the
Administrative Agent, the Australian Security Trustee or the Foreign Lenders in
connection with the Foreign Loans and Foreign Letters of Credit).

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agents (and any of their sub-agents), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after-tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee, but excluding Taxes which shall
be governed by Section 3.01), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the Agents (and
any of their sub-agents) and their Related Parties only, the administration of
this Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), any bank advising or confirming a Letter of
Credit and any other Person seeking to enforce the rights of a Borrower,
beneficiary, transferee, or assignee or Letter of Credit

 

-234-



--------------------------------------------------------------------------------

proceeds or the holder of an instrument or document related to any Letter of
Credit, (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Japanese Depository Bank or to Blocked Account Bank or other
Person which has entered into a control agreement with any Credit Party
hereunder, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of the Loan Parties’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such Indemnitee
or (y) result from a claim brought by a Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if such Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction; provided that with respect to
the Foreign Loan Parties, “Indemnitees” shall only refer to the Foreign Credit
Parties and each Related Party of the Foreign Credit Parties. Without limiting
the provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. Without limiting their obligations under
Section 9.15 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agents (and any of
their sub-agents), the L/C Issuer or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agents (and any of their sub-agents) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Agents (and any of their sub-agents) or L/C Issuer in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties and Indemnitees shall not assert, and hereby
waive, any claim against any Indemnitee or any Loan Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such

 

-235-



--------------------------------------------------------------------------------

Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable on demand
therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
any Agent, the L/C Issuer or the Swing Line Lender, the assignment of any
Commitment or Loan by any Lender, the replacement of any Lender, the termination
of the Aggregate Total Commitments or the Commitments for any Revolving Facility
and Payment in Full and the termination of this Agreement.

10.05 Reinstatement; Payments Set Aside. This Agreement shall remain in full
force and effect and continue to be effective should any petition be filed by or
against any Loan Party for liquidation or reorganization or otherwise under any
Debtor Relief Law, should any Loan Party become insolvent or make an assignment
for the benefit of any creditor or creditors or should a receiver, interim
receiver, receiver and manager, Controller, trustee, monitor, custodian,
conservator, liquidator, rehabilitator or similar officer be appointed for all
or any significant part of any Loan Party’s assets, and shall continue to be
effective or to be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
Law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of the Obligations, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made. To the extent that any payment by or on behalf of the Loan
Parties is made to any Credit Party, or any Credit Party exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Credit
Party in its discretion) to be repaid to a receiver, interim receiver, receiver
and manager, Controller, trustee, monitor, custodian, conservator, liquidator,
rehabilitator or similar officer, or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, (b) each Domestic
Lender and the L/C Issuer (with respect to Domestic Letters of Credit) severally
agrees to pay to the Agents upon demand its Applicable Percentage (without
duplication) of any amount so recovered from or repaid by the Agents, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment, and (c) each
Foreign Lender and the L/C Issuer (with respect to Foreign Letters of Credit)
severally agrees to pay to the Administrative Agent upon demand its Applicable
Percentage (without duplication) of any amount so recovered from or repaid by
the Administrative Agent, plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from to time in effect, in the applicable currency of such
recovery or payment. The obligations of the Lenders and the L/C Issuer under
clause (b) and clause (c) of the preceding sentence shall survive Payment in
Full and the termination of this Agreement.

 

-236-



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(e), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(g) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(i) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Credit Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement. In connection with the
assignment by any Lender of such Lender’s Japanese Commitments pursuant hereto,
each Japanese Loan Party hereby agrees to execute and deliver (at such Lender’s
cost, except that assignments pursuant to Section 10.13 hereof shall be at the
Loan Parties’ expense) such consent agreements or related documents as may be
required by the Administrative Agent to enable such Lender to transfer such
Lender’s interest in any Japanese Security Documents concurrently with such
assignment of Japanese Commitments. In connection with the assignment by any
Lender of such Lender’s Australian Commitments pursuant hereto, each Australian
Loan Party hereby agrees to execute and deliver (at such Lender’s cost, except
that assignments pursuant to Section 10.13 hereof shall be at the Loan Parties’
expense) such consent agreements or related documents as may be required by the
Australian Security Trustee to enable such Lender to transfer such Lender’s
interest in any Australian Security Documents and for a new Lender to accede to
the Security Trust Deed concurrently with such assignment of such Australian
Commitments.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and the Loans at the time owing to it or in the case of an
assignment to a Lender or a Lender Affiliate of a Lender or an Approved Fund
with respect to a Lender, no minimum amount need be assigned; and

 

-237-



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the Commitments are not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Lead
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed or conditioned); provided, however, that concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed or conditioned) shall be required unless (1) a Specified
Event of Default has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender, a Lender Affiliate of a Lender or an
Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed or conditioned) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, a
Lender Affiliate of such Lender or an Approved Fund with respect to such Lender;
and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed or conditioned) shall be required for any assignment in respect of
the assignment of any Commitment if such assignment is to a Person that is not a
Lender, a Lender Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed or conditioned) shall be required for any assignment in
respect of the assignment of any Commitment if such assignment is to a Person
that is not a Lender, a Lender Affiliate of such Lender or an Approved Fund with
respect to such Lender.

 

-238-



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (d) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the applicable Borrowers (at
their expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(e).

(c) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Lead Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
L/C Issuer or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under any applicable requirement of Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

-239-



--------------------------------------------------------------------------------

(d) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Loan Parties (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Loan Parties, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Lead Borrower, any Foreign Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice. This
Section 10.06(d) shall be construed so that the Obligations are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any regulations promulgated thereunder (and any
other relevant or successor provisions of the Code or such regulations).

(e) Participations.

(i) Any Lender may at any time, without the consent of, or notice to, the Loan
Parties or any Agent, sell participations to any Person (other than a natural
person or the Loan Parties or any of the Loan Parties’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Loan Parties, the Agents, the
Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 10.07 as if such Participant
was a Lender hereunder.

(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (a) through
(d) of the first proviso to Section 10.01 that affects such Participant. Subject
to subsection (f) of this Section, the Loan Parties agree that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.06(b), provided that such Participant’s participation is
recorded in the Register as set forth in Section 10.06(d) as though it were a
Lender. To the extent permitted by Law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.13 as though it were a Lender.

 

-240-



--------------------------------------------------------------------------------

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall not have any responsibility for
maintaining a Participant Register.

(f) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent. A
Participant shall not be entitled to the benefits of Section 3.01 unless the
Lead Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Loan Parties, to comply with
Section 3.01 as though it were a Lender.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment or
Resignation as Administrative Agent. Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Commitments
and Loans pursuant to subsection (b) above or resigns as Administrative Agent in
accordance with the provisions of Section 9.07, Bank of America may, without
duplication of any notice required under Section 9.07, (i) upon 30 days’ notice
to the Lead Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Lead Borrower, resign as Swing Line Lender. In the event of
any such resignation as L/C Issuer or Swing Line Lender, the Lead Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by the Lead Borrower
to appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be. If Bank

 

-241-



--------------------------------------------------------------------------------

of America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit issued by Bank of America or its Lender Affiliates outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Prime Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Prime
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America (including its global branches and Affiliates, including, without
limitation, its Canada branch, and Hong Kong branch, as applicable), to
effectively assume the obligations of Bank of America (including its global
branches and Affiliates, including, without limitation, its Canada branch and
Hong Kong branch, as applicable), with respect to such Letters of Credit, and
(c) the successor Swing Line Lender shall repay all outstanding Obligations with
respect to Swing Line Loans due to the resigning Swing Line Lender. Any
resignation by Bank of America as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swing Line Lender.

 

-242-



--------------------------------------------------------------------------------

10.07 Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Lender Affiliates
and to its and its Lender Affiliates’ respective partners, directors, officers,
employees, agents, funding sources, attorneys, advisors and representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
(including any electronic agreement contained in any Platform) containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any Swap Contract relating to any Loan Party
and its obligations, (g) with the consent of the Lead Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to any Credit Party or any of
their respective Lender Affiliates on a non-confidential basis from a source
other than the Loan Parties (only if such Credit Party has no knowledge that
such source itself is not in breach of a confidentiality obligation).

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof (provided that
if such information is furnished by a source known to such Credit Party to be
subject to a confidentiality obligation, such source, to the knowledge of such
Credit Party, is not in violation of such obligation by such disclosure). Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Lender
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent or the Required
Lenders, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits

 

-243-



--------------------------------------------------------------------------------

(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the L/C Issuer or any such Lender Affiliate to or for the credit
or the account of the Borrowers or any other Loan Party against any and all of
the Obligations existing under this Agreement or any other Loan Document then
due and owing to such Lender or the L/C Issuer, regardless of the adequacy of
the Collateral, and irrespective of whether or not such Lender or the L/C Issuer
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrowers or such Loan Party are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the other Credit Parties, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, the L/C Issuer and their respective
Lender Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Lender Affiliates may have. Each Lender and the L/C Issuer
agrees to notify the Lead Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application. Notwithstanding
the foregoing, any amounts of the Foreign Loan Parties so offset shall be
applied solely to the Foreign Liabilities.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans and other
Obligations (other than Other Liabilities not then due and owing) or, if it
exceeds such unpaid principal, refunded to the applicable Borrowers. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous letters of intent, commitment letters,
agreements and understandings, oral or written, relating to the subject matter
hereof; provided that the Fee Letter shall

 

-244-



--------------------------------------------------------------------------------

survive the execution and delivery of this Agreement and shall continue to be a
binding obligation of each of the parties thereto. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic image scan
transmission (e.g., “pdf” or “tif” via e-mail) shall be as effective as delivery
of a manually executed counterpart of this Agreement.

10.11 Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder (other than contingent indemnity obligations for
which claims have not been asserted) shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding. Further, the provisions of Article
III, Article IX and Section 10.04 all survive and remain in full force and
effect after the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof and
Payment in Full (including, without limitation, those arising under Article III,
Article IX and Section 10.04) hereunder. In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, any Agent may require such indemnities and collateral security as
they shall reasonably deem necessary or appropriate to protect the Credit
Parties against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, (y) any obligations
that may thereafter arise with respect to the Other Liabilities, and (z) any
Obligations that may thereafter arise under Section 10.04 thereof.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

-245-



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Lender delivers a notice described in Section 3.02, the
Loan Parties are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Lead Borrower may, at the Borrowers’ (in the case of any Foreign Borrower, only
in respect of any applicable Foreign Lender) sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a) the applicable Borrowers or assignee shall have paid to the Administrative
Agent the assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees in respect thereof and all other amounts payable to it hereunder
and under the other Loan Documents in respect thereof (including any amounts
under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws;

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and

(f) the failure of any such Lender to execute an Assignment and Assumption shall
not render such sale and purchase (and corresponding assignment) invalid and
such assignment shall be recorded in the Register.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

-246-



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH LOAN PARTY IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR ANY
FEDERAL COURT SITTING THEREIN AS THE ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE
DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH
RESPECT TO ANY SUCH ACTION.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

-247-



--------------------------------------------------------------------------------

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, each Credit Party is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Loan Parties or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (iii) none of the Credit Parties has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Loan Parties with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any of the Credit Parties
has advised or is currently advising any Loan Party or any of its Affiliates on
other matters) and none of the Credit Parties has any obligation to any Loan
Party or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Credit Parties and their respective Lender Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Lender Affiliates, and none of
the Credit Parties has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the Credit
Parties have not provided and will not provide any legal, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
Each of the Loan Parties hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against each of the Credit Parties
with respect to any breach or alleged breach of agency or fiduciary duty.

10.17 USA PATRIOT Act Notice; Proceeds of Crime Act. Each Lender that is subject
to the Patriot Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Loan Parties that pursuant to the requirements
of the Patriot Act and all applicable “know your customer” rules, regulations
and procedures applicable to such Lender in Canada, Australia and Japan), it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent to
identify each Loan Party in accordance with the Act. Each Loan Party is in
compliance, in all material respects, with the Patriot Act and the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada) (the “Proceeds of
Crime Act”). If any Agent has ascertained the identity of the Canadian Borrower
or any authorized signatories of the Canadian Borrower for the

 

-248-



--------------------------------------------------------------------------------

purposes of the Proceeds of Crime Act and other applicable anti-money
laundering, anti-terrorist financing, economic or trade sanctions and “know your
client” policies, regulations, laws or rules (the Proceeds of Crime Act and such
other applicable policies, regulations, laws or rules, collectively, including
any guidelines or orders thereunder, “AML Legislation”), then such Agent shall
be deemed to have done so as an agent for each Canadian Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Canadian Lender and such Agent within the meaning of the applicable AML
Legislation; and shall provide to each Canadian Lender copies of all information
obtained in such regard without any representation or warranty as to its
accuracy or completeness. Notwithstanding the preceding sentence and except as
may otherwise be agreed in writing, each of the Canadian Lenders agrees that no
Agent has any obligation to ascertain the identity of the Canadian Borrower or
any authorized signatories of the Canadian Borrower on behalf of any Canadian
Lender, or to confirm the completeness or accuracy of any information it obtains
from the Canadian Borrower or any such authorized signatory in doing so. No part
of the proceeds of the Loans will be used by the Loan Parties, directly or
indirectly, for any purpose which would contravene or breach the Proceeds of
Crime Act or for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended. The Loan Parties
shall, promptly following a request in writing by the Administrative Agent or
any Lender (through the Administrative Agent), provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

10.18 Foreign Asset Control Regulations. Neither of the advance of the Loans,
the issuance of the Letters of Credit, nor the use of the proceeds of any
thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as
amended) (the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of the Loan
Parties or their Affiliates (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order.

10.19 [Reserved].

10.20 Time of the Essence. Time is of the essence of the Loan Documents.

10.21 Foreign Subsidiaries.

 

-249-



--------------------------------------------------------------------------------

Notwithstanding any provision of any Loan Document to the contrary, (including
any provision that would otherwise apply notwithstanding other provisions or
that is the beneficiary of other overriding language), (i) no more than 65% of
the total combined voting power of all classes of stock entitled to vote in or
of any CFC shall be pledged or similarly hypothecated to guarantee or support
any Obligation of the Domestic Loan Parties, (ii) no CFC shall guarantee or
support any Obligation of the Domestic Loan Parties or any Excluded Swap
Obligations of such Foreign Loan Party or of any Domestic Loan Party, and
(iii) no security or similar interest shall be granted in the assets of any CFC,
which security or similar interest guarantees or supports any Obligation of the
Domestic Loan Parties or any Excluded Swap Obligations of such Foreign Loan
Party or of any Domestic Loan Party. The parties agree that any pledge, guaranty
or similar interest made or granted in contravention of this Section 10.21 shall
be void ab initio. For purposes of this Section 10.21, a CFC shall include a
Subsidiary substantially all of the assets of which consist of Equity Interests
in one or more CFCs.

10.22 Press Releases.

(a) Each Credit Party executing this Agreement agrees that neither it nor its
Lender Affiliates will in the future issue any press releases or other public
disclosure using the name of any Lender or any Agent or such Person’s Lender
Affiliates or referring to this Agreement or the other Loan Documents without at
least two (2) Business Days’ prior notice to such Lender or such Agent and
without the prior written consent of such Lender or such Agent unless (and only
to the extent that) such Credit Party or Lender Affiliate is required to do so
under applicable Law and then, in any event, such Credit Party or Lender
Affiliate will consult with such Lender or such Agent before issuing such press
release or other public disclosure.

(b) Each Credit Party agrees that neither it nor its Lender Affiliates will in
the future issue any press releases or other public disclosure using the name of
the Parent or its Subsidiaries without at least two (2) Business Days’ prior
notice to the Administrative Agent and without the prior written consent of the
Administrative Agent unless (and only to the extent that) such Credit Party or
Lender Affiliate is required to do so under applicable Law and then, in any
event, such Credit Party or Lender Affiliate will consult with the Lead Borrower
before issuing such press release or other public disclosure. Subject to the
foregoing, each Loan Party consents to the publication by Administrative Agent
or any Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark. The Administrative Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof and reasonably cooperate
with Lead Borrower in connection with any modifications requested by Lead
Borrower. The Administrative Agent reserves the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements.

 

-250-



--------------------------------------------------------------------------------

10.23 Additional Waivers.

(a) Except as provided herein or in any other Loan Document or pursuant to any
amendment or waiver executed pursuant to Section 10.01, the Obligations
(including, for avoidance of doubt, the Foreign Liabilities) are the joint and
several obligation of each Loan Party; provided that the Foreign Loan Parties
shall be liable only for the Foreign Liabilities. To the fullest extent
permitted by applicable Law, the obligations of each Loan Party shall not be
affected by (i) the failure of any Credit Party to assert any claim or demand or
to enforce or exercise any right or remedy against any other Loan Party under
the provisions of this Agreement, any other Loan Document or otherwise, (ii) any
release of any other Loan Party from any of the terms or provisions of, this
Agreement or any other Loan Document, or (iii) the failure to perfect any
security interest in, or the release of, any of the Collateral or other security
held by or on behalf of the Administrative Agent, the Co-Collateral Agents or
any other Credit Party.

(b) Except as provided herein or in any other Loan Document or pursuant to any
amendment or waiver executed pursuant to Section 10.01, the Obligations of each
Loan Party shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than the indefeasible Payment in Full),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Obligations, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any of the Obligations or otherwise. Without
limiting the generality of the foregoing, the Obligations of each Loan Party
shall not be discharged or impaired or otherwise affected by the failure of any
Agent or any other Credit Party to assert any claim or demand or to enforce any
remedy under this Agreement, any other Loan Document or any other agreement, by
any waiver or modification of any provision of any thereof, any default, failure
or delay, willful or otherwise, in the performance of any of the Obligations, or
by any other act or omission that may or might in any manner or to any extent
vary the risk of any Loan Party or that would otherwise operate as a discharge
of any Loan Party as a matter of law or equity (other than the indefeasible
Payment in Full).

(c) To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible Payment in Full. The Administrative Agent and the other
Credit Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or non-judicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with any other Loan Party, or
exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
Paid in Full. Each Loan Party waives any defense arising out of any such
election even though such election operates, pursuant to applicable Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Loan Party against any other Loan Party, as the case may be,
or any security.

 

-251-



--------------------------------------------------------------------------------

(d) Each Domestic Borrower is obligated to repay the Obligations as joint and
several obligors under this Agreement. Each Foreign Borrower is obligated to
repay the Foreign Liabilities as joint and several obligors under this
Agreement. Upon payment by any Loan Party of any Obligations, all rights of such
Loan Party against any other Loan Party arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
indefeasible Payment in Full. Any Indebtedness of any Loan Party now or
hereafter held by any other Loan Party is hereby subordinated in right of
payment to the prior indefeasible Payment in Full but may be paid in the
ordinary course of business or as permitted pursuant to Section 7.07 hereof. If
any amount shall be paid to any Loan Party erroneously or in violation of the
provisions of this Agreement on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such Indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall, subject to the terms of the Intercreditor Agreement,
forthwith be paid to the Administrative Agent to be credited against the payment
of the applicable Obligations, whether matured or unmatured, in accordance with
the terms of this Agreement and the other Loan Documents. Subject to the
foregoing, to the extent that any Domestic Borrower shall, under this Agreement
as a joint and several obligor, repay any of the Obligations constituting Loans
made to another Borrower hereunder or other Obligations incurred directly and
primarily by any other Borrower (an “Accommodation Payment”), then the Domestic
Borrower making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, each of the other Domestic Borrowers
(or the Foreign Borrowers, if applicable) in an amount, (x) for each of such
other Domestic Borrower, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Domestic Borrower’s Allocable Amount
and the denominator of which is the sum of the Allocable Amounts of all of the
Domestic Borrowers, or (y) for the Foreign Borrowers, in an amount equal to such
Accommodation Payment. As of any date of determination, the “Allocable Amount”
of each Domestic Borrower shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Domestic Borrower
hereunder without (a) rendering such Domestic Borrower “insolvent” within the
meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Domestic Borrower with unreasonably
small capital or assets, within the meaning of Section 548 of the Bankruptcy
Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such
Domestic Borrower unable to pay its debts as they become due within the meaning
of Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of
the UFCA.

Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party hereby absolutely,
knowingly, unconditionally, and expressly waives any and all claim, defense or
benefit arising directly or indirectly under any one or more of Sections 2787 to
2855 inclusive of the California Civil Code or any similar law of California.

10.24 Judgment Currency. If, for the purposes of obtaining judgment in any court
in any jurisdiction with respect to this Agreement or any other Loan Document,
it becomes necessary to convert into a particular currency (the “Judgment
Currency”) any amount due under this Agreement or under any other Loan Document
in any currency other than the Judgment Currency (the “Currency Due”), then
conversion shall be made at the rate of exchange prevailing on the Business Day
before the day on which judgment is given. For this purpose “rate of exchange”
means the rate at which the

 

-252-



--------------------------------------------------------------------------------

applicable Agent is able, on the relevant date, to purchase the Currency Due
with the Judgment Currency in accordance with its normal practice. In the event
that there is a change in the rate of exchange prevailing between the Business
Day before the day on which the judgment is given and the date of receipt by the
Administrative Agent of the amount due the Administrative Agent, the applicable
Loan Party will, on the date of receipt by the Administrative Agent pay such
additional amounts, if any, as may be necessary to ensure that the amount
received by the Administrative Agent on such date, as applicable, is the amount
in the Judgment Currency which when converted at the rate of exchange prevailing
on the date of receipt by the Administrative Agent is the amount then due under
this Agreement or such other Loan Document in the Currency Due. If the amount of
the Currency Due which the applicable Agent is so able to purchase is less than
the amount of the Currency Due originally due to it, the applicable Loan Party
shall indemnify and save the Agents, the L/C Issuer and the Lenders harmless
from and against all loss or damage arising as a result of such deficiency. This
indemnity shall constitute an obligation separate and independent from the other
obligations contained in this Agreement and the other Loan Documents, shall give
rise to a separate and independent cause of action, shall apply irrespective of
any indulgence granted by any Agent from time to time and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due under this Agreement or any other Loan Document or
under any judgment or order.

10.25 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

10.26 Attachments. The exhibits and schedules attached to this Agreement are
incorporated herein and shall be considered a part of this Agreement for the
purposes stated herein, except that in the event of any conflict between any of
the provisions of such exhibits (other than the Intercreditor Agreement) and the
provisions of this Agreement, the provisions of this Agreement shall prevail.

10.27 Conflict of Terms. Except as otherwise provided in this Agreement or any
of the other Loan Documents by specific reference to the applicable provisions
of this Agreement, if any provision contained in this Agreement conflicts with
any provision in any of the other Loan Documents (other than the Intercreditor
Agreement), the provision contained in this Agreement shall govern and control.

10.28 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

-253-



--------------------------------------------------------------------------------

10.29 Obligations and Collateral of the Foreign Loan Parties.

Notwithstanding anything contained herein or in the other Loan Documents to the
contrary, none of the Foreign Loan Parties shall be liable or jointly and
severally liable for any Excluded Swap Obligations of such Foreign Loan Party or
of any Domestic Loan Party or for any Obligations (other than the Foreign
Liabilities) of the Parent or any other Domestic Loan Party (collectively, the
“Domestic Obligations”), and none of the Collateral pledged by the Foreign Loan
Parties shall secure any Domestic Obligations (other than the Foreign
Liabilities). In addition, any insurance proceeds from any Collateral pledged by
the Foreign Loan Parties shall not be available to pay any Domestic Obligations
(other than the Foreign Liabilities).

10.30 Language.

The parties herein have expressly requested that this Agreement and all related
documents be drawn up in the English language. A la demande expresse des parties
aux présentes, cette convention et tout document y afférent ont été rédigés en
langue anglaise.

10.31 Keepwell.

Subject to the provisions of Section 10.29, each Loan Party that is a Qualified
ECP Guarantor at the time its Guarantee or the grant of a security interest
under the Loan Documents becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article X
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section 10.31 shall remain in full force
and effect until Payment in Full. Each Loan Party intends this Section 10.31 to
constitute, and this Section 10.31 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.

10.32 Amendment and Restatement. This Agreement is an amendment and restatement
of the Existing Credit Agreement, it being acknowledged and agreed that as of
the Effective Date all obligations outstanding under or in connection with the
Existing Credit Agreement and any of the other Loan Documents (such obligations,
collectively, the “Existing Obligations”) constitute Obligations under this
Agreement (unless paid on the Effective Date). This Agreement is in no way
intended to constitute a novation of the Existing Credit Agreement or the
Existing Obligations. With respect to (i) any date or

 

-254-



--------------------------------------------------------------------------------

time period occurring and ending prior to the Effective Date, the Existing
Credit Agreement and the other Loan Documents shall govern the respective rights
and obligations of any party or parties hereto also party thereto and shall for
such purposes remain in full force and effect; and (ii) any date or time period
occurring or ending on or after the Effective Date, the rights and obligations
of the parties hereto shall be governed by this Agreement (including, without
limitation, the exhibits and schedules hereto) and the other Loan Documents.
From and after the Effective Date, any reference to the Existing Credit
Agreement in any of the other Loan Documents executed or issued by and/or
delivered to any one or more parties hereto pursuant to or in connection
therewith shall be deemed to be a reference to this Agreement, and the
provisions of this Agreement shall prevail in the event of any conflict or
inconsistency between such provisions and those of the Existing Credit
Agreement. The Credit Parties authorize the Agents to execute a Confirmation and
Ratification of Ancillary Loan Documents and any amendments and/or amendments
and restatements and/or supplements to the Existing Credit Agreement, in each
case as the Administrative Agent may deem appropriate in connection with such
Loan Documents.

10.33 Money Lending Business Law. The Loan Parties hereby agree to the
submission by each of the Japanese Lenders as a Money Lender (kashikin gyo-sha)
under Money Lending Business Law of Japan to the Loan Parties of any writings
under the Money Lending Business Law of Japan and other regulations related
thereto, by electronic means in lieu of delivery of paper documents.

[SIGNATURE PAGES FOLLOW]

 

-255-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

QS WHOLESALE, INC.,

as the Lead Borrower and as a Domestic Borrower

By:    

Name: Charles S. Exon

Title: President and Secretary

 

DC SHOES, INC.,

as a Domestic Borrower

By:    

Name: Charles S. Exon

Title: Executive Vice President and Secretary

 

HAWK DESIGNS, INC.,

as a Domestic Borrower

By:    

Name: Charles S. Exon

Title: President and Secretary

 

MERVIN MANUFACTURING, INC.,

as a Domestic Borrower

By:    

Name: Charles S. Exon

Title: President and Secretary

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

QS RETAIL, INC.,

as a Domestic Borrower

By:    

Name: Charles S. Exon

Title: President and Secretary

 

QUIKSILVER, INC.,

as a Guarantor

By:    

Name: Charles S. Exon

Title: President and Secretary

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

QUIKSILVER CANADA CORP.,

as the Canadian Borrower

By:    

Name: Charles S. Exon

Title: President and Secretary

 

QS RETAIL CANADA CORP.,

as a Guarantor

By:    

Name: Charles S. Exon

Title: President and Secretary

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

QUIKSILVER JAPAN CO., LTD.,

as the Japanese Borrower

By:    

Name: Sammy Yoo

Title: Representative Director

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

Executed by Ug Manufacturing Co. Pty Ltd ACN 005 047 941 in accordance with
section 127 of the Corporations Act 2001:          

 

    

 

Director      Secretary ANDREW N. BRUENJES      SIMON F. LYNCH

Name of Director

(BLOCK LETTERS)

    

Name of Secretary

(BLOCK LETTERS)

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and as a Co-Collateral Agent By:
   

Name: Roger Malouf

Title: Vice President

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., (acting through its Hong Kong branch) as Administrative
Agent and as a Co-Collateral Agent By:    

Name: Roger Malouf

Title: Vice President

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its Australia branch) as an Australian
Lender, and Australian Swing Line Lender By:    

Name:

Title:

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Domestic Lender, L/C Issuer and Swing Line Lender
By:    

Name: Roger Malouf

Title: Vice President

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender,
Canadian L/C Issuer and Canadian Swing Line Lender By:    

Name: Medina Sales De Andrade

Title: Vice President

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its Tokyo branch), as a Japanese Lender
and Japanese Swing Line Lender By:    

Name:

Title:

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Collateral Agent By:    

Name:

Title:

 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Domestic Lender By:    

Name:

Title:

 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Canadian Lender By:    

Name:

Title:

 

GE CAPITAL FINANCE PTY. LTD (as trustee for the GE Capital Commercial Real
Estate Financing & Services (Australia) Unit Trust), as an Australian Lender By:
   

Name:

Title:

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

GE CAPTIAL ASSET FINANCE CORPORATION, as a Japanese Lender By:    

Name:

Title:

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Domestic Lender By:    

Name:

Title:

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Lender By:    

Name:

Title:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (London Branch), as an Australian Lender
By:    

Name:

Title:

Signature Page to Amended and Restated Credit Agreement

 